Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 1 of 288   PageID #:
                                    158




               EXHIBIT 1
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 2 of 288             PageID #:
                                    159



     ~

   1)EPARTMENT OF THE
   CORPORATION COUNSEL               205
                                                                        Electronically Filed
   MOANA M. LUTEY                     6385                              SECOND CIRCUIT
   Corporation Counsel                                                  2CCV-XX-XXXXXXX
   RICHELLE M. THOMSON                8965                              12-OCT-2020
   KEOLA R. WHITTAKER                 11200                             08:59 AM
   Deputies Corporation Counsel                                         Dkt. 1 CMPS
   County of Maui
   200 South High Street, Third Floor
   Wailuku, Hawai`i 96793
   Telephone: (808) 270-7741
   Facsimile: (808) 270-715~
   E-mail: moana.lutey@co.maui.hi.us
   E-mail: richelle.thomson@co.maui.hi.us
   E-mail: keola.whittaker@co.maui.hi.us

   SHER EDLING LLP
   VICTOR M. SHER (pro hac vice forthcoming)
   MATTHEW K. EDLING (pro hac vice forthcoming)
   CORRIE J. YACKULIC (pro hac vice forthcoming)
   TIMOTHY R. SLOANE (pro hac vice forthcoming)
   100 Montgomery St. Ste. 1410
   San Francisco, CA 94014
   Telephone: (628) 231-2500
   Facsimile: (628) 231-2929
   E-mail: vic@sheredling.com
   E-mail: matt@sheredling.com
   E-mail: corrie@sheredling.com
   E-mail: tim@sheredling.com

   Attorneys for Plaintiff
   COUNTY OF MAUI


                       IN THE CIRCUIT COURT OF THE SECOND CIRCUIT
                                     STATE OF HAWAI`I
    COUNTY OF MAUI                            CIVIL NO.

                  Plaintiff,                  (OtherNon-Vehicle Tort)

           vs.                                COMPLAINT; DEMAND FOR JURY TRIAL;
                                              SUMMONS
   SUNOCO LP; ALOHA PETROLEUM, LTD.;
   ALOHA PETROLEUM LLC; EXXON        (Caption continued on next page)
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 3 of 288   PageID #:
                                    160




    MOBIL CORPORATION; EXXONMOBIL
    OIL CORPORATION; ROYAL DUTCH
    SHELL plc; SHELL OIL COMPANY;
    SHELL OIL PRODUCTS COMPANY LLC;
    C            CORPORATION; HEVRON
    U.S.A. IN .; BHP GROUP LIMITED; BHP
      ROUP PLC; BHP HAWAII INC.; BP p.l.c.;
    BP AMERICA INC.; MARATHON
    PETROLEUM CORPORATION;
    CONOCOPHILLIPS; CONOCOPHILLIPS
    COMPANY; PHILLIPS 66; PHILLIPS 66
    COMPANY; AND DOES 1 through 100,
    inclusive,

                Defendants.

                                      COMPLAINT




                                              PA
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 4 of 288                                                                     PageID #:
                                    161




                                                    TABLE OF CONTENTS

   I.     INTRODUCTION .............................................................................................................1

   II.    PARTIES ........................................................................................................................... 6

          A.         Plaintiff ................................................................................................................... 6
          B.         Defendants .............................................................................................................. 6
          C.         Relevant Non-Parties: Fossil Fuel Industry Associations ..................................... 35
   III.   AGENCY ......................................................................................................................... 39

   IV.    JURISDICTION AND VENUE ......................................................................:.............. 40

   V.     FACTUAL BACKGROUND ......................................................................................... 41

          A.         Climate Disruption—Cause and Effects ............................................................... 41
          B.         Attribution .............................................................................................................45
          C.         Defendants Went to Great Lengths to Understand, and Either Knew
                     or Should Have Known About, the Dangers Associated with Their
                     FossilFuel Products .............................................................................................. 46
          D.        Defendants Did Not Disclose Known Harms Associated with the Extraction,
                    Promotion, and Consumption of Their Fossil Fuel Products, and Instead
                    Affirmatively Acted to Obscure Those Harms and Engaged in a
                    Campaign to Deceptively Protect and Expand the Use of Their
                    Fossil Fuel Products ..............................................................:............................... 69
          E.        In Contrast to Their Public Statements, Defendants' Internal Actions
                    Demonstrate Their Awareness of and Intent to Profit from the Unabated
                    Use of Fossil Fuel Products . ................................................................................. 87
          F.        Defendants' Actions Have Exacerbated the Costs of Adapting to
                    and Mitigating the Adverse Impacts of the Climate Crisis ................................... 89
          G.        Defendants Continue to Mislead About the Impact of Their Fossil Fuel
                    Products on Climate Change Through Greenwashing Campaigns
                    and Other Misleading Advertisements in Hawai`i and Elsewhere . ...................... 99
          H.        Defendants Caused the County's Injuries ........................................................... 102
   VI.    CAUSES OF ACTION .................................................................................................120

          FIRST CAUSE OF ACTION
          (Public Nuisance) ..........................................................................................................120
          SECOND CAUSE OF ACTION
          (Private Nuisance) ......................................................................................................... 124

                                                                       i
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 5 of 288                                                       PageID #:
                                    162




        THIRD CAUSE OF ACTION
        Strict Liability Failure to Warn) .................................................................................127
        FOURTH CAUSE OF ACTION
        (Negligent Failure to Warn) ......................................................................................... 129
        FIFTH CAUSE OF ACTION
        (Trespass) .................................            .............................................................. 132
   VII. PRAYER FOR RELIEF ...............                              .......................................................134
   DEMAND FOR JURY TRIAL .................................                                     ................................... 135




                                                                 m
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 6 of 288                                               PageID #:
                                    163




   I.       INTRODUCTION

            1.       Defendants, major corporate members of the fossil fuel industry, have known for

   nearly half a century that unrestricted production and use of fossil fuel products create greenhouse

   gas pollution that warms the planet and changes our climate. They have known for decades that

   those impacts could be catastrophic and that only a narrow window existed to take action before

   the consequences would be irreversible. They have nevertheless engaged in a coordinated, multi-

   front effort to conceal and deny their own knowledge of those threats, discredit the growing body

   of publicly available scientific evidence, and persistently create doubt in the minds of customers,

   consumers, regulators, the media, journalists, teachers, and the public about the reality and

   consequences of the impacts of their fossil fuel pollution.

            2.       At the same time, Defendants have promoted and profited from a massive increase

   in the extraction, production, and consumption of oil, coal, and natural gas, which has in turn

   caused an enormous, foreseeable, and avoidable increase in global greenhouse gas pollution and a

   concordant increase in the concentration of greenhouse gases, 1 particularly carbon dioxide ("CO2")

   and methane, in the Earth's atmosphere. Those disruptions of the Earth's otherwise balanced

   carbon cycle have substantially contributed to a wide range of dire climate-related effects,

   including, but not limited to, global atmospheric and ocean warming, ocean acidification, melting

   polar ice caps and glaciers, more extreme and volatile weather, drought, and sea level rise.




   ' As used in this Complaint, the term "greenhouse gases" refers collectively to carbon dioxide, methane, and nitrous
   oxide. Where a cited source refers to a specific gas or gases, or when a process relates only to a specific gas or gases,
   this Complaint refers to each gas by name.
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 7 of 288                                            PageID #:
                                    164




            3.       Plaintiff, the County of Maui,z its departments and agencies, along with the

   County's residents, infrastructure, and natural resources, suffer the consequences of Defendants'

   campaign of deception.

            4.       Defendants are extractors, producers, refiners, manufacturers, distributors,

   promoters, marketers, and/or sellers of fossil fuel products, each of which contributed to deceiving

   the public about the role of their products in causing the global climate crisis. Decades of scientific

   research has shown that pollution from Defendants' fossil fuel products plays a direct and

   substantial role in the unprecedented rise in emissions of greenhouse gas pollution and increased

   atmospheric CO2 concentrations that have occurred since the rriid-20th century. This dramatic

   increase in atmospheric CO2 and other greenhouse gases is the main driver of the gravely

   dangerous changes occurring to the global climate and environment.

            5.       Anthropogenic greenhouse gas pollution, primarily in the form of CO2, is far and

   away the dominant cause of global warming,3 resulting in severe impacts including, but not limited

   to, sea level rise, increasingly frequent and intense wildfires, disruption to the hydrologic cycle,

   more frequent and intense extreme precipitation events and associated flooding, more frequent and

   intense heatwaves, more frequent and intense droughts, and associated consequences of those

   physical and environmental changes. The consequences of Defendants' actions disproportionately

   impact people of color and those living in poverty. The primary cause of the climate crisis is the




   ZIn this Complaint, the term "County" refers to Plaintiff the County of Maui, unless otherwise stated. The term "Maui"
   refers to the Island of Maui.
   3 See IPCC, Climate Change 2014: Synthesis Report, Contribution of Working Groups 1, II and III to the Fifth

   Assessment Report of the Intergovernmental Panel on Climate Change [Core Writing Team, R.K. Pachauri and L.A.
   Meyer (eds.)], IPCC, Geneva, Switzerland (2014) 6, Figure SMP.3, https://www.ipcc.ch/report/ar5/syr.

                                                             2
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 8 of 288                                       PageID #:
                                    165




    combustion of coal, oil, and natural gas,4 referred to collectively in this Complaint as "fossil fuel

    products."                          ,

               6.        The rate at, which Defendants have extracted and sold fossil fuel products has

    exploded since the Second World War, as have emissions from those products. The substantial

    majority of all greenhouse gas emissions in history have occurred since the 1950s, a period known

    as the "Great Acceleration."5 About three quarters of all industrial CO2 emissions in history have

    occurred since the 1960s, and more than half have occurred since the late 1980s.6 The annual rate

    of CO2 emissions from extraction, production, and consumption of fossil fuels has increased

    substantially since 1990.1

               7.        Defendants have known for more than 50 years that greenhouse gas pollution from

   their fossil fuel products would have significant adverse impacts on the Earth's climate and sea

    levels. Defendants' awareness of the negative implications of their actions corresponds almost

   exactly with the Great Acceleration and with skyrocketing greenhouse gas emissions. With that

   knowledge, Defendants took steps to protect their own assets from those threats through immense

   internal investment in research, infrastructure improvements, and plans to exploit new

   opportunities in a warming world.

               8.        Instead of warning of those known consequences following from the intended and

   foreseeable use of their products and working to minimize the damage associated with the use and

   combustion of such products, Defendants concealed the dangers, promoted false and misleading



   4 See Pierre Friedlingstein et al., Global Carbon Bztdget 2019, 11 EARTH SYST. SCI. DATA 1783 (2019),
   https://www.earth-syst-sci-data.net/11 /1783/2019.
   5Will Steffen et al., The Trajectory of the Anthropocene: The GreatAcceleration, 2 THE ANTHROPOCENE REVIEW
   81, 81 (2015).
   6R. J. Andres et al., A Synthesis of Carbon Dioxide Emissions from Fossil-Fuel Combustion, 9 BIOGEOSCIENCES
   1845, 1851 (2012).
   I   Friedlingstein et al., strpra note 4, at 630.

                                                           3
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 9 of 288                            PageID #:
                                    166




    information, sought to undermine public support for greenhouse gas regulation, and engaged in

    massive campaigns to promote the ever-increasing use of their products at ever-greater volumes.

    All Defendants' actions in concealing the dangers of, promoting false and misleading information

    about, and engaging in massive campaigns to promote increasing use of their fossil fuel products

    have contributed substantially to the buildup of CO2 in the atmosphere that drives global warming

    and its physical, environmental, and socioeconomic consequences, including those affecting the

    County.

           9.      Defendants are directly responsible for the substantial increase in all CO2 emissions

    between 1965 and the present. Defendants individually and collectively played leadership roles in

   denialist campaigns to misinform and confuse the public and obscure the role of Defendants'

   products in causing global warming and its associated impacts. But for such campaigns, climate

   crisis impacts in the County would have been substantially mitigated or eliminated altogether.

   Accordingly, Defendants are directly responsible for a substantial portion of the climate crisis-

   related impacts in and to the County.

           10.    As a direct and proximate consequence of Defendants' wrongful conduct described

   in this Complaint, the environment in and around the County is changing, with devastating adverse

   impacts on the County and its residents. For instance, average sea level has already risen and will

   continue to rise substantially along the County's coastlines, causing flooding, inundation, erosion,

   and beach loss; extreme weather, including hurricanes and tropical storms, "rain bomb" events,

   drought, heatwaves, wildfires, and other phenomena will become more frequent, longer-lasting,

   and more severe; ocean warming and acidification will injure or kill coral reefs that protect the

   island from increasingly intense storm surges; freshwater supplies will become increasingly

   scarce; endemic species will lose habitat, while invasive and disease carrying-pest species will



                                                    4
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 10 of 288                                PageID #:
                                     167




    thrive; and the cascading social, economic, and other consequences of those and myriad other

    environmental changes—all due to anthropogenic global warming—will increase in the County.

           11.     As a direct result of those and other climate crisis-caused environmental changes,

    the County has suffered and will continue to suffer severe injuries, including, but not limited to:

    injury or destruction of County-owned or -operated facilities critical for operations, utility services,

    and risk management, as well as other assets essential to community health, safety, and well-being;

    increased planning and preparation costs for community adaptation and resiliency to the effects of

    the climate crisis; decreased tax revenue due to impacts on the County's tourism- and ocean-based

    economy and property tax base; and others.

           12.     Defendants' individual and collective conduct, including, but not limited to, their

    introduction of fossil fuel products into the stream of commerce while knowing but failing to warn

    of the threats those products posed to the world's climate; their wrongful promotion of their fossil

    fuel products and concealment of known hazards associated with the use of those products; their

    public deception campaigns designed to obscure the connection between their products and global

    warming and the environmental, physical, social, and economic consequences flowing from it; and

    their failure to pursue less hazardous alternatives, actually and proximately caused the

    County's injuries.

           13.     Accordingly, the County brings this action against Defendants for Public Nuisance,

    Private Nuisance, Strict Liability for Failure to Warn, Negligent Failure to Warn, and Trespass.

           14.     The County hereby disclaims injuries arising on federal property and those that

    arose from Defendants' provision of fossil fuel products to the federal government.

           15.     The County seeks to ensure that the parties who have profited from externalizing

    the consequences and costs of dealing with global warming and its physical, environmental, social,



                                                      ~7
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 11 of 288                            PageID #:
                                     168




    and economic consequences, bear the costs of those impacts on the County, rather than the County,

    taxpayers, residents, or broader segments of the public.

    II.     PARTIES

           A.      Plaintiff

           16.     Plaintiff, the County of Maui, brings this action as an exercise of its police power,

    which includes but is not limited to its power to prevent injuries to and pollution of the County's

    property and waters, to prevent and abate nuisances, and to prevent and abate hazards to public

    health, safety, welfare, and the environment.

           17.     The County consists of several offices, departments, and divisions, each with

    purview over County operations, facilities, property, and/or programs that have been injured by

    Defendants' conduct as alleged herein and consequent global warming-related impacts. The

    County includes the islands of Maui, L'ana`i, Kaho`olawe, most of the island of Moloka`i, and all

    other islands lying within three nautical miles off the shores thereof, including the islet of

    Molokini.

           B.      Defendants

           18.     When reference in this Complaint is made to an act or omission of the Defendants,

    unless specifically attributed or otherwise stated, such references should be interpreted to mean

    that the officers, directors, agents, employees, or representatives of the Defendants committed or

    authorized such an act or omission, or failed to adequately supervise or properly control or direct

    their employees while engaged in the management, direction, operation, or control of the affairs

    of Defendants, and did so while acting within the scope of their employment or agency.

           19.     Sunoco Entities

                   a.     Sunoco LP is a fossil fuel product distributor, marketer, and promoter.

    Sunoco LP is registered in Delaware and has its headquarters in Dallas, Texas. Sunoco LP consists

                                                    C~
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 12 of 288                              PageID #:
                                     169




    of numerous divisions, subsidiaries and affiliates engaged in all aspects of the fossil fuel industry,

    including exploration, development, extraction, manufacturing and energy production, transport,

    trading, marketing, distribution, and/or sales.

                    b.      Sunoco LP controls and has controlled companywide decisions about the

    quantity, nature, and extent of fossil fuel production, marketing, and sales, including those of its

    subsidiaries. Sunoco LP's managing partners determine whether and to what extent Sunoco

    subsidiary holdings around the globe—including in Hawai`i—market, produce, and/or distribute

    fossil fuel products.

                    C.      Sunoco LP controls and has controlled companywide decisions related to

    marketing, advertising, climate change and greenhouse gas emissions from its fossil fuel products,

    and communications strategies concerning climate change and the link between fossil fuel use and

    impacts on the environment and communities from climate change from its fossil fuel products,

    including those of its subsidiaries.

                   d.       Each of Sunoco LP's subsidiaries functions as an alter ego of Sunoco LP,

    including by conducting fossil fuel-related business in Hawai`i that Sunoco LP would otherwise

    conduct if it were present in Hawai`i, sharing directors and officers with supervisory roles over

    both Sunoco LP and the subsidiary, and employing the same people.

                   e.       Each of Sunoco LP's subsidiaries functions as an agent of Sunoco LP,

    including by conducting activities in Hawai`i at the direction of their parent company or companies

    and for the parent company or companies' benefit. Specifically, the subsidiaries furthered the

    parents' campaign of deception and denial through misrepresentations, omissions, and failures to

    warn, which resulted in climate injuries in Hawai`i and increased sales to the parents.




                                                      7
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 13 of 288                              PageID #:
                                     170




                   f.       Aloha Petroleum LLC is a subsidiary of Sunoco LP. Aloha Petroleum LLC

    is registered in Delaware and has its principal place of business in Dallas, Texas. Aloha Petroleum

    LLC's principal line of business includes the marketing, terminalling, and distribution of gasoline,

    diesel, ethanol, lubricants, and other petroleum products in Hawai`i. Aloha Petroleum LLC

    purchased the assets of Shell Oil Company, Inc., in the State of Hawai`i in or about 2010.

                   g.      Aloha Petroleum, Ltd. is a subsidiary of Sunoco LP. Aloha Petroleum, Ltd.

    is incorporated in Hawai`i with its principal place of business in Honolulu. Aloha Petroleum, Ltd.'s

    principal line of business includes the marketing, terminalling, and distribution of gasoline, diesel,

    biodiesel, ethanol, lubricants, and other petroleum and fossil fuel products. Aloha Petroleum, Ltd.

    was formerly known as Associated Oil, a division of Tidewater Oil. At times relevant to this

    litigation, Associated Oil, was a subsidiary of Phillips 66, a predecessor-in-interest to

    ConocoPhillips.

                   h.      Defendants Sunoco LP, Aloha Petroleum LLC, Aloha Petroleum, Ltd., and

    their predecessors, successors, parents, subsidiaries, affiliates, and divisions are collectively

    referred to herein as "Sunoco."

                   i.      Sunoco has and continues to tortiously distribute, market, advertise, and

    promote its products in Hawai`i, with knowledge that those products have caused and will continue

    to cause climate crisis-related injuries in Hawai`i, including to the County. Sunoco's statements in

    and outside of Hawai`i made in furtherance of its campaign of deception and denial, and its chronic

    failure to warn consumers of global warming-related hazards when it marketed, advertised, and

    sold its products both in and outside of Hawai`i, were intended to conceal and mislead the public,

    including the County and its residents, about the serious adverse consequences from continued use

    of Sunoco's products. That conduct was intended to reach and influence the County, as well as its



                                                      8
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 14 of 288                                PageID #:
                                     171




    residents and residents of the State of Hawai`i, among others, to continue unabated use of

    Defendants' fossil fuel products in and outside Hawai`i, resulting in the County's injuries.

                    j.      Sunoco has advertised in print publications circulated widely to Hawai`i

    consumers, including but not limited to the Wall Street.7ournal, New York Times, Time, and Sports

    Illustrated. These advertisements contained no warning commensurate with the risks of Sunoco's

    products. Moreover, these advertisements also contained false or misleading statements,

    misrepresentations, and/or material omissions obfuscating the connection between Sunoco's fossil

    fuel products and climate change, and/or misrepresenting Sunoco's products or Sunoco itself as

    environmentally friendly

                    k.      A substantial portion of Sunoco's fossil fuel products are or have been

    transported, traded, distributed, promoted, marketed, manufactured, sold, and/or consumed in

    Hawai`i, from which Sunoco derives and has derived substantial revenue. Sunoco is one of the

    largest fossil fuel product marketers and sellers in Hawai`i. Sunoco has a long history of marketing

    and selling fossil fuel products in Hawai`i, including operating numerous gas stations going back

    to at least the mid-20th century. Sunoco acquired Shell Hawaii's assets in 2010, which included

    32 retail sites, five fuel distribution terminals, and associated assets on O`ahu, Maui, the Big Island,

    and Kaua`i. Sunoco was a member of the American Petroleum Institute's COz Task Force during

    the 1970s and 1980s, which played a key role in hiding the industry's knowledge concerning

    climate change and disseminating misinformation. Sunoco retains the license for, and operates,

    Shell-branded gas stations across Hawai`i, in addition to its own Aloha-branded stations. Sunoco

    maintains an interactive website by which it directs prospective customers to Aloha-branded

    service stations in Hawai`i. Sunoco offers an Aloha-branded proprietary credit card known as the

    "Save-A-$ Club Card," which allows consumers in Hawai`i to pay for gasoline and other products



                                                       '.
                                                       ►
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 15 of 288                           PageID #:
                                     172




    at Aloha-branded service stations, and which encourages consumers to use Aloha-branded gas

    stations by offering various rewards, including discounts on gasoline purchases.

            20.     Exxon Entities

                    a.      Exxon Mobil Corporation is a multi-national, vertically integrated energy

    and chemicals company incorporated in the State of New Jersey with its headquarters and principal

    place of business in Irving, Texas. Exxon Mobil Corporation is among the largest publicly traded

    international oil and gas companies in the world. Exxon Mobil Corporation was formerly known

    as, did or does business as, and/or is the successor in liability to ExxonMobil Refining and Supply

    Company, Exxon Chemical U.S.A., ExxonMobil Chemical Corporation, ExxonMobil Chemical

    U.S.A., ExxonMobil Refining & Supply Corporation, Exxon Company, U.S.A., Exxon

    Corporation, and Mobil Corporation. Exxon Mobil Corporation is registered to do business in

    Hawai`i and has a registered agent for service of process in Honolulu, Hawai`i.

                    b.      Exxon Mobil Corporation controls and has controlled companywide

    decisions about the quantity and extent of fossil fuel production and sales, including those of its

    subsidiaries. Exxon Mobil Corporation's 2017 Form 10-K filed with the United States Securities

    and Exchange Commission represents that its success, including its "ability to mitigate risk and

    provide attractive returns to shareholders, depends on [its] ability to successfully manage [its]

    overall portfolio, including diversification among types and locations of [its] projects." Exxon

    Mobil Corporation determines whether and to what extent its holdings market, produce, and/or

    distribute fossil fuel products.

                    C.      Exxon Mobil Corporation controls and has controlled companywide

    decisions related to marketing, advertising, climate change and greenhouse gas emissions from its

    fossil fuel products, and communications strategies concerning climate change and the link



                                                   10
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 16 of 288                          PageID #:
                                     173




    between fossil fuel use and impacts on the environment and communities from climate change,

    including those of its subsidiaries. Exxon Mobil Corporation's Board holds the highest level of

    direct responsibility for climate change policy within the company. Exxon Mobil Corporation's

    Chairman of the Board and Chief Executive Officer, its President, and the other members of its

    Management Committee are actively engaged in discussions relating to greenhouse gas emissions

    and the risks of climate change on an ongoing basis. Exxon Mobil Corporation requires its

    subsidiaries to provide an estimate of greenhouse gas-related emissions costs in their economic

    projections when seeking funding for capital investments.

                      d.   Each of Exxon Mobil Corporation's subsidiaries functions as an alter ego

    of Exxon Mobil Corporation, including by conducting fossil fuel-related business in Hawai`i that

    Exxon Mobil Corporation would otherwise conduct if it were present in Hawai `i, sharing directors

    and officers with supervisory roles over both Exxon Mobil Corporation and the subsidiary, and

    employing the same people.

                      e.   Each of Exxon Mobil Corporation's subsidiaries functions as an agent of

    Exxon Mobil Corporation, including by conducting activities in Hawai`i at the direction of their

    parent company or companies and for the parent company or companies' benefit. Specifically, the

    subsidiaries furthered the parents' campaign of deception and denial through misrepresentations,

    omissions, and failures to warn, which resulted in climate injuries in Hawai`i and increased sales

    to the parents.

                      f.   Exxonmobil Oil Corporation is a wholly owned subsidiary of Exxon Mobil

    Corporation that acts on Exxon Mobil Corporation's behalf and subject to Exxon Mobil

    Corporation's control. Exxonmobil Oil Corporation is incorporated in the State of New York with

    its principal place of business in Irving, Texas. Exxonmobil Oil Corporation is registered to do



                                                   11
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 17 of 288                              PageID #:
                                     174




    business in Hawai`i and has a registered agent for service of process in Honolulu, Hawai`i.

    Exxonmobil Oil Corporation was formerly known as, did or does business as, and/or is the

    successor in liability to Mobil Oil Corporation.

                    g.      "Exxon" as used hereafter, means collectively Defendants Exxon Mobil

    Corporation and Exxonmobil Oil Corporation, and their predecessors, successors, parents,

    subsidiaries, affiliates, and divisions.

                    h.      Exxon consists of numerous divisions and affiliates in all areas of the fossil

    fuel industry, including exploration for and production of crude oil and natural gas; manufacture

    of petroleum products; and transportation, promotion, marketing, and sale of crude oil, natural gas,

    and petroleum products. Exxon is also a major manufacturer and marketer of commodity

    petrochemical products.

                    i.      Exxon has and continues to tortiously distribute, market, advertise, and

    promote its products in Hawai`i, with knowledge that those products have caused and will continue

    to cause climate crisis-related injuries in Hawai`i, including to the County. Exxon's statements in

    and outside of Hawai`i made in furtherance of its campaign of deception and denial, and its chronic

    failure to warn consumers of global warming-related hazards when it marketed, advertised, and

    sold its products both in and outside of Hawai`i, were intended to conceal and mislead the public,

    including the County and its residents, about the serious adverse consequences from continued use

    of Exxon's products. That conduct was intended to reach and influence the County, as well as its

    residents and residents of the State of Hawai`i, among others, to continue unabated use of

    Defendants' fossil fuel products in and outside Hawai`i, resulting in the County's injuries.

                   j.       Over the last twenty-five years, Exxon has spent substantially on radio,

    television, and/or outdoor advertisements in the Hawai`i market related to its fossil fuel products.



                                                       12
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 18 of 288                               PageID #:
                                     175




    During that period, Exxon also advertised in print publications circulated widely to Hawai`i

    consumers, including but not limited to the New York Times, Wall Street Journal, Time, Sports

    Illustrated, People, Fortune, The New Yorker, The Atlantic, and Ebony. These advertisements

    contained no warning commensurate with the risks of Exxon's products. Moreover, these

    advertisements also contained false or misleading statements, misrepresentations, and/or material

    omissions obfuscating the connection between Exxon's fossil fuel products and climate change,

    and/or misrepresenting Exxon's products or Exxon itself as environmentally friendly.

                    k.     A substantial portion of Exxon's fossil fuel products are or have been

    transported, traded, supplied, distributed, promoted, marketed, sold, and/or consumed in Hawai`i,

    from which Exxon derives and has derived substantial revenue. For example, Exxon directly and

    through its subsidiaries and/or predecessors-in-interest supplied substantial quantities of fossil fuel

    products, including, but not limited to, crude oil, to Hawai`i during the period relevant to this

    litigation.

            21.    Shell Entities

                   a.      Royal Dutch Shell PLC is a vertically integrated, multinational energy and

    petrochemical company. Royal Dutch Shell is incorporated in England and Wales, with its

    headquarters and principal place of business in The Hague, Netherlands. Royal Dutch Shell PLC

    consists of numerous divisions, subsidiaries and affiliates engaged in all aspects of the fossil fuel

    industry, including exploration, development, extraction, manufacturing and energy production,

    transport, trading, marketing, and sales.

                    b.     Royal Dutch Shell PLC controls and has controlled companywide decisions

    about the quantity and extent of fossil fuel production and sales, including those of its subsidiaries.

    Royal Dutch Shell PLC's Board of Directors determines whether and to what extent Shell



                                                      13
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 19 of 288                             PageID #:
                                     176




    subsidiary holdings around the globe produce Shell-branded fossil fuel products. For instance, in

    2015, a Royal Dutch Shell PLC subsidiary employee admitted in a deposition that Royal Dutch

    Shell PLC's Board of Directors made the decision about whether to drill a particular oil deposit

    off the coast of Alaska.

                   C.      Royal Dutch Shell PLC controls and has controlled companywide decisions

    related to marketing, advertising, climate change and greenhouse gas emissions from its fossil fuel

    products, and communications strategies concerning climate change and the link between fossil

    fuel use and impacts on the environment and communities from climate change, including those

    of its subsidiaries. Overall accountability for climate change within the Shell group of companies

    lies with Royal Dutch Shell PLC's Chief Executive Officer and Executive Committee. For

    instance, at least as early as 1988, Royal Dutch Shell PLC, through its subsidiaries, was researching

    companywide COz emissions and concluded that the Shell group of companies accounted for "4%

    of the COz emitted worldwide from combustion," and that climatic changes could compel the Shell

    group, as controlled by Royal Dutch Shell PLC, to "examine the possibilities of expanding and

    contracting [its] business accordingly." Royal Dutch Shell PLC's CEO has stated that Royal Dutch

    Shell PLC would reduce the carbon footprint of its products, including those of its subsidiaries "by

    reducing the net carbon footprint of the full range of Shell emissions, from our operations and from

    the consumption of our products." Additionally, in November 2017, Royal Dutch Shell PLC

    announced it would reduce the carbon footprint of "its energy products" by "around" half by 2050.

    Royal Dutch Shell PLC's effort is inclusive of all fossil fuel products produced under the Shell

    brand, including those of its subsidiaries.

                   d.      Each of Royal Dutch Shell PLC's subsidiaries functions as an alter ego of

    Royal Dutch Shell PLC, including by conducting fossil fuel-related business in Hawai`i that Royal



                                                    14
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 20 of 288                            PageID #:
                                     177




    Dutch Shell PLC would otherwise conduct if it were present in Hawai`i, sharing directors and

    officers with supervisory roles over both Royal Dutch Shell PLC and the subsidiary, and

    employing the same people.

                      e.   Each of Royal Dutch Shell PLC's subsidiaries functions as an agent of

    Royal Dutch Shell PLC, including by conducting activities in Hawai`i at the direction of their

    parent company or companies and for the parent company or companies' benefit. Specifically, the

    subsidiaries furthered the parents' campaign of deception and denial through misrepresentations,

    omissions, and failures to warn, which resulted in climate injuries in Hawai`i and increased sales

    to the parents.

                      f.   Shell Oil Company is a wholly owned subsidiary of Royal Dutch Shell PLC

    that acts on Royal Dutch Shell PLC's behalf and subject to Royal Dutch Shell PLC's control. Shell

    Oil Company is incorporated in the State of Delaware and with its principal place of business in

    Houston, Texas. Shell Oil Company is registered to do business in Hawai`i and has a registered

    agent for service of process in Honolulu, Hawai`i. Shell Oil Company was formerly known as, did

    or does business as, and/or is the successor in liability to Deer Park Refining LP, Shell Oil, Shell

    Oil Products, Shell Chemical, Shell Trading US, Shell Trading (US) Company, Shell Energy

    Services, The Pennzoil Company, Shell Oil Products Company LLC, Shell Oil Products Company,

    Star Enterprise, LLC, and Pennzoil-Quaker State Company.

                      g.   Shell Oil Products Company LLC is a wholly owned subsidiary of Royal

    Dutch Shell PLC that acts on Royal Dutch Shell PLC's behalf and subject to Royal Dutch Shell

    PLC's control. Shell Oil Products Company LLC is incorporated in the State of Delaware and

    maintains its principal place of business in Houston, Texas. Shell Oil Products Company LLC is

    registered to do business in Hawai`i and has a registered agent for service of process in Honolulu,



                                                    15
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 21 of 288                              PageID #:
                                     178




    Hawai`i. Shell Oil Products Company LLC is an energy and petrochemical company involved in

    refining, transporting, distributing, and marketing Shell fossil fuel products.

                   h.      Defendants Royal Dutch Shell PLC, Shell Oil Company, Shell Oil Products

    Company LLC, and their predecessors, successors, parents, subsidiaries, affiliates, and divisions,

    are collectively referred to herein as "Shell."

                   i.      Shell has and continues to tortiously distribute, market, advertise, and

    promote its products in Hawai`i, with knowledge that those products have caused and will continue

    to cause climate crisis-related injuries in Hawai`i, including to the County. Shell's statements in

    and outside of Hawai` i made in furtherance of its campaign of deception and denial, and its chronic

    failure to warn consumers of global warming-related hazards when it marketed, advertised, and

    sold its products both in and outside of Hawai`i, were intended to conceal and mislead the public,

    including the County and its residents, about the serious adverse consequences from continued use

    of Shell's products. That conduct was intended to reach and influence the County, as well is its

    residents and residents of the State of Hawai`i, among others, to continue unabated use of

    Defendants' fossil fuel products in and outside Hawai`i, resulting in the County's injuries.

                   j.      Over the last twenty-five years, Shell has spent substantially on radio,

    television, and/or outdoor advertisements in the Hawai`i market related to its fossil fuel products.

    During that period, Shell also advertised in print publications circulated widely to Hawai`i

    consumers, including but not limited to the Wall Street Journal, Time, Sports Illustrated, People,

    The New Yorker, The Atlantic, Eboliy, and Newsweek. These advertisements contained no warning

    commensurate with the risks of Shell's products. Moreover, these advertisements also contained

    false or misleading statements, misrepresentations, and/or material omissions obfuscating the




                                                      16
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 22 of 288                               PageID #:
                                     179




    connection between Shell's fossil fuel products and climate change, and/or misrepresenting Shell's

    products or Shell itself as environmentally friendly.

                    k.     A substantial portion of Shell's fossil fuel products are or have been

    supplied, traded, distributed, promoted, marketed, sold, and/or consumed in Hawai`i, from which

    Shell derives and has derived substantial revenue. Among other endeavors, Shell conducts and/or

    controls, either directly or through franchise agreements, retail fossil fuel sales at over thirty-five

    Shell-branded petroleum service stations located in Hawai`i, at which it promotes, markets, and

    advertises its fossil fuel products under its Shell brand name. Shell markets and advertises its fossil

    fuel products in Hawai`i including by maintaining an interactive website available to prospective

    customers by which it directs Hawai`i residents to Shell's nearby retail service stations in Hawai`i.

    Shell offers a proprietary credit card known as the "Shell Fuel Rewards Card," which allows

    consumers in Hawai`i to pay for gasoline and other products at Shell-branded service stations, and

    which encourages consumers to use Shell-branded gas stations by offering various rewards,

    including discounts on gasoline purchases. Shell further maintains a smartphone application

    known as the "Shell US App" that offers Hawai`i consumers a cashless payment method for

    gasoline and other products at Shell-branded service stations. Hawai`i consumers utilize the

    payment method by providing their credit card information through the application. Hawai`i

    consumers can also receive rewards including discounts on gasoline purchases by registering their

    personal identifying information in the Shell US App and using the application to identify and

    activate gas pumps at Shell service stations during a purchase. Shell continues to license the Shell

    fossil fuel product brand name to petroleum sellers in Hawai`i. During the period relevant to this

    litigation, Shell owned and operated five fossil fuel distribution terminals and associated assets on

    O`ahu, Maui, the Big Island, and Kaua`i.



                                                     17
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 23 of 288                               PageID #:
                                     180




            22.     Chevron Entities

                    a.      Chevron Corporation is a multinational, vertically integrated energy and

    chemicals company incorporated in the State of Delaware, with its global headquarters and

    principal place of business in San Ramon, California.

                    b.      Chevron Corporation operates through a web of United States and

    international subsidiaries at all levels of the fossil fuel supply chain. Chevron Corporation's and

    its subsidiaries' operations consist of: (1) exploring for, developing, and producing crude oil and

    natural gas; (2) processing, liquefaction, transportation, and regasification associated with

    liquefied natural gas; (3) transporting crude oil by major international oil export pipelines;

    (4) transporting, storing, and marketing natural gas; (5) refining crude oil into petroleum products;

    marketing of crude oil and refined products; (6) transporting crude oil and refined products by

    pipeline, marine vessel, motor equipment, and rail car; (7) basic and applied research in multiple

    scientific fields including chemistry, geology, and engineering; and (8) manufacturing and

    marketing of commodity petrochemicals, plastics for industrial uses, and fuel and lubricant

    additives.

                    C.      Chevron Corporation controls and has controlled companywide decisions

    about the quantity and extent of fossil fuel production and sales, including those of its subsidiaries.

    Chevron Corporation determines whether and to what extent its holdings market, produce, and/or

    distribute fossil fuel products.

                    d.      Chevron Corporation controls and has controlled companywide decisions

    related to marketing, advertising, climate change and greenhouse gas emissions from its fossil fuel

    products, and communications strategies concerning climate change and the link between fossil




                                                      18
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 24 of 288                            PageID #:
                                     181




    fuel use and impacts on the environment and communities from climate change, including those

    of its subsidiaries.

                      e.    Each of Chevron Corporation's subsidiaries functions as an alter ego of

    Chevron Corporation, including by conducting fossil fuel-related business in Hawai`i that Chevron

    Corporation would otherwise conduct if it were present in Hawai`i, sharing directors and officers

    with supervisory roles over both Chevron Corporation and the subsidiary, and employing the same

    people.

                      f.    Each of Chevron Corporation's subsidiaries functions as an agent of

    Chevron Corporation, including by conducting activities in Hawai`i at the direction of their parent

    company or companies and for the parent company or companies' benefit. Specifically, the

    subsidiaries furthered the parents' campaign of deception and denial through misrepresentations,

    omissions, and failures to warn, which resulted in climate injuries in Hawai`i and increased sales

    to the parents.

                      g.    Chevron U.S.A. Inc. is a Pennsylvania corporation with its principal place

    of business located in San Ramon, California. Chevron U.S.A. Inc. is registered to do business in

    and has a registered agent for service of process in Honolulu, Hawai`i. Chevron U.S.A. Inc. is a

    wholly-owned subsidiary of Chevron Corporation that acts on Chevron Corporation's behalf and

    subject to Chevron Corporation's control. Chevron U.S.A. Inc. was formerly known as, and did or

    does business as, and/or is the successor in liability to Gulf Oil Corporation, Gulf Oil Corporation

    of Pennsylvania, Chevron Products Company, and Chevron Chemical Company.

                      h.    "Chevron" as used hereafter, means collectively, Defendants Chevron

    Corporation, and Chevron U.S.A. Inc., and their predecessors, successors, parents, subsidiaries,

    affiliates, and divisions.



                                                    19
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 25 of 288                            PageID #:
                                     182




                   i.      Chevron has and continues to tortiously distribute, market, advertise, and

    promote its products in Hawai`i, with knowledge that those products have caused and will continue

    to cause climate crisis-related injuries in Hawai`i, including the County's injuries. Chevron's

    statements in and outside of Hawai`i made in furtherance of its campaign of deception and denial,

    and its chronic failure to warn consumers of global warming-related hazards when it marketed,
      c
    advertised, and sold its products both in and outside of Hawai`i, were intended to conceal and

    mislead the public, including the County and its residents, about the serious adverse consequences

    from continued use of Chevron's products. That conduct was intended to reach and influence the

    County, as well as its residents and residents of the State of Hawai`i, among others, to continue

    unabated use of Defendants' fossil fuel products in and outside Hawai`i, resulting in the County's

    injuries.

                   j.      Over the last twenty-five years, Chevron has spent substantially on radio,

    television, and/or outdoor advertisements in the Hawai`i market related to its fossil fuel products.

    During that period, Chevron also advertised in print publications circulated widely to Hawai`i

    consumers, including but not limited to the New York Times, Wall Street Journal, Time, Sports

    Illustrated, People, Fortune, The New Yorker, The Atlantic, Ebony, and Newsweek. These

    advertisements contained no warning commensurate with the risks of Chevron's products.

    Moreover, these advertisements also contained false or misleading statements, misrepresentations,

    and/or material omissions obfuscating the connection between Chevron's fossil fuel products and

    climate change, and/or misrepresenting Chevron's products or Chevron itself as environmentally

    friendly.

                   k.     A substantial portion of Chevron's fossil fuel products are or have been

    refined, traded, distributed, promoted, marketed, sold, and/or consumed in Hawai`i, from which



                                                    20
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 26 of 288                         PageID #:
                                     183




    Chevron derives and has derived substantial revenue. For instance, during the period relevant to

    this litigation, Chevron owned and operated a 58,000-barrel-per-day refinery on O`ahu. Chevron

    owns and operates four fossil fuel storage terminals on O`ahu, Maui, Kaua`i, and the Big Island.

    Chevron conducts and controls, and/or has conducted and controlled, either directly or through

    franchise agreements, retail fossil fuel sales at over eighty Chevron-branded petroleum services

    stations in Hawai`i, at which it promotes, markets, and advertises its fossil fuel products to

    consumers. Chevron offers a proprietary credit cards known as the "Chevron Techron Advantage

    Card," and "Texaco Techron Advantage Card," which allow consumers in Hawai`i to pay for

    gasoline and other products at Chevron- and/or Texaco-branded service stations, and which

    encourage consumers in Hawai`i to use Chevron- and/or Texaco-branded service stations by

    offering various rewards, including discounts on gasoline purchases at Chevron- and/or Texaco-

    branded service stations and cash rebates. Chevron maintains an interactive website available in

    Hawai`i by which it directs prospective customers to Chevon- and Texaco-branded service stations

    in Hawai`i. Chevron further maintains smartphone applications known as the "Chevron App" and

    "Texaco App" that offer Hawai`i consumers a cashless payment method for gasoline and other

    products at Chevron- and/or Texaco-branded service stations. Consumers in Hawai`i utilize the

    payment method by providing their credit card information through the application. Consumers in

    Hawai`i can also receive rewards including discounts on gasoline purchases by registering their

    personal identifying information into the Chevron App and Texaco App and using the application

    to identify and activate gas pumps at Chevron and/or Texaco service stations during a purchase.

           23.    BHP Entities

                 a.       BHP is a dual-listed company consisting of two parent companies: BHP

    Group Limited, which is registered in Australia and maintains its headquarters in Melbourne,



                                                  21
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 27 of 288                           PageID #:
                                     184




    Victoria, Australia; and BHP Group plc, which is registered in England and Wales, and maintains

    its.headquarters in London, England. Collectively, those entities are referred to herein as "BHP

    Group."

                     b.    BHP Group operates as a multinational, vertically-integrated, petroleum,

    natural gas, and coal company, consisting of multiple affiliates, subsidiaries, and segments. BHP

    Group's fossil fuel products-related operations consist of exploration, evaluation, development,

    extraction, processing, transportation, marketing, and logistics.

                     C.    BHP Group controls and has controlled companywide decisions about the

    quantity and extent of fossil fuel production and sales, including those of its subsidiaries. BHP

    Group determines whether and to what extent its holdings market, produce, and/or distribute fossil

    fuel products.

                     d.    BHP Group controls and has controlled companywide decisions related to

    marketing, advertising, climate change and greenhouse gas emissions from its fossil fuel products,

    and communications strategies concerning climate change and the link between fossil fuel use and

    impacts on the environment and communities from climate change, including those of

    its subsidiaries.

                     e.    Each of BHP Group's subsidiaries functions as an alter ego of BHP Group,

    including by conducting fossil fuel-related business in Hawai`i that BHP Group would otherwise

    conduct if it were present in Hawai`i, sharing directors and officers with supervisory roles over

    both BHP Group and the subsidiary, and employing the same people.

                     f.    Each of BHP Group's subsidiaries functions as an agent of BHP Group,

    including by conducting activities in Hawai`i at the direction of their parent company or companies

    and for the parent company or companies' benefit. Specifically, the subsidiaries furthered the



                                                    22
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 28 of 288                              PageID #:
                                     185




    parents' campaign of deception and denial through misrepresentations, omissions, and failures to

    warn, which resulted in climate injuries in Hawai`i and increased sales to the parents.

                    g.      BHP Group owns several subsidiaries that do fossil fuel products-related

    business in the United States, including in Hawai`i, including, but not limited to, BHP Hawaii Inc.

    BHP Hawaii Inc. is incorporated in Hawai`i.

                    h.      "BHP," as used hereafter, refers to Defendants BHP Group Limited, BHP

    Group plc, and BHP Hawaii Inc., together with their predecessors, successors, parents,

    subsidiaries, affiliates, and divisions.

                    i.      BHP has tortiously distributed, marketed, advertised, and promoted its

    products in Hawai`i, with knowledge that those products have caused and will continue to cause

    climate crisis-related injuries in Hawai`i, including the County's injuries. BHP's statements in and

    outside of Hawai`i made in furtherance of its campaign of deception and denial, and its chronic

    failure to warn consumers of global warming-related hazards when it marketed, advertised, and

    sold its products both in and outside of Hawai`i, were intended to conceal and mislead the public,

    including the County and its residents, about the serious adverse consequences from continued use

    of BHP's products. That conduct was intended to reach and influence the County, as well as its

    residents and residents of the State of Hawai`i, among others, to continue unabated use of

    Defendants' fossil fuel products in and outside Hawai`i, resulting in the County's injuries.

                    j.      BHP has advertised in print publications circulated widely to Hawai`i

    consumers, including but not limited to the Wall StreetJournal and Fortune. These advertisements

    contained no warning commensurate with the risks of BHP's products. Moreover, these

    advertisements also contained false or misleading statements, misrepresentations, and/or material




                                                    23
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 29 of 288                               PageID #:
                                     186




    omissions obfuscating the connection between BHP's fossil fuel products and climate change,

    and/or misrepresenting BHP's products or BHP itself as environmentally friendly.

                    k.      A substantial portion of BHP's fossil fuel products are or have been

    manufactured, refined, traded, distributed, promoted, marketed, sold, and/or consumed in Hawai`i,

    from which BHP derives and has derived substantial revenue. For example, BHP owned and

    operated a fossil fuel refinery in Kapolei on O`ahu during the time relevant to this litigation. BHP

    conducts and controls, and/or has conducted and controlled, either directly or through franchise

    agreements, retail fossil fuel sales at more than thirty BHP-branded retail petroleum service

    stations throughout Hawai`i, at which it is engaging or at times relevant to this complaint has

    engaged in the promotion, marketing, and advertisement of its fossil fuel products.

            24.    BP Entities

                    a.     BP P.L.C. is a multinational, vertically integrated energy and petrochemical

    company, registered in England and Wales with its principal place of business in London, England.

    BP P.L.C. consists of three main operating segments: (1) exploration and production, (2) refining

    and marketing, and (3) gas power and renewables. BP P.L.C. is the ultimate parent company of

    numerous subsidiaries, referred to collectively as the "BP Group," which explore for and extract

    oil and gas worldwide; refine oil into fossil fuel products such as gasoline; and market and sell oil,

    fuel, other refined petroleum products, and natural gas worldwide. BP P.L.C.'s subsidiaries

    explore for oil and natural gas under a wide range of licensing, joint arrangement, and other

    contractual agreements.

                   b.      BP P.L.C. controls and has controlled companywide decisions about the

    quantity and extent of fossil fuel production and sales, including those of its subsidiaries. BP P.L.C.

    is the ultimate decisionmaker on fundamental decisions about the BP Group's core business, i.e.,



                                                      24
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 30 of 288                            PageID #:
                                     187




    the level of companywide fossil fuels to produce, including production among BP P.L.C.'s

    subsidiaries. For instance, BP P.L.C. reported that in 2016-17 it brought online thirteen major

    exploration and production projects. Those contributed to a 12-percent increase in the BP Group's

    overall fossil fuel product production. Those projects were carried out by BP P.L.C.'s subsidiaries.

    Based on those projects, BP P.L.C. expects the BP Group to deliver to customers 900,000 barrels

    of new product per day by 2021. BP P.L.C. further reported that in 2017 it sanctioned three new

    exploration projects in Trinidad, India, and the Gulf of Mexico.

                   C.      BP P.L.C. controls and has controlled companywide decisions related to

    marketing, advertising, climate change and greenhouse gas emissions from its fossil fuel products,

    and communications strategies concerning climate change and the link between fossil fuel use and

    impacts on the environment and communities from climate change, including those of its

    subsidiaries. BP P.L.C. makes fossil fuel production decisions for the entire BP Group based on

    factors including climate change. BP P.L.C.'s Board is the highest decision-making body within

    the company, with direct responsibility for the BP Group's climate change policy. BP P.L.C.'s

    chief executive is responsible for maintaining the BP Group's system of internal control that

    governs the BP Group's business conduct. BP P.L.C.'s senior leadership directly oversees a carbon

    steering group, which manages climate-related matters and consists of two committees overseen

    directly by the board that focus on climate-related investments.

                   d.     Each of BP P.L.C.'s subsidiaries functions as an alter ego of BP P.L.C.,

    including by conducting fossil fuel-related business in Hawai`i that BP P.L.C. would otherwise

    conduct if it were present in Hawai`i, sharing directors and officers with supervisory roles over

    both BP P.L.C. and the subsidiary, and employing the same people.




                                                    25
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 31 of 288                                PageID #:
                                     188




                    e.      Each of BP P.L.C.'s subsidiaries functions as an agent of BP P.L.C.,

    including by conducting activities in Hawai`i at the direction of their parent company or companies

    and for the parent company or companies' benefit. Specifically, the subsidiaries furthered the

    parents' campaign of deception and denial through misrepresentations, omissions, and failures to

    warn, which resulted in climate injuries in Hawai`i and increased sales to the parents.

                    f.      BP America Inc. is a wholly owned subsidiary of BP P.L.C. that acts on BP

    P.L.C.'s behalf and subject to BP P.L.C.'s control. BP America Inc. is a vertically integrated

    energy and petrochemical company incorporated in the State of Delaware with its headquarters

    and principal place of business in Houston, Texas. BP America Inc., consists of numerous

    divisions and affiliates in all aspects of the fossil fuel industry, including exploration for and

    production of crude oil and natural gas; manufacture of petroleum products; and transportation,

    marketing, and sale of crude oil, natural gas, and petroleum products. BP America Inc. is registered

    to do business in Hawai`i and has a registered agent for service of process in Honolulu, Hawai`i.

    BP America Inc. was formerly known as, did or does business as, and/or is the successor in liability

    to Amoco Corporation, Amoco Oil Company, ARCO Products Company, Atlantic Richfield

    Delaware Corporation, Atlantic Richfield Company (a Delaware Corporation), BP Exploration &

    Oil, Inc., BP Products North America Inc., BP Amoco Corporation, BP Amoco Plc, BP Oil, Inc.,

    BP Oil Company, Sohio Oil Company, Standard Oil of Ohio (SOHIO), Standard Oil (Indiana),

    The Atlantic Richfield Company (a Pennsylvania corporation) and its division, the Arco Chemical

    Company.

                    g.      Defendants BP P.L.C. and BP America, Inc., together with their

    predecessors, successors, parents, subsidiaries, affiliates, and divisions, are collectively referred to

    herein as "BP."



                                                      26
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 32 of 288                              PageID #:
                                     189




                   h.      BP has and continues to tortiously distribute, market, advertise, and

    promote its products in Hawai`i, with knowledge that those products have caused and will continue

    to cause climate crisis-related injuries in Hawai`i, including to the County. BP's statements in and

    outside of Hawai`i made in furtherance of its campaign of deception and denial, and its chronic

    failure to warn consumers of global warming-related hazards when it marketed, advertised, and

    sold its products both in and outside of Hawai`i, were intended to conceal and mislead the public,

    including the County and its residents, about the serious adverse consequences from continued use

    of BP's products. That conduct was intended to reach and influence the County, as well as its

    residents and residents of the State of Hawai`i, among others, to continue unabated use of

    Defendants' fossil fuel products in and outside Hawai`i, resulting in the County's injuries.

                   i.      Over the last twenty-five years, BP has spent substantially on radio,

    television, and/or outdoor advertisements in the Hawai`i market related to its fossil fuel products.

    During that period, BP also advertised in print publications circulated widely to Hawai`i

    consumers, including but not limited to the New York Times, Wall Street Journal, Time, Fortaane,

    The New Yorker, The Atlantic, and Newsweek. These advertisements contained no warning

    commensurate with the risks of BP's products. Moreover, these advertisements also contained

    false or misleading statements, misrepresentations, and/or material omissions obfuscating the

    connection between BP's fossil fuel products and climate change, and/or misrepresenting BP's

    products or BP itself as environmentally friendly.

                   j.      A substantial portion of BP's fossil fuel products are or have been supplied,

    transported, traded, distributed, promoted, marketed, sold, and/or consumed in Hawai`i, from

    which BP derives and has derived substantial revenue. For example, BP directly and through its

    subsidiaries and/or predecessors-in-interest supplied substantial quantities of fossil fuel products,



                                                     27
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 33 of 288                              PageID #:
                                     190




    including, but not limited to, crude oil, to Hawai`i during the period relevant to this litigation. At

    times relevant to this complaint, BP engaged in the production of crude oil in Alaska, a substantial

    portion of which is shipped to, shipped through, and sold to refinery customers in Hawai`i. BP

    maintains an interactive website by which it directs prospective customers to retail locations in

    Hawai`i offering BP's fossil fuel products for sale, including, but not limited to, its Castrol brand

    of lubricants. BP offers a proprietary credit card known as the "BP Credit Card," which allows

    consumers in Hawai`i to pay for gasoline and other products. Consumers who use the BP Credit

    Card receive various rewards, including discounts on gasoline purchases.

           25.     Marathon Petroleum Cornoration

                   a.      Marathon Petroleum Corporation is a multinational energy company

    incorporated in the State of Delaware and with its principal place of business in Findlay, Ohio.

    Marathon Petroleum Corporation was spun off from the operations of Marathon Oil Corporation

    in 2011. It consists of multiple subsidiaries and affiliates involved in fossil fuel product refining,

    marketing, retail, and transport, including both petroleum and natural gas products. Marathon

    Petroleum Corporation merged in October 2018 with Andeavor Corporation, formerly known as

    Tesoro Corporation.

                   b.      Marathon Petroleum Corporation is a successor-in-interest to Tesoro

    Corporation and Tesoro Hawaii Corporation.

                   C.      Marathon Petroleum Corporation controls and has controlled companywide

    decisions about the quantity and extent of its fossil fuel production and sales, including those of

    its subsidiaries. Marathon Petroleum Corporation determines whether and to what extent its

    holdings market, produce, and/or distribute fossil fuel products.




                                                     28
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 34 of 288                           PageID #:
                                     191




                     d.    Marathon Petroleum Corporation controls and has controlled companywide

    decisions related to marketing, advertising, climate change and greenhouse gas emissions from its

    fossil fuel products, and communications strategies concerning climate change and the link

    between fossil fuel use and impacts on the environment and communities from climate change,

    including those of its subsidiaries.

                     e.    Each of Marathon Petroleum Corporation's subsidiaries functions as an

    alter ego of Marathon Petroleum Corporation, including by conducting fossil fuel-related business

    in Hawai`i that Marathon Petroleum Corporation would otherwise conduct if it were present in

    Hawai`i, sharing directors and officers with supervisory roles over both Marathon Petroleum

    Corporation and the subsidiary, and employing the same people.

                   f.      Each of Marathon Petroleum Corporation's subsidiaries functions as an

    agent of Marathon Petroleum Corporation, including by conducting activities in Hawai`i at the

    direction of their parent company or companies and for the parent company or companies' benefit.

    Specifically, the subsidiaries furthered the parents' campaign of deception and denial through

    misrepresentations, omissions, and failures to warn, which resulted in climate injuries in Hawai`i

    and increased sales to the parents.

                   g.      Defendant Marathon Petroleum Corporation and its predecessors,

    successors, parents, subsidiaries, affiliates, and divisions, are collectively referred to herein

    as "Marathon."

                   h.      Marathon has and continues to tortiously distribute, market, advertise, and

    promote its products in Hawai`i, with knowledge that those products have caused and will continue

    to cause climate crisis-related injuries in Hawai`i, including the County's injuries. Marathon's

    statements in and outside of Hawai` i made in furtherance of its campaign of deception and denial,



                                                   PTI,
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 35 of 288                            PageID #:
                                     192




    and its chronic failure to warn consumers of global warming-related hazards when it marketed,

    advertised, and sold its products both in and outside of Hawai`i, were intended to conceal and

    mislead the public, including the County and its residents, about the serious adverse consequences

    from continued use of Marathon's products. That conduct was intended to reach and influence the

    County, as well as its residents and residents of the State of Hawai`i, among others, to continue

    unabated use of Defendants' fossil fuel products in and outside Hawai` i, resulting in the County's

    injuries.

                           Over the last twenty-five years, Marathon has spent substantially on radio,

    television, and/or outdoor advertisements in the Hawai`i market related to its fossil fuel products.

    During that period, Marathon also advertised in print publications circulated widely to Hawai`i

    consumers, including but not limited to the magasine Time. These advertisements contained no

    warning commensurate with the risks of Marathon's products. Moreover, these advertisements

    also contained false or misleading statements, misrepresentations, and/or material omissions

    obfuscating the connection between Marathon's fossil fuel products and climate change, and/or

    misrepresenting Marathon's products or Marathon itself as environmentally friendly.

                   j.      A substantial portion of Marathon's fossil fuel products are or have been

    refined, transported, traded, distributed, promoted, marketed, manufactured; sold, and/or

    consumed in Hawai`i, from which Marathon derives and has derived substantial revenue. For

    example, Marathon marketed, promoted, and sold its gasoline and other fossil fuel products to

    consumers in Hawai`i, including through over thirty petroleum service stations it owned in Hawai`i

    and operated under the "Tesoro" name. Additionally, during the time relevant to this litigation,

    Marathon owned and operated the largest petroleum refinery in Hawai`i, which was capable of

    refining 94,000 barrels of fossil fuel per day.
                                                                                                             I\




                                                      30
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 36 of 288                            PageID #:
                                     193




            26.     ConocoPhillius Entities

                    a.      ConocoPhillips is a multinational energy company incorporated in the State

    of Delaware and with its principal place of business in Houston, Texas. ConocoPhillips consists

    of numerous divisions, subsidiaries, and affiliates that carry out ConocoPhillips's fundamental

    decisions related to all aspects of the fossil fuel industry, including exploration, extraction,

    production, manufacture, transport, and marketing.

                    b.     ConocoPhillips controls and has controlled companywide decisions about

    the quantity and extent of fossil fuel production and sales, including those of its subsidiaries.

    ConocoPhillips determines whether and to what extent its holdings market, produce, and/or

    distribute fossil fuel products. ConocoPhillips's most recent annual report subsumes the operations

    of the entire ConocoPhillips group of subsidiaries under its name. Therein, ConocoPhillips

    represents that its value—for which ConocoPhillips maintains ultimate responsibility—is a

    function of its decisions to direct subsidiaries to explore for and produce fossil fuels: "Unless we

    successfully add to our existing proved reserves, our future crude oil, bitumen, natural gas and

    natural gas liquids production will decline, resulting in an adverse impact to our business."

    ConocoPhillips optimizes the ConocoPhillips group's oil and gas portfolio to fit ConocoPhillips's

    strategic plan. For example, in November 2016, ConocoPhillips announced a plan to generate $5

    billion to $8 billion of proceeds over two years by optimizing its business portfolio, including its

    fossil fuel product business, to focus on low cost-of-supply fossil fuel production projects that

    strategically fit its development plans.

                   C.      ConocoPhillips controls and has controlled companywide decisions related

    to marketing, advertising, climate change and greenhouse gas emissions from its fossil fuel

    products, and communications strategies concerning climate change and the link between fossil



                                                    31
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 37 of 288                          PageID #:
                                     194




    fuel use and impacts on the environment and communities from climate change, including those

    of its subsidiaries. For instance, ConocoPhillips's board has the highest level of direct

    responsibility for climate change policy within the company. ConocoPhillips has developed and

    implements a corporate Climate Change Action Plan to govern climate change decision-making

    across all entities in the ConocoPhillips group.

                      d.   Each of ConocoPhillips's subsidiaries functions as an alter ego of

    ConocoPhillips, including by conducting fossil fuel-related business in Hawai`i that

    ConocoPhillips would otherwise conduct if it were present in Hawai`i, sharing directors and

    officers with supervisory roles over both ConocoPhillips and the subsidiary, and employing the

    same people.

                      e.   Each of ConocoPhillips's subsidiaries functions as an agent of

    ConocoPhillips, including by conducting activities in Hawai`i at the direction of their parent

    company or companies and for the parent company or companies' benefit. Specifically, the

    subsidiaries furthered the parents' campaign of deception and denial through misrepresentations,

    omissions, and failures to warn, which resulted in climate injuries in Hawai`i and increased sales

    to the parents.

                      f.   ConocoPhillips Company is a wholly owned subsidiary of ConocoPhillips

    that acts on ConocoPhillips's behalf and subject to ConocoPhillips's control. ConocoPhillips

    Company is incorporated in the State of Delaware and has its principal office in Bartlesville,

    Oklahoma. ConocoPhillips Company is qualified to do business in Hawai`i and has a registered

    agent for service of process in Honolulu, Hawai`i.

                      g.   Phillips 66 is a multinational energy and petrochemical company

    incorporated in the State of Delaware and with its principal place of business in Houston, Texas.



                                                       32
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 38 of 288                             PageID #:
                                     195




    It encompasses downstream fossil fuel processing, refining, transport, and marketing segments

    that were formerly owned and/or controlled by ConocoPhillips.

                    h.     Phillips 66 Company is a wholly owned subsidiary of Phillips 66 that acts

    on Phillips 66's behalf and subject to Phillips 66's control. -Phillips 66 Company is incorporated

    in Delaware and has its principal office in Houston, Texas. Phillips 66 Company is qualified to do

    business in Hawai`i and has a registered agent for service of process in Honolulu, Hawai`i. Phillips

    66 Company was formerly known as, did or does business as, and/or is the successor in liability to

    Phillips Petroleum Company, Conoco, Inc., Tosco Corporation, Tosco Refining Co., and

    Associated Oil (a predecessor-in-interest of defendant Aloha Petroleum, Ltd.).

                    i.     Defendants ConocoPhillips, ConocoPhillips Company, Phillips 66, Phillips

    66 Company, and their predecessors, successors, parents, subsidiaries, affiliates, and divisions are

    collectively referred to herein as "ConocoPhillips."

                   j.      ConocoPhillips has and continues to tortiously distribute, market, advertise,

    and promote its products in Hawai`i, with knowledge that those products have caused and will

    continue to cause climate crisis-related injuries in Hawai`i, including to the County.

    ConocoPhillips's statements in and outside of Hawai`i made in furtherance of its campaign of

    deception and denial, and its chronic failure to warn consumers of global warming-related hazards

    when it marketed, advertised, and sold its products both in and outside ofHawai`i, were intended

    to conceal and mislead the public, including the County and its residents, about the serious adverse

    consequences from continued use of ConocoPhillips's products. That conduct was intended to

    reach and influence the County, as well as its residents and residents of the State of Hawai`i, among

    others, to continue unabated use of Defendants' fossil fuel products in and outside Hawai` i,

    resulting in the County's injuries.



                                                     33
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 39 of 288                                PageID #:
                                     196




                    k.      Over the last twenty-five years, ConocoPhillips has spent substantially on

    radio, television, and/or outdoor advertisements in the Hawai`i market related to its fossil fuel

    products. During that period, ConocoPhillips also advertised in print publications circulated widely

    to Hawai`i consumers, including but not limited to the New York Times, Wall Street Journal, Time,

    Sports Illustrated, People, Fortune, and The Atlantic. These advertisements contained no warning

    commensurate with the risks of ConocoPhillips's products. Moreover, these advertisements also

    contained false or misleading statements, misrepresentations, and/or material omissions

    obfuscating the connection between ConocoPhillips's fossil fuel products and climate change,

    and/or misrepresenting ConocoPhillips's products or ConocoPhillips itself as environmentally

    friendly.

                           A substantial portion of ConocoPhillips's fossil fuel products are or have

    been transported, traded, distributed, promoted, marketed, manufactured, sold, and/or consumed

    in Hawai`i, from which ConocoPhillips derives and has derived substantial revenue. For instance,

    ConocoPhillips transports and delivers crude oil to purchasers, refiners, and/or distributors in

    Hawai`i, including through its subsidiaries. ConocoPhillips has owned and/or operated a bulk

    fossil fuel terminal near Honolulu, at which it received imported fossil fuels for distribution and

    sale throughout Hawai`i. ConocoPhillips conducts and controls, and/or has conducted and

    controlled, either directly or through franchise agreements, retail fossil fuel sales at its branded gas

    station locations throughout Hawai`i, at which it is engaging or at times relevant to this complaint

    has engaged in the promotion, marketing, and advertisement of its fossil fuel products under its

    various brand names, including ConocoPhillips, Phillips 66, and/or 76. ConocoPhillips maintains

    an interactive website available in Hawai`i by which it directs prospective customers to retail

    locations offering its fossil fuel products for sale, including but not limited to 76-branded gasoline



         ,                                            34
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 40 of 288                           PageID #:
                                     197




    and service stations. ConocoPhillips also offers Hawai`i consumers multiple proprietary credit

    cards, including the "Drive Savvy Rewards Credit Card" and the "76 Fleet Card," which allow

    Hawai`i consumers and business customers to pay for gasoline and other products at Phillips 66-,

    Conoco-, and 76-branded service stations, and which incentivize use of ConocoPhillips's products

    by offering various rewards, including discounts on gasoline purchases. ConocoPhillips further

    maintains smartphone applications, including the "My 76 App" and the "My Phillips 66 App,"

    which offer Hawai`i consumers a cashless payment method for gasoline and other products at its

    branded service stations. Hawai`i consumers utilize the payment method by providing their credit

    card information through the application. Hawai`i consumers can also receive rewards including

    discounts on gasoline purchases by registering their personal identifying information into the My

    76 App and My Phillips 66 App and using the application to identify and activate gas pumps at

    service stations during a purchase.

           C.      Relevant Non-Parties: Fossil Fuel Industry Associations

           27.     As set forth in greater detail below, each Defendant had actual knowledge that its

    fossil fuel products were hazardous. Defendants obtained knowledge of the hazards of their

    products independently and through their membership and involvement in trade associations.

           28.     Acting on behalf of and under the supervision and/or control of Defendants,

    numerous industry associations and industry-created front groups, including those listed below,

    conducted early climate research, distributed their findings to Defendants, and engaged in a long-

    term course of conduct to misrepresent, omit, and conceal the dangers of Defendants' fossil fuel

    products with the aim of protecting or enhancing Defendants' sales to consumers, including

    consumers in the County. Defendants actively supervised, facilitated, consented to, and/or directly




                                                    35
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 41 of 288                           PageID #:
                                     198




    participated in the misleading messaging of these front groups, from which they profited

    significantly, including in the form of increased sales in the County—as was the intent.

           29.        The American Petroleum Institute ("API") is a national trade association formed

    in 1919 and based in the District of Columbia and registered to conduct activity in Hawai`i. API's

    purpose is to advance its individual member's collective business interests, which includes

    increasing consumers' consumption of oil and gas to Defendants' financial benefit. Among other

    functions, API coordinates among members of the petroleum industry and gathers information of

    interest to the industry and disseminates that information to its members.

                 a.          Through membership, Executive Committee roles, and/or budgetary

    funding of API, Defendants have collectively steered the policies and trade practices of API.

    Defendants have also coordinated with API to craft and disseminate misleading messaging

    regarding climate change to advance their shared goal of increasing consumer demand for

    Defendants' fossil fuels. The following Defendants and/or their predecessors-in-interest are and/or

    have been core API members at times relevant to this litigation: Exxon, BP, Shell, Marathon,

    Chevron, BHP, ConocoPhillips, and Sunoco. Executives from some Defendants served on the API

    Executive Committee and/or as API Chairman, which is akin to serving as a corporate officer. For

    example, Exxon's CEO served on API's Executive Committee almost continuously for over 20

    years (1991, 1996-97, 2001, and 2005-2016). BP's CEO served as API's Chairman in 1988, 1989,

    and 1998. Chevron's CEO served as API Chairman in 1994, 1995, 2003, and 2012. Shell's

    President served on API's Executive Committee from 2005-06. In 2020, API elected Phillips 66

    Chairman and CEO Greg Garland to serve a two-year term as the President of its Board of

    Directors. Exxon President and CEO Darren Woods was Board President from 2018 to 2020, and

    ConocoPhillips Chairman and CEO Ryan Lance was Board President from 2016 to 2018.



                                                    36
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 42 of 288                           PageID #:
                                     199




    Executive members of ConocoPhillips, and Marathon also served as members of API's Board of

    Directors at various times.

                 b.        Relevant information was shared among API and Defendants and their

    predeces sors-in- interest through (1) API distributing information it held to its members and (2)

    participation of officers and other personnel from Defendants and their predecessors-in-interest on

    API boards, committees, and task forces. Acting on behalf of and under the supervision and control

    of Defendants, API has participated in and led several coalitions, front groups, and organizations

    that have promoted disinformation about fossil fuel products to consumers, including the Global

    Climate Coalition, Partnership for a Better Energy Future, Coalition for American Jobs, Alliance

    for Energy and Economic Growth, and Alliance for Climate Strategies. These front groups were

    formed to provide climate disinformation and advocacy from a misleadingly objective source,

    when, in fact, they were financed and controlled by Defendants. Defendants have benefited from

    the spread of this disinformation, because, among other things, it has ensured a thriving consumer

    market for oil and gas, resulting in substantial profits for Defendants.

                 C.        According to its website, API's stated mission includes "influenc[ing]

    public policy in support of a strong, viable U.S. oil and natural gas industry," which includes

    increasing consumers' consumption of oil and gas to Defendants' financial benefit. Through their

    Executive Committee roles, API board membership, and/or budgetary funding of API, Defendants

    collectively wielded control over the policies and trade practices of API. In addition, Defendants

    directly supervised and participated in API's misleading messaging regarding climate change.

    Defendants used their control over and involvement in API to further their goal of influencing

    consumer demand for their fossil fuel products through a long-term advertising and

    communications campaign centered on climate change denialism.



                                                     37
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 43 of 288                                     PageID #:
                                     200




               30.      The Western States Petroleum Association ("WSPA") is a trade association

    representing oil producers in Arizona, California, Nevada, Oregon, and Washington.8 The

    following Defendants and/or their predecessors-in-interest are and/or have been WSPA members

    at times relevant to this litigation: Exxon, BP, Chevron, Shell, and ConocoPhillips.9

               31.     The American Fuel and Petrochemical Manufacturers ("AFPM") is a national

    association of petroleum and petrochemical companies. AFPM has promoted disinformation about

    fossil fuel products to consumers through its membership in Partnership for a Better Energy Future.

    The following Defendants and/or their predecessors- in- interest are and/or have been AFPM

    members at times relevant to this litigation, and staff from these Defendants serve or have served

    on AFPM's board of directors: Exxon, BP, Marathon, Shell, Chevron, and ConocoPhillips. lo

    AFPM has promoted disinformation about fossil fuel products to consumers, including those in

    the County, through its membership in Partnership for a Better Energy Future. Defendants have

    benefited from the spread of this disinformation, because among other things, it has ensured a

    thriving consumer market for oil and gas, resulting in substantial profits for Defendants.

               32.     U.S. Oil & Gas Association ("USOGA") is a national trade association

    representing oil and gas producers, formerly known as the Mid-Continent Oil & Gas Association.

    The following Defendants and/or their predecessors-in-interest are and/or have been USOGA

    members at times relevant to this litigation: Exxon, BP, Chevron, Shell, BHP, Marathon

    and ConocoPhillips.I1




    8   Abottt, WESTERN STATES PETROLEUM ASS'N, https://www.wspa.org/about (last visited Oct. 7, 2020).
    9   Id.
    10   Membership Directory, AM. FUEL & PETROCHEMICAL MFRS., https://www.afpm.org/membership-directory (last
    visited Oct. 24, 2019).
    " See, e.g., Member Companies, LOUISIANA MID-CONTINENT OIL & GAS ASS'N,
    https://www.lmoga.com/membership/member-companies (last visited Oct. 7, 2020).

                                                            38
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 44 of 288                         PageID #:
                                     201




           33.     Western Oil & Gas Association was a California nonprofit trade association

    representing the oil and gas industries consisting of over 75 member companies. Its members

    included companies and individuals responsible for more than 65 percent of petroleum production

    and 90 percent of petroleum refining and marketing in the Western United States. The following

    Defendants and/or their predecessors-in-interest are and/or have been WOGA members at times

    relevant to this litigation: Exxon, Chevron, ConocoPhillips, and Shell.

           34.     The Information Council for the Environment ("ICE") was formed by coal

    companies and their allies, including the Western Fuels Association and the National Coal

    Association. Associated companies included Pittsburg and Midway Coal Mining (Chevron).

           35.     The Global Climate Coalition ("GCC") was an industry group formed to oppose

    greenhouse gas emission reduction initiatives. GCC was founded in 1989, shortly after the first

    meeting of the Intergovernmental Panel on Climate Change ("IPCC"), the United Nations body

    for assessing the science related to climate change. GCC disbanded in or around 2001. Founding

    members included API.Over the course of its existence, GCC corporate members included Amoco

    (BP), API, Chevron, Exxon, Ford, Shell Oil, Texaco (Chevron) and Phillips Petroleum

    (ConocoPhillips). Over its existence other members and funders included ARCO (BP), and the

    Western Fuels Association.

    III. AGENCY

           36.    At all times herein mentioned, each of the Defendants was the agent, servant,

    partner, aider and abettor, co-conspirator, and/or joint venturer of each of the remaining

    Defendants herein and was at all times operating and acting within the purpose and scope of said

    agency, service, employment, partnership, conspiracy, and joint venture and rendered substantial




                                                   39
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 45 of 288                                PageID #:
                                     202




    assistance and encouragement to the other Defendants, knowing that their conduct was wrongful

    and/or constituted a breach of duty.

            37.     All Defendants, by and through non-party fossil fuel trade associations and industry

    groups, conspired to conceal and misrepresent the known dangers of fossil fuels, to knowingly

    withhold information regarding the effects of using fossil fuel products, to discredit climate change

    science and create the appearance such science is uncertain, and to engage in massive campaigns

    to promote heavy use of their fossil fuel products, which they knew would result in injuries to the

    County. Through their own actions and the actions of their agents, and through their membership

    and participation in fossil fuel industry trade associations, each Defendant was and is a member of

    that conspiracy. Defendants committed substantial acts to further the conspiracy in Hawai`i by

    making misrepresentations and omissions to Hawai`i consumers and failing to warn them about

    the disastrous effects of fossil fuel use. A substantial effect of the conspiracy has also and will also

    occur in Hawai`i, as the County has suffered and will suffer injuries from Defendants' wrongful

    conduct including, but not limited to, sea level rise, flooding, erosion, loss of wetlands and beaches,

    drought, wildfire, extreme precipitation events, and other social and economic consequences of

    these environmental changes. Defendants knew or should have known, based on information

    passed to them from their internal research divisions and affiliates, trade associations and industry

    groups, that their actions in Hawai`i and elsewhere would result in these injuries in and to Hawai`i

    and the County. Finally, the climate effects described herein are direct and foreseeable results of

    Defendants' conduct in furtherance of the conspiracy.

    IV.    JURISDICTION AND VENUE

           38.     This Court has subject matter jurisdiction over this civil action under Hawai`i

    Revised Statutes section 603-21.5.



                                                      40
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 46 of 288                               PageID #:
                                     203




            39.     This Court has personal jurisdiction over each Defendant either because they are

    domiciled in Hawai`i; were served with process in Hawai`i; are organized under the laws of

    Hawai`i; and/or maintain their principal place of business in Hawai`i; or because they transact

    business in Hawai`i; perform work in Hawai`i; contract to supply goods, manufacture products, or

    provide services in Hawai`i; advertise and promote their products in Hawai`i; caused tortious

    injury in Hawai`i; engage in persistent courses of conduct in Hawai`i; derive substantial revenue

    from manufactured goods, products, or services used or consumed in Hawai`i; and/or have

    interests in, use, or possess real properly in Hawai`i.

            40.     Venue in this Court is proper under Hawai`i Revised Statutes section 603-36(5)

    because the County's claims for relief arose in the County of Maui.

    V.      FACTUAL BACKGROUND

            A.      Climate Disruption—Cause and Effects

            41.     Human-caused warming of the Earth is unequivocal. As a result, the atmosphere

    and oceans are warming, the sea level is rising, snow and ice cover is diminishing, oceans are

    acidifying, and hydrologic systems have been altered, among other environmental changes.

            42.     The mechanism by which human activity causes global warming and climate

    disruption is well established: ocean and atmospheric warming is overwhelmingly caused by

    anthropogenic greenhouse gas emissions.

            43.    Greenhouse gases are largely byproducts of humans combusting fossil fuels to

    produce energy and using fossil fuels to create petrochemical products.

           44.     Prior to World War II, most anthropogenic CO2 emissions were caused by land-use

    practices, such as forestry and agriculture, which altered the ability of the land and global biosphere

    to absorb CO2 from the atmosphere; the impacts of such activities on Earth's climate were



                                                      41
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 47 of 288                                                                               PageID #:
                                     204




    relatively minor. Since that time, however, both the annual rate and total volume of anthropogenic

    CO2 emissions have increased enormously following the advent of major uses of oil, gas, and coal.

               45.          The graph below illustrates that fossil fuel emissions are the dominant source of

    increases in atmospheric CO2 since the mid-twentieth century.

                                          Global anthropogeriic COz emissions                                                      Curnulative Coz
                    Quacuite)tive ins"ofiration of CHa ar.d Kt0 wis5lor tirne series ftoni 1850 to 1970 is lintiiecl                  emissions
               0                                                                                  ,.
                           Fpr,sil fuels, tpntent.and ft,~rin~                                                                    200D
               0       ~+_Ft>;
                           . esuy ond oUi~r_ iand use                                                                  .~
                                                                                                                                  15Q0' '       y
               5                                                                                                            ry
               Q .                                                                                                     -~
                                                                                                                            IZ2
                                                                                                                       ~
               5
               0


                                                                                                                                    fl      '
                   1t350                         1900                        1950                          2000                          1750 175o
                                                                 year
                                                                                                                                         1970 2011


                                               Figure 1: Global Anthropogenic CO2 Emissions1Z

               46.         The recent acceleration of fossil fuel emissions has led to a correspondingly sharp

    spike in atmospheric concentration of CO2. Since 1960, the concentration of CO2 in the atmosphere

    has gone from under 320 parts per million ("ppm") to approximately 415 ppm.13 The rate of growth

    of atmospheric CO2 is also accelerating. From 1960 to 1970, atmospheric CO2 increased by an

    average of approximately 1 ppm per year; in the last five years, it has increased by more than 2.5

    ppm per year. la

               47.         The graph below indicates the tight nexus between the sharp increase in emissions

    from the combustion of fossil fuels and the steep rise of atmospheric concentrations of CO2.



    12   See IPCC 2014 SYNTHESIs REPORT, supra note 3, at 3.
    13 Global Monitoring Laboratory, Trends in Atmospheric Carbon Dioxide, NOAA (last visited Oct. 8, 2020),
    https://www.esrl.noaa.gov/gmd/ccgg/trends.
    14 Id.


                                                                              42
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 48 of 288                                                          PageID #:
                                     205




     Ct7, in the atmosphere and annua( emissions j1750-20E9y
          .;L p


          `1~I7
                                                                                                                              35




                                                                                                                               5


          260                                                                                                            .     0
             1750      1780      1610       13410     1870          1900   1930      1960               1990         2020
                                                             year
                                                                                    .. - . . ~'+:   ,    ~+' ,   +:~ ti•, a~.ri ,.   . ..


                    Figure 2: Atmospheric CO2 Concentration and Annual Emissionsls

             48.      Because of the increased burning of fossil fuels, concentrations of greenhouse gases

    in the atmosphere are now at a level unprecedented in at least 3 million years. I6

             49.      As greenhouse gases accumulate in the atmosphere, the Earth radiates less energy

    back to space. This accumulation and associated disruption of the Earth's energy balance have

    myriad environmental and physical consequences, including, but not limited to, the following:

                     a.       Warming of the Earth's average surface temperature both locally and

    globally, and increased frequency and intensity of heatwaves; to date, global average air



    ls Rebecca Lindsey, Climate Change: Atmospheric Carbon Dioxide, NOAA (Aug. 14, 2020),
    http s://www. c limate.gov/news-features/understanding-clim ate/cli mate-change-atmospherio-carbon-dioxide.
    16 More CO2 than ever before in 3 million years, shows zcnprecedented computer simztlation, SCIENCE DAILY (Apr.

    3, 2019), https://www.sciencedaily.com/releases/2019/04/190403155436.htm; see also IPCC 2014 SYNTHESIS
    REPORT, szrpra note 3, at 4.

                                                             43
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 49 of 288                             PageID #:
                                     206




    temperatures have risen approximately 1 degree C(1.8 degrees F) above preindustrial

    temperatures; temperatures in particular locations have risen more;

                   b.        Sea level rise, due to the thermal expansion of warming ocean waters and

    runoff from melting glaciers and ice sheets;

                   C.        Flooding and inundation of land and infrastructure, increased erosion,

    higher wave run-up and tides, increased frequency and severity of storm surges, saltwater

    intrusion, and other impacts of higher sea levels;

                   d.        Changes to the global climate, and generally toward longer periods of

    drought interspersed with fewer and more severe periods of precipitation, and associated impacts

    on the quantity and quality of water resources available to both human and ecological systems;

                   e.        Increased frequency, intensity, and destructive force of wildfires, due to

    shifts in the hydrologic cycle that result in increased fuel availability and changing wind patterns;

                   f.        Ocean acidification, due to the increased uptake of atmospheric carbon

    dioxide by the oceans;

                   g.        Increased frequency and intensity of extreme weather events due to the

    increase in the atmosphere's ability to hold moisture and increased evaporation;

                   h.        Changes to terrestrial and marine ecosystems, and consequent impacts on

    the range of flora and fauna; and

                   i.      Adverse impacts on human health associated with extreme weather,

    extreme heat, decreased air quality, and vector-borne illnesses.

           50.     As discussed in Part V.H, infra, these consequences of Defendants' conduct and its

    exacerbation of the climate crisis are already impacting the County and will continue to increase

    in severity in the County.



                                                     44
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 50 of 288                                            PageID #:
                                     207




             51.      Without Defendants' exacerbation of global warming caused by their conduct as

    alleged herein, the current and future physical and environmental changes caused by global

    warming would have been far less than those observed to date. Similarly, effects that will occur in

    the future would also be far less.l7

             B.       Attribution

             52.      Defendants' efforts between 1965 and the present to deceive about the

    consequences of the normal use of their fossil fuel products; conceal the hazards of those products

    from consumers; promote their fossil fuel products despite knowing the dangers associated with

    those products; doggedly campaign against regulation of those products based on falsehoods,

    omissions, and deceptions; and failure to pursue less hazardous alternative products available to

    them; unduly inflated the market for fossil fuel products. Consequently, substantially more

    anthropogenic greenhouse gases have been emitted into the environment than would have been

    absent that conduct.

             53.      By quantifying greenhouse gas pollution attributable to Defendants' products and

    conduct, climatic and environmental responses to those emissions are also calculable, and can be

    attributed to Defendants on an individual and aggregate basis.

             54.      Defendants' conduct caused a substantial portion of global atmospheric greenhouse

    gas concentrations, and the attendant historical, projected, and committed disruptions to the

    environment and consequent injuries to the County—associated therewith.

             55.      Defendants, individually and together, have substantially and measurably

    contributed to the County's climate crisis-related injuries.


    " See, e.g., Peter U. Clark et al., Conseqziences of Twenty-First-Centztry Policy for Multi-Millennial Climate and
    Sea-Level Change, 6 NATURE CLIMATE CHANGE 360, 365 (2016) ("Our modelling suggests that the human carbon
    footprint of about [470 billion tons] by 2000 ... has already committed Earth to a[global mean sea level] rise of
    ---1.7m (range of 1.2 to 2.2 m):').

                                                            45
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 51 of 288                                       PageID #:
                                     208




             C.      Defendants Went to Great Lengths to Understand, and Either Knew or Should
                     Have Known About, the Dangers Associated with Their Fossil Fuel Products.

             56.     The fossil fuel industry has known about the potential warming effects of

    greenhouse gas emissions since as early as the 1950s. In 1954, geochemist Harrison Brown and

    his colleagues at the California lnstitute of Technology wrote to API, informing the trade

    association that preliminary measurements of natural archives of carbon in tree rings indicated that

    fossil fuels had caused atmospheric carbon dioxide levels to increase by about 5% since 1840.18

    API funded the scientists for various research projects, and measurements of carbon dioxide

    continued for at least one year and possibly longer, although the results were never published or

    otherwise made available to the public.19

             57.     In 1957, H.R. Brannon of Humble Oil (predecessor-in-interest to ExxonMobil)

    measured an increase in atmospheric carbon dioxide similar to that measured by Harrison Brown.

    Brannon communicated this information to API. Brannon knew of Brown's measurements,

    compared them with his, and found they agreed. Brannon published his results in the scientific

    literature, which was available to Defendants and/or their predecessors-in-interest.20

             58.     In 1959, API organized a centennial celebration of the American oil industry at

    Columbia University. 21 High-level representatives of Defendants were in attendance. One of the

    keynote speakers was the nuclear physicist Edward Teller. Teller warned the industry that "a

    temperature rise corresponding to a 10 per cent increase in carbon dioxide will be sufficient to

    melt the icecap and submerge ...[a]11 the coastal cities." Teller added that since "a considerable


    '$ See Benjamin Franta, Early Oil Indzrstry Knowledge of COz and Global Warming, 8 NATURE CLIMATE CHANGE
    1024, 1024-25 (2018).
    '9 Id.
    20 H.R. Brannon, Jr. et al., Radiocarbon Evidence on the Dilzition ofAtmospheric and Oceanic Carbon by Carbon
    from Fossil Fztels, 38 AMERICAN GEOPHYSICAL UNION TRANSACTIONs 643, 643-50 (1957).
    ZI
     See ALLAN NEVINS & ROBERT G. DUNLOP, ENERGY AND MAN: A SYMPOSIUM (Appleton-Century-Crofts, New
    York 1960); see also Franta, szrpra note 18, at 1024-25.

                                                          46
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 52 of 288                                   PageID #:
                                     209




    percentage of the human race lives in coastal regions, I think that this chemical contamination is

    more serious than most people tend to believe."

               59.      Following his speech, Teller was asked to "summarize briefly the danger from

    increased carbon dioxide content in the atmosphere in this century." He responded that "there is a

    possibility the icecaps will start melting and the level of the oceans will begin to rise."

               60.      By 1965, concern over the potential for fossil fuel products to cause disastrous

    global warming reached the highest levels of the United States' scientific community. In that year,

    President Lyndon B. Johnson's Science Advisory Committee's Environmental Pollution Panel

    reported that a 25% increase in carbon dioxide concentrations could occur by the year 2000, that

    such an increase could cause significant global warming, that melting of the Antarctic ice cap and

    rapid sea level rise could result, and that fossil fuels were the clearest source of the pollution.zZ

               61.      Three days after President Johnson's Science Advisory Committee report was

    published, the president of API, Frank Ikard, addressed leaders of the petroleuln industry in

    Chicago at the trade association's annual meeting. Ikard relayed the findings of the report to

    industry leaders, saying,

               The substance of the report is that there is still time to save the world's peoples
               from the catastrophic consequence of pollution, but time is running out.23

    Ikard also relayed that "by the year 2000 the heat balance will be so modified as possibly to cause

    marked clianges in climate beyond local or even national efforts" and quoted the report's finding

    that "the pollution from internal combustion engines is so serious, and is growing so fast, that an

    alternative nonpolluting means of powering automobiles, buses, and trucks is likely to become a

    national necessity."


    ZZ
     PRESIDENT'S SCIENCE ADVISORY COMMITTEE, Restoring the Quality of Ozrr Environment: Report of the
    Environmental Polhition Pane19, 119-24 (Nov. 1965), https://hdl.handle.net/2027/ucl.b4315678.
    23
         See Franta, supra note 18, at 1024-25.

                                                        47
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 53 of 288                                       PageID #:
                                     210




              62.    Thus, by 1965, Defendants and their predecessors-in-interest were aware that the

    scientific community had found that fossil fuel products, if used profligately, would cause global

    warming by the end of the century, and that such global warming would have wide-ranging and

    costly consequences.

              63.    In 1968, API received a report from the Stanford Research Institute, which it had

    hired to assess the state of research on environmental pollutants, including carbon dioxide.24 The

    assessment endorsed the findings of President Johnson's Scientific Advisory Council from three

    years prior, stating, "Significant temperature changes are almost certain to occur by the year 2000,

    and ... there seems to be no doubt that the potential damage to our environment could be severe."

    The scientists warned of "melting of the Antarctic ice cap" and informed API that [p]ast and

    present studies of CO2 are detailed and seem to explain adequately the present state of CO2 in the

    atmosphere." What was missing, the scientists said, was work on "air pollution technology and

    ... systems in which CO2 emissions would be brought under control."25

              64.    In 1969, the Stanford Research Institute delivered a supplemental report on air

    pollution to API, projecting with alarming particularity that atmospheric CO2 concentrations

    would.reach 370 ppm by 200026—almost exactly what it turned out to be (369 ppm).27 The report

    explicitly connected the rise in CO21evels to the combustion of fossil fuels, finding it "unlikely

    that the observed rise in atmospheric CO2 has been due to changes in the biosphere."




    24
     Elmer Robinson & R.C. Robbins, Sotrrces, Abzrndance, and Fate of Gaseozrs Atmospheric Pollzttants, STANFORD
    RESEARCH INST. (Feb. 1968), https://www.smokeandfumes.org/documents/documentl6.
    2s
         Id
    26
      Elmer Robinson & R.C. Robbins, Sotirces, Abtmdance, and Fate of Gaseoais Atmospheric Pollzrtants Stipplement,
    STANFORD RESEARCH INST. (June 1969).
    27
      NASA GODDARD INST. FOR SPACE STUDIES, Global Mean COz Mixing Ratios (ppm): Observations,
    https://data.giss.nasa.gov/modelforce/ghgases/FiglA.ext.txt (last visited Oct. 8, 2020).

                                                          48
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 54 of 288                                      PageID #:
                                     211




             65.     By virtue of their memberships and participation in API at that time, Defendants

     received or should have received the Stanford Research Institute reports and were on notice of

    their conclusions.

             66.     In 1972, API members, including Defendants, received a status report on all

    environmental research projects funded by API. The report summarized the 1968 SRI report

    describing the impact of fossil fuel products, including Defendants', on the environment, including

    global warming and attendant consequences. Defendants and/or their predecessors-in-interest that

    received this report include, but were not limited to: American Standard of Indiana (BP), Asiatic

    (Shell), Ashland (Marathon), Atlantic Richfield (BP), British Petroleum (BP), Chevron Standard

    of California (Chevron), Esso Research (ExxonMobil), Ethyl (formerly affiliated with Esso, which

    was subsumed by ExxonMobil), Getty (ExxonMobil), Gulf (Chevron, among others), Humble
                                i

    Standard of New Jersey (ExxonMobil/Chevron/BP), Marathon, Mobil (ExxonMobil), Pan

    American (BP), Shell, Standard of Ohio (BP), Texaco (Chevron), Union (Chevron), Skelly

    (ExxonMobil), Colonial Pipeline (ownership has included BP, ExxonMobil, and Chevron entities,

    among others), Continental (ConocoPhillips), Dupont (former owner of Conoco), Phillips

    (ConocoPhillips), and Caltex (Chevron).28

            67.      In 1977, James Black of Exxon's Products Research Division presented to the

    Exxon Corporation Management Committee on the greenhouse effect. The next year, in 1978,

    Black presented to another internal Exxon group, PERCC. In a memo to the Vice President of

    Exxon Research and Engineering, Black summarized his presentations.29 He reported that "current



    za AM. PETROLEUM INST., Environmental Research, A Statits Report, Committee for Air & Water Conservation (Jan.
    1972), http://files.eric.ed.gov/fizlltext/ED066339.pdf.
     Letter from J.F. Black, Exxon Research and Engineering Co., to F.G. Turpin, Exxon Research and Engineering
    29
    Co., The Greenhouse Effect, CLIMATEFILES (June 6, 1978), http://www.climatefiles.com/exxonmobil/1978-exxon-
    memo-on-greenhouse-effect-for-exxon-corporation-m anagement-co mmittee.

                                                         49
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 55 of 288                                                                                      PageID #:
                                     212




    scientific opinion overwhelmingly favors attributing atmospheric carbon dioxide increase to fossil

    fuel consumption," and that doubling atmospheric carbon dioxide, according to the best climate

    model available, would "produce a mean temperature increase of about 2°C to 3°C over most of

    the earth," with two- to three-times as much warming at the poles. The figure below, reproduced

    from Black's memo, illustrates Exxon's understanding of the timescale and magnitude of global

    warming its products would cause.


                                                               HOW PREDICTED LpT
                                      CON9PARES WITH RECENT TEMPERATURES
                       u
                       ~ 13 .... _r._.. ~_ .._......:~._ ..t   *.. . ~ _ .._~..~~. .. r   ` I-- T - -1 -- I

                       W 12 '
                       ~
                       uj    11
                       F l0 "                                                                                                                         10
                       a     9    -                                        Eslim(i► edPolar Regions Temperature .°

                       ~ e
                       a                                                                                                                .,.

                       w
                                                                                                                                               ( 5
                       w 5                              Estimoled Global MeonTemperoture                               a
                                                                                                                         „p~
                       f` 4       -
                       ui                                                                                       \\
                             3   Approximale Range of                         Observed Mean                            `'EI
                       ~
                       cr    7 - Undisfurbed Climnte                          Narlherntiernisphere
                       U)        inPast Few Centuries                         Temperature
                                       ,,...
                       o      ~       ~
                       W     0                                         r                  a~                                                          0
                      0                                                                          --
                            ~-I                                                                  .....           ...~.1.__,..1.„......1._-._1__.._.
                       ~1    1850                       1900                       1950                       7000                            2050
                       u                                                         i'EAR



               Figure 3: Future global warming predicted internally by Exxon in 197730

    The impacts of such global warming, Black reported, would include "more rainfall," which would

    "benefit some areas and would harm others." "Some countries would benefit, but others could

    have their agricultural output reduced or destroyed." "Even those nations which are favored,


    3o Id. The company predicted global warming of 3°C by 2050, with 10°C of warming in polar regions. The
    difference between the dashed and solid curves prior to 1977 represents global warming that Exxon believed may
    already have been occurring.

                                                                               50
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 56 of 288                                       PageID #:
                                     213




    however, would be damaged for a while since their agricultural and industrial patterns have been

    established on the basis of the present climate." Black reported that "It is currently estimated that

    mankind has a 5-10 yr. time window to obtain the necessary information" and "establish what

    must be done," at which time, "hard decisions regarding changes in energy strategies might

    become critical."

             68.     Also in 1977, Henry Shaw of the Exxon Research and Engineering Technology

    Feasibility Center attended a meeting of scientists and governmental officials in Atlanta, Georgia,

    on developing research programs to study carbon dioxide and global warming.31 Shaw's internal

    memo to Exxon's John W. Harrison reported that "The climatic effects of carbon dioxide release

    may be the primary limiting factor on energy production from fossil fuels[.]"

            69.      In 1979, Exxon's W.L. Ferrall distributed an internal memorandum.32 The memo

    reported that "The most widely held theory [about global warming] is that: The increase [in carbon

    dioxide] is due to fossil fuel combustion; [i]ncreasing CO2 concentration will cause a warming of

    the earth's surface; [and t]he present trend of fossil fuel consumption will cause dramatic

    environmental effects before the year 2050. [ ... ] The potential problem is great and urgent." The

    memo stated that if limits were not placed on fossil fuel production:

            Noticeable temperature changes would occur around 2010 as the [carbon dioxide]
            concentration reaches 400 ppm [parts per million]. Significant climatic changes
            occur around 2035 when the concentration approaches 500 ppm. A doubling of the
            pre-industrial concentration [i.e., 580 ppm] occurs around 2050. The doubling
            would bring about dramatic changes in the world's environment[.]




    3' Henry Shaw, Environmental Effects of Carbon Dioxide, CLIMATE INVESTIGATIONS CTR. (Oct. 31, 1977),
    https://www.industrydocuments.ucsf.edu/docs/tpw10228.
    3Z
     Letter from W.L. Ferrall, Exxon Research and Engineering Co., to Dr. R.L. Hirsch, Controlling Atmospheric COz,
    CLIMATE INVESTIGATIONS CTR. (Oct. 16, 1979), https://www.industrydocuments.ucsf.edu/docs/mqw10228.

                                                          51
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 57 of 288                                     PageID #:
                                     214




    Those projections proved remarkably accurate: annual average atmospheric CO2 concentrations

    surpassed 400 parts per million in 2015 for the first time in millions of years.33 Limiting the carbon

    dioxide concentration in the atmosphere to 440 ppm, or a 50% increase over preindustrial levels,

    which the memo said was "assumed to be a relatively safe level for the environment," would

    require fossil fuel emissions to peak in the 1990s and non-fossil energy systems to be rapidly

    deployed. Eighty percent of fossil fuel resources, the memo calculated, would have to be left in

    the ground to avoid doubling atmospheric carbon dioxide concentrations. Certain fossil fuels, such

    as shale oil, could not be substantially exploited at all.

            70.      In November 1979, Exxon's Henry Shaw wrote to Exxon's Harold Weinberg

    urging "a very aggressive defensive program in [ ... ] atmospheric science and climate because there

    is a good probability that legislation affecting our business will be passed."34 Shaw stated that an

    expanded research effort was necessary to "influence possible legislation on environmental

    controls" and "respond" to environmental groups, which had already opposed synthetic fuels

    programs based on carbon dioxide emissions. Shaw suggested the formation of a"small task force"

    to evaluate a potential program in carbon dioxide and climate, acid rain, carcinogenic particulates,

    and other pollution issues caused by fossil fuels.

            71.      In 1979, API and its members, including Defendants, convened a Task Force to

    monitor and share cutting edge climate research among the oil industry. The group was initially

    called the CO2 and Climate Task Force, but in 1980 changed its name to the Climate and Energy

    Task Force (hereinafter referred to as "API CO2 Task Force"). Membership included senior

    scientists and engineers from nearly every major U.S. and multinational oil and gas company,


    33
      Nicola Jones, How the GVorld Passed a Carbon Threshold and Why It Matters, YALE ENV'T 360 (Jan. 26, 2017),
    http://e3 60.yale.edu/features/how-the-world-passed-a-carbon-thresho 1d-400ppm-and-why-it-matters.
    34
     Memorandum from H. Shaw to H.N. Weinberg, Research in Atmospheric Science, CLIMATE INVESTIGATIONS
    CT[z. (Nov. 19, 1979), https://www.industrydocuments.ucsf.edu/docs/yqw10228.

                                                         52
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 58 of 288                                      PageID #:
                                     215
     ►




    including Exxon, Mobil (ExxonMobil), Amoco (BP), Phillips (ConocoPhillips), Texaco

    (Chevron), Shell, Sunoco, Sohio (BP), as well as Standard Oil of California (BP) and Gulf Oil

    (Chevron), among others. The Task Force was charged with monitoring government and academic

    research, evaluating the implications of emerging science for the petroleum and gas industries and

    identifying where reductions in greenhouse gas emissions from Defendants' fossil fuel products

    could be made.3s

                72.   In 1979, API prepared a background paper on carbon dioxide and climate for the

    CO2 and Climate Task Force, stating that CO2 concentrations were rising steadily in the

    atmosphere, and predicting when the first clear effects of global warming might be detected.36 The

    API reported to its members that although global warming would occur, it would likely go

    undetected until approximately the year 2000, because, the API believed, its effects were being

    temporarily masked by a natural cooling trend. However, this cooling trend, the API warned its

    members, would reverse around 1990, adding to the warming caused by carbon dioxide.

                73.   In 1980, API's CO2 Task Force invited Dr. John Laurmann, "a recognized expert

    in the field of CO2 and climate," to present to its members.37 The meeting lasted for seven hours

    and included a"complete technical discussion" of global warming caused by fossil fuels, including

    "the scientific basis and technical evidence of CO2 buildup, impact on society, methods of

    modeling and their consequences, uncertainties, policy implications, and conclusions that can be

    drawn from present knowledge." Representatives from Standard Oil of Ohio (predecessor to BP),


    31
       Neela Banerjee, Exxon's Oil Industry Peers Knew Abotit Climate Dangers in the 1970s, Too, INSIDE CLIMATE
    NEWs (Dec. 22, 2015), https://insideclimatenews.org/news/22122015/exxon-mobil-oil-industry-peers-knew-about-
    climate-change-dangers- I 970s-american-petroleum-institute-api-shell-chevron-texaco.
    36
      Memorandum from R.J. Campion to J.T. Burgess, The API's Background Paper on CO2 Effects, CLIMATE
    INVESTIGATIONS CTR. (Sep. 6, 1979), https://www.industrydocuments.ucsf.edu/docs/1qw10228.
    37 Letterfrom Jimmie J. Nelson, American Petroleum Institute, to AQ-9 Task Force, The COz Problem; Addressing
    Research Agenda Development, CLIMATE INVESTIGATIONS CTR. (Mar. 18, 1980),
    https://www.industrydocuments.ucsfedu/docs/gffl0228.

                                                         53
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 59 of 288                                   PageID #:
                                     216




    Texaco (now Chevron), Exxon, and the API were present, and the minutes of the meeting were

    distributed to the entire API CO2 Task Force. Laurmann informed the Task Force of the "scientific

    consensus on the potential for large future climatic response to increased CO2 levels" and that

    there was "strong empirical evidence that [the carbon dioxide] rise [was] caused by anthropogenic

    release of CO2, mainly from fossil fuel burning." Unless fossil fuel production and use were

    controlled, atmospheric carbon dioxide would be twice preindustrial levels by 2038, with "likely

    impacts" along the following trajectory:

            1 °C RISE (2005): BARELY NOTICEABLE

            2.5°C RISE (2038): MAJOR ECONOMIC CONSEQUENCES, STRONG
            REGIONAL DEPENDENCE

            5°C RISE (2067): GLOBALLY CATASTROPHIC EFFECTS

    Laurmann warned the API CO2 Task Force that global warming of 2.5°C could "bring[] world

    economic growth to a halt[.]" Laurmann also suggested that action should be taken immediately,

    asking, "Time for action?" and noting that if achieving high market penetration for new energy

    sources would require a long time period (e.g., decades), then there would be "no leeway" for

    delay. The minutes of the API CO2 Task Force's meeting show that one of the Task Force's goals

    was "to help develop ground rules for [ ... ] the cleanup of fuels as they relate to CO2 creation," and

    the Task Force discussed the requirements for a worldwide "energy source changeover" away from

    fossil fuels.

            74.     In 1980, Imperial Oil Limited (a Canadian ExxonMobil subsidiary) reported to

    managers and environmental staff at multiple affiliated Esso and Exxon companies that there was

    "no doubt" that fossil fuels were aggravating the build-up of CO2 in the atmosphere.38 Imperial


    38 IMPERIAL OIL LTD., REVIEW OF ENVIRONMENTAL PROTECTION ACTIVITIES FOR 1978-1979 (Aug. 6, 1980),
    http://www.documentcloud.org/documents/2827784-1980-Imperial-Oil-Review-of-
    Environmental.htm l#docum ent/p2.

                                                      54
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 60 of 288                                   PageID #:
                                     217




    noted that "[t]echnology exists to remove CO2 from stack gases but removal of only 50% of the

    CO2 would double the cost of power generation."

           75.     In December 1980, Exxon's Henry Shaw distributed a memorandum on the "CO2

    Greenhouse Effect."39 Shaw stated that the future buildup of carbon dioxide was a function of

    fossil fuel use, and that internal calculations performed at Exxon indicated that atmospheric carbon

    dioxide would double around the year 2060. According to the "most widely accepted" climate

    models, Shaw reported, such a doubling of carbon dioxide would "most likely" result in global

    warming of approximately 3°C, with a greater effect in polar regions. Calculations predicting a

    lower temperature increase, such as 0.25°C, were "not held in high regard by the scientific

    community," Shaw said. Shaw also noted that the ability of the oceans to absorb heat could delay

    (but not prevent) the temperature increase "by a few decades," and that natural, random

    temperature fluctuations would hide global warming from CO2 until around the year 2000. The

    memo included the Figure below, which illustrates global warming anticipated by Exxon, as well

    as the company's understanding that significant global warming would occur before exceeding the

    range of natural variability and being detected.




   39 Memorandum  from Henry Shaw to T.K. Kett, F.xxon Research and Engineering Company's Technological
   Forecast: CO2 Greenhoarse Effect (Dec 18, 1980), https://www.documentcloud.org/documents/2805573-1980-
   Exxon-Memo-S umm arizing-Current-Models-And. htm l.

                                                       55
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 61 of 288                                           PageID #:
                                     218




                                                                                       ~                    1
                     IZ
                                                                               Expectecl /
                                                                               rang2 os
                                                                        fluctuatlons~
                                                                        1(tc1ildln?i
                                                               j CO2 ef;%

                                                              OS~rvcKt ltast
                             ~~~---               -.\      /`
                                                            C~7dngd!           G
                                                     ♦ !!                        Range of                ~
                                                        ~.~                      natssral                   ~
                             —                              "'~                 f'lucCuatians
                                                  Fvstthanc,~sw+thout              (cl1'tpdtic noisC)    /
                             ._.~~.., C01 effect i?l-...___.._._,..,.,..                                ~
                                                                                                y

                          -2z—
                           1850        1900         1950           2000             2050          21C0
                                                                 Ye3r


             Figure 4: Future global warming predicted internally by Exxon in 198040

    The memo reported that such global warming would cause "increased rainfall[] and increased

    evaporation," which would have a"dramatic impact on soil moisture, and in turn, on agriculture."

    Some areas would turn to desert, and the American Midwest would become "much drier."

    "[W]eeds and pests," the memo reported, "would tend to thrive with increasing global average

    temperature." Other "serious global problems" could also arise, such as the melting of the West

    Antarctic ice sheet, which "could cause a rise in the sea level on the order of 5 meters." The memo

    called for "society" to pay the bill, estimating that some adaptive measures would cost no more

    than "a few percent" of Gross National Product (i.e., 400 billion USD in 2018).41 Exxon predicted

    that national policy action would not occur until around 1989, when the Department of Energy


     The company anticipated a doubling of carbon dioxide by around 2060 and that the oceans would delay the
    40
    warming effect by a few decades, leading to approximately 3° C warming by the end of the century.
    41 See Gross National Prodzict, FED. RESERVE BANK OF ST. LOUIS (updated Oct. 8, 2020),
    https://fred.stlouisfed.org/series/GNPA.

                                                            56
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 62 of 288                                       PageID #:
                                     219




    would finish a ten-year study of carbon dioxide and global warming.42 Shaw also reported that

    Exxon had studied various responses for avoiding or reducing a carbon dioxide build-up, including

    "stopping all fossil fuel combustion at the 1980 rate" and "investigat[ing] the market penetration

    of non-fossil fuel technologies." The memo estimated that such non-fossil energy technologies

    "would need about 50 years to penetrate and achieve roughly half of the total [energy] market."

               76.     In February 1981, Exxon's Contract Research Office prepared and distributed an

    "Scoping Study on CO2" to the leadership of Exxon Research and Engineering Company.43 The

    study reviewed Exxon's current research on carbon dioxide and considered whether to expand

    Exxon's research on carbon dioxide or global warming further at that time. The study

    recommended against expanding Exxon's research activities in those areas, because its current

    research programs were sufficient for achieving the company's goals of closely monitoring federal

    research, building credibility and public relations value, and developing in-house expertise with

    regard to carbon dioxide and global warming. However, the study recommended that Exxon

    centralize its activities in monitoring, analyzing, and disseminating outside research being done on

    carbon dioxide and global warming. The study stated that Exxon's James Black was actively

    monitoring and keeping the company apprised of outside research developments, including those

    on climate modeling and "CO2-induced effects." The study also noted that other companies in the

    fossil fuel industry were "auditing Government meetings on the subject." In discussing "options

    for reducing CO2 build-up in the atmosphere," the study noted that although capturing CO2 from

    flue gases was technologically possible, the cost was high, and "energy conservation or shifting to

    renewable energy sources[] represent the only options that might make sense."



    41 Shaw,   supra note 39.
    43
      Letter from G.H. Long, Exxon Research and Engineering Co., to P.J. Lucchesi et al., Atmospheric COz Scoping
    Stzrdy, CLIMATE INVESTIGATIONS CTR. (Feb. 5, 1981), https://www.industrydocuments.ucsf.edu/docs/yxfl0228.

                                                          57
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 63 of 288                                       PageID #:
                                     220




               77.       Thus, by 1981, Exxon and other fossil fuel companies were actively monitoring all

    aspects of carbon dioxide and global warming research both nationally and internationally, and

    Exxon had recognized that a shift to renewable energy sources would be necessary to avoid a large

    carbon dioxide build-up in the atmosphere and resultant global warming.

               78.       Exxon scientist Roger Cohen warned his colleagues in a 1981 internal

    memorandum that "future developments in global data gathering and analysis, along with advances

    in climate modeling, may provide strong evidence for a delayed CO2 effect of a truly substantial

    magnitude," and that under certain circumstances it would be "very likely that we will

    unambiguously recognize the threat by the year 2000."44 Cohen had expressed concern that the

    memorandum understated the potential effects of unabated CO2 emissions from Defendants' fossil

    fuel products, saying, "it is distinctly possible that [Exxon Planning Division's] [ ... ] scenario will

    later produce effects which will indeed be catastrophic (at least for a substantial fraction of the

    earth's population)."45

               79.       In 1981, Exxon's Henry Shaw, the company's lead climate researcher at the time,

    prepared a summary of Exxon's current position on the greenhouse effect for Edward David Jr.,

    president of Exxon Research and Engineering, stating in relevant part:

                     •      "Atmospheric CO2 will double in 100 years if fossil fuels grow at 1.4%/a"
                     •      "3°C global average temperature rise and 10°C at poles if CO2 doubles"
                               o "Major shifts in rainfall/agriculture"
                               o "Polar ice may melt"46




    44
      Memorandum from Roger W. Cohen to W. Glass, CLIMATEFILES (Aug. 18, 1981),
    http://www.climatefiles.com/exxonmobil/198 I -exxon-memo-on-possible-emission-consequences-of-fossil-fuel-
    consumption.
    4s
         Id.
   46
      Memorandum from Henry Shaw to Dr. E.E. David, CO2 Position Statement, INSIDE CLIMATE NEWS (May 15,
    1981), https://insideclimatenews.org/documents/exxon-position-co2-1981.

                                                         58
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 64 of 288                                      PageID #:
                                     221




              80.   In 1982, another report prepared for API by scientists at the Lamont-Doherty

    Geological Observatory at Columbia University recognized that atmospheric CO2 concentration

    had risen significantly from about 290 parts per million at the beginning of the industrial revolution

   to about 340 parts per million in 1981. 7 The report acknowledged that despite differences in

   climate modelers' predictions, there was scientific consensus that a doubling of atmospheric CO2

   from the pre-industrial revolution value would result in a global mean temperature rise of 4°C.48

   It went further, warning that "[s]uch a warming can have serious consequences for man's comfort

   and survival since patterns of aridity and rainfall can change, the height of the sea level can increase

   considerably and the world food supply can be affected."49 Exxon's own modeling research

   acknowledged and confirmed this scientific consensus, and the company's results were later

   published in at least three peer-reviewed scientific papers.so

              81.   Also in 1982, Exxon's Environmental Affairs Manager distributed a primer on

   climate change to a"wide circulation [ofJ Exxon management [ ... ] intended to familiarize Exxon

   personnel with the subject."s I The primer was "restricted to Exxon personnel and not to be

   distributed externally." The primer compiled science on climate change, confirmed fossil fuel

   combustion as a primary anthropogenic contributor to global warming, and estimated a CO2




   47 AM. PETROLEUM INST., CLIMATE MODELS AND COZ WARMING: A SELECTIVE REVIEW AND SUMMARY 4 (Lamont-
   Doherty Geological Observatory, Columbia University, Mar. 1982),
   https:Hassets.documentcloud.org/documents/2805626/1982-API-Cl imate-Mo dels-and-0O2-Warming-a.pdf.
   48 Id. at 5.
   49
        Id.
   so See Memorandum from Roger W. Cohen, Exxon Research and Engineering Co., to A.M. Natkin, Exxon Corp.
   Office of Science and Technology, CLIMATEFILES (Sept. 2, 1982), http://www.climatefiles.com/exxonmobil/1982-
   exxon-memo-summarizing-climate-modeling-and-co2-greenhouse-effect-research (discussing research articles).
   s' Memorandum from M.B. Glaser, Exxon Research and Engineering Co., to R.W. Cohen et al., CO2 "Greenhouse"
   Effect (Nov. 12, 1982), https://insideclimatenews.org/sites/default/files/documents/1982%20Exxon%20
   Primer%20o n%20 CO2%20 Greenhouse%20Effect.pdf.

                                                        59
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 65 of 288                                               PageID #:
                                     222




    doubling [i.e., 580 ppm] by 2070 with a"Most Probable Temperature Increase" of more than 2°C

    over the 1979 level, as shown in the Figure below.

                                               GROWTH OF ATM0SPH£RIC CO2'AND AVERnGE GL09AL
                                                Tct.!?ERATUAE INCAEA:E AS A FUNCTIOtt OF TihiE
                                         Gu©rvrc       2M GayrY ,udy            CPD



                                   620
                                                 No Synrieu: Fuels•L~cu~d                       ~
                                            --- And Gm Be=xne Sa.^rt ~ • -                     ~
                                                 As In 2711 Cenn,ry SntfJ
                                   SBD             -
                                                                                                         7,8



                                                                                                         zs
                                                                                                               V
                                                                                                               vi
                               ~
                                                                                                               ~
                                                                                      4                  20

                                             .. .                 ... . ~~ ~ .                      .

                                                                                                         1.®

                                                                         Q
                                                                       O

                               ~
                               a

                               < 380                                                                     0,8



                                                                        ,
                                   340                                                                   04
                                                                 ••     t . .


                                   300                                                                   e
                                     iSfA      S'
                                                ,.
                                                ^         m      20             40        6J   EO       00
                                                                       S'E:.R


                 Figure 5: Exxon's internal prediction of future carbon dioxide increase
                                    and global warming from 198252

    The report also warned of "uneven global distribution of increased rainfall and increased

    evaporation," that "disturbances in the existing global water distribution balance would have

    dramatic impact on soil moisture, and in turn, on agriculture," and that the American Midwest

    would dry out. In addition to effects on global agriculture, the report stated, "there are some

    potentially catastrophic effects that must be considered." Melting of the Antarctic ice sheet could

    result in global sea level rise of five meters, which would "cause flooding on much of the U.S.



    9z The company predicted a doubling of atmospheric carbon dioxide concentrations above pre-industrial levels by

    around 2070 (left curve), with a temperature increase of more than 2°Cover the 1979 level (right curve). The same
    document indicated that Exxon estimated that by 1979 a global warming effect of approximately 0.25°C may
    already have occurred.
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 66 of 288                            PageID #:
                                     223




    East Coast, including the State of Florida and Washington, D.C." Weeds and pests would "tend to

    thrive with increasing global temperature." The primer warned of "positive feedback mechanisms"

    in polar regions, which could accelerate global warming, such as deposits of peat "containing large

    reservoirs of organic carbon" becoming "exposed to oxidation" and releasing their carbon into the

    atmosphere. "Similarly," the primer warned, "thawing might also release large quantities of carbon

    currently sequestered as methane hydrates" on the sea floor. "All biological systems are likely to

    be affected," and "the most severe economic effects could be on agriculture." The report

    recommended studying "soil erosion, salinization, or the collapse of irrigation systems" in order

    to understand how society might be affected and might respond to global warming, as well as

    "[h]ealth effects" and "stress associated with climate related famine or migration[.]" The report

    estimated that undertaking "[s]ome adaptive measures" (not all of them) would cost "a few percent

    of the gross national product estimated in the middle of the next century" (i.e., 400 billion USD in

    2018).53 To avoid such impacts, the report discussed an analysis from the Massachusetts Institute

    of Technology and Oak Ridge National Laboratory, which studied energy alternatives and

    requirements for introducing them into widespread use, and which recommended that "vigorous

    development of non-fossil energy sources be initiated as soon as possible."54 The primer also noted

    that other greenhouse gases related to fossil fuel production, such as methane, could contribute

    significantly to global warming, and that concerns over carbon dioxide could be reduced if fossil

    fuel use were decreased due to "high price, scarcity, [or] unavailability." "Mitigation of the

    `greenhouse effect' would require major reductions in fossil fuel combustion," the primer stated.

    The primer was widely distributed to Exxon leadership.




    s3
         See Gross Nationa! Prodzict, supra note 41.
    14
         M.B. Glaser, szrpi•a note 51.

                                                       61
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 67 of 288                                   PageID #:
                                     224




             82.      In September 1982, the Director of Exxon's Theoretical and Mathematical Sciences

    Laboratory, Roger Cohen, wrote Alvin Natkin of Exxon's Office of Science and Technology to

    summarize Exxon's internal research on climate modeling.55 Cohen reported:

             [O]ver the past several years a clear scientific consensus has emerged regarding the
             expected climatic effects of increased atmospheric CO2. The consensus is that a
             doubling of atmospheric CO2 from its pre-industrial revolution value would result
             in an average global temperature rise of (3.0 zL 1.5)°C. [ ... ] The temperature rise is
             predicted to be distributed nonuniformly over the earth, with above-average
             temperature elevations in the polar regions and relatively small increases near the
             equator. There is unanimous agreement in the scientific community that a
             temperature increase of this magnitude would bring about significant changes in
             the earth's climate, including rainfall distribution and alterations of the biosphere.
             The time required for doubling of atmospheric CO2 depends on future world
             consumption of fossil fuels.

    Cohen described Exxon's own climate modeling experiments, reporting that they produced "a

    global averaged temperature increase that falls well within the range of the scientific consensus,"

    were "consistent with the published predictions of more complex climate models," and were "also

    in agreement with estimates of the global temperature distribution during a certain prehistoric

    period when the earth was much warmer than today." "In summary," Cohen wrote, "the results of

    our research are in accord with the scientific consensus on the effect of increased atmospheric CO2

    on climate." Cohen noted that the results would be presented to the scientific community by

    Exxon's collaborator Martin Hoffert at a Department of Energy meeting, as well as by Exxon's

    Brian Flannery at the Exxon-supported Ewing Symposium, later that year.

             83.     In October 1982, at the fourth biennial Maurice Ewing Symposium at the Lamont-

    Doherty Geophysical Observatory which was attended by members of API and the Exxon

    Research and Engineering Company, the Observatory's president E. E. David delivered a speech




    ss Cohen, supra note 50.

                                                       3%
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 68 of 288                                      PageID #:
                                     225




    titled: "Inventing the Future: Energy and the CO2 `Greenhouse Effect."'56 His remarks included

    the following statement: "Few people doubt that the world has entered an energy transition away

    from dependence upon fossil fuels and toward some mix of renewable resources that will not pose

    problems of CO2 accumulation." He went on, discussing the human opportunity to address

    anthropogenic climate change before the point of no return:

            It is ironic that the biggest uncertainties about the CO2 buildup are not in predicting
            what the climate will do, but in predicting what people will do .... [It] appears we
            still have time to generate the wealth and knowledge we will need to invent the
            transition to a stable energy system.

            84.      Throughout the early 1980s, at Exxon's direction, Exxon climate scientist Henry

    Shaw forecasted emissions of CO2 from fossil fuel use. Those estimates were incorporated into

    Exxon's 21" century energy projections and were distributed among Exxon's various divisions.

    Shaw's conclusions included an expectation that atmospheric CO2 concentrations would double

    by 2090 per the Exxon model, with an attendant 2.3-5.6° F average global temperature increase.

    Shaw compared his model results to those of the EPA, the National Academy of Sciences, and the

    Massachusetts Institute of Technology, indicating that the Exxon model predicted a longer delay

    than any of the other models, although its temperature increase prediction was in the mid-range of

    the four projections.57

            85.      During the 1980s, many Defendants formed their own research units focused on

    climate modeling. The API, including the API CO2 Task Force, provided a forum for Defendants




    16
      Dr. E.E. David, Jr., President, Exxon Research and Engineering Co., Remarks at the Fourth Annual Ewing
    Symposium, Tenafly, NJ, CLIMATEFILES (Oct. 26, 1982), http://www.climatefiles.com/exxonmobil/inventing-
    futu re- energy- co2-greenhouse-effect.
    57 Neela Banerjee, More Exxon Documents Show How Much It Knew About Climate 35 Years Ago, INSIDE CLIMATE

    NEwS (Dec. 1, 2015), https://insideclimatenews.org/news/01122015/documents-exxons-early-co2-position-senior-
    executives-engage-and-warm ing-forecast.

                                                         63
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 69 of 288                                      PageID #:
                                     226




    to share their research efforts and corroborate their findings related to anthropogenic greenhouse

    gas emissions.58

               86.      During this time, Defendants' statements expressed an understanding of their

    obligation to consider and mitigate the externalities of unabated promotion, marketing, and sale of

    their fossil fuel products. For example, in 1988, Richard Tucker, the president of Mobil Oil,

    presented at the American Institute of Chemical Engineers National Meeting, the premier

    educational forum for chemical engineers, where he stated:

               [H]umanity, which has created the industrial system that has transfonned
               civilization, is also responsible for the environment, which sometimes is at risk
               because of unintended consequences of industrialization. ...[M]aintaining the
               health of this life-support system is emerging as one of the highest priorities. ...
               [W]e must all be environmentalists.


               The environmental covenant requires action on many fronts ... the low-atmosphere
               ozone problem, the upper-atmosphere ozone problem and the greenhouse effect, to
               name a few. ... Our strategy must be to reduce pollution before it is ever
               generated—to prevent problems at the source.


               Prevention means engineering a new generation of fuels, lubricants and chemical
               products. ... Prevention means designing catalysts and processes that minimize or
               eliminate the production of unwanted byproducts. ... Prevention on a global scale
               may even require a dramatic reduction in our dependence on fossil fuels—and a
               shift towards solar, hydrogen, and safe nuclear power. It may be possible that just
               possible—that the energy industry will transform itself so completely that observers
               will declare it a new industry. ... Brute force, low-tech responses and money alone
               won't meet the challenges we face in the energy industry.s9

               87.      Also in 1988, the Shell Greenhouse Effect Working Group issued a confidential

    internal report, "The Greenhouse Effect," which acknowledged global warming's anthropogenic




    58   Banerjee, supra note 35
    59 Richard F. Tucker, High Tech Frontiers in the Energy Indatstry: The Challenge Ahead, Address at the AIChE
    National Meeting, Washington, D.C. (Nov. 30, 1988),
    https://babel.hathitrust.org/cgi/pt?id=pur1.32754074119482&viev-  - 1 up&seq=531 &q 1=humanity%20industrial%20
    system%20civi lization.

                                                          64
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 70 of 288                                PageID #:
                                     227




    nature: "Man-made carbon dioxide, released into and accumulated in the atmosphere, is believed

    to warm the earth through the so-called greenhouse effect." The authors also noted the burning of

    fossil fuels as a primary driver, of CO2 buildup and warned that warming could "create significant

    changes in sea level, ocean currents, precipitation patterns, regional temperature and weather."

    They further pointed to the potential for "[d]irect operational consequences" of sea level rise on

    "offshore installations, coastal facilities and operations (e.g. platforms, harbors,

    refineries, depots)."6o

            88.     Similar to early warnings by Exxon scientists, the Shell report notes that "by the

    time the global warming becomes detectable it could be too late to take effective countermeasures

    to reduce the effects or even to stabilise the situation." The authors mention the need to consider

    policy changes on multiple occasions, noting that "[t]he potential implications for the world are

    ... so large that policy options need to be considered much earlier" and that research should be

    "directed more to the analysis of policy and energy options than to studies of what we will be

    facing exactly."

            89.     In 1989, Esso Resources Canada (ExxonMobil) commissioned a report on the

    impacts of climate change on existing and proposed natural gas facilities in the Mackenzie River

    Valley and Delta, including extraction facilities on the Beaufort Sea and a pipeline crossing

    Canada's Northwest Territory.61 It reported that "large zones of the Mackenzie Valley could be

    affected dramatically by climatic change" and that "[t]he greatest concern in Norman Wells [oil

    town in North West Territories, Canada] should be the changes in permafrost that are likely to



    61
      SHELL INTERNATIONALE PETROLEUM, GREENHOUSE EFFECT WORKING GROUP, TI-IE GREENHOUSE EFFECT (May
    1988), https://www.documentcloud.org/documents/4411090-Document3.htm1#document/p9/a411239.
     See Stephen Lonergan & Kathy Young, An Assessment of the Effects of Climate Warming on Energy
    61

    Developments in the Mackenzie River Valley and Delta, Canadian Arctic, 7 ENERGY EXPLORATION &
    EXPLOITATION 359-81 (1989).


                                                       65
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 71 of 288                                  PageID #:
                                     228




    occur under conditions of climate warming."62 The report concluded that, in light of climate

    models showing a"general tendency towards warmer and wetter climate," operation of those

    facilities would be compromised by increased precipitation, increase in air temperature, changes

    in permafrost conditions, and significantly, sea level rise and erosion damage.63 The authors

    recommended factoring those eventualities into future development planning and also warned that

    "[a] rise in sea level could cause increased flooding and erosion damage on Richards Island."

                90.         Ken Croasdale, a senior ice researcher for Exxon's subsidiary Imperial Oil, stated

    to an audience of engineers in 1991 that greenhouse gases are rising "due to the burning of fossil

    fuels. Nobody disputes this fact."64

                91.         Also in 1991, Shell produced a film called "Climate of Concern." The film advises

    that while "no two [climate change projection] scenarios fully agree, ...[they] have each prompted

    the same serious warning. A warning endorsed by a uniquely broad consensus of scientists in their

    report to the UN at the end of 1990." The warning was an increasing frequency of abnormal

    weather, and of sea level rise of about one meter over the coming century. Shell specifically

    described the impacts of anthropogenic sea level rise on tropical islands, "barely afloat even now,

    ...[f]irst made uninhabitable and then obliterated beneath the waves. Wetland habitats destroyed

    by intruding salt. Coastal lowlands suffering pollution of precious groundwater." It warned of

    "greenhouse refugees," people who abandoned homelands inundated by the sea, or were displaced

    because of catastrophic changes to the environment. The video concludes with a stark admonition:




    62
         Id. at 369, 376.
    63
         Id. at 360, 377-78.
    64
         RONALD C. KRAMER, CARBON CRIMINALS, CLIMATE CRIMEs 66 (lst ed. 2020).




                                                           m
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 72 of 288                                        PageID #:
                                     229




    "Global warming is not yet certain, but many think that the wait for final proof would be

    irresponsible. Action now is seen as the only safe insurance."65

            92.      Also in 1991, BP released a short film called "The Earth — What Makes Weather?"

    In it, a narrator states: "Our ... dependence on carbon-based fuels is now a cause for concern.

    When coal, oil or gas are burned, they release carbon dioxide and other reactive gases." The

    narrator then goes on to explain:

            As the earth gives off heat, carbon dioxide, together with water vapor, absorbs and
            radiates it back, acting like a blanket. ... If world population growth is matched by
            energy consumption, even more carbon dioxide will be released, making this
            greenhouse effect even stronger. An overall increase in temperature of even a few
            degrees could disrupt our climate with devastating consequences. If the oceans got
            warmer and the ice sheets began to melt, sea levels would rise, encroaching on
            coastal lowlands. From warmer seas, more water would evaporate, making storms
            and the havoc they cause more frequent. ... Catastrophic floods could become
            commonplace, and low-lying countries like Bangladesh would be defenseless
            against them. Too much water or too little. Away from the coasts we could see a
            return to the conditions which devastated America's Midwest in the 1930s. Global
            warming could repeat on a more disastrous scale the dustbowl phenomenon which
            virtually destroyed farming on the Great Plains. ... The threat of such climatic
            change is now one of our most urgent concerns.66

    The film was not widely distributed.

            93.      The fossil fuel industry was at the forefront of carbon dioxide research for much of

    the latter half of the 201h century. It developed cutting edge and innovative technology and worked

    with many of the field's top researchers to produce exceptionally sophisticated studies and models.

    For instance, in the mid-nineties Shell began using scenarios to plan how the company could




    61
      Jelmer Mommers, Shell Made a Film About Climate Change in 1991 (Then Neglected to Heed Its Own Warning),
    DE CORRESPONDENT (Feb. 28, 2017), https://thecorrespondent.com/6285/shell-made-a-film-about-climate-change-
    in-1991-then-neglected-to-heed-its-own-warning.
    66
      Vatan Huzeir, BP Knew the Truth Abozct Climate Change 30 Years Ago, FOLLOw TxE MONEY (May 26, 2020),
    https://www.ftm.nl/artikelen/bp-video-climate-change-1990-engels; see also BP Video Library, This Earth — What
    Makes Weather? (1991), https://www.bpvideolibrary.com/record/463.

                                                          67
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 73 of 288                                  PageID #:
                                     230




    respond to various global forces in the future. In one scenario published in a 1998 internal report,

    Shell paints an eerily prescient scene:

            In 2010, a series of violent storms causes extensive damage to the eastern coast of
            the U.S. Although it is not clear whether the storms are caused by climate change,
            people are not willing to take further chances. The insurance industry refuses to
            accept liability, setting off a fierce debate over who is liable: the insurance industry
            or the government. After all, two successive IPCC reports since 1993 have
            reinforced the human connection to climate change ... Following the storms, a
            coalition of environmental NGOs brings a class-action suit against the US
            government and fossil-fuel companies on the grounds of neglecting what scientists
            (including their own) have been saying for years: that something must be done. A
            social reaction to the use of fossil fuels grows, and individuals become `vigilante
            environmentalists' in the same way, a generation earlier, they had become fiercely
            anti-tobacco. Direct-action campaigns against companies escalate. Young
            consumers, especially, demand action.67

            94.     Fossil fuel companies did not just consider climate change impacts in scenarios. In

    the mid-1990s, ExxonMobil, Shell, and Imperial Oil (ExxonMobil) jointly undertook the Sable

    Offshore Energy Project in Nova Scotia. The project's own Environmental Impact Statement

    declared: "The impact of a global warming sea-level rise may be particularly significant in Nova

    Scotia. The long-term tide gauge records at a number of locations along the N.S. coast have shown

    sea level has been rising over the past century. ... For the design of coastal and offshore structures,

    an estimated rise in water level, due to global warming, of 0.5 m[1.64 feet] may be assumed for

    the proposed project life (25 years)."68

            95.     Climate change research conducted by Defendants and their industry associations

    frequently acknowledged uncertainties in their climate modeling—those uncertainties, however,

    were merely with respect to the magnitude and timing of climate impacts resulting from fossil fuel

    consumption, not that significant changes would eventually occur. The Defendants' researchers


    67 ROYAL DUTCH/SHELL GROUP, GROUP SCENARIOS 1998-2020 115, 122 (1998),
    http://www.documentcloud.org/documents/443 0277-27-1-Compiled.html.
    68ExxONMOBIL, SABLE PROJECT DEVELOPMENT PLAN, vol. 3, 4-77, http://soep.com/about-the-
    project/development-plan-application.

                                                       68
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 74 of 288                            PageID #:
                                     231




    and the researchers at their industry associations harbored little doubt that climate change was

    occurring and that fossil fuel products were, and are, the primary cause.

           96.     Despite the overwhelming information about the threats to people and the planet

    posed by continued unabated use of their fossil fuel products, Defendants failed to act as they

    reasonably should have to mitigate or avoid those dire adverse impacts. Defendants instead

    adopted the position, as described below, that they had a license to continue the unfettered pursuit

    of profits from those products. This position was an abdication of Defendants' responsibility to

    consumers and the public, including the County, to act on their unique knowledge of the reasonably

    foreseeable hazards of unabated production and consumption of their fossil fuel products.

           D.      Defendants Did Not Disclose Known Harms Associated with the Extraction,
                   Promotion, and Consumption of Their Fossil Fuel Products, and Instead
                   Affirmatively Acted to Obscure Those Harms and Engaged in a Campaign to
                   Deceptively Protect and Expand the Use of Their Fossil Fuel Products.

           97.     By 1988, Defendants had amassed a compelling body of knowledge about the role

    of anthropogenic greenhouse gases, and specifically those emitted from the normal use of

    Defendants' fossil fuel products, in causing global warming and its cascading impacts, including

    disruptions to the hydrologic cycle, extreme precipitation and drought, heatwaves, and associated

    consequences for human communities and the environment. On notice that their products were

    causing global climate change and dire effects on the planet, Defendants faced the decision

    whether or not to take steps to limit the damages their fossil fuel products were causing and would

    continue to cause Earth's inhabitants, including the people of the County.

           98.     Defendants at any time before or thereafter could and reasonably should have taken

    any number of steps to mitigate the damages caused by their fossil fuel products, and their own

    comments reveal an awareness of what some of those steps should have been. Defendants should

    have warned consumers, the public, and regulators of the dangers known to Defendants of the
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 75 of 288                                            PageID #:
                                     232




    unabated consumption of their fossil fuel products, and they could and should have taken

    reasonable steps to limit the potential greenhouse gas emissions arising out of their fossil

    fuel products.

             99.      Several key events during the period 1988-1992 appear to have prompted

    Defendants to change their tactics from general research and internal discussion on climate change

    to a public campaign aimed at deceiving the public about and evading regulation of their fossil

    fuel products and/or emissions therefrom. They include:

                     a.       In 1988, National Aeronautics and Space Administration (NASA) scientists

    confirmed that human activities were actually contributing to global warming.69 On June 23`d of

    that year, NASA scientist James Hansen's presentation of this information to Congress engendered

    significant news coverage and publicity for the announcement, including coverage on the front

    page of the New York Times: In that Congressional hearing Hansen asserted "with 99%

    confidence" that global warming was already occurring.70

                     b.       On July 28, 1988, Senator Robert Stafford and four bipartisan co-sponsors

    introduced S. 2666, "The Global Environmental Protection Act," to regulate CO2 and other

    greenhouse gases. Four more bipartisan bills to significantly reduce CO2 pollution were introduced

    over the following ten weeks, and in August, U.S. Presidential candidate George H.W. Bush

    pledged that his presidency would combat the greenhouse effect with "the White House effect."7I

    Political will in the United States to reduce anthropogenic greenhouse gas emissions and mitigate

    the harms associated with Defendants' fossil fuel products was gaining momentum.


    69
       See Peter C. Frumhoff et al., The Climate Responsibilities of Industrial Carbon Producers, 132 CLIMATIC
    CxANGE 157,161 (2015).
    70 Amy Lieberman & Susanne Rust, Big Oil Braced for Global Warming While It Fought Regulations, L.A. TIMEs
    (Dec. 31, 2015), https://graphics.latimes.com/oil-operations.
    71 The White House and the Greenhouse, N.Y. TIMES (May 9, 1989),
    http://www.nytimes.com/ 1989/05/09/opinion/the-white-house-and-the-greenhouse. html.

                                                           70
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 76 of 288                                PageID #:
                                     233




                        C.       In December 1988, the United Nations formed the Intergovernmental Panel

    on Climate Change (IPCC), a scientific panel dedicated to providing the world's governments with

    an objective, scientific analysis of climate change and its environmental, political, and economic

    impacts.

                        d.       In 1990, the IPCC published its First Assessment Report on anthropogenic

    climate change,72 in which it concluded that (1) "there is a natural greenhouse effect which already

    keeps the Earth warmer than it would otherwise be," and (2) that

               emissions resulting from human activities are substantially increasing the
               atmospheric concentrations of the greenhouse gases carbon dioxide, niethane,
               chlorofluorocarbons (CFCs) and nitrous oxide. These increases will enhance the
               greenhouse effect, resulting on average in an additional warming of the Earth's
               surface. The main greenhouse gas, water vapour, will increase in response to global
               warming and further enhance it.73

    The IPCC reconfirmed those conclusions in a 1992 supplement to the First Assessment report.74

                        e.       The United Nations began preparing for the 1992 Earth Summit in Rio de

    Janeiro, Brazil, a major, newsworthy gathering of 172 world governments, of which 116 sent their

    heads of state. The Summit resulted in the United Nations Framework Convention on Climate

    Change (UNFCCC), an international environmental treaty providing protocols for future

    negotiations aimed at'"stabiliz[ing] greenhouse gas concentrations in the atmosphere at a level that

    would prevent dangerous anthropogenic interference with the climate system."75

               100. Those world events marked a shift in public discussion of climate change and its

    consequences, and the initiation of international efforts to curb anthropogenic greenhouse



    72   See IPCC, Reports, https://www.ipcc.ch/reports.
    73IPCC, Climate Change: The IPCC Scientific Assessment xi (1990),
    https://archive. ipcc.ch/ipccreports/far/wg_I/ipcc_far_wg_I_spm.pdf.
    74   IPCC, 1992 IPCC Supplement to the First Assessment Report (1992).
    75United Nations Framework Convention on Climate Change, art. 2(1992),
    https://unfecc.int/resource/docs/convkp/conveng.pdf.

                                                            71
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 77 of 288                             PageID #:
                                     234




    emissions—developments that had stark implications for, and would have diminished the

    profitability of, Defendants' fossil fuel products.

           101.    But rather than collaborating with the international community by acting to

    forestall, or at least decrease, their fossil fuel products' contributions to global warming, and its

    impacts, including sea level rise, disruptions to the hydrologic cycle, and associated consequences

    to the County and other communities, Defendants embarked on a decades-long campaign of

    deception designed to maximize continued dependence on their products and undermine national

    and international efforts to rein in greenhouse gas emissions.

           102.    Defendants' campaign to conceal, discredit, and/or misrepresent information that

    tended to support restricting consumption of (and thereby decreasing demand for) Defendants'

    fossil fuel products, took several forms. The campaign enabled Defendants to accelerate their

    business practice of exploiting fossil fuel reserves, and concurrently externalize the social and

    environmental costs of their fossil fuel products. Those activities stood in direct contradiction to

    Defendants' own prior recognition that the science of anthropogenic climate change was clear and

    that action was needed to avoid or mitigate dire consequences to the planet and communities like

    the County.

           103.    Defendants took affirmative steps to conceal, from the County and the general

    public, the foreseeable impacts of the use of their fossil fuel products on the Earth's climate and

    associated harms to people and communities. As described below, Defendants embarked on a

    concerted public-relations campaign to cast doubt on the science connecting global climate change

    to fossil fuel products and greenhouse gas emissions, in order to influence public perception of the

    existence of anthropogenic global warming and sea level rise, disruptions to weather cycles,

    extreme precipitation and drought, and other associated consequences. The effort included



                                                     72
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 78 of 288                                           PageID #:
                                     235




   promoting their hazardous products through advertising campaigns that failed to warn of the

   existential risks associated with the use of those products, and the initiation and funding of climate

   change denialist organizations, designed to influence consumers to continue using Defendants'

   fossil fuel products irrespective of those products' damage to communities and the environment.

            104.     For example, in 1988, Joseph Carlson, an Exxon.public affairs manager, described

   the "Exxon Position," which included, among others, two important messaging tenets:

   (1) "[e]mphasize the uncertainty in scientific conclusions regarding the potential enhanced

   Greenhouse Effect"; and (2) "[r]esist the overstatement and sensationalization [sic] of potential

   greenhouse effect which could lead to noneconomic development of nonfossil fuel resources."76

            105.     Reflecting on his time as an Exxon consultant in the 1980s, Professor Martin

   Hoffert, a former New York University physicist who researched climate change, expressed regret

   over Exxon's "climate science denial program campaign" in his sworn testimony before Congress:

            [O]ur research [at Exxon] was consistent with flndings of the United Nations
            Intergovernmental Panel on Climate Change on human impacts of fossil fuel
            burning, which is that they are increasingly having a perceptible influence on
            Earth's climate. ... If anything, adverse climate change from elevated CO2 is
            proceeding faster than the average of the prior IPCC mild projections and fully
            consistent with what we knew back in the early 1980's at Exxon. ... I was greatly
            distressed by the climate science denial program campaign that Exxon's front office
            launched around the time I stopped working as a consultant—but not collaborator—
            for Exxon. The advertisements that Exxon ran in major newspapers raising doubt
            about climate change were contradicted by the scientific work we had done and
            continue to do. Exxon was publicly promoting views that its own scientists knew
            were wrong, and we knew that because we were the major group working on this.77




   76Memorandum from Joseph M. Carlson, The Greenhouse Effect (Aug. 3, 1988),
   https://assets.documentcloud.org/documents/3024180/ 1998-Exxon-Memo-on-the-Greenhouse-Effect.pdf.
   " Examining the Oil Industry's Efforts to Suppress the Truth About Climate Change, Hearing Before the Subcomm.
   On Civil Rights and Civil Liberties of the Comm. On Oversight and Reform, 116th Cong. 7-8 (Oct. 23, 2019)
   (statement of Martin Hoffert, Former Exxon Consultant, Professor Emeritus, Physics, N.Y. Univ.),
   https://oversight.house.gov/legislation/hearings/examining-the-oi l-industry-s-efforts-to-suppress-the-truth-about-
   climate-change.

                                                           73
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 79 of 288                                          PageID #:
                                     236




             106.     A 1994 Shell report entitled "The Enhanced Greenhouse Effect: A Review of the

    Scientific Aspects" by Royal Dutch Shell environmental advisor Peter Langcake stands in stark

    contrast to the company's 1988 report on the same topic. Whereas before, the authors

    recommended considering policy solutions early on, Langcake warned of the potentially dramatic

    "economic effects of ill-advised policy measures." While the report recognized the IPCC

    conclusions as the mainstream view, Langcake still emphasized scientific uncertainty, noting, for

    example, that "[t]he'postulated link between any observed temperature rise and human activities

    has to be seen in relation to natural variability, which is still largely unpredictable." The Shell

    Group position is stated clearly in the report: "Scientific uncertainty and the evolution of energy

    systems indicate that policies to curb greenhouse gas emissions beyond `no regrets' measures

    could be premature, divert resources from more pressing needs and further distort markets."78

             107.    In 1991, for example, the Information Council for the Environment ("ICE"), whose

    members included affiliates, predecessors and/or subsidiaries of Defendants, launched a national

    climate change science denial campaign with full-page newspaper ads, radio commercials, a public

    relations tour schedule, "mailers," and research tools to measure campaign success. Included

    among the campaign strategies was "[r]eposition[ing] global warming as theory (not fact)." Its

    target audience included older less-educated males who are "predisposed to favor the ICE agenda,

    and likely to be even more supportive of that agenda following exposure to new info.09 ICE also

    targeted younger, lower-income women with its deceptive messages, noting that:




    7$P. LANGCAKE, SHELL INTERNATIONALE PETROLEUM, THE ENHANCED GREENHOUSE EFFECT: A REVIEw OF THE
    SCIENTIFIC ASPECTS (Dec. 1994), https://www.documentcloud.org/documents/4411099-
    Documentl l .html#document/p 15/a411511.
    79 UNION OF CONCERNED SCIENTISTS, Deception Dossier #S: Coal's Informatfon Council on the Environment"
    Sham (1991), http://www.ucsusa.org/sites/default/files/attach/2015/07/Climate-Deception-Dossier-5_ICE.pdf (last
    visited Oct. 8, 2020); see also Kathy Mulvey et al., The Climate Deception Dossiers (Union of Concerned Scientists,
    July 2015), https://www.ucsusa.org/sites/default/files/attach/2015/07/The-Climate-Deception-Dossiers.pdf.

                                                            74
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 80 of 288                                            PageID #:
                                     237




               These women are more receptive than other audience segments to factual
               information concerning evidence for global warming. They are likely to be "green"
               consumers, to believe the earth is warming, and to think the problem is serious.
               However, they are also likely to soften their support for federal legislation after
               hearing new information on global warming.80

               108.     A goal of ICE's advertising campaign was to change public opinion and avoid

    regulation. A memo from Richard Lawson, president of the National Coal Association, asked

    members to contribute to the ICE campaign with the justification that "policymakers are prepared

    to act [on global warming]. Public opinion polls reveal that 60% of the American people already

    believe global warming is a serious environmental problem. Our industry cannot sit on the

    sidelines in this debate."81

               109.     The following images are examples of ICE-funded print advertisements

    challenging the validity of climate science and intended to obscure the scientific consensus on

    anthropogenic climate change and induce political inertia to address it.81

                                                        Who told
                                                    you the earth w-as
                                                       warmin ...
                                                     Chicken LA~ttle?                   ..-




                                                                                                „.eti.
                                                         C..        w.....«..


                                                     .    ~          .w.r       •   ~
                                                                                              ~ .
                                                                                                r4s wiita-         •f~~. ~
                                                                                                             .. ..w,



                      Figure 6: Information Council for the Environment Advertisements


    so   Id
    81   Naomi Oreskes, My Facts Are Better Than Your Facts: Spreading Good News About Global Warming (2010), in
    PETER HOWLETT ET AL., HOW WELL DO FACTS TRAVEL?: THE DISSEMINATION OF RELIABLE KNOWLEDGE 136-66,
    (Cambridge University Press, 2011).
    82   UNION OF CONCERNED SCIENTISTS, supra note 79, at 47-49.


                                                               75
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 81 of 288                                 PageID #:
                                     238




            110.    In 1996, Exxon released a publication called "Global Warming: Who's Right?

    Facts about a debate that's turned up more questions than answers." Exxon CEO Lee Raymond

    wrote the publication's preface in which he inaccurately stated that "[t]aking drastic action

    immediately is unnecessary since many scientists agree there's ample time to better understand the

    climate system." Raymond also misleadingly implied that climate change was an "unproven

    theory" and claimed that "a multinational effort, under the auspices of the United Nations, is

    underway to cut the use of fossil fuels, based on the unproven theory that they affect the earth's

    climate." Raymond concluded his preface by attacking advocates for limiting the use of his

    company's fossil fuel products as "drawing on bad science, faulty logic, or unrealistic

    assumptions." He failed to mention Exxon's contrary findings such as those in the 1982 Cohen

    Memo.83

            111.    The publication itself described the greenhouse effect as "unquestionably real and

    definitely a good thing," while ignoring the severe consequences that would result from the

    influence of the increased CO2 concentration on the Earth's climate. Instead, it characterized the

    greenhouse effect as simply "what makes the earth's atmosphere livable." Directly contradicting

    Exxon's own knowledge and peer-reviewed science, the publication ascribed the rise in

    temperature since the late 19th century to "natural fluctuations that occur over long periods of time"

    rather than to the anthropogenic emissions that Exxon itself and other scientists had confirmed

    were responsible. The publication also falsely challenged the computer models that projected the

    future impacts of unabated fossil fuel product consumption, including those developed by Exxon's

    own employees, as having been "proved to be inaccurate." The publication contradicted the

    numerous reports prepared by and circulated among Exxon's own staff, and by the API, stating


    $' ExxoN CoxP., Global Warming: Who's Right? (1996), https://www.documentcloud.org/documents/2805542-
    Exxon-Global-Warming-W hos-Right.html.

                                                       ir.
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 82 of 288                                       PageID #:
                                     239




    that "the indications are that a warmer world would be far more benign than many imagine ...

    moderate warming would reduce mortality rates in the U.S., so a slightly warmer climate would

    be more healthful." The publication did not mention Exxon's earlier conclusion that significant

   sea level rise would cause catastrophic flooding.

             112.    API published an extensive report in the same year warning against concern over

    CO2 buildup and any need to curb consumption or regulate the fossil fuel industry. The

   introduction stated that "there is no persuasive basis for forcing Americans to dramatically change

   their lifestyles to use less oil." The authors discouraged the further development of certain

   alternative energy sources, writing that "government agencies have advocated the increased use of

   ethanol and the electric car, without the facts to support the assertion that either is superior to

   existing fuels and technologies" and that "[p]olicies that mandate replacing oil with specific

   alternative fuel technologies freeze progress at the current level of technology, and reduce the

   chance that innovation will develop better solutions." The paper also denied the human connection

   to climate change; by falsely stating that no "scientific evidence exists that human activities are

   significantly affecting sea levels, rainfall, surface temperatures or the intensity and frequency of

   storms." The report's message was false but clear: "[F]acts don't support the arguments for

   restraining oil use."84

             113.    In a speech presented at the World Petroleum Congress in Beijing in 1997 at which

   many of the Defendants were present, Exxon CEO Lee Raymond reiterated those views. This time,

   he presented a false dichotorny between stable energy markets and abatement of the marketing,

   promotion, and sale of fossil fuel products Defendants knew to be hazardous. He stated:

             [T]here are some people who argue that we should drastically curtail our use of
             fossil fuels for environmental reasons. ...[M]y belief [is] that such proposals are

   84   SALLY BRAIN GENTILLE ET AL., AMERICAN PETROLEUM INST., REINVENTING ENERGY: MAKING THE RIGHT
   CHOICBS (1996), http://www.climatefiles.com/trade-group/american-petroleum-institute/1996-reinventing-energy.

                                                         77
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 83 of 288                                    PageID #:
                                     240




           neither prudent nor practical. With no readily available economic alternatives on
           the horizon, fossil fuels will continue to supply most of the world's and this region's
           energy for the foreseeable future.


           Governments also need to provide a stable investment climate. ... They should
           avoid the temptation to intervene in energy markets in ways that give advantage to
           one competitor over another—or one fuel over another.


           We also have to keep in mind that most of the greenhouse effect comes from natural
           sources. ... Leaping to radically cut this tiny sliver of the greenhouse pie on the
           premise that it will affect climate defies common sense and lacks foundation in our
           current understanding of the climate system.


           [L]et's agree there's a lot we really don't know about how climate will change in
           the 21 st century and beyond. ... It is highly unlikely that the temperature in the
           middle of the next century will be significantly affected whether policies are
           enacted now or 20 years from now. ...[I]t's bad public policy to impose very costly
           regulations and restrictions when their need has yet to be proven.85

           114. Imperial Oil (ExxonMobil) CEO Robert Peterson falsely denied the established

   connection between Defendants' fossil fuel products and anthropogenic climate change in the

   Summer 1998 Imperial Oil Review, "A Cleaner Canada":

           [T]his issue [referring to climate change] has absolutely nothing to do with
           pollution and air quality. Carbon dioxide is not a pollutant but an essential
           ingredient of life on this planet. ...[T]he question of whether or not the trapping
           of "greenhouse" gases will result in the planet's getting warmer ... has no
           connection whatsoever with our day-to-day weather.


           There is absolutely no agreement among climatologists on whether or not the planet
           is getting warmer, or, if it is, on whether the warming is the result of man-made
           factors or natural variations in the climate. ... I feel very safe in saying that the
           view that burning fossil fuels will result in global climate change remains an
           unproved hypothesis.86



   85Lee R. Raymond, Chairman and Chief Executive Officer, Exxon Corp., Address at the World Petroleum Congress
   (Oct. 13, 1997), https://assets.documentcloud.org/documents/2840902/1997-Lee-Raymond-Speech-at-China-World-
   Petroleum.pdf.
   86Robert Peterson, A Cleaner Canada, IMPERIAL OIL REVIEw (Summer 1998),
   https://www.desmogblog. com/sites/beta. desmogblog.com/files/A%20Cleaner%20Canada%20Imperial%200il.pdf.

                                                       78
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 84 of 288                                            PageID #:
                                     241




             115. Mobil (ExxonMobil) paid for a series of "advertorials," advertisements located in

    the editorial section of the New York Times and meant to.look like editorials rather than paid ads.

    Those ads discussed various aspects of the public discussion of climate change and sought to

    undermine the justifications for tackling greenhouse gas emissions as unsettled science. The 1997

    advertorial below87 argued that economic analysis of emissions restrictions was faulty and

    inconclusive and therefore a justification for delaying action on climate change.




    $' Mobil, When Facts Don't Sguare with the Theory, Throw Oztt the Facts, N.Y. T71vtEs A31 (Aug. 14, 1997),
    https://www.documentcloud.org/documents/70555 0-mob-nyt-1997-aug-14-whenfactsdontsquare.html.

                                                           79
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 85 of 288                                                                                PageID #:
                                     242




     XNA. mcm,   Pw arbea .+r ft, imr-t MI'Low TS,00 4+jl wooq eorwe" frvm " QvsfrY lartel twrv, IIW rowW to rW WmIathma
                                                                                             Vo-wm ;Pkft*, t-it towso m,
                                                   U                       Tbw- vol;* tts.




                                               When facts
                                      don't square With the theeM
                                           throw out the facts
                                                                                   k-japeo 'a                 1.0?j to 00trIAO J.,D ffIDOW
    vr~
                                                                                    Most-
                   .                                                               ,      dwAl
                    WI,4.0ati                                                           ~,Z*Lo;ol
                        "r-U.6; roolello. t.-o&                            ex      art-i*                   Ah 04K
                                                      Z*,-X% r         "7
                       I*Dift 4i   t3e?rst~ Apttivw evcnl- v IA Klf.",                     444 ftuo'e* t, It,49 saia-ir.irm", ,WA*O bit olm
            -A                            14 fflUk>                                                          VWio- 4.4twfirilem Ital too *-, 00
                                    01 11,01         A-id 61*04iolor
                                            v-*             tm,4;At*!v 11PA        %NP0010 411141~old.' COISibOrt) ?Q, OOv6v;!oiIV C'NO"A".
                                "T"'I'lkla CAo J01, 44 Commmm~    . OWS            ,hU3 uIS0*6 kG1.00 iovo'~.Jhl Ig                 Mi.00-0 ;t-.
                   lar - V"2o."                                      `kj.m,        !hutA I,"~owmokrs,         twit317,v             inihv- -ttrt-0
                                                                                   !&OcIf.v- Anct 4",pge ttv Oipilammd Iwo -tv v,tL
                                                   .                               1~**PAWW                           cap.4c41v. *I*." no,lip -
                                              tfg."N                               *i*h t*6%;;-"0t1+► jxwtd Do                        vlr:c* ife.
                                                          ,                                                     mi* 0:*1 bo morij     , tvv trva
                                                          lltk                                   uoosi~cf,6•W- jk.vipt.w Wairoviliv
                                                                                                                                . Otimot:
                                    -Of.-1VtC6 to                         -0.

                                                                                                                                             tfto
    el              mas ptorAid ta-                            tffivts $:*jd4
                   f-
                   -,                                           RX)6646v                   "
                                                                                           ,
                                                                                           of 1S h000l"A -,ci r ovs-C-A o.; *A4
                                                                                   tqt .                                           can ook'p-04
                    m-W a ft4l                           'ft. VMV*,-                U;m;                             Ax, kr
                                                           rfj`e. itio,#tvxmAd,,   ?+Vtfty

                                                                                              Lk-jb, ve* *&Wfl ip Ptrwl`4r
                    tt je-'asts                                                              Wo tjprjj..'jL-d th4 lgbAitr r-.Jn 1j.";. W.Jftt% 10
                    ~t to-oopic-l"'Z rmxs,l,h tiz, tols,:,W, rvioi V.-tsco-I.S
                         - +S VV&'b, *Wx 0.3,Wjo YV' Z..                           'T-W AV "rVA. SWO-6 "M rt'Vg' t"13                      K:""

                                                                                                                                               rjf
                                                         tv.0"I e
                                   v~43V%Vl
                                   ,,                                               t.2 ni—opth io!..T40 O.C.-4 mooj omrv^,,I toq! ir"as




                                                                       -MobIf,pW".*vW
                                                                            to P%Okw.a cmvmmm.
                                                                         .




                                                    Figure 7: 1997 Mobil Advertorial




                                                                           80
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 86 of 288                                       PageID #:
                                     243




             116.    In 2000, an ExxonMobil newspaper advertisement misleadingly implied that the

    same climate models it relied on internally were unreliable: "Today's global models simply don't

    work at a regional level." It went on to assert that the National Assessment Synthesis Report (on

    climate change) "is written as a political document, not an objective summary of the underlying

    science." The advertisement failed to disclose what ExxonMobil's own internal documents had

    already confirmed: that burning fossil fuels would result in catastrophic climate change.g8

             117.    In 1998, API, on behalf of its members, developed a Global Climate Science

    Communications Plan that stated that unless "climate change becomes a non-issue ... there may

    be no moment when we can declare victory for our efforts." Rather, API proclaimed that "[v]ictory

    will be achieved when ... average citizens `understand' (recognize) uncertainties in climate

    science; [and when] recognition of uncertainties becomes part of the `conventional wisdom."'89

    The multi-million-dollar, multi-year proposed budget included public outreach and the

    dissemination of educational materials to schools to "begin to erect a barrier against further efforts

    to impose Kyoto-like measures in the future"90—a blatant attempt to disrupt international efforts,

    pursuant to the UNFCCC, to negotiate a treaty that curbed greenhouse gas emissions.

             118.    Soon after, API distributed a memo to i'ts members illuminating API's and

    Defendants' concern over the potential regulation of Defendants' fossil fuel products: "Climate is

    at the center of the industry's business interests. Policies limiting carbon emissions reduce




    $$ ExxonMobil, Political cart before a scientific horse, WASH. POST (2000),
    https://www.documentcloud.org/documents/2477866-exxon-ad.html.
    89 Email from Joe Walker to Global Climate Science Team, Draft Global Climate Science Commatnications Plan
    (Apr. 3, 1998), https://assets.documentcloud.org/documents/784572/api-global-climate-science-communications-
    plan.pd£
    90
       Id


                                                            81
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 87 of 288                                        PageID #:
                                     244




    petroleum product use. That is why it is API's highest priority issue and defined as `strategic.`91

    Further, the API memo stresses many of the strategies that Defendants individually and

    collectively utilized to combat the perception of their fossil fuel products as hazardous.

    They included:

                     a.      Influencing the tenor of the climate change "debate" as a means to establish

    that greenhouse gas reduction policies like the Kyoto Protocol were not necessary to responsibly

    address climate change;

                     b.      Maintaining strong working relationships between government regulators

    and communications-oriented organizations like the Global Climate Coalition, the Heartland

    Institute, and other groups carrying Defendants' message minimizing the hazards of the unabated

    use of theirr fossil fuel.products and opposing regulation thereof;

                    C.       Building the case for (and falsely dichotomizing) Defendants' positive

    contributions to a"long-term approach" (ostensibly for regulation of their products) as a reason

    for society to reject short term fossil fuel emissions regulations, and engaging in climate change

    science uncertainty research; and

                    d.       Presenting Defendants' positions on climate change in domestic and

    international forums, including by preparing rebuttals to IPCC reports.

           119. Additionally, Defendants mounted a deceptive public campaign against regulation

    of their business practices in order to continue wrongfully promoting and marketing their fossil

    fuel products, despite their own knowledge and the growing national and international scientific

    consensus about the hazards of doing so.



     Allegations ofPoliticallnterference with Government Climate Change Science, HearingBefore the Comm. on
    91

   Oversight and Government Reform, 1 l Oth Cong. 324 (Mar. 19, 2007), https://ia601904.us.archive.org/25/items/
   gov.gpo.fdsys.CHRG-110hhrg37415/CHRG- I l Ohhrg37415.pdf.

                                                          82
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 88 of 288                                             PageID #:
                                     245




               120.   The Global Climate Coalition (GCC), on behalf of Defendants and other fossil fuel

    companies, funded deceptive advertising campaigns and distributed misleading material to

    generate public uncertainty around the climate debate, with the specific purpose of preventing U.S.

    adoption of the Kyoto Protocol, despite the leading role that the U.S. had played in the Protocol

    negotiations.92 Despite an internal primer stating that various "contrarian theories" (i.e., climate

    change skepticism) do not "offer convincing arguments against the conventional model of

    greenhouse gas emission-induced climate change," GCC excluded this section from the public

    version of the backgrounder93 and instead funded and promoted some of those same contrarian

    theories. Between 1989 and 1998, the GCC spent $13 million on advertisements as part of a

    campaign to cast doubt on climate science.9a

               121.   For example, in a 1994 report, the GCC stated that "observations have not yet

    confirmed evidence of global warming that can be attributed to human activities," that "[t]he claim

    that serious impacts from climate change have occurred or will occur in the future simply has not

    been proven," and "[c]onsequently, there is no basis for the design of effective policy action that

    would eliminate the potential for climate change."95 In 1995, the GCC published a booklet called

    "Climate Change: Your Passport to the Facts," which stated, "While many warnings have reached

    the popular press about the consequences of a potential man-made warming of the Earth's




    92
         Id.
    93Memorandum from Gregory J. Dana, Assoc. of Int'1 Auto. Mfrs., to AIAM Technical Committee, Global Climate
    Coalition (GCC) - Primer on Climate Change Science - Final Draft (Jan. 18, 1996),
    http://www.webcitation.org/6FyqHawb9.
    94
      Wendy E. Franz, Kennedy School of Government, Harvard University, Science, Skeptics and Non-State Actors in
    the Greenhouse, ENRP Discussion Paper E-98-18, at 13 (Sept. 1998),
    https://www.belfercenter.org/sites/default/files/legacy/files/Science%20 Skeptics%20and%20Non-
    State%20Actors%20in%20the%20Greenhouse%20-%20E-98-18.pdf.
    9s
      GCC, Issues and Options: Potential Global Climate Change, CLIMATE FILEs (1994),
    http://www.climatefi les.com/denial-groups/global-cl imate-coalition-collection/ 1994-potential-global-climate-
    change-issues.

                                                             83
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 89 of 288                                             PageID #:
                                     246




    atmosphere during the next 100 years., there remains no scientific evidence that such a dangerous

    warming will actually occur."96

             122.     A key strategy in Defendants' efforts to discredit scientific consensus on climate

    change and the IPCC was to bankroll scientists who, although accredited, held fringe opinions that

    were even more questionable given the sources of their research funding. Those scientists obtained

    part or all of their research budget from Defendants directly or through Defendant-funded

    organizations like API,97 but they frequently failed to disclose their. fossil fuel industry

    underwriters.98

             123.     Creating a false sense of disagreement in the scientific community (despite the

    consensus that its own scientists, experts, and managers had previously acknowledged) has had an

    evident impact on public opinion. A 2007 Yale Univers ity- Gallup poll found that while 71 percent

    of Americans personally believed global warming was happening, only 48 percent believed that

    there was a consensus among the scientific community, and 40 percent believed there was a lot of

    disagreement among scientists over whether global warming was occurring.99

             124.     2007 was the same year the IPCC published its Fourth Assessment Report, in which

    it concluded that "there is very high confidence that the net effect of human activities since 1750




    96 GCC, Climate Change: Your Passport to the Facts, CLIMATE FILES (1995), http://www,.climatefiles.com/denial-
    groups/global-climate-coalition-collection/ 1995-climate-change-facts-passport.
     E.g., Willie Soon & Sallie Baliunas, Proxy Climatic and Environmental Changes of the Past 1000 Years, 23
    97
    CLIMATE RESEARCH 88, 105 (Jan. 31, 2003), http://www.int-res.com/articles/cr2003/23/c023p089.pdf.
    98 Eg., Smithsonian Statement: Dr. Wei-Hock (Willie) Soon, SMITHSONIAN (Feb. 26, 2015),

    https://web. archive. org/web/20181105223 03 0/https://www.s i. edu/news desk/releases/sm ithsonian-statement-dr-wei-
    hock-willie-soon.
     American Opinions on Global Warming.• A Yale/Gallaip/Clearvision Poll, Yale Program on Climate Change
    99
    Communication (July 31, 2007), http://climatecommunication.yale.edu/publications/american-opinions-on-global-
    warming.

                                                             84
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 90 of 288                                      PageID #:
                                     247




    has been one of warming."loo The IPCC defined "very high confidence" as at least a 9 out of

    10 chance. IOI

            125.     Defendants borrowed pages out of the playbook of prior denialist campaigns. A

    "Global Climate Science Team" ("GCST") was created that mirrored a front group created by the

    tobacco industry, known as The Advancement of Sound Science Coalition, whose purpose was to

    sow uncertainty about the fact that cigarette smoke is carcinogenic. The GCST's membership

    included Steve Milloy (a key player on the tobacco industry's front group), Exxon's senior

    environmental lobbyist; an API public relations representative; and representatives from Chevron

    and Southern Company that drafted API's 1998 Communications Plan. There were no scientists

    on the "Global Climate Science Team." GCST developed a strategy to spend millions of dollars

    manufacturing climate change uncertainty. Between 2000 and 2004, Exxon donated $50,000 to

    Milloy's Advancement of Sound Science Center; and an additional $60,000 to the Free Enterprise

    Education Institute and $50,000 to the Free Enterprise Action Institute, both of which were

    registered to Milloy's home address.102

            126.     Defendants, through their trade association memberships, worked directly, and

    often in a deliberately obscured manner, to evade regulation of the emissions resulting from use of

    their fossil fuel products.

            127.     Defendants have funded dozens of think tanks, front groups, and dark money

    foundations pushing climate change denial. These include the Competitive Enterprise Institute, the



    ioo IPCC, Climate Change 2007: The Physical Science Basis. Contribzttion of Working Grotip I to the Fourth
    Assessment Report of the Intergovernmental Panel on Climate Change (2007), https://www.ipcc.ch/pdf/assessment-
    report/ar4/wgl/ar4-wg1 -spm.pdf
    ioi Id
    112
       Seth Shulman et al., Smoke, Mirrors & Hot Air: How FxxonMobil Uses Big Tobacco's Tactics to Manufacture
    Uncertainty on Climate Science, UNION OF CONCERNED SCIENTISTS (Jan. 19, 2007),
    http://www.ucsusa.org/sites/default/files/ legacy/assets/documents/global_warming/exxon_report.pdf.

                                                         85
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 91 of 288                                      PageID #:
                                     248




    Heartland Institute, Frontiers for Freedom, Committee for a Constructive Tomorrow, and Heritage

    Foundation. From 1998 to 2014 ExxonMobil spent almost $31 million funding numerous

    organizations misrepresenting the scientific consensus that Defendants' fossil fuel products were

    causing climate change, sea level rise, and injuries to the County, among other communities. lo3

    Several Defendants have been linked to other groups that undermine the scientific basis linking

    Defendants' fossil fuel products to climate change and sea level rise, including the Frontiers of

    Freedom Institute and the George C. Marshall Institute.

            128.    Exxon acknowledged its own previous success in sowing uncertainty and slowing

    mitigation through funding of climate denial groups. In its 2007 Corporate Citizenship Report,

    Exxon declared: "In 2008, we will discontinue contributions to several public policy research

    groups whose position on climate change could divert attention from the important discussion on

    how the world will secure the energy required for economic growth in an environmentally

    responsible manner." loa Despite this pronouncement, Exxon remained financially associated with

    several such groups after the report's publication.

            129.    Defendants could have contributed to the global effort to mitigate the impacts of

    greenhouse gas emissions by, for example delineating practical technical strategies, policy goals,

    and regulatory structures that would have allowed them to continue their business ventures while

    reducing greenhouse gas emissions and supporting a transition to a lower carbon future. Instead,

    Defendants undertook a momentous effort to evade international and national regulation of

    greenhouse gas emissions to enable them to continue unabated fossil fuel production.




    io3
       ExxonMobil Climate Denial Funding 1998-2014, ExxOtvSECRETs (last visited October 9, 2020),
    http://exxonsecrets.org/html/index.php.
    104ExxoNMOBIL, 2007 Corporate Citizenship Report (Dec. 31, 2007),
    http ://www. documentcloud.org/documents/2799777-ExxonMobi 1-2007-Corporate-Citizenship-Report.html.

                                                        86
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 92 of 288                             PageID #:
                                     249




           130.    As a result of Defendants' tortious, false, and misleading conduct, consumers of

    Defendants' fossil fuel products and policy-makers, in Hawai`i as elsewhere, have been

    deliberately and unnecessarily deceived about: the role of fossil fuel products in causing global

    warming, sea level rise, disruptions to the hydrologic cycle, and increased extreme precipitation,

    heatwaves, drought and other consequences of the climate crisis; the acceleration of global

    warming since the mid-20t" century and the continuation thereof; and the fact that the continued

    increase in fossil fuel product consumption creates severe environmental threats and significant

    economic costs for communities, including the County: Reasonable consumers and policy makers

    have also been deceived about the depth and breadth of the state of the scientific evidence on

    anthropogenic climate change, and in particular, about the strength of the scientific consensus

    demonstrating the role of fossil fuels in causing both climate change and a wide range of potentially

    destructive impacts, including sea level rise, disruptions to the hydrologic cycle, extreme

    precipitation, heatwaves, drought, and associated consequences.

           E.      In Contrast to Their Public Statements, Defendants' Internal Actions
                   Demonstrate Their Awareness of and Intent to Profit from the Unabated Use
                   of Fossil Fuel Products.

           131.    In contrast to their public-facing efforts challenging the validity of the scientific

    consensus about anthropogenic climate change, Defendants' acts and omissions evidence their

    internal acknowledgement of the reality of climate change and its likely consequences. Those

    actions include, but are not limited to, making multi-billion-dollar infrastructure investments for

    their own operations that acknowledge the reality of coming anthropogenic climate-related change.

    Those investments included (among others), raising offshore oil platforms to protect against sea

    level rise; reinforcing offshore oil platforms to withstand increased wave strength and storm




                                                     87
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 93 of 288                                          PageID #:
                                     250




    severity; and developing and patenting designs for equipment intended to extract crude oil and/or

    natural gas in areas previously unreachable, because of the presence of polar ice sheets.l os

             132.     For example, in 1973 Exxon obtained a patent for a cargo ship capable of breaking

    through sea ice106 and for an oil tanker107 designed specifically for use in previously unreachable

    areas of the Arctic.

             133.     In 1974, Chevron obtained a patent for a mobile arctic d"rilling platform designed

    to withstand significant interference from lateral ice masses,108 allowing for drilling in areas with

    increased ice floe movement due to elevated temperature.

             134.     That same year, Texaco (Chevron) worked toward obtaining a patent for a method

    and apparatus for reducing ice forces on a marine structure prone to being frozen in ice through

    natural weather conditions, to9 allowing for drilling in previously unreachable Arctic areas that

    would become seasonally accessible.

             135.     Shell obtained a patent similar to Texaco's (Chevron) in 1984.1 lo

             136.    In 1989, Norske Shell, Royal Dutch Shell's Norwegian subsidiary, altered designs

    for a natural gas platform planned for construction in the North Sea to account for anticipated sea




    "s Lieberman & Rust, supra note 70.
    '06
       ExxonMobil Research Engineering Co., Patent US3727571A: Icebreaking cargo vessel (granted Apr. 17, 1973),
    https://www.google.com/patents/US3727571.
    'o' ExxonMobil Research Engineering Co., Patent US3745960A: Tanker vessel (granted July 17, 1973),
    https://www.google.com/patents/US3745960.
    ios Chevron Research & Technology Co., Patent US3831385A: Arctic offshore platform (granted Aug. 27, 1974),
    https://www.google.com/patents/US3831385.
    109 Texaco Inc., Patent US3793840A: Mobile, arctic drilling and production platform (granted Feb. 26, 1974),
    https://www.google.com/patents/US3793840.
    "o Shell Oil Co., Patent US4427320A: Arctic offshore platform (gratited Jan. 24, 1984),
    https://www.google.com/patents/US4427320.

                                                            88
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 94 of 288                                    PageID #:
                                     251




    level rise. Those design changes were ultimately carried out by Shell's contractors, adding

    substantial costs to the project.11l

                        a.       The Troll field, off the Norwegian coast in the North Sea, was proven to

    contain large natural oil and gas deposits in 1979, shortly after Norske Shell was approved by

    Norwegian oil and gas regulators to operate a portion of the field.

                        b.       In 1986, the Norwegian parliament granted Norske Shell authority to

    complete the first development phase of the Troll field gas deposits, and Norske Shell began

    designing the "Troll A" gas platform, with the intent to begin operation of the platform in

    approximately 1995. Based on the very large size of the gas deposits in the Troll field, the Troll A

    platform was projected to operate for approximately 70 years.

                        C.       The platform was originally designed to stand approximately 100 feet above

    sea level=the amount necessary to stay above waves in a once-in-a-century strength storm.

                        d.       In 1989, Shell engineers revised their plans to increase the above-water

    height of the platform by 3-6 feet, specifically to account for higher anticipated average sea levels

    and increased storm intensity due to global warming over the platform's 70-year operationallife.112

                        e.       Shell projected that the additional 3-6 feet of above-water construction

    would increase the cost of the Troll A platform by as much as $40 million.

               F.       Defendants' Actions Have Egacerbated the Costs of Adapting to and
                        Mitigating the Adverse Impacts of the Climate Crisis.

               137. As greenhouse gas pollution accumulates in the atmosphere, some of which does

    not dissipate for potentially thousands of years (namely CO2), climate changes and consequent

    adverse environmental changes compound, and their frequencies and magnitudes increase. As


    ". Greenhortse Effect: Shell Anticipates a Sea Change, N.Y. TIMEs (Dec. 20, 1989),
    http://www.nytimes.com/ 1989/12/20/business/greenhouse-effect-shell-anticipates-a-sea-change.html.
    ilZ
          Id.; Lieberman & Rust, supra note 70.

                                                           89
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 95 of 288                               PageID #:
                                     252




    those adverse environmental changes compound and their frequencies and magnitudes increase,

    so too do the physical, environmental, economic, and social injuries resulting therefrom.

           138.    Delayed efforts to curb anthropogenic greenhouse gas emissions have therefore

    increased environmental harms and increased the magnitude and cost to address harms, including

    to the County, that have already occurred or are locked in by previous emissions.

           139.    Therefore, Defendants' campaign to obscure the science of climate change so as to

    protect and expand the use of fossil fuels greatly increased and continues to increase the harms

    and rate of harms suffered by the County and its residents. The costs of inaction on anthropogenic

    climate change and its adverse environmental effects were not lost on Defendants. In a 1997 speech

    by John Browne, Group Executive for BP America, at Stanford University, Browne described

    Defendants' and the entire fossil fuel industry's responsibility and opportunities to reduce use of

    fossil fuel products, reduce global CO2 emissions, and mitigate the harms associated with the use

    and consumption of such products:

           A new age demands a fresh perspective of the nature of society and responsibility.
           We need to go beyond analysis and to take action. It is a moment for change and
           for a rethinking of corporate responsibility. ...
           [T]here is now an effective consensus among the world's leading scientists and
           serious and well informed people outside the scientific community that there is a
           discernible human influence on the climate, and a link between the concentration
           of carbon dioxide and the increase in temperature.
           The prediction of the IPCC is that over the next century temperatures might rise by
           a further 1 to 3.5 degrees centigrade [1.8°-6.3° F], and that sea levels might rise by
           between 15 and 95 centimetres [5.9 and 37.4 inches]. Some of that impact is
           probably unavoidable, because it results from current emissions. ...
           [I]t would be unwise and potentially dangerous to ignore the mounting concern.
           The time to consider the policy dimensions of climate change is not when the link
           between greenhouse gases and climate change is conclusively proven ... but when
           the possibility cannot be discounted and is taken seriously by the society of which
           we are part. . . .




                                                    r'1
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 96 of 288                                       PageID #:
                                     253




             We [the fossil fuel industry] have a responsibility to act, and I hope that through
             our actions we can contribute to the much wider process which is desirable and
             necessary.

             BP accepts that responsibility and we're therefore taking some specific steps.
             To control our own emissions.
             To fund continuing scientific research.
             To take initiatives for joint implementation.
             To develop alternative fuels for the long term.
            And to contribute to the public policy debate in search of the wider global answers
            to the problem.I 13

            140. Despite Defendants' knowledge of the foreseeable, measurable, and significant

    harms associated with the unabated consumption and use of their fossil fuel products, in Hawai`i

    and elsewhere, and despite Defendants' knowledge of technologies and practices that could have

    helped to reduce the foreseeable dangers associated with their fossil fuel products, Defendants

    continued to wrongfully market and promote heavy fossil fuel use and mounted a campaign to

    obscure the connection between their fossil fuel products and the climate crisis, dramatically

    increasing the cost of abatement. At all relevant times, Defendants were deeply familiar with

    opportunities to reduce the use of their fossil fuel products, reduce global greenhouse gas emissions

    associated therewith, and mitigate the harms associated with the use and consumption of such

    products. Examples of that recognition include, but are not limited to the following:

                     a.      In 1961, Phillips Petroleum Company filed a patent application for a method

    to purify gas, among other things, as "natural gas containing gasoline hydrocarbons can contain

    undesirable amounts of sulfur and other compounds such as carbon dioxide which are undesirable

    in the finished gasoline product." 114



    ~ 13 John Browne, BP Climate Change Speech to Stanford, CLIMATE FILES (May 19, 1997),
    http://www. climatefi l es. com/bp/bp-cl imate-change-speech-to-stanford.
    "a Phillips Petroleum Co., Patent US3228874A: Method for recovering a purified component from a gas (filed Aug.
    22, 1961), https://patents.google.com/patent/US3228874.

                                                          91
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 97 of 288                                       PageID #:
                                     254




                     b.      In 1963, Esso (Exxon Mobil) obtained multiple patents on technologies for

    fuel cells, including on the design of a fuel cell and necessary electrodes,I ls and on a process for

    increasing the oxidation of a fuel, specifically methanol, to produce electricity in a fuel ce11.116

                     C.      In 1970, Esso (Exxon Mobil) obtained a patent for a"low-polluting engine

    and drive system" that used an interburner and air compressor to reduce pollutant emissions,

    including CO2 emissions, from gasoline combustion engines (the system also increased the

    efficiency of the fossil fuel products used in such engines, thereby lowering the amount of fossil

    fuel product necessary to operate engines equipped with this technology).l 17

                     d.      In 1980, Imperial Oil wrote in its "Review of Environmental Protection

    Activities for 1978-79: "There is no doubt that increases in fossil fuel usage and decreases in forest

    cover are aggravating the potential problem of increased CO2 in the atmosphere. Technology exists

    to remove CO2 from stack gases but removal of only 50% of the CO2 would double the cost of

    power generation."I ls

                     e.      A 1987 company briefing produced by Shell on "Synthetic Fuels and

    Renewable Energy" noted that while "immediate prospects" were "limited," "nevertheless it is by

    pursuing commercial opportunities now and in the near future that the valuable experience needed

    for further development will be gained." The brief also noted that "the task of replacing oil

    resources is likely to become increasingly difficult and expensive and there will be a growing need

    to develop lean, convenient alternatives. Initially these will supplement and eventually replace



    "S.ExxonMobil Research Engineering Co., Patent US3116169A: Fuel cell and fuel cell electrodes (granted Dec. 31,
    1963), https://www.google.com/patents/US3116169.
    116 ExxonMobil Research Engineering Co., Patent US3113049A: Direct production of electrical energy from liquid
    fuels (granted Dec. 3, 1963), https://www.google.com/patents/US3113049.
    I" ExxonMobil Research Engineering Co., Patent US3513929A: Low polluting engine and drive system (granted
    May 26, 1970), https://www.google.com/patents/US3513929.
    ..$ IMPERIAL OIL LTD., REVIEW OF ENVIRONMENTAL PROTECTION ACTIVITIES FOR 1978-1979, supra note 38, at 2.

                                                          92
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 98 of 288                                     PageID #:
                                     255




    valuable oil products. Many potential energy options are as yet unknown or at very early stages of

    research and development. New energy sources take decades to make a major global contribution.

    Sustained commitment is therefore needed during the remainder of this century to ensure that new

    technologies and those currently at a relatively early stage of development are available to meet

    energy needs in the next century."l 19

                        f.        A 1989 article in a publication from Exxon Corporate Research for

    company use only stated: "CO2 emissions contribute about half the forcing [sic] leading to a,

    potential enhancement of the Greenhouse Effect. Since energy generation from fossil fuels

    dominates modern CO2 emissions, strategies to limit CO2 growth focus near term on energy

    efficiency and long term on developing alternative energy sources. Practiced at a level to

    significantly reduce the growth of greenhouse gases, these actions would have substantial impact

    on society and our industry—near-term from reduced demand for current products, long term from

    transition to entirely new energy systems.i12o

                        g.        In 1996, more than thirty years after API's president warned that "time is

    running out" for the world to address the "catastrophic consequences of pollution," API published

    the book "Reinventing Energy: Making the Right Choices" to refute this very conclusion.

    Contradicting the scientific consensus known by its members for decades, the book claims:

    "Currently, no conclusive—or even strongly suggestive—scientific evidence exists that human




    ... Synthetic Fuels and Renewable Energy, SHELL SERVICE BRIEFING, no. 2, 1987,
    http s://as s ets . do cum entc lou d. org/do cum ents/44110 89/Do cument2. pdf.
    120
      Brian Flannery, Greenhouse Science, CONNECTIONS: CORPORATE RESEARCH, EXXON RESEARCH & ENGINEERING
    CO. (Fall 1989), http://www.climatefiles.com/exxonmobil/1989-exxon-mobil-article-technologys-place-marketing-
    mix.

                                                                    93
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 99 of 288                                       PageID #:
                                     256




     activities are significantly affecting sea levels, rainfall, surface temperatures, or the intensity and

     frequency of storms."121

                           h.   The book downplayed nearly every aspect of established climate science.

    API baldly claimed that scientists do not understand how carbon flows in and out of the atmosphere

    and whether fossil fuels are even responsible for increasing concentrations of atmospheric CO2. It

    then explained that even if some warming does occur, such warming "would present few if any

    problems" because, for example, farmers could be "smart enough to change their crop plans" and

    low-lying areas would "likely adapt" to sea level rise. lZZ

                           i.   As the County's vulnerability demonstrates, however, such adaptations,

    made necessary by Defendants' conduct, are enormously expensive. Defendants' strategy merely

    transferred the significant costs and externalities of their actions onto the County, and in the

    process, they reaped billions of dollars in profit.

                          j.    In the publication, API also contended that "the state of the environment

    does not justify the call for the radical lifestyle changes Americans would have to make to

    substantially reduce the use of oil and other fossil fuels" and that the "benefits of alternatives aren't

    worth the cost of forcing their use." "Some jobs definitely will be created in making, distributing

    and selling alternatives. But they will come at the expense of lost jobs in the traditional automobile

    and petroleum industries," the authors continued. "Alternatives will likely be more expensive than

    conventional fuel/vehicle technology. Consumers, obviously, will bear these increased expenses,

    which means they will have less to spend on other products and cost jobs."1 z3




    12' AMERICAN PETROLEUM INSTITUTE, REINVENTING ENERGY: MAKING THE RIGHT CHOICES 79 (1996),
    http://www. cl imatefi les. com/trade-gro up/american-petro I eum-institute/1996-reinventi ng-energy.
    122Id. at   86-87.
    123   Id. at 59, 68, 69.

                                                               94
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 100 of 288                                        PageID
                                  #: 257




                      k.     API published this book in service of one goal—ensuring its members could

    continue to produce and sell fossil fuels in massive quantities that it knew would devastate the

   planet. The book's final section reveals this purpose. API concluded: "[S]evere reduction in

    greenhouse gas emissions by the United States or even all developed countries would impose large

    costs on countries but yield little in the way of benefits—even under drastic climate change

   scenarios."124

               141. Defendants could have made major inroads to mitigate the County's injuries

   through technology by developing and employing technologies to capture and sequester

   greenhouse gases emissions associated with conventional use of their fossil fuel products.

   Defendants had knowledge dating at least back to the 1960s, and indeed, internally researched and

   perfected many such technologies. For instance:

                      a.     Phillips Petroleum Company (ConocoPhillips) obtained a patent in 1966 for

   a"Method for recovering a purified component from a gas" outlining a process to remove carbon

   from natural gas and gasoline streams;125 and

                      b.     In 1973, Shell was granted a patent for a process to remove acidic gases,

   including CO2, from gaseous mixtures.

               142. Despite this knowledge, Defendants' later forays into the alternative energy sector

   were largely pretenses. For instance, in 2001, Chevron developed and shared, a sophisticated

   information management system to gather greenhouse gas emissions data from its explorations

   and production to help regulate and set reduction goals.126 Beyond this technological breakthrough,


   124
         Id. at 89.
   125
      Phillips Petroleum Co., Patent US3228874A: Method for recovering a purified component from a gas (granted
   Jan. 11, 1966), https://patents.google.com/patent/US3228874.
   126
      Chevron Introduces New System to Manage Energy Use (press release), CHEVRON CORP. (Sept. 25, 2001),
   https://web.archive. org/web/20170510120220/https: //www.chevro n. com/stories/chevron-introduces-new-system-to-
   manage-energy-use (accessed October 9, 2020).

                                                         95
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 101 of 288                                                 PageID
                                  #: 258




   Chevron touted "profitable renewable energy" as part of its business plan for several years and

   launched a 2010 advertising campaign promoting the company's move towards renewable energy.

   Despite all this, Chevron rolled back its renewable and alternative energy projects in 2014.127

              143.    Similarly, ConocoPhillips's 2012 Sustainable Development report declared

   developing renewable energy a priority in keepiiig with their position on sustainable development

   and climate change.128 Their 10-K filing from the same year told a different story: "As an

   independent E&P company, we are solely focused on our core business of exploring for,

   developing and producing crude oil and natural gas globally." lz9

              144.    Likewise, while Shell orchestrated an entire public relations campaign around

   energy transitions towards net zero emissions, a fine-print disclaimer in its 2016 net-zero pathways

   report reads: "We have no immediate plans to move to a net-zero emissions portfolio over our

   investment horizon of 10-20 years." I3o

              145.    BP, appearing to abide by the representations Lord Browne made in his speech

   described in paragraph 137, supra, engaged in a rebranding campaign to convey an air of

   environmental stewardship and renewable energy to its consumers. This included renouncing its

   membership in the GCC in 2007, changing its name from "British Petroleum" to "BP" while

   adopting the slogan "Beyond Petroleum," and adopting a conspicuously green corporate logo.

   However, BP's self-touted "alternative energy" investments during this turnaround included

   investments in natural gas, a fossil fuel, and in 2007 the company reinvested in Canadian tar sands,



   127Benjamin Elgin, Chevron Dims the Lights on Green Power, BLOOMBEItG (May 29, 2014),
   https://www. b loomberg. com/news/articles/2014-05 -29/chevron-dims-the-1 ights-on-ren ewab le-energy-pro j ects.
   lZ$
       CONOCOPHILLIPS, Sustainable Development (2013), http://www.conocophillips.com/sustainable-
   development/Do cum ents/2013 .11.7%201200%200ur%20Approach%20 Section%20Final.pd£
   129
      ConocoPhillips, Form 10-K, U.S. SEC. & EXCH. COMM'N (Dec. 31, 2012),
   https://www.sec.gov/Archives/edgar/data/1163165/000119312513065426/d452384dlOk.htm.
   130   SHELL INT'L BV, Energy Transitions Towards Net Zero Emissions (NZE) (2016).

                                                            me
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 102 of 288                                    PageID
                                  #: 259




   a particularly high-carbon source of oil.13I The company ultimately abandoned its wind and solar

   assets in 2011 and 2013, respectively, and even the "Beyond Petroleum" moniker in 2013.112

           146.    After posting a$10 billion quarterly profit, Exxon in 2005 stated that "We're an oil

   and gas company. In times past, when we tried to get into other businesses, we didn't do it well.

   We' d rather re-invest in what we know."133

           147.    Even if Defendants did not adopt technological or energy source alternatives that

   would have reduced use of fossil fuel products, reduced global greenhouse gas pollution, and/or

   mitigated the harms associated with the use and consumption of such products, Defendants could

   have taken other practical, cost-effective steps to reduce the use of their fossil fuel products, reduce

   global greenhouse gas pollution associated therewith, and mitigate the harms associated with the

   use and consumption of such products. Those alternatives could have included, among

   other measures:

                   a.       Acknowledging and sharing the validity of scientific evidence on

   anthropogenic climate change and the damages it will cause people; communities, including the

   County and the environment. Acceptance of that evidence along with associated warnings and

   actions would have altered the debate from whether to combat climate change and sea level rise to

   how to combat it; and avoided much of the public confusion that has ensued over more than 30

   years, since at least 1988;

                   b.       Forthrightly communicating with Defendants' shareholders, banks,

   insurers, the public, regulators, and the County about the global warming hazards of Defendants'


   13'Fred Pearce, Greenwash: BP and the Myth of a World `Beyond Petroleum', THE GUARDIAN, (Nov. 20, 2008),
   https://www.theguardian.com/environment/200 8/nov/20/fossilfuels-energy.
   132
      Javier E. David, 'Beyond Petroleum' No More? BP Goes Back to Basics, CNBC (Apr. 20, 2013),
   http://www.cnbc.com/id/I 00647034.
   133
      James R. Healy, Alternate Energy Not in Cards at ExxonMobil, USA TODAY (Oct. 28, 2005),
   https://usatoday30.usatoday.com/money/industries/energy/2005-10-27-oil-invest-usat x.htm.

                                                        97
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 103 of 288                             PageID
                                  #: 260




    fossil fuel products that were known to Defendants, which would have enabled those groups to

    make material, informed decisions about whether and how to address climate change and sea level

    rise vis-a-vis Defendants' products;

                   C.      Refraining from affirmative efforts, whether directly, through coalitions, or

   through front groups, to distort public debate, and to cause many consumers and business and

   political leaders to think the relevant science was far less certain that it actually was;

                   d.      Sharing their internal scientific research with the public, and with other

   scientists and business leaders, so as to increase public understanding of the scientific

   underpinnings of climate change and its relation to Defendants' fossil fuel products;

                   e.      Supporting and encouraging policies to avoid dangerous climate change,

   and demonstrating corporate leadership in addressing the challenges of transitioning to a low-

   carbon economy;

                   f.     Prioritizing alternative sources of energy through sustained investment

   and research on renewable energy sources to replace dependence on Defendants' inherently

   hazardous fossil fuel products; and

                   g.     Adopting their shareholders' concerns about Defendants' need to protect

   their businesses from the inevitable consequences of profiting from their fossil fuel products. Over

   the period of 1990-2015, Defendants' shareholders proposed hundreds of resolutions to change

   Defendants' policies and business practices regarding climate change. Those included increasing

   renewable energy investment, cutting emissions, and performing carbon risk assessments,

   among others.

           148. Despite their knowledge of the foreseeable harms associated with the consumption

   of Defendants' fossil fuel products, and despite the existence and fossil fuel. industry knowledge



                                                     98
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 104 of 288                             PageID
                                  #: 261




   of opportunities that would have reduced the foreseeable dangers associated with those products,

   Defendants wrongfully and falsely promoted, campaigned against regulation of, and concealed the

   hazards of use of their fossil fuel products.

          G.      Defendants Continue to Mislead About the Impact of Their Fossil Fuel
                  Products on Climate Change Through Greenwashing Campaigns and Other
                  Misleading Advertisements in Hawai`i and Elsewhere.

          149.    Defendants' coordinated campaign of disinformation and deception continues

   today, even as the scientific consensus about the cause and consequences of climate change has

   strengthened. Defendants have falsely claimed through advertising campaigns in Hawai`i and/or

   intended to reach Hawai`i, that their businesses are substantially invested in lower carbon

   technologies and renewable energy sources. In truth, each Defendant has invested minimally in

   renewable energy while continuing to expand its fossil fuel production. They have also claimed

   that certain of their fossil fuel products are "green" or "clean," and that using these products will

   sufficiently reduce or reverse the dangers of climate change. None of Defendants' fossil fuel

   products are "green" or "clean" because they all continue to pollute and ultimately warm the planet.

          150.    Instead of widely disseminating this information, reducing their pollution, and

   transitioning to non-polluting products, Defendants placed profits over people. In connection with

   selling gasoline and othe'r fossil fuel products to consumers in the County throughout Hawai`i,

   Defendants have failed to inform those consumers about the effects of their fossil fuel products in

   causing and accelerating the climate crisis.

          151.    Defendants' advertising and promotional materials fail to disclose the extreme

   safety risk associated with the use of Defendants' dangerous fossil fuel products, which are causing

   "catastrophic" climate change, as understood by Defendants' and the industry's own scientists
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 105 of 288                                              PageID
                                  #: 262




    decades ago and with the effects of global warming now being felt in the County. They continue

    to omit that important information to this day.

            152.     Moreover, Defendants have not just failed to disclose the catastrophic danger their

    products cause. After having engaged in a long campaign to deceive the public about the science

    behind climate change, Defendants are now engaging in "greenwashing" by employing false

    and misleading advertising campaigns promoting themselves as sustainable energy companies

    committed to finding solutions to climate change, including by investing in alternative energy.

            153.     These misleading "greenwashing" campaigns are intended to capitalize on

    consumers' concerns for climate change and lead a reasonable consumer to believe that Defendants

    are actually substantially diversified energy companies making meaningful investments in low

    carbon energy compatible with avoiding catastrophic climate change.

            154.     Contrary to this messaging, however, Defendants' spending on low carbon energy

    is substantially and materially less than Defendants indicate to consumers. According to a recent

    analysis, between 2010 and 2018, BP spent 2.3% of total capital spending on low carbon energy

    sources, Shell spent 1.2%, and Chevron and Exxon just 0.2% each.134 Meanwhile, Defendants

    continue to expand fossil fuel production and typically do not even include non-fossil energy

    systems in their key performance indicators or reported annual production statistics.13s

            155.     Ultimately, Defendants currently claim to support reducing greenhouse

    gas emissions, but their conduct belies these statements. Defendants have continued to ramp up

    fossil fuel production globally, to invest in new fossil fuel development including in tar



    134
     Anjli Raval & Leslie Hook, Oil and Gas Advertising Spree Signals Industry's Dilemma, Fltv. 'IY1v1Es (Mar. 6,
   2019), https://www.8.com/content/5ab7edb2-3366-11e9-bd3a-8b2a211d90d5.
   135 See, e.g., Reserves and production table, A year of strong delivery and growth: BP Annzral Report and Form 20-F
    2017, BP P.L.c. 24 (2018), https://www.bp.com/content/dam/bp/business-sites/en/global/corporate/pdfs/investors/bp-
    annual-report-and-form-20 f-2017. pdf.

                                                          100
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 106 of 288                                          PageID
                                  #: 263




   sands crude and shale gas fracking, some of the most carbon-intensive extraction projects—and to

   plan for unabated oil and gas exploitation indefinitely into the future.

              156.   Exxon is projected to increase oil production by more than 35% between 2018 and

   2030—a sharper rise than over the previous 12 years. I36

              157.   Shell is forecast to increase output by 38% by 2030, by increasing its crude oil

   production by more than half and its gas production by over a quarter.

              158.   Recently, BP projected its production of oil and gas is expected to increase just

   over 20% by 2030.137

              159.   Chevron set an oil production record in 2018 of 2.93 million barrels per day, and

   the company predicts further significant growth in oil production this year.138 Like the other

   Defendants, it sees the next 20 years the crucial window in which the world must reduce

   greenhouse gas emissions to avert the most catastrophic effects of the climate crisis—as a time of

   increased investment and production in its fossil fuel operations. For example, a 2019 investor

   report touts the company's "significant reserve additions in 2018" in the multiple regions in North

   America and around the world, as well as significant capital projects involving construction of

   refineries worldwide.139




   '36Jonathan Watts, Jillian Ambrose & Adam Vaughan, Oil Firms to Pour Extra 7m Barrels Per Day Into Markets,
   Data Shows, THE GUARDIAN (Oct. 10, 2019), https://www.theguardian.com/environment/2019/oct/10/oil-firms-
   barrels-markets.
   137
         Id
   13sKevin Crowley & Eric Roston, Chevron Aligns Strategv with Paris Deal But Won't Cap Output, BLOOMBERG
   (Feb. 7, 2019), https://www.bloomberg-.com/news/articles/2019-02-07/chevron-pledges-alignment-with-paris-
   accord-but-won-t-cap-output (accessed February 21, 2020).
   139 Chevron 2019 Investor Presentation, CHEVRON CORP. (Feb. 2019), https://chevroncorp.gcs-web.com/static-
   files/c3815b42-4deb-4604-8c51-bde9026f6e45.

                                                        101
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 107 of 288                               PageID
                                  #: 264




           H.      Defendants Caused the County's Injuries.

           160.    Defendants' individual and collective conduct, including, but not limited to, their

   failures to warn of the threats their fossil fuel products posed to the world's climate; their wrongful

   promotion of their fossil fuel products and concealment of known hazards associated with the use

   of those products; their public deception campaigns designed to obscure the connection between

   their products and global warming and its environmental, physical, social, and economic,

    consequences; and their failure to pursue less hazardous alternatives available to them; is a

   substantial factor in causing global warming and consequent sea level rise and attendant flooding,

   erosion, and beach loss in the County; increased frequency and intensity of extreme weather events

    in the County, including hurricanes and tropical storms, "rain bomb" extreme precipitation events,

   drought, heatwaves, wildfires, and others; ocean warming and acidification that will injure or kill

   coral reefs in the County's waters; habitat loss of endemic species in the County, and range

   expansion of invasive and disease carrying-pest species; diminished availability of freshwater

    resources; arid the cascading social, economic, and other consequences of those environmental

   changes. These adverse impacts will continue to increase in frequency and severity in the County.

           161.    As actual and proximate results of Defendants' conduct, which caused the

   aforementioned environmental changes, the County,has suffered and will continue to suffer severe

   harms and losses, including, but not limited to: injury or destruction of County-owned or operated

   facilities and property deemed critical for operations, utility services, and risk management; as

   well as other assets that are essential to community health, safety, and well-being; increased

   planning and preparation costs for community adaptation and resiliency to global warming's

   effects; decreased tax revenue due to impacts on the County's tourism- and ocean-based economy;

   and increased costs associated with public health impacts.



                                                    102
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 108 of 288                                        PageID
                                  #: 265




            162.    The County already has incurred, and will foreseeably continue to incur, injuries

    and damages due to Defendants' conduct, their contribution to the climate crisis, and the

    environmental, physical, social, and economic consequences of the climate crisis's impact on the

    environment. As a result of Defendants' wrongful conduct described in this Complaint, the County

    has, is, and will experience significant adverse impacts attributable to Defendants' conduct,

    including, but not limited to:

                                              Rising Temperatures

           163.     The average air temperature in the County is warming, and the rate at which it is

    doing so is accelerating. 2019 was the warmest year on record for nearly every city in Hawai`i,

    including Kahului on the island of Maui, which broke or tied 61 daily record temperatures 'in 2019

    alone.14o Kahului broke or tied daily temperature records every month in 2019 except February

   and March.141

           164.     Warming air temperatures have led to heat waves, expanded pathogen and invasive

   species ranges, thermal stress for native flora and fauna, increased electricity demand, increased

   occurrence and intensity of wildfire, threats to human health such as from heat stroke and

   dehydration, and decreased water supply due to increased evaporation and demand.

                                                  Sea Level Rise

           165.     The County is already experiencing sea level rise and associated impacts, and will

   experience significant additional and accelerating sea level rise over the coming decades through

   at least the end of the century. The County is particularly vulnerable to the impacts of sea level



   iao NOAA National Centers for Environmental Information, STATE OF THE CLIMATE: NATIONAL CLIMATE REPORT
   FOR 2019, (Jan. 2020) https://www.ncdc.noaa.gov/sotc/national/201913/supplemental/page-1.
   tai What winter? In 2019, Hawaii broke or tied 273 heat records. In 2020, expect more of the same, HAWAII NEWs
   NOw (Jan. 2, 2020) https://www.hawaiinewsnow.com/2020/O1/02/hawaii-broke-or-tied-hundreds-heat-records-
   warm-winter-is-expected.

                                                        103
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 109 of 288                                                                                                                                              PageID
                                  #: 266




       rise because of its substantial developed coastline and substantial low-lying areas, particularly

       along the south coast of the island of Maui, Kahului on the island of Maui, and the city of

    Kaunakakai on the island of Moloka` i.

                        166. The figure below delineates the island of Maui's sea level rise exposure area, a

       State of Hawai` i-recognized sea level rise vulnerability zone that the County is using to formulate

    sea level rise adaptation strategies.

                                                                                                                                                                                                 -
                       -i.~~'.CK° '                          t          ~      , ~'~               ,               ~           ~.               5;q<~5f1^~''S!(,~r '•    '                   _
           '
                                                                                               i
                                                                                                                                                  ~~~'
                 wy     :~                                            •ii~ ~:~,' ~ 3f~S/ -                t~(          f~~j'y'~1          s~~ 4C~




                                   :.,,'`.       '."
                                                                        ~•,~                           y,;~r                                   ~*`
                 , ;,'f                                           .                                                                                                            •                     ~~~'~r~~y:




                                                                                                                                                                                                          `
                                                                       f
                                                                                                                                                         ~A f


                                                                                     .i                  .t'f _1•             '"}:'        , •* _ Jr:..
                                ~,~`            ,t   r ~a+                 ;
                                                                                                                                           ~
                                                                                                                                              '^~


                      . -       ~;{~~j~~~                                                                      '                    w                           .            -•t F                              ~
   -                    ,!      IC~~ n~~ ~                   '•                      h                         J
       .          ,

                            _           ~`'~
                                            ~   Ar
                                       .•N,~
                                       ,y
                .i.         a      Cf,y y.•y            ~         •                       '~                                        .!E            .       .             ,'~~~                             ..
   ,       ~                         ~'~. i X           f'                       ~             .                   •                       y                            y'     1}    1   I   y             .
           ~y




                                                                      Figure 8: Maui's Sea Level Rise Exposure Area

                                                                                          Loss of Land and Infrastructure

                       167. More than $3.2 billion in assets, including over 3,100 acres of land, 760 structures

   such as hotels that are critical to Maui's tourism-based economy, and 11.2 miles of major roads,

   are located within the Sea Level Rise Exposure area and are at risk of inundation and destruction

   due to sea level rise estimated to occur by the year 2100.



                                                                                                                                   104
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 110 of 288                            PageID
                                  #: 267




          168.    The same is true for the other islands in the County. On Moloka`i over 2,500 acres

   of land, 780 structures, and 2.2 miles of major roads are located within the Sea Level Rise Exposure

   area. Areas that are expected to be exposed to chronic flooding include Mo`omomi, Hale o Lono

   Harbor, and Kapa`akea. These areas include important communities and natural assets including

   portions of the Mo`omomi Preserve, located in northwest Moloka`i which is home to rare native

   and endangered species; Hale o Lono Harbor, a manmade harbor on the southwestern coast of the

   island that hosts two annual outrigger canoe competitions; and Kapa`akea, a Hawaiian Homelands

   community near Kaunakakai. These areas would all become flooded with 3.2 feet of sea level rise.

   The coastal community of Kapa`akea will suffer from an increased frequency and severity of

   flooding which will make some areas near the coast impassable or uninhabitable.




          169.    On Lana`i, approximately 380 acres of land, 13 structures, and 0.2 miles of roads

   are located within the Sea Level Rise Exposure area. Low lying, economically important areas,

                                                   105
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 111 of 288                                 PageID
                                  #: 268




    such as Hulopo`e Bay and Minele Bay would experience increased frequency and extent of

    flooding. This would interrupt interisland shipping and travel and impact residents, visitors, and

    all forms of economic activity.




                             Figure 10: L'anai's Sea Level Rise Exposure Area

            170.      In total, more than 2,000 County residents will be displaced with that level of sea

    level rise. It is estimated that the economic losses in the County due to structure and land loss will

    be in the billions of dollars, which does not include the cost to fortify, rebuild, or relocate critical

    infrastructure.

            171.      The County's critical infrastructure is concentrated along low-lying shores and is

    highly vulnerable to flooding and erosion. Of the top 20 state coastal highways susceptible to

   erosion and structural degradation as a result of sea level rise, the County has 10 — five each on

   Maui and Moloka`i. Portions of many coastal roads, such as Honoapi`ilani Highway, which

                                                      106
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 112 of 288                              PageID
                                  #: 269




   connects West Maui and Central Maui, will become chronically flooded by 2100 and lawmakers

   are already developing plans to relocate the highway. Two portions of highway on Moloka`i, one

   in Kalua`aha and the other in Puko`o are also at high risk of flooding and erosion as a result of

   rising sea levels. This will result in wide-spread regional issues such as loss of commerce, loss of

   access to emergency services and increased traffic on other roads and highways, some of which

   serve as the only access in and out of many communities; and service disruptions due to damage

   or loss of electric and telecommunication transmission lines that commonly follow roads subject

   to flooding and subsurface saltwater intrusion.

           172.   Critical transportation hubs and other critical infrastructure, such as the County's

   five commercial harbors and five airports, will become increasingly exposed to chronic flooding

   from sea level rise, resulting in disruption of interisland and transoceanic shipping and travel that

   will impact the County and its residents, visitors, and all forms of economic activity. Since the

   County is almost entirely dependent upon imported food, fuel, and material, the vulnerability of

   ports and airports to extreme events, sea level rise, and increasing wave heights is of serious

   concern. Native Hawaiian cultural and historical resources are located near the County's shorelines

   and are already threatened by coastal erosion associated with sea level rise at areas that have served

   as burial grounds, home sites, fishponds, and other places of cultural significance. Even if all

   carbon emissions were to cease immediately, the County would continue to experience sea level

   rise and its associated impacts due to the "locked in" greenhouse gases already emitted and the lag

   time between emissions and sea level rise.

                                                 Wildfires

          173.     Wildfires are becoming more frequent, intense, and destructive in the County. As

   climate changes, stronger El Nino events become more frequent. El Ninos alter Hawaii's weather



                                                     107
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 113 of 288                            PageID
                                  #: 270




   patterns, bringing wetter summers which in turn provide prime conditions for fast-growing grasses

   and invasive species, followed by prolonged periods of drought and hotter average temperatures,

   which desiccate vegetation thereby increasing the fuel available for fires.

          174.    The County's fire "season" now runs year-round, rather than only a few months of

   the year. In 2019, called the "year of fire" on Maui, 26,000 acres burned in the County—more than

   six times the total area burned in 2018.

                                              Ecosystem Harm

          175.     The County's natural resources are in decline because of global warming. Many

   species endemic to the County and the Hawaiian Islands are already showing shifting habitats

   because of environmental changes attributable to global warming. Hawai`i is often referred to as

   the "Endangered Species Capital of the World." While comprising less than one percent of the

   United States' land mass, nearly a third of the species listed as endangered or threatened in the

   United States are in Hawai`i — about 500 species. That is nearly double the next highest state,

   California, which has about 300 endangered species.

          176.    For example, the population of the kiwikiu (or k-icekoa), also known as the Maui

   parrotbill, has dropped to less than 300. The kiwikiu can only be found in 19 square miles of inesic

   and wet forests at 3,940-7,050 feet on the windward slopes of Maui's largest mountain, Haleakala.

   The bird's range is shrinking as a result of climate change and mosquitos carrying avian malaria

   are moving higher up the mountain due to rising temperatures.

          177.    In addition, the `ahinahina, or silversword, which grow on the slopes of Haleakala

   are also rapidly disappearing. The number of `ahinahina have declined by approximately sixty

   percent since the 1990s. This decline is a direct result of the hotter and drier conditions on 'the

   mountain due to climate change.



                                                   108
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 114 of 288                                       PageID
                                  #: 271




            178.    The `i`iwi, or scarlet Hawaiian honeycreeper, which can be found in east Maui, is

    also in danger of immediate or near-term extinction. The `i`iwi is a beautiful red bird with a long,

    curved salmon-colored bill. Like the kiwikiu, the habitat of the `i`iwi is shrinking as a result of

    climate change. While it was once found in native forests on all Hawaiian islands, it is now

    restricted to elevations above 1,250 meters where it is too cool for mosquitoes to deliver diseases

   such as avian malaria and avian pox. As temperatures increase, the `i`iwi will be pushed farther

    upslope and will run out of room altogether.

           179.     Over 200 plant taxa in Hawai`i are considered to have 50 or fewer individuals

    remaining in the wild. Many of these endangered species are only found in the County. The Center

   for Biological Diversity estimated it would cost about $2.3 billion a year to implement recovery

   plans for every federally listed species. I4z

           180.     Increased atmospheric carbon has also resulted in more CO2 uptake in the ocean,

   which in turn drives ocean acidification. Ocean acidification prevents marine organisms, many at

   or near the bottom of the food chain, from forming shells, which threatens their survival. Increasing

   sea surface temperatures are shifting marine species' ranges and causing coral bleaching and death.

   In 2019 the Hawai`i State Department of Land and Natural Resources conducted a rapid

   assessment of coral health at Molokini and along Maui's south shore from Makena to Ma`alaea.

   The study found about 50 percent of a coral species that makes'up much of Molokini's reef already

   was bleached or "paling heavily." Ia3




   142
       Noah Greenwald, Brett Hartl, Loyal Mehrhoff, & Jamie Pang, Shortchanged Funding Needed to Save America's
   Most Endangered Species Center for Biological Diversity, CENTER FOR BIOLOGICAL DIVERSITY 1, 6(2016),
   https://www.biologicaldiversity.org/programs/biodiversity/pdfs/S hortchanged.pdf.
   ' a' See Department of Land & Natural Resources, As Ocean Waters Heat Up Evidence of Coral Bleaching is
   Appearing (Sept. 11, 2019), https://dinr.hawaii.gov/blog/2019/09/11/nr19-162.

                                                          109
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 115 of 288                                  PageID
                                  #: 272




           181.    In addition to the loss of the intrinsic value of those unique natural resources, those

   changes contribute to adverse effects on the County's tourism and fishing industries, which in turn

   impact economic activity within and revenue to the County.

                                               Public Health

           182.    Public health impacts of Defendants' conduct have injured and will continue to

   cause injury to the County. Extreme heat-induced public health impacts in the County will result

   in inctreased risk of heat-related illnesses (mild heat stress to fatal heat stroke) and the exacerbation

   of pre-existing conditions in the medically fragile, chronically ill, and vulnerable.

           183.    Changes in air temperature, rain, and carbon dioxide concentrations in air can lead

   to more ozone, pollen, mold spores, fine particles, and chemicals that can irritate and damage the

   lungs and airways. Increased extreme temperatures, heat waves, and wildfires have contributed

   and will contribute to and exacerbate, allergies, respiratory disease, and other health issues in

   children and adults. Vulnerable populations such as the disabled, the elderly, children, people who

   live alone, people of color, and less-resourced communities are more likely to suffer health effects

   from higher air temperatures, flooding, and air pollution. As pest species ranges expand, vector-

   borne illnesses will increase in the County's population. The County has borne and will continue

   to bear costs associated with mitigating and responding to these public health threats.

                  Impacts to Native Hawaiian Communities and Cultural Resources

           184.    Compounding those physical and environmental impacts are cascading social and

   economic impacts that cause injuries to the County that have and will continue to arise out of

   localized climate change-related conditions. In particular, low-income communities, communities

   of color, and Native Hawaiian communities are and will continue to be the hardest hit by the

  physical and environmental consequences of Defendants' actions, and will require the most



                                                     110
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 116 of 288                                      PageID
                                  #: 273




   resources, including from the County, to respond and adapt to the climate crisis. Income inequality

   is growing in the County.144 In areas of the County where populations are majority Native

   Hawaiian, such as on the island of Moloka`i, las incomes are well below the statewide average and

   unemployment levels are often twice that of those statewide.146 Moloka`i ranks among the

   County's most socially vulnerable communities, as measured by the capacity to prepare for and

   respond to hazardous events.147 Native Hawaiian communities, people of color, and low-income

   residents in the County therefore experience exacerbated climate crisis impacts of Defendants'

   conduct, including, but not limited to, in the following ways:

           185. Increased sea levels and storms caused by climate change have disparate impacts

   among the County's communities. In general, lower-income residents are hit harder by weather

   events because many are unable to prepare for extreme weather in advance and will need to use a

   bigger proportion of their resources to rebuild in the aftermath. Native Hawaiian and other

   communities living on Moloka`i are especially vulnerable to sea level rise, as increased flooding,

   erosion, and destruction of coastal roads, homes, businesses, and beaches is predicted over the

   coming decades.148 Much of the island's critical infeastructure is located on low-lying shores and

   is thus particularly at risk from sea level rise.149 Furthermore, 3.2 feet of sea level rise would flood




   14s
       LILI`UOKALANI TRUST, Community Profile: Moloka `i (July 11, 2018),
   https://onipaa.org/media/W 1 siZiIsIjIwMTgvMDkvMDYvMjFfMj ItMzNfNDYyXONvbW 11 bmlOeV 9Qcm9maWxl
   XO 1 vbG9rYWIfUmV2aXN1ZC5wZGYiXVO/Community%20Profile%20Molokai%20Revised.pdf?sha=e2db5540.
   146
      Wade Graham, Why Molokai Is The Least Developed Hawaiian Island, HONOLULU CIVIL BEAT (Sept. 4, 2019),
   https://www.civilbeat.org/2019/09/why-mo lokai-is-the-least-develop ed-hawai ian-island.
   "7 See CDC Ranks Moloka `i Among the Most Vulnerable Communities in Mauf County, MAUi NOw (Mar. 31,
   2020), https://mauinow.com/2020/03/31/cdc-ranks-molokai-among-the-most-vulnerable-communities-in-maui-
   county.
   l4$
      Hawai `i Sea Level Rise Vulnerability and Adaptation Report, HAWAI`I CLIMATE CHANGE MITIGATION &
   ADAPTATION COMM'N 115-16, 122, 126, 129, 131, 134-35 (2017), https://climateadaptation.hawaii.gov/wp-
   content/up lo ads/2017/ 12/SLR-Report_Dec2017.pdf.
   149ld at 126.

                                                       111
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 117 of 288                                   PageID
                                  #: 274




    coastal portions of the Hawaiian Home Lands, areas intended to provide economic self-sufficiency

    for Native Hawaiians, thereby displacing Native Hawaiian families in communities such as

    Ke`anae and Wailua in East Maui and Kalama`ula on Moloka`i.150 In addition, communities in the

    Hawaiian Home Lands of Kalama`ula, Kamiloloa, Makakupa`ia, and Ho`olehua-Pala`au on

    Moloka`i, as well as Waiehu, Leiali`i, and Kahikinui on Maui, are at high risk of displacement

    from sea level rise, tsunamis, and waves. lsl

                186.         Coastal and beach erosion also jeopardize Native Hawaiian cultural and historical

    sites, including burial grounds, home sites, and fishponds, as well as fishing and cultural

    practices.152 On Moloka`i alone there are 26 cultural sites within the Sea Level Rise Exposure

    Area. This includes cultural sights on La`au Point that may be flooded as a result of sea level rise.

                187.       Those who face housing insecurity or lack access to reliable transportation lack

    resources to protect themselves from extreme temperatures, storms, and flooding, and are therefore

    likely to disproportionately rely on County resources to obtain protection during climate

    emergencies. Residents who live further from central Maui, where healthcare resources are

    concentrated, are particularly vulnerable to weather-related emergencies.

                188.     The climate crisis exacerbates poor air quality since increased temperatures worsen

   smog, and extreme weather and flooding can trigger higher levels of allergenic air pollutants like

    mold and pollen. This will have an outsized impact on the County's low-income residents,

   Indigenous communities, and communities of color, since these communities generally experience

   higher exposure to poor air quality and suffer higher instances of many negative health outcomes

   associated with it, like respiratory and cardiovascular-related illnesses. For instance, Native


    iso Id. at 105, 129.

    15' Id.   at 129.
   152 Id.    at 105, 129.

                                                            112
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 118 of 288                                         PageID
                                  #: 275




   Hawaiians suffer disproportionality from cardiovascular disease.153 These disproportionate

   impacts will worsen as the climate crisis accelerates.

           189.     Climate change is expected to exacerbate food and energy insecurity, which will

   affect those who are already struggling first and most intensely.1s4

           190.     The County's tourism industry, which is the County's leading economic sector, lss

   is also at risk from climate change, jeopardizing the livelihoods of County residents who work in

   tourism service jobs. Low-wage workers, including those from Native Hawaiian communities and

   communities of color, experience disproportionately greater impacts when the tourism sector

   declines.

                                                  Planning Costs

           191.     County officials, planners, and natural resource managers are incorporating climate

   adaptation into land management. But new planning and implementation actions come at

   significant cost to the County.

           192.     In December 2017, the Hawai`i Climate Change Mitigation and Adaptation

   Commission released a 304-page report detailing the expected effects and costs of climate change

   in the State of Hawai`i. On March 2, 2018, the Maui County mayor signed a proclamation officially

   accepting that report. That proclamation acknowledges that climate change is real and directs

   "County departments to use the Report in their plans, programs and capital improvement decisions,


   is3.Report: Native Hawaiians Face A Puhlic Health Crisis', HONOLULU CIVIL BEAT (Jan. 17, 2017),
   https://www.civilbeat.org/2017/0 1 /report-native-hawaiians-face-a-public-health-crisis.
   isa See Climate Impacts on Agriculture and Food Supply, U.S. ENVTL. PROT. AGSNCY (last visited July 31, 2020),
   https://archive. epa.gov/epa/climate-impacts/climate-impacts-agriculture-and-food-
   supply.htm 1#:—:text=Climate%20change%20can%20disrupt%20food,result%20 in%20reduced%20agricultural%20p
   roductivity; Climate Impacts on Energy, U.S. ENVTL. PROT. AGENCY (last visited July 31, 2020),
   https:// 19 january2017snapshot. epa.gov/climate-impacts/climate-impacts-
   energy_.html#:—:text=Increases%20in%20temperature%o20wi ll%201ikely,oi l%2C%20 and%20woo d%20fo r%20heat
   ing.
   iss Visitor Industry, MAUI COUNTY (last visited Oct. 8, 2020), https://www.mauicounty.gov/1133Nisitor-Industry.


                                                         113
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 119 of 288                              PageID
                                  #: 276




    to mitigate impacts to infrastructure and critical facilities triggered by sea level rise." The Maui

    County mayor also called on the County Planning Department to propose rule changes to the Maui,

    Moloka`i and Lana`i Planning Commissions to include sea level rise in their shoreline setback

    calculations.

           193.     The County is undertaking extensive planning efforts across County agencies, as

    well as funding independent efforts, to assess the County's vulnerability to a broad range of climate

    change-related impacts and to develop adaptation and resilience strategies. Earlier this year the

    Maui County Council established a Climate Action and Resilience Committee in order to

    accelerate adaptation and resilience strategies in preparations for intensifying climate-change

    impacts. In addition, the Maui County Planning Department has led a planning process to develop

    a set of guidelines and protocols to build back after a damaging coastal event to help make

    communities more resilient to sea level rise.

                                       Damages Already Incurred

           194.     The County has already incurred damages as a direct and proximate result of

   Defendants' conduct, including, but not limited to:

           195.     The County has spent over $5.5 million designing and constructing an 1,100-foot

   rock mound revetment to protect the Wailuku-Kahului Wastewater Reclamation Facility in

   Kahului from increasing shoreline erosion, rising sea levels, and increased risk of damage from

   tsunamis.

           196.     The County has incurred significant costs responding to increasingly severe

   wildfires, including two fires in July 2019 that burned 9,200 acres and for which the Mayor

   declared a state of emergency, and a 4,100-acre blaze that required forced evacuations and road

   closures in October 2019. The County provides firefighting personnel for such fires, which are



                                                    114
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 120 of 288                                                                   PageID
                                  #: 277




   becoming increasingly frequent and intense as the Earth warms. Additionally, the County has

   provided emergency shelter for displaced residents at significant expense.

             197. Erosion, storm surges, flooding, wave run-up, and increased wave energy have

   damaged the County's shoreline and adjacent infrastructure, including, but not limited to roads

   and utility lines. For instance, in November 2018, the County temporarily repaired a 30-foot

   section of Lower Honoapi`ilani Road, which had been damaged by excessive runoff from upstream

   in the watershed, and sea-level-rise induced erosion in Ka`opala Bay, which threatened water and

   sewage lines under the Road. The coastline there had already been degraded by sea-level rise and

   increasingly severe wave activity. The County has incurred costs to study shoreline erosion

   mitigation measures at that site, including construction of a seawall or managed retreat. Over 11

   miles of County roads are at risk of flooding with the 3.2 feet of sea-level rise expected by 2100.




      if r ~           -_
                                    .~ ~F
                                                   r t<            ~ s"`,~~v                     .          •~' '~ C`~<~+~;

           r~y'fr~        ... Y 1     .w~.    ~(R~~Ikj~t,•f~r~"6
                                                          ^                                          .         ~.J'~ ry .~~



                                                                                                         ,~ ~y ~          ~. "'S
              41                                                                     ~~`
                ~~•
       a
                     ,•                                                                    ; >

                     ~ !' T';                                                                                +1~
                                  ~C'r,~' '                         ~ #~~ 3'r'~'Z~ ~ , ^~RK~~~                     •'~~
                                k-                                                                                                 ' .


           Figure 11: Temporary Repair of a Section of Lower Road at Ka`opala, July 2020




                                                                                      115
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 121 of 288                             PageID
                                  #: 278




                198. The County's property and resources ls6 have been and will continue to be inundated

    and/or flooded by sea water and extreme precipitation, among other climate-change related

    intrusions, causing injury and damages thereto and to improvements thereon, and preventing free

    passage on, use of, and normal enjoyment of that real property, or permanently destroying them.

    For instance, sea level rise is both inundating and accelerating beach loss at County's network of

    beach parks, effectively eliminating portions of those vital community resources which are also

    critical drivers of the County's ocean- and tourism-based economy.




    Isb
          The County disclaims injuries arising on federal property in the County.

                                                               116
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 122 of 288                            PageID
                                  #: 279




                        •   ,   ..   ,
          .                              '.~,~.




        Figure 13: King Tide Flooding at Ukumehama Beach Park, West Maui, July 2019

              199. The County has planned and is planning, at significant expense, adaptation and

   mitigation strategies to address climate change related impacts in order to preemptively mitigate

   and/or prevent injuries to itself and its citizens. Those efforts include, but are not limited to,

   preparation of a Multi-Hazard Mitigation Plan, which will assess sea level rise, increasingly

   frequent and intense wildfires, and other effects of Defendants' conduct on critical County

   infrastructure, and propose measures to mitigate adverse impacts on that infrastructure; evaluation

   of coastal roads within the County, prioritization of roads and shoreline areas requiring mitigation

   measures, and evaluation of the appropriate mitigation measures to protect against sea level rise,

   increased flooding and runoff, and other climate change impacts on that critical infrastructure;

   dedication of County staff time and resources to planning for, permitting, and implementing sea

   level rise-response actions at both public and private property, including to protect thousands of

   residents from the imminent impacts of sea level rise-driven coastal erosion; and preparation of a

                                                   117
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 123 of 288                                                                                                       PageID
                                  #: 280




   countywide wastewater pump station inundation study, by which the County's Wastewater

   Reclamation Division is analyzing and preparing for seal level rise, increased severity of storm

   surges, and other climate change impacts on the County wastewater system, as well as propose

   improvement and adaption options to mitigate the identified impacts. Additionally, the County has

   incurred and will incur significant expense in educating and engaging the public on climate change

   issues, and to promote and implement policies to mitigate and adapt to climate change impacts,

   including promoting energy and water efficiency and renewable energy. For instance, the County

   has formed a County Council Committee on Climate Action and Resilience; and a Community

   Working Group on Climate Emergency and a Just Transition to Restore a Safe Climate, consisting

   of County staff and community members. Implementation of those planning and outreach

   processes has and will come at a substantial cost to the County. •

                                                                                   ~                                                       ~ -~•
                                                                            yr
                                                                               ••~~
                                                                                ~ '~ ' 9 ~'~'~i'1 EIIYl1/ .           f ""ti •a~, ~~HN


                                                                                                  71M►!4               ttt ;,.JMdr ~'.... ._.~


                                                                                                           . ~~~i'f~ ~~ ~ ~Wy '~
                                                                            ~ .{''~~ ~y'I~~d~~u;~!~•~
                                                                                               -.'~~ ..;;~~_-.~Y~~     ., ,.
                                                                                                . ~. ;.x _;                .'.4~.T.̀G
                                                                                                                                 ~ _       t..
                                                                                             9~lelxw.,~                         /~    ;:;~aia~         -; A
                                                                                            «wa ~n+~-n                          ~r.
                                                                                                              ~ , {+§..:

           ~' ~ •                                           t    «~ <:      '.i . . ~ ..   f~'~- 'il~,
                                                      s
       ~                                          -.. ~~~ .
                                                     4
                                 ~               } ;~~
           ~1~f-~                . , f"' ;f                 i                              ~~     y.      .                       \ ..           al ., •   r
                                                                         —..Rf / ~                                                               "-4h- ~.^ .
       f               . Y- '.e. `r1. ~,         . ^`•Y     ..      ~ ~1~.4 •                    .. ,.\~.
                                                                             j




       ^~,                                    ~,.:~-~,:•.
                    .+ •
       .~.           .__....._ - /~'* :~ .       ~'"~'' _                        .. ,__ ,__ .:                •~           ..                                  ._ .   _. ..._ . 11
               Figure 14: County-Authorized Erosion Protection for Imminently Threatened
                               High-Density Condominiums, January 2020



                                                                              118
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 124 of 288                             PageID
                                  #: 281




           200.    The County, at significant expense, has initiated adaptation measures at many of its

    public resources to mitigate, and to the extent possible, prevent further injury to its property and

    facilities. For instance, the County has begun a sand dune restoration project at the Kamaole I

    Beach Park to mitigate the impact of sea level rise-related erosion.

           201.    The County Department of Parks and Recreation is in the process of closing and

    removing an 80-year-old pavilion and Baldwin Beach Park in Pa`ia which was destroyed due to

    rising sea levels and erosion. Baldwin Beach Park is one of the largest beach parks in the County's

    system of parks and recreational facilities and is one of three major parks along Maui's north shore

    that attract high levels of use. The County is constructing a new pavilion behind the shoreline

    setback to protect it from severe fluctuations in beach sand and flood risk caused by sea level rise

    caused by climate change.




                                                    119
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 125 of 288                              PageID
                                  #: 282




            202.     But for Defendants' conduct, the County would have suffered no or far less serious

    injuries and harms than it has endured, and foreseeably will endure, due to the climate crisis and

    its physical, environmental, social, and economic consequences.

            203.     Defendants' conduct as described herein is therefore an actual, substantial, and

   proximate cause of the County's climate crisis-related injuries.

   VI.      CAUSES OF ACTION

                                       FIRST CAUSE OF ACTION

                                             (Public Nuisance)

                                         (Against All Defendants)

            204.     The County realleges each and every allegation contained above, as though set forth

   herein in full.

            205.     Defendants, individually and in concert with each other, by their affirmative acts

   and omissions, have unlawfully annoyed and/or done damage to the County; worked hurt,

   inconvenience, and damage upon the County; annoyed and disturbed the County's free use and

   enjoyment of its property and rendered its ordinary use uncomfortable; and injured the County in

   its enjoyment of its legal rights. The annoyance, harm, damage, and injury to the County's rights

   and property has occurred and will continue to occur on and in public places within the County

   such that members of the public are likely to come within the range of its influence, and has injured

   public infrastructure and appurtenances within the County, which therefore affect the public at

   large.

            206.     The nuisance created and/or substantially contributed to by Defendants is

   substantial and unreasonable. It has caused, continues to cause, and will continue to cause far into

   the future, significant harm to the County'and to the community as alleged herein, and that harm



                                                    120
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 126 of 288                              PageID
                                  #: 283




    outweighs any offsetting benefit. County residents' health and safety are matters of great public

    interest and of legitimate concern to the County, and to the entire State of Hawai`i.

           207. Defendants specifically created, contributed to, and/or assisted, and/or were a

    substantial contributing factor in the creation of the public nuisance by, inter alia:

                   a.      Affirmatively and knowingly promoting the sale and use of fossil fuel

    products in Hawai`i and elsewhere which Defendants knew to be hazardous and knew would cause

    or exacerbate global warming and related consequences, including, but not limited to, sea level

    rise, drought, wildfire, extreme precipitation events, extreme heat events, and ocean acidification;

                   b.      Affirmatively and knowingly concealing the hazards that Defendants knew

    would result from the normal use of their fossil fuel products by misrepresenting and casting doubt

    on the integrity of scientific information related to climate change;

                   C.      Disseminating and funding the dissemination in and outside of Hawai`i of

    information intended to mislead customers, consumers, and regulators regarding the known and

    foreseeable risk of climate change and its consequences, which follow from the normal, intended

    use of Defendants' fossil fuel products;

                   d.      Affirmatively and knowingly campaigning in and outside of Hawai`i

    against the regulation of their fossil fuel products, despite knowing the hazards associated with the

    normal use of those products, in order to contimie profiting from use of those products by

   externalizing those known costs onto people, the environment, and communities, including the

   County; and failing to warn the public, including, but not limited to, the County and its residents,

   about the hazards associated with the use of fossil fuel products.

           208. Because of their superior knowledge of fossil fuel products, Defendants were in the

   best position to prevent the nuisance, but failed to do so, including by failing to warn customers,



                                                    121
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 127 of 288                             PageID
                                  #: 284




   retailers, and the County of the risks posed by their fossil fuel products, and failing to take any

   other precautionary measures to prevent or mitigate those known harms.

          209.    The public nuisance caused, contributed to, maintained, and/or participated in by

   Defendants has caused and/or imminently threatens to cause special injury to the County. The

   public nuisance has also caused and/or imminently threatens to cause substantial injury to real and

   personal property directly owned and/or operated by the County for the cultural, historic,

   economic, and public health benefit of the County's residents, and for their health, safety, and

   general welfare.

          210.    The seriousness of rising sea levels, more frequent and extreme drought, more

   frequent and extreme precipitation events, increased frequency and severity of heat waves and

   extreme temperatures, increased frequency and severity of wildfire, restricted availability of fresh

   drinking water, and the associated consequences of those and other climate crisis-related physical

   and environmental changes affecting the County, is extremely grave and outweighs the social

   utility of Defendants' conduct because, inter alia,

                  a.      the resulting interference with the public's rights is expected to become so

   regular and severe that it will cause material deprivation of and/or interference with the use and

   enjoyment of the County's public and private properry;

                  b.      the ultimate nature of the harm is the destruction of real and personal

   property, loss of public cultural, historic, natural, and economic resources, and damage to the

   public health, safety, and general welfare, rather than mere annoyance;

                  C.      the interference borne is the loss of property, infrastructure, and public

   resources owned and/or operated by the County, which will actually be borne by the County's

   residents, businesses, and visitors as loss of use of public and private property and infrastructure;



                                                   122
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 128 of 288                                 PageID
                                  #: 285




    loss of cultural, historic, and economic resources; damage to the public health, safety, and general

    welfare; diversion of tax dollars away from other public services to the mitigation of and/or

    adaptation to climate change impacts; and other adverse impacts;

                   d.      the County's property, which serves myriad uses including residential,

    infrastructural, commercial, historic, cultural, and ecological, is not suitable for regular inundation,

    flooding, and/or other physical or environmental consequences of the climate crisis;

                   e.      Defendants, and each of them, knew of the external costs of placing their

    fossil fuel products into the stream of commerce, and rather than striving to mitigate those

    externalities, Defendants instead acted affirmatively to obscure them from public consciousness;

    and

                   f.      it was practical for Defendants, and each of them, considering their

    extensive knowledge of the hazards of placing fossil fuel products into the stream of commerce

    and extensive scientific engineering expertise, to develop better technologies and to pursue and

    adopt known, practical, and available technologies, energy sources, and business practices that

   would have mitigated greenhouse gas pollution and eased the transition to a lower carbon

    economy.

           211. Defendants' conduct in and outside of Hawai`i was a substantial contributing factor

    in the unreasonable violation of public rights enjoyed by the County and its residents as set forth

   above, because Defendants knew or should have known that their conduct would create a

   continuing problem with long-lasting significant negative effects on the rights of the public, and

   absent Defendants' conduct the violations of public rights described herein would not have

   occurred, or would have been less severe.




                                                     123
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 129 of 288                               PageID
                                  #: 286




           212.      Defendants' wrongful conduct as set forth herein was committed with actual

   malice. Defendants had actual knowledge that their products were defective and dangerous and

   were and are causing and contributing to the nuisance complained of, and acted with conscious

   disregard for the probable dangerous consequences of their conduct's and products' foreseeable

   impact upon the rights of others, including the County and its residents. Therefore, the County

   requests an award of punitive damages in an amount reasonable, appropriate, and sufficient to

   punish those Defendants for the good of society and deter Defendants from ever committing the

   same or similar acts.

           213.      Wherefore, the County prays for relief as set forth below.

                                     SECOND CAUSE OF ACTION

                                             (Private Nuisance)

                                         (Against All Defendants)

           214.      The County realleges each and every allegation contained above, as though set forth

   herein in full.

           215.      The County owns, occupies, and manages extensive real property within the

   County's borders that has been and will continue to be injured by rising sea levels, higher sea level,

   more frequent and extreme drought, more frequent and extreme precipitation events, increased

   frequency and severity of heat waves and extreme temperatures, increased frequency and severity

   of wildfire, and the associated consequences of those physical and environmental changes.

           216.      Defendants, individually and in concert with each other, by their affirmative acts

   and omissions both in and outside Hawai`i, have unlawfully annoyed and/or done damage to the

   County; worked hurt, inconvenience, and damage upon the County; annoyed and disturbed the

   County's free use and enjoyment of its property and rendered its ordinary use uncomfortable; and

   injured the County in its enjoyment of its legal rights.

                                                    124
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 130 of 288                                PageID
                                  #: 287




           217.    The County has not consented to Defendants' conduct in creating the unreasonably

    injurious conditions on its real property or to the associated harms of that conduct.

           218.    The seriousness of rising sea levels, more frequent and extreme drought, more

   frequent and extreme precipitation events, increased frequency and severity of heat waves and

    extreme temperatures, increased frequency and severity of wildfire, restricted availability of fresh

   drinking water, other adverse environmental impacts of Defendants' conduct, and the associated

   consequences of those physical and environmental changes, is extremely grave and outweighs the

   social utility of Defendants' conduct because, inter alia,

                   a.      the resulting interference is expected to become so regular and severe that

   it will cause material deprivation of and/or interference with the use and enjoyment of public and

   private property in the County;

                   b.      the ultimate nature of the harm is the destruction of real and personal

   property, loss of public cultural, historic, natural, and economic resources, and damage to the

   public health, safety, and general welfare, rather than mere annoyance;

                   C.      the interference borne is the loss of property, infrastructure, and public

   resources within the County, which will actually be borne by the County's residents as loss of use

   of public and private property and infrastructure; loss of cultural, historic, and economic resources;

   damage to the public health, safety, and general welfare; reduction of fresh drinking water supply;

   diversion of tax dollars away from other public services to the mitigation of and/or adaptation to

   climate change impacts; and other adverse impacts;

                   d.     the County's property, which serves myriad uses including residential,

   infrastructural, commercial, historic, cultural, and ecological, is not suitable for regular inundation,

   flooding, and/or other physical or environmental consequences of anthropogenic global warming;



                                                    125
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 131 of 288                              PageID
                                  #: 288




                   e.      Defendants, and each of them, knew of the external costs of placing their

    fossil fuel products into the stream of commerce, and rather than striving to mitigate those

    externalities, Defendants instead acted affirmatively to obscure them from public consciousness;

    and

                   f.      it was practical for Defendants, and each of them, considering their

    extensive knowledge of the hazards of placing fossil fuel products into the stream of commerce

    and extensive scientific engineering expertise, to develop better technologies and to pursue and

    adopt known, practical, and available technologies, energy sources, and business practices that

    would have mitigated greenhouse gas pollution and eased the transition to a lower carbon

    economy.

           219.    Defendants' conduct in and outside of Hawai`i was a direct and proximate cause of

    the County's injuries, and a substantial factor in bringing about the harms suffered by the County

    as described in this Complaint.

           220.    Defendants' acts and omissions as alleged herein are indivisible causes of the

    County's injuries and damages as alleged herein, because, inter alia, it is not possible to determine

    the source 'of any particular individual molecule of CO2 in the atmosphere attributable to

    anthropogenic sources because such greenhouse gas molecules do not bear markers that permit

   tracing them to their source, and because greenhouse gasses quickly diffuse and comingle in

   the atmosphere.

           221.    Wherefore, the County prays for relief as set forth below.




                                                    126
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 132 of 288                              PageID
                                  #: 289




                                      THIRD CAUSE OF ACTION

                                     (Strict Liability Failure to Warn)

                                         (Against All Defendants)

           222.      The County realleges each and every allegation contained above, as though set forth

   herein in full.

           223.      Defendants, and each of them, at all times had a duty to issue adequate warnings to

   the County, the public, consumers, and public officials of the reasonably foreseeable or knowable

   severe risks posed by their fossil fuel products.

           224.      Defendants, and each of them, are and were at all relevant times sellers engaged in

   the business of marketing, promoting, and selling fossil fuel products in and outside of Hawai`i,

   and their products were expected to and in fact did reach the end user without any substantial or

   relevant change in their condition.

           225.      Defendants knew or should have known, based on information passed to them from

   their internal research divisions and affiliates, from the non-party trade associations and entities,

   and/or from the international scientific community, of the climate effects inherently caused by the

   normal use and operation of their fossil fuel products, including, but not limited to, the likelihood

   and likely severity of global warming, global and local sea level rise, more frequent and extreme

   drought, more frequent and extreme precipitation events, increased frequency and severity of heat

   waves and extreme temperatures, increased frequency and severity of wildfire, and the associated

   consequences of those physical and environmental changes, including the County's harms and

   injuries described herein.

           226.      Defendants knew or should have known, based on information passed to them from

   their internal research divisions and affiliates, from the non-party trade associations and entities,

   and/or from the international scientific community, that the climatic effects described herein

                                                    127
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 133 of 288                                PageID
                                  #: 290




    rendered their fossil fuel products dangerous, or likely to be dangerous, when used as intended or

    in a reasonably foreseeable manner.

           227.       Throughout the times at issue, Defendants breached their duty of care by failing to

    adequately warn any consumers or any other parry of the climate effects that inevitably flow from

    the intended use and foreseeable misuse of their fossil fuel products.

           228.    Throughout the times at issue, Defendants individually and in concert widely

    disseminated marketing materials, refuted the scientific knowledge generally accepted at the time,

    advanced and promoted pseudo-scientific theories of their own, and developed public relations

    materials that prevented reasonable consumers from recognizing or discovering the latent risk that

    Defendants' fossil fuel products would cause grave climate changes, undermining and rendering

    ineffective any warnings that Defendants may have also disseminated.

           229.    Given the grave dangers presented by the climate effects that inevitably flow from

   the normal and foreseeable use of fossil fuel products, a reasonable extractor, manufacturer,

   formulator, seller, marketer, promoter, or other participant responsible for introducing fossil fuel

   products into the stream of commerce, would have warned of those known, inevitable

   climate effects.

           230.    Defendants' conduct in and outside of Hawai`i was a direct and proximate cause of

   the County's injuries and a substantial factor in bringing about the harms suffered by the County

   as alleged herein.

           231.   As a direct and proximate result of Defendants' and each of their acts and

   omissions, the County has sustained and will sustain substantial expenses and damages set forth

   in this Complaint, including damage to publicly owned infrastructure and real property, and

   injuries to public resources that interfere with the rights of the County, and of its residents.



                                                     128
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 134 of 288                             PageID
                                  #: 291




           232.      Defendants' acts and omissions as alleged herein are indivisible causes of the

    County's injuries and damage as alleged herein, because, inter alia, it is not possible to determine

    the source of any particular individual molecule of CO2 in the atmosphere attributable to

    anthropogenic sources because such greenhouse gas molecules do not bear markers that permit

    tracing them to their source, and because greenhouse gasses quickly diffuse and comingle in

    the atmosphere.

           233.      Defendants' wrongful conduct as set forth herein was committed with actual

    malice. Defendants had actual knowledge that their products were defective and dangerous and

    that they had not provided reasonable and adequate warnings against those known dangers, and

    acted with conscious disregard for the probable dangerous consequences of their conduct's and

   products' foreseeable impact upon the rights of others, including the County. Therefore, the

    County requests an award of punitive damages in an amount reasonable, appropriate, and sufficient

   to punish those Defendants for the good of society and deter Defendants from ever committing the

   same or similar acts.

           234.      Wherefore, the County prays for relief as set forth below.

                                     FOURTH CAUSE OF ACTION

                                        (Negligent Failure to Warn)

                                         (Against All Defendants)

           235.      The County realleges each and every allegation contained above, as though set forth

   herein in full.

           236.      Defendants, and each of them, at all times had a duty to issue adequate warnings to

   the County, the public, consumers, and public officials of the reasonably foreseeable or knowable

   severe risks posed by their fossil fuel products.



                                                     129
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 135 of 288                               PageID
                                  #: 292




            237.    Defendants knew or should have known, based on information passed to them from

    their internal research divisions and affiliates, trade associations and industry groups, and/or from

    the international scientific community, of the climate effects inherently caused by the normal use

    and operation of their fossil fuel products, including, but not limited to, the likelihood and likely

    severity of global warming, global and local sea level rise, more frequent and extreme drought,

    more frequent and extreme precipitation events, increased frequency and severity of heat waves

    and extreme temperatures, increased frequency and severity of wildfire, other adverse

    environmental changes, and the associated consequences of those physical and environmental

    changes, including the County's harms and injuries described herein.

            238.    Defendants knew or should have known, based on information passed to them from

    their internal research divisions and affiliates, trade associations and industry groups, and/or from

    the international scientific community, that the climate effects described herein rendered their

    fossil fuel products dangerous, or likely to be dangerous, when used as intended or in a reasonably

    foreseeable manner.

           239.    Throughout the times at issue, Defendants breached their duty of care by failing to

    adequately warn any consumers, including, but not limited to, the County, its residents, and any

    other party, of the climate effects that inevitably flow from the intended or foreseeable use of their

    fossil fuel products.

           240.    Throughout the times at issue, Defendants individually and in concert widely

    disseminated marketing materials in and outside of Hawai`i, refuted the scientific knowledge

    generally accepted at the time, advanced pseudo-scientific theories of their own, and developed

    public relations materials that prevented reasonable consumers, including, but not limited to, the

    County and its residents, from recognizing the risk that fossil fuel products would cause grave



                                                     130
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 136 of 288                             PageID
                                  #: 293




    climate changes, undermining and rendering ineffective any warnings that Defendants may have

    also disseminated.

           241.    Given the grave darigers presented by the climate effects that inevitably flow from

    the normal or foreseeable use of fossil fuel products, a reasonable manufacturer, seller, or other

    participant responsible for introducing fossil fuel products into the stream of commerce, would

    have warned of those known, inevitable climate effects.

           242.    Defendants' conduct in and outside of Hawai`i was a direct and proximate cause of

    the County's injuries and a substantial factor in bringing about the harms suffered by the County

    as alleged herein.

           243.    As a direct and proximate result of Defendants' and each of their acts and

    omissions, the County has sustained and will sustain substantial expenses and damages as set forth

    in this Complaint, including damage to publicly owned infrastructure and real property, and

    injuries to public resources that interfere with the rights of the County and its residents.

           244.    Defendants' acts and omissions as alleged herein are indivisible causes of the

    County's injuries and damage as alleged herein, because, inter alia, it is not possible to determine

    the source of any particular individual molecule of COz in the atmosphere attributable to

    anthropogenic sources because such greenhouse gas molecules do not bear markers that permit

    tracing them to their source, and because greenhouse gasses quickly diffuse and comingle in

    the atmosphere.

           245.    Defendants' wrongful conduct as set forth herein was committed with actual

    malice. Defendants had actual knowledge that their products were defective and dangerous and

   that they had not provided reasonable and adequate warnings against those known dangers, and

   acted with conscious disregard for the probable dangerous consequences of their conduct's and



                                                     131
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 137 of 288                               PageID
                                  #: 294




    products' foreseeable impact upon the rights of others, including the County's. Therefore, the

    County requests an award of punitive damages in an amount reasonable, appropriate, and sufficient

    to punish these Defendants for the good of society and deter Defendants from ever committing the

    same or similar acts.

            246.      Wherefore, the County prays for relief as set forth below.

                                        FIFTH CAUSE OF ACTION

                                                   (Trespass)

                                           (Against All Defendants)

            247.      The County realleges each and every allegation contained above, as though set forth

    herein in full.

            248.      The County owns, leases, occupies, and/or controls real property throughout

   the County.

            249.      Defendants, and each of them, have intentionally, recklessly, or negligently caused

   flood waters, extreme precipitation, saltwater, and other materials, to enter the County's real

   property, by distributing, analyzing, recommending, merchandising, advertising, promoting,

   marketing, and/or selling fossil fuel products, knowing those products in their normal or

   foreseeable operation and use would cause global and local sea levels to rise and more frequent

   and extreme precipitation events to occur, among other adverse environmental changes, and the

   associated consequences of those physical and environmental changes.

           250.       The County did not give permission for Defendants, or any of them, to cause

   floodwaters, extreme precipitation, saltwater, and other materials to enter its property as a result

   of Defendants' fossil fuel products.

           251.       The County has been and will continue to be actually injured and continues to suffer

   damages as a result of Defendants, and each of them, having caused flood waters, extreme

                                                      132
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 138 of 288                                 PageID
                                  #: 295




   precipitation, saltwater, and other materials, to enter its real property, by inter alia submerging real

   property owned by the County, causing flooding and an increased water table which has invaded

   and threatens to invade real property owned by the County and rendered it unusable, causing storm

   surges and heightened waves which have invaded and threatened to invade real property owned

   by the County, and in so doing rendering the County's properry unusable.

          252.    Defendants' and each Defendant's introduction of their fossil fuel products into the

   stream of commerce in and outside of Hawai`i, coupled with their tortious conduct described

   herein, was a substantial factor in bringing about the harms and injuries-to the County's public and

   private real property as alleged herein.

          253.    Defendants' acts and omissions, as alleged herein, are indivisible causes of the

   County's injuries and damage as alleged herein, because, inter alia, it is not possible to determine

   the source of any particular individual molecule of COz in the atmosphere attributable to

   anthropogenic sources because such greenhouse gas molecules do not bear markers that permit

   tracing them to their source, and because greenhouse gasses quickly diffuse and comingle in

   the atmosphere.

          254.    Defendants' wrongful conduct as set forth herein was committed with actual

   malice. Defendants had actual knowledge that their products were defective and dangerous, and

   acted with conscious disregard for the probable dangerous consequences of their conduct's and

   products' foreseeable impact upon the rights of others, including the County and its residents.

   Therefore, the County requests an award of punitive damages in an amount reasonable,

   appropriate, and sufficient to punish these Defendants for the good of society and deter Defendants

   from ever committing the same or similar acts.

          255.    Wherefore, the County prays for relief as set forth below.



                                                    133
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 139 of 288                         PageID
                                  #: 296




   VII. PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, the COUNTY OF MAUI, demands judgment be entered in its

   favor against Defendants, jointly and severally, as follows:

           1.     Compensatory damages in an amount according to proof;

           2.     Equitable relief, including abatement of the nuisances complained of herein in and

    near the County;

           3.     Reasonable attorneys' fees as perinitted by law;

           4.     Punitive damages;

           5.     Disgorgement of profits;

           6.     Costs of suit; and

           7.     For such and other relief as the court may deem proper.

   DATED:         Wailuku, Maui, Hawaii, October 12, 2020.

                                         MOANA M. LUTEY
                                         Corporation Counsel

                                         By:     /s/ MOANA M. LUTEY
                                               RICHELLE M. THOMSON
                                               KEOLA R. WHITTAKER
                                               Deputies Corporation Counsel

                                               VICTOR M. SHER (pYo hac vice forthcoming)
                                               MATTHEW K. EDLING (pro hac vice forthcoming)
                                               CORRIE J. YACKULIC (pro hac vice forthcoming)
                                               TIMOTHY R. SLOANE (pro hac vice forthcoming)

                                               Attorneys for Plaintiff
                                               COUNTY OF MAUI




                                                   134
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 140 of 288                            PageID
                                  #: 297




                                     DEMAND FOR JURY TRIAL

           The County hereby demands a jury trial on all causes of action for which a jury is available

    under the law.

    DATED:           Wailuku, Maui, Hawaii, October 12, 2020.

                                         MOANA M. LUTEY
                                         Corporation Counsel

                                         By:     /s/ MOANA M. LUTEY
                                               RICHELLE M. THOMSON
                                               KEOLA R. WHITTAKER
                                               Deputies Corporation Counsel

                                               VICTOR M. SHER (pro hac vice forthcoming)
                                               MATTHEW K. EDLING (pro hac vice forthcoming)
                                               CORRIE J. YACKULIC (pro hac vice forthcoming)
                                               TIMOTHY R. SLOANE (pro hac vice forthcoming)

                                               Attorneys for Plaintiff
                                               COUNTY OF MAUI




                                                   135
    Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 141 of 288                                                    PageID
                                      #: 298

      STATE OF HAWAI`I                                           SUMMONS
   CIRCUIT COURT OF THE                                 TOANSWERCMLCOMPLAINT
   SECOND      CIRCUIT
CASE NUMBER                                             PLAINTIFF'S NAME &ADDRESS, TEL. NO.

                                                        MOANA M. LUTEY 6385
                                                                                                               Electronically Filed
                                                        Corporation Counsel
PLAINTIFF                                                                                                      SECOND CIRCUIT
                                                        RICHELLE M. THOMSON 6400
COUNTY OF MAUI                                                                                                 2CCV-XX-XXXXXXX
                                                        KEOLA R. WHITTAKER 11200
                                                        Deputies Corporation Counsel                           12 -OCT -2020
                                                        County of Maui                                         08:59 AM
                                                        200 S. High Street                                     Dkt. 2 CMPS
                                                        Wailuku, Hawaii 96793
                                                        Telephone No.: (808)270-7740

DEFENDANT(S)

See attached




TO THE ABOVE-NAMED DEFENDANT(S)
       You are hereby summoned and required to filed with the court and serve upon
     MOANA M. LUTEY 6385
     Corporation Counsel
     RICHELLE M. THOMSON 6400
     KEOLA R. WHITTAKER 11200
     200 S. High Street, Wailuku, Hawaii 96793

   plaintiff's attorney, whose address is stated above, an answer to the complaint which is herewith served upon you, within
   20 days after service of this summons upon you, exclusive of the date of service. If you fail to do so, judgment by default
   will be taken against you for the relief demanded in the complaint.
      THIS SUMMONS SHALL NOT BE PERSONALLY DELIVERED BETWEEN 10:00 P.M. AND 6:00 A.M. ON
      PREMISES NOT OPEN TO THE GENERAL PUBLIC, UNLESS A JUDGE OF THE ABOVE-ENTITLED
      COURT PERMITS, IN WRITING ON THIS SUMMONS, PERSONAL DELIVERY DURING THOSE HOURS.

      A FAILURE TO OBEY THIS SUMMONS MAY RESULT IN AN ENTRYOF DEFAULT AND DEFAULT
      JUDGMENT AGAINST THE DISOBEYING PERSON OR PARTY.


                                                                                  Effective Date of 07-Oct-2019
              October 12, 2020                                                    Signed by: /s/ D. Pellazar Clerk,
DATE ISSUED                                                                       2nd Circuit, State of Hawai'i                    s
                                                                                                                          ,   0
                                                                                                                      .
                                                                                                                          I    .




                In accordance with the Americans with Disabilities Act, and other applicable state and federal laws, if you require a
                reasonable accommodation for a disability, please contact the ADA Coordinator at the Second Circuit Court
                Administration Office at PHONE NO. 244-2800, FAX 244-2849, at least ten (10) working days prior to your hearing
                or appointment date

   Form CC-CV-DIV-???
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 142 of 288        PageID
                                  #: 299
#
     41




                                    SUMMONS
                                 ADDITIONAL PAGE

    Defendants:
    SUNOCO LP; ALOHA PETROLEUM, LTD.; ALOHA PETROLEUM LLC; EXXON MOBIL
    CORP.; EXXONMOBIL OIL CORPORATION; ROYAL DUTCH SHELL PLC; SHELL OIL
    COMPANY; SHELL OIL PRODUCTS COMPANY LLC; CHEVRON CORP; CHEVRON USA
    INC.; BHP GROUP LIMITED; BHP GROUP PLC; BHP HAWAII INC.; BP PLC; BP AMERICA
    INC.; MARATHON PETROLEUM CORP.; CONOCOPHILLIPS; CONOCOPHILLIPS
    COMPANY; PHILLIPS 66; PHILLIPS 66 COMPANY; AND DOES 1 through 100, inclusive,.
 Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 143 of 288                                                   PageID
                                   #: 300

       STATE OF HAWAI'I
 CIRCUIT COURT OF THE                              CIVIL INFORMATION SHEET
  SECONEp CIRCUIT
I (A). PLAINTIFF(S)
COUNTY OF MAUI                                                                                             Electronically Filed
                                                                                                           SECOND CIRCUIT
                                                                                                           2CCV-XX-XXXXXXX
 ❑     Additional page(s) attached
                                                                                                           12-OCT-2020
 I(B). DEFENDANT(S)
                                                                                                           08:59 AM
 SUNOCO LP; ALOHA PETROLEUM, LTD.; ALOHA PETROLEUM LLC; EXXON                                              DI(t. 3 CIS
 MOBIL CORPORATION; EXXONMOBIL OIL CORPORATION; ROYAL DUTCH SHELL
 plc; SHELL OIL COMPANY; SHELL OIL PRODUCTS COMPANY LLC; CHEVRON
 CORPORATION; CHEVRON U.S.A. INC.; BHP GROUP LIMITED; BHP GROUP PLC;

 ® Additional page(s) attached
 II. (A). PLAINTIFF'S (S') ATTORNEY (NAME/NUMBER)                   II. (B). DEFENDANT'S (S') ATTORNEY (NAME/NUMBER)
Moana M. Lutey, 6385
Richelle M. Thomson, 8965
Keola R. Whittaker, 11200


 ® Additional page(s) attached                                          ❑ Additional page(s) attached

III. NATURE OF SUIT                         IV. ORIGIN                                                               V. DEMAND
     ❑ Contract                              ® (A). Original Proceeding
     ❑ Motor Vehicle Tort                                                                                           Subject to proof
                                              ❑   (B). Transfer from District Court CIV NO.
     ❑ Assault & Battery                      ❑   (C). Transfer from another Circuit CIV. NO.
     ❑ Construction Defects
     ❑ Medical Malpractice
     ❑ Legal Malpractice                     VI. JURY DEMAND             VII. CLASS ACTION              VIII. REQUEST TO EXEMPT
     ❑ Product Liability                                                                                       FROM ARBITRATION
     ® Other Non-Vehicle Tort                     ® YES                      ❑ YES                             ® YES
    .❑ Condemnation                               ❑  NO                      ® NO                              ❑  NO
     ❑ Foreclosure
     ❑ Agreement of Sale Foreclosure         IX. RELATED CASE(S)
     ❑ Agency Appeal
                                                               District Court Judge Derrick K. Watson
     ❑ Declaratory Judgment                  JUDGE
     ❑ Other Civil Action
                                                               No. 1:20-cv-00163-DKW-RT (D. Haw.) (removed on 4-15-2020)
     ❑ Environmental Court                   CIVIL NUMBER
                                                               filed as 1CCV-XX-XXXXXXX (ist Cir. Haw.) (filed on 3-9-2020)


DATE                                 ATTORNEY NAME / PARTY NAME                       IGNATURE
October 12, 2020                     Moana M. Lutey                                  /s/ Moana M. Lutey

RESERVED FOR COURT USE
 CIVIL NO.

               In accordance with the Americans with Disabilities Act, and other applicable state and federal laws, if you require a
               reasonable accommodation for a disability, please contact the ADA Coordinator at the Circuit Court Administration Office
               on OAHU- Phone No. 808-539-4400, TTY 808-539-4853, FAX 539-4402; MAUI- Phone No. 808-244-2929, FAX 808-244-
               2777; HAWAII- Phone No. 808-961-7424, TTY 808-961-7422, FAX 808-961-7411; KAUAI- Phone No. 808-482-2365,
               TTY 808-482-2533, FAX 808-482-2509, at least ten (10) working days prior to your hearing or appointment date.

Civil Info Sheet
Form 1C-167 (10/19)
a RG-AC508 (10/19)
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 144 of 288   PageID
                                  #: 301
.x
      to




                                CIVIL INFORMATION SHEET
                                    ADDITIONAL PAGE


     I. (B) DEFENDANT(S)
     Continued from page 1:

     BHP HAWAII INC.; BP p.l.c.; BP AMERICA INC.; MARATHON PETROLEUM
     CORPORATION; CONOCOPHILLIPS; CONOCOPHILLIPS COMPANY; PHILLIPS
     66; PHILLIPS 66 COMPANY; AND DOES 1 through 100, inclusive,.

     II. (A) PLAINTIFF'S ATTORNEYS (NAME/NUMBER)
     Continued from page l :

            Victor M. Sher (CA SBN 96197)
            Matthew K. Edling (CA SBN 250940)
            Corrie J. Yackulic (WA SBN 16063)
            Timothy R. Sloane (CA SBN 292864)
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 145 of 288   PageID
                                  #: 302
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 146 of 288         PageID
                                  #: 303




                                     SLTMMONS
                                  ADDITIONAL PAGE

    Defendants:
    SUNOCO LP; ALOHA PETROLEUM, LTD.; ALOHA PETROLEUM LLC; EXXON MOBIL
    CORP.; EXXONMOBIL OIL CORPORATION; ROYAL DUTCH SHELL PLC; SHELL OIL
    COMPANY; SHELL OIL PRODUCTS COMPANY LLC CHEVRON CORP; CHEVRON USA
    INC.; BHP GROUP LIMITED; BHP GROUP PLC; BHP HAWAII INC.; BP PLC; BP AMERICA
    INC.; MARATHON PETROLEUM CORP.; CONOCOPHILLIPS; CONOCOPHILLIPS
    COMPANY; PHILLIPS 66; PHILLIPS 66 COMPANY; AND DOES I tlu-ough 100, inclusive,.
     Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 147 of 288                                                 PageID
                                       #: 304
       STATE OF HAV1/A1`I                                        SUMMONS
    CIRCUIT COURT OF THE                                 TOANSWERCMLCOMPLAINT
    SECOND     CIRCUIT
CASE NUMBER                                             PLAINTIFF'S NAME &ADDRESS, TEL. NO.

                                                        MOANA M. LUTEY 6385
                                                                                                                Eiectronically Eiled
PLAINTIFF                                               Corporation Counsel
                                                                                                                SECOND CIRCUIT
                                                        RICHELLE M. THOMSON 6400
 COUNTY OF MAUI                                                                                                 2CCV-XX-XXXXXXX
                                                        KEOLA R. WHITTAKER 11200
                                                        Deputies Corporation Counsel                            12-OCT-2020
                                                        County of Maui                                          08:59 AM
                                                        200 S. High Street                                      Dkt, 2 CIVIPS
                                                        Wailuku, Hawaii 96793
                                                        Telephone No.: (808)270-7740

DEFENDANT(S)
 See attached




TO THE ABOVE-NAMED DEFENDANT(S)
       You are hereby summoned and required to filed with the court and serve upon
     MOANA M. LUTEY 6385
     Corporation Counsel
     RICHELLE M. THOMSON 6400
     KEOLA R. WHITTAKER 11200
     200 S. High Street, Wailuku, Hawaii 96793

   plaintifP's attorney, whose address is stated above, an answer to the complaint which is herewith served upon you, within
   20 days after service of this summons upon you, exclusive of the date of service. If you fail to do so, judgment by default
   will be taken against you for the relief demanded in the complaint.
      THIS SUMMONS SHALL NOT BE PERSONALLY DELIVERED BETWEEN 10:00 P.M. AND 6:00 A.M. ON
      PREMISES NOT OPEN TO THE GENERAL PUBLIC, UNLESS A JUDGE OF THE ABOVE-ENTITLED
      COURT PERMITS, IN WRITING ON THIS SUMMONS, PERSONAL DELIVERY DURING THOSE HOURS.

      A FAILURE TO OBEY THIS SUMMONS MAY RESULT IN AN ENTRYOF DEFAULT AND DEFAULT
      JUDGMENT AGAINST THE DISOBEYING PERSON OR PARTY.
                                                                                 ,1

                                                                                  Effective Date of 07-Oct-2019                     t
              October 12, 2020                                                    Signed by: /s/ D. Pellazar Clerk,
DATE ISSUED                                                                       2nd Circuit, State of Hawai'i       ~         O




in              In accordance with the Americans with Disabilities Act, and other applicable state and federal laws, if you require a
                reasonable accommodation for a disability, please contact the ADA Coordinator at the Second Circuit Court
                Administration Office at PHONE NO. 244-2800, FAX 244-2849, at least ten (10) working days prior to your hearing
                or appointment date

   horm CC-CV-DIV-???
 Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 148 of 288                                                      PageID
                                   #: 305

    STATE OF HAl1VA1'1
 CIRCUIT COURT OF THE                                C0VOL INFORMATIOiV SFIEET
  SECONEE] CIRCUIT
I (A). PLAINTIFF(S)
COUNTY OF MAUI                                                                                                E9ectl'od'19CaIly Fl1ed
                                                                                                             SECOND C1RCU'IT
                                                                                                             20000-XX-XXXXXXX
                                                                                                             12-OCT-2020
 ❑       Additional page(s) attached
                                                                                                             08:59 AM
I (B). DEFENDANT(S)                                                                                               3 CIS
                                                                                                             Dkt.
 SUNOCO LP; ALOHA PETROLEUM, LTD.; ALOHA PETROLEUM LLC; EXXON
 MOBIL CORPORATION; EXXONMOBIL OIL CORPORATION; ROYAL DUTCH SHELL
 p(c; SHELL OIL COIVIPANY; SHELL OIL PRODUCTS COMP_ANY LLC; CHEVRON
 CORPORATION; CHEVRON U.S.A. INC.; BHP GROUP LIMITED; BHP GROUP PLC;

 ® Additional page(s) attached
 II. (A). PLAINTIFF'S (S') ATTORNEY (NAME/NUMBER)                      II. (B). DEFENDANT'S (S') ATTORNEY (NAME/NUMBER)
Moana M. Lutey, 6385
Richelle M. Thomson. 8965
Keola R. Whittaker. 11200


 ® Additional page(s) attached                                             ❑ Additional page(s) attached

III. NATURE OF SUIT                            IV.ORIGIN                                                                 V. DEMAND
     ❑ Contract                                 ® (A). Original Proceeding
                                                                                                                       Subject to proof
     ❑ Motor Vehic{e Tort                        ❑ (B). Transfer from District Court CIV. NO.
     ❑     Assauit & Battery                     ❑   (C). Transfer from another Circuit CIV. NO.
     ❑     Construction Defects
     ❑     Medical Malpractice
                                                VI. JURY DEMAND             VII. CLASS ACTION              VIII. REQUEST TO EXEMPT
     ❑     Legal Malpractice
                                                                                                                  FROM ARBITRATION
     ❑     Product Liability
                                                     ® YES                      ❑ YES                             ® YES
     ®     Other Non-Vehicle Tort
     ❑     Condemnation                              ❑ NO                       ® NO                           ❑    NO
     ❑     Foreclosure
     ❑     Agreement of Sale Foreclosure        IX. RELATED CASE(S)
     ❑     Agency Appeal
                                                                  Distiict Court Judge Derrick K. Watson
     ❑     Declaratory Judgment                 JUDGE
     ❑ Other Civil Action                                         No. 1:20-cv-00163-DKW-RT (D. Haw.) (removed on 4-15-2020)
     ❑     Environmental Court                  CIVIL NUMBER
                                                                  filed as ICCV-XX-XXXXXXX (lst Cir. Haw.) (tiled on 3-972020)

DATE                                    ATTORNEY NAME ! PARTY NAME                      SIGNATURE
October 12, 2020                         Moana M. Lutey                                  /s/ Moana M. Lutey

RESERVED FOR COURT USE
 CIVIL NO.

                  In accordance with the Americans with Disabilities Act, and other applicable state and federal laws, if you require a
                  reasonable accommodation for a disability, please contact the ADA Coordinator at the Circuit Court Administration Office
                  on OAHU- Phone No. 808-539-4400, TTY 808-539-4853, FAX 539-4402; MAUI- Phone No. 808-244-2929, FAX 808-244-
                  2777; HAWAII- Phone No. 808-961-7424, TTY 808-961-7422, FAX 808-961-7411; KAUAI- Phone No. 808-482-2365,
~                 TTY 808-482-2533, FAX 808-482-2509, at least ten (10) working days prior to your hearing or appointment date.

Civil Info Sheet
Form 1C-167 (10/19)
® RG-AC-508 (10/19)
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 149 of 288   PageID
                                  #: 306




                              CIVIL INFOI2NIATION SIIEET
                                   ADDITIONAL PAGE


    I. (B) DEFENDANT(S)
    Continued from page 1:
    BHP HAWAII INC.; BP p.l.c.; BP AMERICA INC.; MARATHON PETROLEUM
    CORPORATION; CONOCOPHILLIPS; CONOCOPHILLIPS COMPANY; PHILLIPS
    66; PHILLIPS 66 COMPANY; AND DOES 1 through 100, inclusive,.

    II. (A) PI.AINTIFF'S ATTORNEYS (NAlVIE/NUIVIDEI2)

    Continued from page 1:

          Victor M. Sher (CA SBN 96197)
          Matthew K. Edling (CA SBN 250940)
          Coi-rie J. Yackulic (WA SBN 16063)
          Timothy R. Sloane (CA SBN 292864)
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 150 of 288                   PageID
                                  #: 307




    DEPARTMENT OF THE
    CORPORATION COUNSEL                205
                                                                             E1ec#ronically Eiled
    MOANA M. LUTEY                      6385                                 SECC)N1D C9RCll1T
    Corporation Counsel                                                      2CCV-XX-XXXXXXX
    RICHELLE M. THOMSON                 8965                                 12-®CT-2020
    KEOLA R. WHITTAKER                  11200                                ©8:59 AlVI
    Deputies Corporation Counsel                                             ®lCt. 1 CiU1PS
    County of Maui
    200 South High Street, Tliird Floor
    Wailuku, Hawai' i 96793
    Telephone: (808) 270-7741
    Facsimile: (808) 270-7152
    E-inail: moana.luteyLco.maui.hi.us
    E-mail: richelle.tliomson@co.maui.hi.us
    E-mail: keola.whittaker@co.maui.hi.us

    SHER EDLING LLP
    VICTOR M. SHER (pro hccc vi.ce foi-thcoming)
    MATTHEW K. EDLING (pro h(ic vi.ce forthcoming)
    CORRIE J. YACKULIC (pr•o hac vice forthcoming)
    TI'VIOTHY R. SLOANE (pi•o hcrc vice forthcoming)
    100 Montgomery St. Ste. 1410
    San Francisco, CA 94014
    Telephone: (628) 231-2500
    Facsimile: (628) 231-2929
    E-mail: vic@sheredling.com
    E-mail: matt@sheredling.com
    E-mail: corrie@sheredling.com
    E-mail: tim ccsheredling.com

   Attorneys for Plaintiff
   COUNTY OF MAUI


                       IN THE CIRCUTT COURT OF THE SECOND CIRCUIT
                                      STATE OF HA~NTAI`I
    COUNTY OF MAUI                               CIVIL NO.

                  Plaintiff,                    I (Other Non-Vehicle Tort)

           vs.                          COMPLAINT; DEMAND FOR JURY TRIAL;
                                        SUMMONS
    SUNOCO LP; ALOHA PETROLEUM, LTD.; i(Caption
    ALOHA PETROLEUM LLC; EXXON                  continuecl on next page)
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 151 of 288   PageID
                                  #: 308




    MOBIL CORPORATION; EXXONMOBIL
    OIL CORPORATION; ROYAL DUTCH
    SHELL plc; SHELL OIL COMPANY;
    SHELL OIL PRODUCTS COMPANY LLC;
    CHEVRON CORPORATION; CHEVRON
    U.S.A. INC.; BHP GROUP LIMITED; BHP
    GROUP PLC; BHP HAWAII INC.; BP p.l.c.;
    BP AMERICA I'~ i 1C.; MARATHON
    PETROLEUM CORPORATION;
    CONOCOPHILLIPS; CONOCOPHILLIPS
    COMPANY; PHILLIPS 66; PHILLIPS 66
    COMPANY; AiND DOES 1 through 100,
    inclusive,

                Defendants.

                                     COMPLAIN'I'
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 152 of 288                                                                        PageID
                                  #: 309




                                                     TABLE OF CONTENTS

    I.     INTRODUCTION............................................................................................................. 1

    II.    I'ARTIES ........................................................................................................................... 6

           A.         Plaintiff ................................................................................................................... 6
           B.         Defendants .............................................................................................................. 6
           C.         Relevant Non-Parties: Fossil Fuel Industiy Associations ..................................... 35
    III.   AGENCY .................................................................................:....................................... 39

    IV.    JURISDICTION AND VENUE ..................................................................................... 40

    V.     FACTUAL BACI{GROUND ......................................................................................... 41

           A.         Climate Disi-uption—Cause and Effects ............................................................... 41
           B.        Attribution .............................................................................................................45
           C.        Defendants Went to Great Lengths to Understand, and Either Knew
                     or Slzould Have Known About, the Dangers Associated with Theu•
                     FossilFuel Products .............................................................................................. 46
           D.        Defendants Did Not Disclose Known Hai-ms Associated witli the Extraction,
                     Promotion, and Consumption of Their Fossil Fuel Products, and Instead
                     Affii-matively Acted to Obscure Those Harms and Engaged in a
                     Canipaign to Deceptively Protect and Expand the Use of Theii-
                     FossilFuel Pi•oducts .............................................................................................. 69
           E.        In Contrast to Their Public Statements. Defendants' Internal Actions
                     Demonstrate Their Awareness of and Intent to Profit fi•om the Unabated
                     Use of Fossil Fuel Products . ................................................................................. 87
           F.        Defendants' Actions Have Exacerbated the Costs of Adapting to
                     and Mitigating the Adverse hnpacts of the Clunate Crisis ................................... 89
           G.        Defendants Contulue to Mislead About the Impact of Their Fossil Fuel
                     Products on Climate Change Through Greenwashing Campaigns
                     and Other Misleading Advertisements in .Hawai`i and Elsewliere . ...................... 99
           H.        Defendants Caused the County's Injuries ........................................................... 102
    VI.    CAUSES OF ACTION ................................................................................................. 120

           FIRST CAUSE OF ACTION
           (Public Nuisance) .......................................................................................................... 120
           SECOND CAUSE OF ACTION
           (Private Nuisance) ......................................................................................................... 124

                                                                         i
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 153 of 288                                                                  PageID
                                  #: 310




         THIRD CAUSE ®F ACTI®N
         Strict I.iability Failnre to Warn) ................................................................................. 127
         F®URTI-1 CAUSE ®F ACTI.®N
         (Ne;ligent Failnre to Warn) .........................................................................................129
         FIFTI=I CAUSE ®F ACTI®N
         (Tresp ass) .......................................................................................................................132
    VII. PRAYER F®R RELIEF ...............................................................................................134
    DEMAND F®R JURY TRIAI .................................................................................................135




                                                                       11
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 154 of 288                                                   PageID
                                  #: 311




    1.       INTRODUCTION

             1.       Defendants, major cotporate members of the fossil fi.iel industry, have known for

    nearly half a century that uni-esti-icted production and use of fossil fuel products create greenhouse

    gas pollution that warms the planet and changes our cluiiate. They have known for decades that

    those impacts could be catastropliic and that only a narrow window existed to take action before

    the consequences would be irreversible. They have nevertheless engaged in a coordinated, multi-

    fi•ont effort to conceal and deny their own kizowledge of those threats, discredit the growing body

    of publicly available scientific evidence, and persistently create doubt in the minds of customers,

    consumers, regulators, the media, journalists, teachers, and the public about the reality and

    consequences of the impacts of their fossil fuel pollution.

             2.       At the same tinie, Defendants have promoted and profited fi-om a massive increase

    ul   the eYtraction, production, and consuinption of oil, coal, and natural gas, which has in turn

    caused an enoi-inous, foreseeable, and avoidable increase in global greet-diouse gas pollution and a

    concordant increase in the concentration of greenhouse gases, I particularly carbon dioxide ("CO2")

   and metliane, in the Earth's atmospliere. Those disruptions of the Earth's otherwise balanced

    carbon cycle have substantially conti-ibuted to a wide i-ange of dire climate-related effects,

    including, but not limited to, global atmospliei-ic and ocea.n warming, ocean acidification, melting

   polar ice caps and glaciers, more extreme and volatile weather, drought, and sea level rise.




   I As used in tliis Cotnplaint, the term "greenhouse bases" refers collectively to carbon dioxide, methane, and nitrous
   oxide. Where a cited source refers to a specific gas or eases, or u-lien a process relates only to a speciflc gas or gases,
   this Complaint refers to each gas by name.
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 155 of 288                                                 PageID
                                  #: 312




             J.       Plaintiff, the County of Maui,'- its departments and agencies, along witli the

    County's residents, infrastructure, and natural resources, suffer the consequences of Defendants'

    campaign of deception.

             4.       Defendants are extractors, producers, refiners, manufacturers, distributors,

    promoters, marketers, and/or sellers of fossil fuel products, each of which contributed to deceiving

    the public about the role of their products in causing the global climate crisis. Decades of sc.ientific

    research has shown that pollution fi•om Detendants' fossil fuel products plays a direct and

    substantial role in the unprecedented rise in emissions of greenhouse gas pollution and increased

    atmospheric COz concentrations that have occuiTed since the mid-20"' centuty. This dramatic

    inci-ease in atmospheric COz and other greenhouse gases is the main driver of the gravely

    dangerous changes occuiTing to the global climate and environment.

            5.        Qntlu•opogenic greenhouse gas pollution, primarily in the fortn of COz, is far and

   away the dominant cause of global wanning,' resulting in severe unpacts including, Uut not limited

   to, sea level rise, increasingly frequent and intense wildfires, disruption to the hydrologic cycle,

   more frequent and intense extreme precipitation events and associated flooding, more frequent and

   intense heatwaves, more frequent and intense droughts, and associated consequences of those

   physical and environmental changes. The consequences of Defendants' actions disproportionately

   impact people of color and those living in povet-ty. The primary cause of the climate crisis is the




   '- In this Complaint, the term "County" refers to Plaintiff the County of Maui, unless otherw-ise stated. The term "Maui"
   refers to the Island of Maui.
   ' See IPCC, Clrrrrate Claarrge 2014: SYnthesis ReRort, Contribution of Working Groups I, II and III to the Fifth
   Assessment Report of the Intergovernmental Panel on Cliniate Change [Core Writing Team, R.K. Pachauri and L.A.
   Meyer (eds.)], IPCC, Geneva, Switzerland (2014) 6, Figure SMP.3, httpsJ/www.ipcc.ch/report,'ar5/syr.

                                                              ~
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 156 of 288                                                 PageID
                                  #: 313




    combustion of coal, oil, and natural gas,4 referred to collectively in this Complaint as "fossil fuel

    products."

             6.        The rate at which Defendants have extracted and sold fossil filel products has

    exploded since the Second World War, as have emissions fi•om those products. The substantial

    majority of all greenhouse gas emissions in history have occuired since the 1950s, a period known

    as the "Great Acceleration."' About three quarters of all industrial CO2 emissions in history have

    occurred since the 1960s, and more than half have occurred since the late 1980s.6 The annual rate

    of CO2 emissions from extraction, productiotl, and consumption of fossil fuels has increased

    substantially since 1990.7

             7.        Defendants have known for niore than 50 years that greenliouse gas pollution fi•om

    their fossil fuel products would have significant adverse impacts on the Earth's climate and sea

    leve:ls. Defendants' awareness of the negative implications of their actions corresponds almost

    exactly with the Great Acceleration and witli skyrocketing greenhouse gas emissions. With that

    knowledge, Defendants took steps to protect their own assets from those threats through immense

    internal investment in research, infi•astructure improvements, and plans to exploit new

    opportunities in a warniing world.

             8.        hlsteaci of warning of those known consequences following fi•om the intencted and

    foreseeable use of their products and working to minimize the damage associated with the use and

    combustion of such products, Defendants concealed the dangers, promoted false and misleading



   'See Pierre Friedlingstein et al., Global Carhon Bcrdget 2019, 11 EARTI{ SYST. Sc[. DATA 1783 (2019),
   https://www.eartli-syst-sci-data.net/'1 1 i 1783,'2019.
    ' Will Steffen et al., The Ti-«jectori, qf the 1lirthropocerre: The Great Acceleration, 2 Ti-tE ANTHROPOCENE REVIE'W
    81, 81 (2015).
   ' R. J. Andres et al., A Sl'nthesis qf Carbos Dioticle Eniissions fton7 Fossil-Fttel Comhustiorl, 9 BIOG[-:OSC.IeNCES
   1845, 1851 (2012).
   ' Friedlinbstein et al., supra. note 4, at 630.

                                                              3
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 157 of 288                              PageID
                                  #: 314




    infonnation, sought to undermine public support for greenhouse gas regulation, and engaged in

    massive campaigns to promote the ever-increasing use of their products at ever-greater volumes.

    All Defendants' actions in concealing the dangers of, promoting false and misleading information

    about, and engaging in massive campaigns to promote increasing use of their fossil fuel products

    have contributed substantially to the buildup of CO2 in the atmosphere that drives global warming

    and its physical, environmental, and socioeconomic consequences, including those affecting the

    County.

           9.      Defendants are directly i-esponsible for the substantial increase in all CO2 emissions

    between 1965 and the present. Defendants individually and collectively played leadership roles in

    denialist campaigns to misinform alid confuse the public and obscure the role of Defendants'

    products in causing global warining and its associated itnpacts. But for such campaigns, cliinate

    crisis impacts in the County would have been substantially mitigated or elitninated altogether.

    Accordingly, Defendants are directly responsible for a substantial portion of the climate ci-isis-

    related impacts in and to the County.

           10.     As a direct and proximate consequence of Defendants' wrongful conduct described

    in this Complaint, the environment in and around the County is changing, with devastating adverse

    impacts on the County and its i-esidents. For instance, average sea level has already risen and will

    continue to rise substantially along the County's coastlines, causuig flooding, inundation, erosion,

    and beacli loss; extreme weather, Illcluding hun icanes and tropical storms, "rain bonib" events,

    drought, heatwaves, wildfires, and other phenomena will become more frequent, longer-lasting,

    and more severe; ocean warming and acidification will injuu•e or ldll coral reefs that protect the

    island from increasingly intense storm surges; freshwater supplies will beconze increasingly

    scarce; endemic species will lose habitat, while invasive and disease canyiiig-pest species will



                                                    11
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 158 of 288                                 PageID
                                  #: 315




    tlu•ive; and the caseading social, economic, and other consequences of those and myriad other

    environmental changes—all due to anthropogenic global wai-ming—will increase in~the County.

            11.     As a direct result of those and other climate crisis-caused environmental changes,

    the County has suffered and will continue to suffer severe injuries, including, but not limited to:

    injury or destruction of County-owned or -operated facilities critical for operations, utility services,

    and risk management, as well as other assets essential to community health, safety, and well-being;

    increased planning and preparation costs for community adaptation and resiliency to the effects of

    the climate crisis; decreased tax revenue due to impacts on the County's tourism- and ocean-based

    economy and property tax base; and others.

           1.2.    Defendants' individual and collective concluct, including, but not limited to, their

    introduction of fossil fuel products into the stream of commerce while knowing but failing to warn

    of the threats those products posed to the world's climate; their ~Na-ongful promotion of their fossil

    fuel products and concealment of known hazards associated with the use of those products; their

    public deception campaigns designed to obscure the connection between tlieir p.roducts and global

    wanriing and the environmental, physical, social, and economic consequences flowing from it; and

    their failure to pui-sue less hazardous alternatives, actually and proximately caused the

    County's injuries.

           13.     Accordingly, the County brings this action against Defendants for Public Nuisance,

    Private Nuisance, Strict Liability for Failure to Warn, Negligent Failure to Warn, and Trespass.

           14.     The County hereby disclaims injuries arising on federal property and those that

    arose fi•om Defendants' provision of fossil fuel products to the federal government.

           15.     The County seeks to ensure that the parties who have profited from externalizing

    the consequences and costs of dealing with global wanning and its physical, environmental, social,



                                                      E
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 159 of 288                               PageID
                                  #: 316




    and economic consequences, bear the costs of those impacts on the County, rather than the County,

    taxpayers, residents, or broader segments of the public.

    II.    PAI2'I'IES

           A.      Plaintiff

           16.     Plaintiff, the County of Maui, brings this action as an exercise of its police power,

    which ulcludes but is not limited to its power to prevent injui-ies to and pollution of the County's

    property and waters, to prevent and abate nuisances, and to prevent and abate hazards to public

    health, safety, welfare, and the environment.

           17.     The County consists of several offices, departments, and divisions, each with

    pui-view over County operations, facilities, property, and/or programs that have been injured by

    Defendants' conduct as alleged herein and consequeiit global warming-related inipacts. The

    County includes the islands of Maui, Lana`i, Kaho'olawe, most of the island of Moloka`i, and all

    other islands lying within three nautical miles off the shores thereot; including the islet of

   Molokini.

           B.      IDefendants              '

           18.     When reference in this Complaint is n7ade to an act or omission of the Defendants,

    utiless specifically attributed or othei-wise stated, such references should be intei-preted to mean

   that the officers, directors; agents, employees, or representatives of the Defendants conunitted or

   authorized such an act or otnission, or failed to adequately supei-vise oi- properly control or direct

   their einployees while engaged in the manageinent, direction, operation, or control of the affairs

   of Defendants, and did so while acting witliin the scope of their employment or ag ency.

           19.     Sunoco Entities

                   a.     Sunoco LP is a fossil fuel product disti-ibutor, marketer, and promoter.

   Sunoco LP is registered in Delaware and lias its lzeadquarters in Dallas, Texas. Sunoco LP consists

                                                     6
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 160 of 288                               PageID
                                  #: 317




    of numerous divisions, subsidiaries and affiliates engaged in all aspects of the fossil fuel industry,

    including exploration, development, extraction, manufacturing and energy production, transport,

    trading, marketing, distribution, and/or sales.

                    b.      Sunoco LP controls and has controlled coinpanywide decisions about the

    quantity, nature, and extent of fossil fiiel production, marketing, and sales, including those of its

    subsidiaries. Sunoco LP's managing partners determine whether and to what extent Sunoco

    subsidiary holdings around the globe—includ'u1g in Hawai' i—market, produce, and/or distribute

    fossil fuel products.

                   C.       Sunoco LP controls and has controlled companywide decisions related to

    marketing, advertising, climate change and greenhouse gas emissions fi•om its fossil fuel proclucts,

    and coininunications strategies concerning climate change and the link between fossil fuel use and

    impacts on the environinent and communities fi•om climate change from its fossil fuel products,

    including those of its subsidiaries.

                   d.       Each of Sunoco LP's subsidiaries ftuictions as an alter ego of Sunoco LP,

    including by conducting fossil fuel-related business in Hawai'i that Sunoco LP would otherwise

    conciuct if it were present in Hawai'i, sliaring directors and officers witli supervisory roles over

    both Sunoco LP and the subsidiary, ancl employing the same people.

                   e.       Each of Sunoco LP's subsidiaries functions as an agent of Sunoco LP,

    including by conducting activities in Hawai`i at the direction of their parent company or companies

   and for the parent company or companies' benefit. Specifically, the subsidiaries furthered the

    parents' campaign of deception and denial through misrepresentations, omissions, and failures to

   warn, which resulted in climate injuries in 1-iawai' i and increased sales to the parents.




                                                      7
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 161 of 288                               PageID
                                  #: 318




                    £       Aloha Petroleum LLC is a subsidiary of Sunoco LP. Aloha Petroleum LLC

    is registered in Delaware and has its principal place of business in Dallas, Texas. Aloha Petroleum

    LLC's principal line of business includes the marketing, tei-minalling, and distribution of gasoline,

    diesel, ethanol, lubricants, and other petroleum products in Ilawai'i. Aloha Petroleum LLC

    purchased the assets of Shell Oil Company, Inc., in the State of 1-lawai`i in or about 2010.

                   ~.      Aloha Petroleum, Ltd. is a subsidiary of Sunoco LP. Aloha Petroleum, Ltd.

    is incorporated in .11awai`i with its principal place of business in Honolulu. Aloha Petroleum, Ltd.'s

    principal line of business includes the marketing, tenninalling, and distribution of gasoline, diesel,

    biodiesel, ethanol, lubi-icants, and other petroleuni and fossil fuel products. Aloha Petroleum, Ltd.

    was fonnei- ly known as Associated Oil, a division of Tidewater Oil. At times .relevant to this

    litigation, Associated Oil, was a subsidiaiy of Phillips 66, a predecessor-in-interest to

    ConocoPhillips.

                   h.      Defendants Stuioco LP, Aloha Petroleum LLC, Aloha Petroleum, Ltd., and

    their predecessors, successors, parents, subsidiaries, affiliates, and divisions are collectively

    referred to herein as "Sunoco."

                   i.      Sunoco has and continues to tortiously distribute, market, advertise, and

    promote its products in f-Iawai`i. witll knowledae that those products liave caused and will continue

   to cause climate crisis-related iniuries in Hawai`i. inclh.iding to the County. Sunoco's statenients in

   and outside of Hawai' i made in furtherance of its campaibn of deception and denial, and its clu-onic

   failure to warn consumers of global wanning-related hazards when it marketed, advertised, and

   sold its pi-oducts both in and outside of Hawai'i, were intended to conceal and mislead the public,

   includino, the County and its residents, about the serious adverse consequences from continued use

   of Sunoco's products. That conduct was intended to reach and influence the County, as well as its



                                                     M.
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 162 of 288                                 PageID
                                  #: 319




    i-esidents and residents of the State of Hawai`i; among others, to continue unabated use of

    Defendants' fossil fuel products in and outside Hawai'i, resulting in the County's injuries.

                   j.      Sunoco has acivertised in print publications circulated widely to Hawai` i

    consumers, including but not limited to the Gycrll Street Journal, New York Tirnes, Tinae, and Spor•ts

    Illctstrated. These advertisements contained no warning corruilensurate with the risks of Sunoco's

    products. Moreover, these advertisements also contained false or misleading statements,

    misrepresentations, and/or material omissions obfuscating the connection between Sunoco's fossil

    fuel products and climate change, and/or misrepresenting Sunoco's products or Sunoco itself as

    environmentally friendly

                   k.      A substantial portion of Sunoco's fossil fuel products are or have been

    transported, traded, distributed, promoted, marketed, manufactLn•ed, sold, and/or consumed in

    Hawai`i, from whicli Sunoco derives anci has derived substantial revenue. Sunoco is one of the

    largest fossil fiiel product marketers and sellers in Hawai`i. Sunoco has a long history ofmarketing

   and selling fossil fuel products in Hawai'i. including operating numerous gas stations going back

   to at least the mid-20th century. Sunoco acquired Shell Hawaii's assets in 2010, wliich included

   32 retail sites, five fuel distribution teniiinals, and associated assets on O'ahu, Maui, the Big Island,

   and kaua`i. Sunoco was a member of the American Petrolcum Institute's CO2 Taslc Force during

   the 1970s and 1980s, which played a key role in hiding the industrv's knowledge conceniing

   climate change and disseminating misinfonnation. Sunoco retains the license for, and operates,

   Shell-branded gas stations across Hawai`i, in addition to its own Aloha-bi-anded stations. Sunoco

   maintains an interactive website by which it directs prospective customers to Aloha-branded

   service stations in Hawai' i. Sunoco offers an Aloha-branded proprietaiy credit card known as the

   "Save-A-$ Club Card," wliich allows consumers in Hawai' i to pay for gasoline and other products



                                                      I
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 163 of 288                             PageID
                                  #: 320




    at Aloha-branded sei-vice stations, and which encourages consumers to use Aloha-branded gas

    stations by offering various rewards, including discounts on gasoline purchases.

           20.     Exxon Entities

                   a.      Exxon Mobil Corporation is a multi-national, vertically integrated energy

    and chemicals conipany incoiporated in the State of New Jersey with its headquarters and principal

    place of business in Irving, Texas. Exxon Mobil Corporation is among the largest publicly traded

    international oil and gas companies in the world. Exxon Mobil Corporation was formerly known

    as, did or does business as, and/or is the successor in liability to ExxonMobil Refining and Supply

    Company, Exxon Chemical U.S.A., ExxonMobil Chemical Corporation, ExxonMobil Chemical

    U.S.A., ExxonMobil Refuling cX: Supply Corporation, Exxon Company, U.S.A., Exxon

    Corporation, and Mobil Corporation. Exxon.lVlobil Corporation is registered to do business in

    Hawai`i and has a regist.ered agent for service of process in Honolulu, Hawai'i.

                   b.      Exxon Mobil Corporation controls and has controlled companywide

    decisions about the quantity and extent of fossil fuel production and sales, including those of its

   subsidiaries. Exxon M.obil Corporation's 2017 rorm 10-K iiled witli the United States Securities

   and Exchange Comniission represents that its success, including its "ability to mitigate risk and

   provide attractive retui-ns to shareholders, depends on [its] ability to successfully manage [its]

   overall poi-tfolio, including diversification among types and locations of [its] prqjects." Exxon

   Mobil Corporation detennines wliether and to what extent its holdings market, produce, and!or

   distribute fossil fuel products.

                   C.      Exxon Mobil Corporation controls and has controlled companywide

   decisions related to marlceting, advertising, climate change and greenliouse gas emissions from its

   fossil fuel proclucts, and conununications strategies concerning climate change and the linlc



                                                   10
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 164 of 288                              PageID
                                  #: 321




    between fossil fuel use and impacts on the environment and communities from climate change,

    including those of its subsidiaries. Exxon Mobil Corporation's Board ]lolds the highest level of

    direct responsibility for climate change policy witliin the company. ExYon Mobil Corporation's

    Chainnan of the Board and Cluef Executive Officer, its President, and the other metnbers of its

    Management Committee are actively engaged in discussions relating to greenhouse gas emissions

    and the risks of climate change on an ongoing basis. Exxon Mobil Corporation requires its

    subsidiaries to provide an estimate of greenhouse gas-related enussions costs in their economic

    projections when seeking funding for capital investments.

                      d.   Each of Exxon Mobil Corporation's subsidiaries functions as ati alter ego

    of Exxon Mobil Corporation, including by conducting fossil fuel-related business in I-1awai'i that

    Exxon Mobil Corporation would othei-wise conduet if it were present in .Hawai`i, sharing directors

    and officers with supeivisory roles over both Exxon Mobil Corporation and the subsidiary, and

    etnploying the same people.

                      e.   Each of Exxon Mobil Corporation's subsidiaries functions as an agent of

    Exxon Mobil Corporation, including by conducting activities in 1-1awai`i at the direction of their

   parent company or companies and for the parent company or companies' benelit. Specifically, the

    subsidiaries fut-thered the parents' campaign of deception and denial through misrepresentations,

    omissions, aiid failtu•es to warn, which resulted in climate injuries in 1Iawai`i and increased sales

    to the parents.

                      f.   Exxonmobil Oil Coiporation is a wholly owned subsidiary of Exxon Mobil

    Corporation that acts on Exxon Mobi1 Corporation's behalf and subject to Exxon Mobil

    Corporation's control. Exxonmobil Oil Corporation is incorporated in the State of New York with

    its principal place of business in Irving, Texas. Exxonmobil Oil Corporation is registered to do



                                                     11
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 165 of 288                                  PageID
                                  #: 322




    business in Hawai`i and has a registered aaent for service of process in Honolulu. I-Iawai`i.

    Exxonmobil Oil Corporation was formerly known as, did or does business as, and/or is the

    successor in liability to Mobil Oil Coi-poration.

                    ~.      "Exxon'- as used hereafter, means collectively Defendants Exxon Mobil

    Corporation and Exxoiunobil Oil Coiporation, and their predecessors, successors, parents,

    subsidiaries, affiliates, and divisions.

                    h.      Exxon consists of numerous divisions and affiliates in all areas of the fossil

    fuel industiy, Including exploration for and production of crucle oil and natcn-al ~as; manufactin•e

    of petroleum products; and transportation, pronzotion, izlarketinb, and. sale of ci-ude oil, natural gas,

    and petroleum products. Exxon is also a major manufacttu•er and marketer of commodity

    peti-ochemical products.

                    i.      Exxon has and continues to tortiously distribute, market, advertise, and

    prom.ote its prodi►cts in Hawai' i, witli knowled~e that those products have caused and will continue

    to cause cliiiiate crisis-related injuries in Hawai'i, includin~ to the County. Exxon's statements in

    and outside of Hawai`i made in furthei-ance of its campai~n of deception and denial, and its clu-onic

    failure to wam consumers of global wanning-related hazards when it marketed, advertised, and

   sold its products both in and outside of 1-lawai'i, were intended to conceal and mislead the public,

   including the County and its residents, about the serious adverse consequences fi-om continued use

   of Exxon's products. That conduct was intended to reach and influence the County, as well as its

   residents and residents of the State of Hawai`i, among others, to continue unabated use of

   Defendants' fossil fuel products in and outside Hawai'i, resulting in the County's injuries.

                   j.       Ovei- the last twenty-tive years, Exxon has spent substantially on radio,

   television, and/or outdoor advertisements in the 1-lawai`i mai-ket related to its fossil fuel products.



                                                        12
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 166 of 288                                 PageID
                                  #: 323




    During that period, Exxon also advertised in print publications circulated widely to Hawai`i

    consumers, including but not limited to the Neiv Yor•k Tr.'rnes, Wcrll Str-eet Jouyncrl, Tirne, Sports

    Illirstrcrted, People, Fortarne, The tVevi• Yorker, Th.e Atk172tic, and Eboray. These advertisements

    contained no warning commensurate witli the risks of Exxon's products. Moreover, these

    advertisements also contained false or misleading statements, misrepresentations, and/or material

    omissions obftiscating the connectioti between Exxon's fossil ftiel products and climate change,

    and/or misrepresenting Exxon's products or Exxon itself as environmentally fiiendly.

                    k.      A substatitial portion of Exxon's fossil fuel products are or have been

    transported, traded, supplied, distributed, pronioted, marketed, sold, and/or consumed in Hawai`i,

    from which Exxon derives and has derived substantial revenue. For example, Exxon directly and

    through its subsidiaries andJor predecessors-in-interest supplied substantial quantities of fossil fuel

    products, including, but not limited to, crude oil, to Ilawai'i during the period relevant to this

    litigation.

            21.     Shell Entities

                    a.      Royal Dutch Shell PLC is a vertically integrated, multinational energy and

    petrochemical company. Royal Dutch Shell is incoiporated in England and Wales, with its

    headquarters and principal place of business in The Ilague, Netherlands. Royal Dutch Shell PLC

    consists of nuinerous divisions, subsidiaries and affiliates engaged in all aspects of the fossil fuel

    industly, including exploration, development, extraction, manufacturing and energy pi-oduction,

   transport, trading, marketing, and sales.

                    b.      Royal Dutch Shell PLC controls and has controlled companywide decisions

    about the quantity and extent of fossil fuel production and sales, including those of its subsidiai-ies.

    Royal Dutch Shell PLC's Board of Directors detei-mines whether and to wliat extent Shell



                                                      13
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 167 of 288                               PageID
                                  #: 324




    subsidiary holdings around the globe produce Shell-branded fossil fuel products. For instance, in

    2015, a Royal Dutch Shell PLC subsidiaiy enlployee admitted in a deposition that Royal Dutch

    Shell PLC's Board of Directors made the decision about whether to drill a particular oil deposit

    off the coast of Alaska.

                   C.      Royal Dutch Shell PLC controls and has controlled companywide decisions

    related to niarketing, advertising, climate change and greenliouse gas emissions fi•om its fossil fuel

    products, and communications strategies concerning clunate change and the link between fossil

    fuel use and impacts on the environment and communities from climate change, including those

    of its subsidiaries. Overall accountability for cli.mate change within the Shell group of companies

    lies with Royal Dutcli Shell PLC's Chief Executive Officer and Executive Committee. For

    instance, at least as early as 1988, Royal Dutch Shell PLC, tlirough its subsidiaries, was researching

    companywide COz emissions and concluded that the. Shell group of companies accounted for "4°o

    of the COz emitted worldwide from combustion," and that climatic changes could compel the Shell

    group, as controlled by Royal Dutch Shell PLC. to "examine the possibilities of zxpanding and

    contractin- [its] business accordingly." Royal Dutch Shell PLC's CEO has stated that Royal Duteh

    Shell PLC would reduce the carbon footprint o.f its products. inchiding those of its subsidiaries "by

    reducing the net carbon footprint of the full range of Shell emissions, from our operations and frocn

   the consuniption of our products." Additionally, in Noveniber 2017, Royal Dutch Shell PLC

    announced it would reduce the carbon footprint of "its energy products" by "around" half by '2050.

   Royal Dutch Shell PLC's effort is inclusive of all fossil fi.iel products produced under the Shell

   brand, including those of its subsidiaries.

                   d.      Eacli of Royal Dutch Shell PLC's subsidiaries fiinctions as an alter ego of

   Royal Dutch Shell PLC, including by conducting fossil fuel-related business in Hawai`i that Royal



                                                     14
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 168 of 288                              PageID
                                  #: 325




    Dutch Shell PLC would otlierwise coriduct if it were present in I-Iawai`i, sharing directors and

    officers with supervisory roles over both Royal Dutch Shell PLC and the subsidiary, and

    employino, the same people.

                      e.   Each of Royal Dutch Shell PLC's subsidiaries functions as an a~ent of

    Royal Dutch Shell PLC, including by conductin~ activities in Hawai`i at the direction of theu

    parent company or companies and for the parent company or conipanies' benetit. Specifically, the

    subsidiaries furtliered the parents' canipaign of deception and denial through misrepresentations,

    omissions, and failures to warn, whiclz resulted in climate injuries in Hawai'i and increased sales

    to the parents.

                      £    Shell Oil Company is a wholly owned subsidiary of Royal Dutch Shell PLC

    that acts on Royal Dutch Shell PLC's behalf and subject to Royal Dutch Shell PLC's control. Shell

    Oil Coinpany is incoiporated in the State of Detaware and with its principal place of business in

   Houston, 'I'eYas. Shell Oil Company is registered to do business in Hawai`i and lias a registered

   agent for service of process in Honolulu, Hawai' i. Shell Oil Company w•as formerly known as, did

   or does business as, and/or is the successor in liability to Deer Parlc Refinin~ LP, Shell Oil, Shell

   Oil Products, Shell Chemical, Shell Trading US, She11 Tradin~ (US) Company, Shell Energy

   Sei-vices, The Pennzoil Company, Shell Oil Products Company LLC, Shell Oil Products Company,

   Star Enterprise, LLC, and Peiuizoil-Quaker State Company.

                      ~.   Shell Oil Products Company LLC is a wholly owned subsidiary of Royal

   Dutch Shell PLC that acts on Royal Dutch Shell PLC's behalf and subject to Royal Dutch Shell

   PLC's control. Shell Oil Products Company LLC is incorporated in the State of Delaware and

   maintains its principal place of business in Houston, Texas. Shell Oil Products Company LLC is

   registered to do business in Hawai`i and has a rebistered abent Por service of process in Honolulu,



                                                    15
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 169 of 288                                PageID
                                  #: 326




    1-lawai'i. Shell Oil Products Company LLC is an energy and petrochemical company involved in

    refining, transpoi-ti.ng, distributing, and marketi.ng Shell fossil fuel products.

                    h.      Defendants Royal Dutch Shell PLC, Shell Oil Cotnpany, Shell Oil Pi-oducts

    Company LLC, and their predecessors, successors, parents, subsidiaries, affiliates, and divisions,

    are collectively referrecl to liereul as "Shell."

                    i.      Shell has and continues to tortiously distribute, market, advertise, and

    promote its products in Hawai`i, with knotvledge that those products have caused and will continiie

    to cause climate crisis-related irijuries in .Hawai'i, including to the County. S11ell's statements in

    and outside of Hawai' i made in furtherance of its campaign of deception and denial, and its chi-onic

    failure to warn corisumers of global warining-related hazards when it marketed, advertised, and

    sold its products both in and outside of 1-lawai`i, were intended to conceal and nuslead the public,

    including the County and its residents, about the serious adverse consequences from continued use

    of Shell's products. That conduct was intended to reach and influence the County, as well is its

    residents and residents of the State of Hawai' i, among otliers, to continue unabated use of

   Defendants' fossil fuel products in and outside Hawai`i, resulting in the County's injuries.

                    j.      Over the last twenty-five years, Shell has spent substantially on radio,

   television, and/or outdoor advei-tisements in the Hawai`i market relatecl to its fossil fuel products.

   Dui-ing that period, Shell also advertised in print publications circulated widely to Hawai`i

   consumers, including but not limited to the tiVnll Street Joccynal, Tirrze, Sports Illtrstrated, People,

   The Neic Yorker, The Atluntic, Eboray, and Newsweek. These advertisements contained no wai-ning

   commensurate with the i-isks of Shell's products. Moreover, these advertisements also contained

   false or misleading statements, misrepresentations, andlor material omissions obfiiscating the




                                                        16
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 170 of 288                                 PageID
                                  #: 327




    connectionbetween Shell's fossil fiiel products and cliinate change, and/or misrepresenting Shell's

    products or Shell itself as environmentally fi-iendly.

                    k.     A substantial poi-tion of Sliell's fossil fiiel products are or have been

    supplied, traded, distributed, promoted, marketed, sold. and/or consumed in Hawai' i, from which

    Shell derives and has derived substantial revenue. Among other endeavors, Shell conducts and/or

    controls, either directly or through franchise agreements, retail fossil fuel sales at over thii-ty-five

    Shell-branded petroleum service stations located in Hawai'i, at which it promotes, niarkets, and

    advertises its fossil fiiel products under its Shell brand name. Shell markets and advertises its fossil

    fuel products in Hawai' i including by maintaining an interactive website available to prospective

    customers by Nvhicli it directs Hawai`i residents to Shell's nearby retail service statioris in Hawai'i.

    Shell offers a pi-oprietaiy credit card known as the "Shell Fuel Rewards Card," whlcll allows

    consumers in 1-lawai`i to pay for gasoline and otherproducts at Shell-branded service stations, and

    which encourages consumers to use Shell-branded gas stations by offering various i-ewards,

    including discounts on gasoline purchases. Sliell further maintains a smai-tphone application

    Icnown as the "Shell US App" that offers Hawai'i consumers a cashless payment method for

    gasoline and other products at Shell-branded service stations. Hawai` i consumers utilize the

    payinent method by providing their credit card information through the application. Hawai`i

    consumers can also receive rewards including discounts on gasoline purchases by registei-ing theu-

    personal identifying information in the Shell US App and using the application to identify and

    activate gas pumps at Shell service stations during a purchase. Shell continues to license the Shell

    fossil fuel product brand name to petroleum sellers in Hawai'i. During the period relevant to this

    litigation, Shell owned and operated five fossil fuel distribution tei-minals and associated assets on

    O`ahu.. Maui. the Big Island, and Kaua'i.



                                                      17
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 171 of 288                                 PageID
                                  #: 328




            22.     Chevroii Entities

                    a.      Chevron Coi-poration is a multinational, vertically integrated energy and

    chemicals cocnpany incorporated in the State of Delaware, with its global headquarters and

    principal place of business in San Ramon, California.

                    b.      Chevron Corporation operates through a web of United States and

    intei-national subsidiai-ies at all levels of the fossil ffizel supply chain. Chevron Coi-poration's and

    its subsidiaries' operations consist of: (1) eYploring for, developing, and producing crude oil and

    natural gas; (2) processing, liquefaction, transportation, and regasification associated with

    liquefied natural gas; (3) transporting ci-ude oil by major international oil export pipelines;

    (4) transporting, storing, and marketing natural gas; (5) refining crude oil into petroleuln products;

    mai-keting of cnide oil and refined products; (6) transporting crude oil and refined products by

    pipeline, marine vessel, motor equipment, and rail car; (7) basic and applied research in multiple

    scientific fields including chemistry, geology, and engineering; and (8) manufacturing and

    marlcetinb of commodity petrochemicals, plastics for industrial uses, and fuel and lubricant

    additives.

                    C.      Chevron Coiporation controls and has controlled companywide decisions

    about the quantity and extent of fossil fuel production and sales, including those of its subsidiaries.

    Chevron Colporation determines whether and to what extent its holdings market, produce, and/or

    distribute fossil fuel products.

                    d.      Chevron Coiporation controls and has controlled companywide ciecisions

    related to marl:eting, advertising, climate change and greenhouse gas emissions fi-om its fossil fiiel

    products, arid collllllunlcatlons strategles concelnmg climate change and the link between fossil
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 172 of 288                              PageID
                                  #: 329




    fuel use and impacts on the environment anct communities from climate change, including those

    of its subsidiaries.

                      e.    Eacli of Chevron Corporation's sirbsidiaries functions as an alter ego of

    Chevron Corporation, including by conducting fossil fuel-related business in Hawai`i that Chevron

    Coiporation would otherwise conduct if it were present in Hawai`i, sharing directors and offrcers

    with supervisoiy roles over both Chevron Coiporation and the subsidiaiy, and employing the same

    people.

                      f.    Each of Clievron Corporation's subsidiaries functions as an agent of

    Chevron Corporation, including by conducting activities in Hawai' i at the direction of their parent

    company or companies and for the parent company or companies' benefit. Specitically, t}ie

    subsidiaries fiu-thered the parents', canipaign of deceptiori and deriial through misrepresentations,

    omissions, and failures to warn, which resulted in climate injuries in Hawai'i and increased sales

    to the parents.

                      g.    Chevron U.S.A. Inc. is a Pennsylvania coiporation with its principal place

    of business located in San Ramon, California. Chevron U.S.A. I.nc. is registered to do business in

   and has a registered agent for service of process in Honolulu, Hawai`i. Chevron U.S.A. Inc. is a

   wholly-owned subsidiary of Chevrori Cotporatiorn that acts on Chevron Cotporation's belialf and

   subject to Chevron Corporation's control. Chevron U.S.A. Inc. was formerly known as, and did or

   does business as, and/or is the successor in liability to Gulf Oil Corporation, Gulf Oil Coipoi-ation

   of Pennsylvania, Chevron Products Company, and Chevron Chemical Company.

                      h.    "Chevron" as used hereafter, means collectively, Defendants Chevron

   Corporation, and Chevron U.S.A. Inc., and theu• predecessors, successors, parents, subsidiai-ies,

   af.filiates, and divisions.



                                                    19
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 173 of 288                                PageID
                                  #: 330




                           Chevi-on has and continues to tortiously distribute, market, advertise, and

    promote its products in Hawai`i, with knowledge that those products liave caused and will continue

    to cause climate crisis-related injuries in Hawai`i, including the County's injuries. Chevron's

    statements ui and outside of Hawai'i made in furtherance of its campaign of deception and denial,

    and its clu-onic failure to warn consumers of global warming-related hazards when it marketed,

    advertised, and sold its products both in and outside of Hawai`i, were intended to conceal and

    mislead the public, including the County and its residents, about the serious adverse consequences

    from continued use of Chevron's products. That conduct was intended to reach and int7uence the

    County, as well as its residents and residents of the State of Hawai'i, amorig others, to continue

    unabated use of Defendants' fossil fuel products in and outside Hawai' i, resulting in the Count_v's

    injuries.

                   j.      Over the last twenty-flve years, Chevron has spent substantially on radio,

    television, and/or outdoor advei-tisements in the Hawai`i inarket related to its fossil fuel prociucts.

    During that period, Chevi-on also, advertised in print publications circulated widely to Hawai`i

    consumers, including but not limited to the Ne1v York Tityaes, GVall Street Joctr-ncil, Tirne, Sports

   Tllustrated, People, Fort2rne, The New Yoi-ker, The Atl,antic, Ehonv, and Neivsvi-eek. These

    advertisements contained no warning commensurate with the risks of Chevron's products.

   Moreover, these advertisenients also contauied false or misleading statements, misrepresentations,

    and/or material omissions obfuscating the corinection between Chevron's fossil fuel products and

   climate change, and/or misrepresenting Chevron's products or Chevron itself as environinentally

   friendly.

                   k.      A substantial portion of Chevron's fossil fiiel products are or have been

   refined, traded, distributed, promoted, marketed, sold, and/or consunied in Hawai`i, from whicli



                                                     20
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 174 of 288                          PageID
                                  #: 331




    Chevron derives and has derived substantial revenue. For instance, during the period relevant to

    this litigation, Chevron owned and operated a 58,000-bart•el-per-day refinety on O'ahu. Chevron

    owns and operates four fossil fuel storage tenninals on O'ahu, Maui, Kaua'i, and the Big Island.

    Chevron conducts and controls, and/or has conducted and controlled, either directly or tluough

    franchise agreements, retail fossil fuel sales at over eighty Chevron-branded petroleum services

    stations in Havvai`i, at which it promotes, markets, and advertises its fossil fuel products to

    consumers. Chevron offers a proprietary credit cards known as the "Chevron Tecltt•on Advantage

    Card," and "Texaco Techron Advantage Card," which allow consunlers in Hawai`i to pay for

    gasoline and other products at Chevron- and/or Texaco-branded service stations, and which

    encourage constimers in Hawai'i to use Chevron- and/or Texaco-branded set•vice stations by

    offering various rewards, including discounts on gasoline purchases at Chevron- ancl/or Texaco-

    branded service stations and cash rebates. Chevron maintains ati interactive website available in

    Hawai`i by which it directs prospective customers to Chevon- and Texaco-branded sei-vice stations

    in Hawai`i. Chevron further maintains smartphone applications known as the "Chevron App" and

   "Texaco App" that offer 1-Iawai`i consumers a cashless payment method for gasoline and other

    products at Chevron- and/or Texaco-branded service stations. Consumers in Hawai' i utilize the

   payment method by providing their credit card infortnation tluough the application. Consumers in

   Hawai`i can also receive rewards including discounts on gasoline purchases by registering their

   personal icientifying information into tlie Chevron App and Texaco App and using the application

   to identify and activate gas pumps at Chevron and/or Texaco set•vice stations during a purchase.

           23.    BHP Entities

                 a.       BHP is a dual-listed company consisting of two parent compatl-ies: BHP

   Group Liniitect, which is registered in Australia and maintains its headquarters in Melbourne,



                                                  21
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 175 of 288                              PageID
                                  #: 332




    Victoria, Australia; and BHP Group plc, which is registei-ed in England and Wales, and maintains

    its headquarters in London, England. Collectively, those entities are referred to herein as "BHP

    Group."

                     b.    BHP Gi-oup operates as a multinational, vertically-integrated, petroleum,

    natural gas, and coal coinpany, consisting of multiple affiliates, subsidiaries, and segments. BHP

    Group's fossil fuel products-related operations consist of exploration, evaluation, development,

    extraction, processing, transportation, marketing, and logistics.

                     C.    BHP Group controls and has controlled companywide decisions about the

    quantity and extent of fossil fuel production and sales, including those of its subsidiaries. BHP

    Group detemiines whether and to what extent its lioldings marlcet, produce, and/or distribute fossil

    fuel products.

                     d.    BHP Group controls and lias controlled companywide decisions related to

    niarketing, advertising, climate change arid greenhouse gas emissions fi-om its fossil fuel products,

    and communications strategies concerning climate change and the link between fossil fuel use and

    impacts on the enviromnent and communities fi-om climate change, including those of

    its subsidiaries.

                     e.    Each of BHP Group's subsidiaries ftulctions as an alter ego of BfIP Group,

    including by conducting fossil fuel-related business in Hawai`i that BH.P Group would othettivise

    conduct if it were present in Hawai'i, sharing directors and offcers with supervisoty roles over

    both BHP Group and the subsidiary, and employing the same people. _

                     f.    Each of BHP Group's subsidiaries functions as an agent of BHP Group,

    including by conducting activities in Hawai' i at the direction of their parent company or companies

    and for the parent company or companies' benefit. Specitically, the subsidiaries furthered the



                                                    ~~
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 176 of 288                               PageID
                                  #: 333




    parents' campaign of deception and denial through misrepresentations, omissions, and failures to

    warn, which resulted in climate injtu-ies in Hawai'i and increased sales to the parents.

                    g.      BHP Group owns several subsidiaries that do fossil fi.iel products-related

    business in the United States, including in Hawai`i, inc.luding, but not limited to, BI-IP Hawaii Inc.

    BH.P Hawaii lnc. is incorporated in Hawai'i.

                    h.      "BHP," as used hereafter, refers to Defendants BHP Group Liliiited, BHP

    Group ple, and BHP Hawaii Inc., together with their predecessors, successors, parents,

    subsidiaries, affiliates, and divisions.

                    i.      BHP has tortiously distributed, marketed, advertised, and promoted its

   products in Hawai'i, with lalowle.dge that those products have caused and will continue to cause

   climate crisis-related injuries in Hawai'i, includin, the County's iniuries. BHP's statements in and

   outside of Ilawai`i made in fiu.herance o.f its campaign of deception and denial, and its chi•onic

    failure to warn consumers of global wai-tning-related hazards when it marketed, advertised, and

   sold its products both in and outside of Hawai`i, were intended to conceal and mislead the public,

   including the County and its residents, about the serious adverse consequences froni continued use

   of BI-IP's products. That conduct was intended to reach and ulfluence the County, as well as its

   residents and residents of the State of Hawai`i, among others, to continue unabated use of

   Defendants' fossil fuel products in and outside Hawai'i, resultuzg in the Cotnity's injuries.

                    j.      BHP has advertised in print publications circulated widely to Hawai`i

   consumers, including but not limited to the Wcrll Str-eetJournccl and Fortu»e. These advertisements

   contained. no waming conunensurate with the risks of BHP's products. Moreover, these

   advertisements also contained false or niisleading statements, misrepresentations, and/or material




                                                     23
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 177 of 288                                PageID
                                  #: 334




    omissions obfiiscating the connection between BHP's fossil fuel products and climate change,

    and/or misrepresenting BHP's products or BHP itself as enviromnentally friendly.

                   k.      A substantial pot-tion of BHP's fossil fuel products are or have been

    manufactured, retined, traded, distributed, promoted, niarketed, sold, and/or consumed in Hawai' i,

    from which BHP derives and has derived substantial revenue. For example, BHP owned and

    operated a fossil fiiel refinery in Kapolei on O'ahu during the time relevant to this litigation. BHP

    conducts and controls, and/or has conducted and controlled, either directly or through franchise

    agreements, retail fossil- fuel sales at more than thii-ty BHP-branded retail peti-oleum service

    stations throughout Hawai`i, at which it is engaging or at tinies relevant to this complaint has

    engaged in the promotion, marlceting, and advertisement of its fossil fuel products.

           24.     BP Entities

                   a.      BP P.L.C. is a multinational, vertically integrated energy and petrochemical

   company, registei-ed in England and Wales with its priiicipal place of business in London, England.

   BP P.L.C. consists of tliree main operating segments: (1) exploration and production, (?) refining

   and marketing, and (3) gas power and renewables. BP P.L.C. is the ultimate parent company of

   numerous subsidiaries, referred to collectively as the "BP Group," wliich eYplore for and extract

   oil and gas worldwide; refine oil into fossil fuel products such as gasoline; and market and sell oil,

   fuel, other refined petroleum products, and natural gas worldwide. BP P.L.C.'s subsidiaries

   explore for oil and natural gas under a wide range of licensing, joint an•angement, and other

   contractual agreements.

                   b.     BP P.L.C. controls and has controlled companywide decisions about the

   quantity and extent of fossil fuel production and sales, including those of its subsidiaries. BP P.L.C.

   is the ultiniate decisionmaker oti fundamental decisions about the BP Group's core business, i.e.,



                                                     24
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 178 of 288                              PageID
                                  #: 335




    the level of companywide fossil fuels to produce, including production among BP P.L.C.'s

    subsidiaries. For instance, BP P.L.C. reported that in 2016-17 it brought online thu-teen major

    exploration and produetion projects. Those contributed to a 12-percent increase in the BP Group's

    overall fossil fuel product production. Those projects were carried out by BP P.L.C.'s subsidiarie.s.

    Based on those projects, BP P.L.C. expects the BP Group to deliver to customers 900,000 bai-rels

    of new product per day by 2021. BP P.L.C. fiu-ther reported that in 2017 it sanctioned three new

    exploration projects in Trinidad, India, and the Gulf of Mexico.

                   C.      BP P.L.C. controls and has controlled companywide decisions related to

    marketinb, advertising, climate change and greenhouse gas emissions fi•om its fossil fuel products,

    and cotniiiunications strategies concerning climate change and the link between fossil fuel use and

    impacts on the environment and communities from climate change, including those of its

    subsidiaries. BP P.L.C. makes fossil fuel production decisions for the entire BP Group based on

    factors including climate change. BP P.I.,.C.'s Board is the 1lighest decision-making body within

    the company, with duect responsibility for the BP Group's climate change policy. BP P.L.C.'s

    chief executive is responsible for maintaining the BP Group's system of inte.rnal control that

    goveins the BP Group's business conduct. BP P.L.C.'s senior leadership directly oversees a carbon

    steering group, which manages climate-related matters and consists of two committees overseen

    directly by the board that focus on climate-related investments.

                   d.      Each of BP P.L.C.'s subsidiaries functions as an alter e.go oF BP P.L.C.,

    including by conducting fossil fuel-related business in Hawai'i that BP P.L.C. would othei•wise

    conduct if it were present in Ha,,vai`i, sharing directors and ofticers with supervisory roles over

    both BP P.L.C. and the subsidiary, and employing the same people.




                                                    25
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 179 of 288                                 PageID
                                  #: 336




                    e.      Each of BP P.L.C.'s subsidiaries functions as an agent of BP P.L.C.,

    including by conducting activities ul Hawai' i at the direction of their parent company or companies

    and for the parent company or companies' benefit. Specifically, the subsidiaries fut-tliered the

    parents' campaign of deception and denial through niisrepresentations, omissions, and failures to

    warn, which resulted in climate injuries in Hawai`i and increased sales to the parents.

                    f.      BP America Inc. is a wholly owned subsidiary of BP P.L.C. that acts on BP

    P.L.C.'s behalf and subject to BP P.L.C.'s cotitrol. BP America lnc. is a vertically integrated

    energy and petrochemical company incoi-porated in the State of Delaware with its headquarters

    and principal place of business in Houston, Texas. BP America Inc., consists of numerous

    divisions and affiliates in all aspects of the fossil fiiel industiy, including exploration for and

    production of crude oil and natural gas; manufacture of petroleum products; and transportation,

    marketing, and sale of crude oil, nattu•al gas, aZd petroleum products. BP America Inc. is registered

    to do business in Hawai'i ant-1 lias a registered agent for service of process in Honohilu, Hawai'i

    BP America Inc. was foi-merly known as, clid or does business as, and/or is the successor in liability

    to Amoco Corpoi-ation, Amoco Oil Company, ARCO Products Company, Atlantic Richfield

    Delaware Coiporation, Atlantic Richfield Company (a Delaware Corporation), BP Exploration &

    Oil, Inc., BP Products North America Inc., BP Amoco Coiporation, BP Amoco Pic, BP 011, Inc.,

    BP Oil Company, Sohio Oil Company, Standard Oil of Ohio (SOHIO), Standard Oil (Indiana),

    The Atlantic Riclitleld Cotnpany (a Pennsylvania coi-poration) and its division, the Arco Cheniical

    Company

                    g.      Defendants BP P.L.C. and BP America, Inc., together with theii-

    predecessors, successors, parents, subsidiaries, affiliates, and divisions, are collectively refen-ed to

    herein as "BP."



                                                      26
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 180 of 288                                PageID
                                  #: 337




                    h.      BP has and continues to tortiously distribute, market, advertise, and

    promote its products in Hawai`i, with knowledge that those products have eaused and will continue

    to cause climate crisis-related injuries in 1-lawai` i, including to the County. BP's statements in and

    outside of Hawai`i made in tinthei-ance of its campaign of deception and denial, and its clu•onic

    failure to warn consumers of global waiining-related hazards when it marketed, advertised, and

    sold its proclucts both in and outside of Hawai' i, were intended to conceal and mislead the public,

    including the County and its residents, about the serious adverse consequences from continued use

    of BP's products. That conduct was intended to reach and influence the County, as well as its

    i-esidents and residents of the State of Hawai`i, among others, to continue unabated use of

    Defendants' fossil fuel prodticts in and outside Hawai'i, resulting in the County's injuries.

                   i.      Over the last twenty-five years, BP has spent substantially on radio,

    television, and/or outdoor advei-tisements in the Hawai` i market related to its fossil fuel products.

    During that period, BP also advertised in print publications circulated widely to Hawai`i

    consumers, including but not limited to the New York Tiirres, ffirll Str•eet Journal, Thyae, Fortitne,

    The Netiv Yorker, The Aticrntic, and Newsn•eek. These advertisements contained no warning

    commensurate with the risks of BP's products. Moreover, these advertisements also contained

    false or misleading statements, misrepresentations, and/or material omissions obfuscating the

    connection between BP's fossil fuel products and climate change, and/or misrepresenting BP's

   products or BP itself as enviroiunentally friendly.

                   j.      A substantial portion of BP's fossil fuel products are or llave been supplied,

   transported, traded, distributed, pronioted, marketed, sold, and/or consumed in Havvai'i, from

   which BP derives and has derived substantial revenue. For example, BP directly and through its

   subsidiaries and/or predecessors-in-interest supplied substantial quantities of fossil fuel products,



                                                     ?7
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 181 of 288                                PageID
                                  #: 338




    inclucting, but not limited to, crude oil, to Hawai'i during the period relevant to this litigation. At

    times relevant to this complaint, BP engaged in the production of crude oil in Alaska, a substantial

    portion of whicli is shipped to, shipped through, and sold to refinery custoiners in Hawai`i. BP

    niaintains an interactive website by which it directs prospective customers to retail locations in

    H.awai'i offering BP's fossil fuel products for sale, including, but not limited to, its Castrol brand

    of lubi-icants. BP offers a proprietary credit card known as the "BP Credit Card," which allows

    consumers in Hawai`i to pay for gasoline and other products. Consumers who use the BP Credit

    Card receive various rewards; including discounts on gasoline purchases.

           25.     1VIaratlion Petroleuin Cod•poration

                   a.      Maratlion Petroleum Coi-poration is a multinational energy company

    incoiporated in the State of Delaware and with its principal place of business in Findlay, Ohio.

    Marathon Petroleum Coiporation was spun off frotn the operations of Marathon Oil Corporation

    in 2011. It consists of nlultiple subsidiaries and affiliates involved in fossil fuel product refining,

    marketing, i-etail, and transport, including both petroleum and natural gas products. Marathon

    Petroleuni Corporation merged in October 2018 with Andeavor Corporation, formerly known as

    Tesoro Coi-poration.

                   b.      Mar-athon. -Petreleum Corporation is a successor- i n-interest to Tesoro

    Corporation and Tesoro Hawaii Corporation.

                   C.      Marathon Petroleum Coiporation controls and has controlled companywide

    decisions about the quantity and extent of its fossil fuel production and sales, including those of

   its subsidiaries. Marathon Petroleum Corporation determines whether and to what extent its

   holdings marlcet, produce, and/or distribute fossil fuel products.




                                                     ~
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 182 of 288                              PageID
                                  #: 339




                   d.      Marathon Petroleum Coi-poration controls and has controlled companywide

   decisions related to marketing, advertising, climate change and breenhouse gas emissions from its

   fossil fuel products, and conununications strategies concerning climate change and the link

   between fossil fuel use and impacts on the envirotunent and communities from climate change,

   including those of its subsidiaries.

                   e.      Each of 1Vlarathon Petroleum Corporation's subsidiaries functions as an

   alter ego of Marathon Petroleum Coiporation, including .by conducting fossil fuel-related business

   in Hawai`i that Marathon Petroleum Corporation would otherwise conduct if it were present in

   1-Iawai'i, sharing directors and officers with supervisory roles over both Marathon Petroleum

   Coiporation and the subsidiary, and employing the same people.

                   £       Each of Marathon :Petroleum Corporation's subsidiaries functions as an

   agent of Marathon Petroleum Corporation, including by conducting activities in Hawai' i at the

   direction of their parent conipany or companies and for the parent company or companies' benefit.

   Specifically, the subsidiaries furtliered the pare.nts' campaign of deception and denial through

    misrepresentations, omissions, and failures to warn, which resulted in climate injuries in Hawai'i

    and increased sales to the parents.

                   g.      Defendant Marathon Petroleum Corporation and its predecessors,

   successors, parents, subsidiaries, afliliates, and divisions, are collectively referred to herein

    as "Marathon."

                   h.      Marathon has and continues to tortiously distribute, market, advertise, and

    promote its products in Flawai`i, with knowledge that those products have caused and will continue

    to cause climate crisis-related injuries in Hawai'i, including the County's injuries. Marathon's

    stateinents in and outside of 1-lawai'i made ui fui-therance of its campaign of deception and denial,



                                                     ?9
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 183 of 288                              PageID
                                  #: 340




   and its chronic failui-e to warn consumers of global warming-related hazards when it niarketed,

   advertised, and sold its products both in and outside of Hawai`i, were intended to conceal and

   mislead the public, including the County and its residents, about the serious adverse consequences

    from continued use of Marathon's products. That conduct was intended to reach and influence the

   County, as well as its residents and residents of the State of 1-lawai' i, among others, to continue

   unabated use of Defendants' fossil fue.l products in and outside Hawai` i, resulting in the County's

   injuries.

                           Over the last twenty-five years, Marathon has spent substantially on radio,

   television, and/or outdoor advertisements in the FIawai'i market related to its fossil fuel products.

   During that period, Marathon also advertised in print publications circulated widely to H.awai'i

   consumers, including but not limited to the magasine Tiriie. These advertisements contained no

   warning comrnensurate with the risks of Marathori's products. Moreover, these advertisements

   also contained false or misleading statements, misrepresentations, and/or material omissions

   obfuscating the connection between Marathon's fossil fuel products and climate change, and/or

   misrepresenting Marathon's products or Marathon itself as environmentally fi-iendly.

                   j.      A substantial portion of Marathon's fossil fuel products are or have been

    refined, transpoi-ted, traded, distributed, promoted, marketed, manufactured, sold, and/or

   consumed in Hawai`i, froni which Marathon derives and lias derived substantial revenue. For

   example, Marathon marketed, promoted, and sold its gasoline and other fossil fuel products to

   consumers in HaNvai`i, including through over thirty petroleum service stations it owned in Hawai`i

   and operated under the "Tesoro" name. Additionally, during the time relevant to tliis litigation,

   Maratlion owned and operated the largest petroleum retinery in Hawai'i, which was capable of

    retining 94,000 bairels of fossil fuel per day.



                                                      Me
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 184 of 288                               PageID
                                  #: 341




            26.     ConocoPhillips Entities

                   a.      ConocoPhillips is a multinational energy company incorpoi-ated in the State

    of Delaware anct with its pi-incipal place of business in Houston, Texas. ConocoPhillips consists

    of numerous divisions. subsidiaries, and affiliates that can•v out ConocoPhillips's fundamental

    decisions i-elated to all aspects of the fossil fuel industiy, including exploration, extraction,

    production, manufacture, transport, and nlarketing.

                   b.      ConocoPhillips controls and has controlled companywide decisions about

    the quantity and extent of fossil fuel production and sales, including those of its subsidiaries.

    ConocoPhillips detei-mines whether and to what extent its holdings market, produce, and/or

    distribute fossil fuel products. ConocoPlii]lips's most recent annual report subsumes the operations

    of the entire ConocoPhillips group of subsidiaries under its name. Therein, ConocoPhillips

    represents that its value—for which ConocoPhillips maintains ultimate responsibility—is a

    function of its decisions to d'u-ect subsidiaries to explore for and produce fossil fiiels: "Unless we

    successfully add to our existing proved reserves, our future ci-ude oil, bitLnlien, natural gas and

    natural gas liquids production will decline, resulting in an adverse impact to our business."

    ConocoPhillips optimizes the ConocoPhillips group's oil and gas portfolio to fit ConocoPhillips's

    strategic plan. For example, in November 2016, ConocoPhillips announced a plan to generate $5

    billion to $8 billion of proceeds over two years by optimizuig its business portfolio, incltiding its

    fossil fuel product business, to focus on low cost-of-supply fossil fuel production projects that

    strategically fit its development plans.

                   C.      ConocoPhillips controls and has controlled companywide decisions related

    to marketing, advertising, climate change and greenliouse gas emissions from its fossil fuel

    pl-oducts, and coiillilunlcatlons strategles concernmg climate change and the link between fossil



                                                     31
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 185 of 288                              PageID
                                  #: 342




    fuel use and impacts on the envu-onment and communities from climate change, including those

    of its subsidiaries. For instance, ConocoPhillips's board has the higliest level of dir-ect

    responsibility for climate change policy witliin the company. ConocoPhillips has developed and

    implements a coiporate Climate Change Action Plan to govern climate change decision-making

    across all entities ui the ConocoPhillips group.

                      d.   Each of ConocoPhillips's subsidiaries functions as an alter ego of

    ConocoPlullips, including by conducting fossil fiiel-related business in Hawai`i that

    ConocoPhillips would othei-wise conduct if it were present in Hawai' i, sllaring directors and

    officers with supervisoiy roles over both ConocoPhillips and the subsidiary, and employing the

    same people.

                      e.   Each of ConocoPhillips's subsidiaries functions as an agent of

    ConocoPhillips, including by conducting activities in Hawai`i at the direction of their parent

    conipany or companies and for the parent companv or companies' beriefit. Specifically, the

    subsidiaries furthered the parents' campaign of deception and denial through misrepresentations,

    omissions, and failures to warn, which resulted in climate injuries in .Hawai`i and increased sales

    to the parents.

                      £    ConocoPhillips Company is a wholly owned subsidiaiy of ConocoPhillips

    tliat acts on ConocoPhillips's behalf and subject to ConocoPhillips's control. ConocoPhillips

    Company is incorporated in the State of Delaware and has its pi-incipal office in Bartlesville,

    Oklahoma. ConocoPhillips Company is qualilied to do business in Hawai'i and has a registered

    agent for service of process in Honolulu, Hawai`i

                      g.   Phillips 66 is a multinational energy and petrochemical company

    incoi-porated in the State of Delaware and with its principal place of business in Houston... Texas.



                                                       32
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 186 of 288                               PageID
                                  #: 343




    lt encompasses downstream fossil fuel processing, refining, transport, and niarketing segments

    that were formerly owned and/or controlled by ConocoPhillips.

                    h.      Phillips 66 Company is a wholly owned subsidiaiy of .Phillips 66 that acts

    on .Phillips 66's behalf and subject to Pliillips 66's corttrol. Phillips 66 Company is irtcorporated

    in Delaware and has its principal office i.n Houston, Texas. Phillips 66 Company is qualified to do

    business in Hawai`i and has a registered agent for service of process in Honolulu, Hawai'i. Phillips

    66 Company was fonnerly lcnown as, did or does business as, and/or is the successor in liability to

    Phillips Petroleum Company, Conoco, Inc., Tosco Corporation, Tosco Refining Co., and

    Associated Oil (a predecesaor-in-interest of defendant Aloha Petroleum, Ltd.).

                            Defendants ConocoPhillips, ConocoPhillips Company, Phillips 66, Phillips

    66 Company, and their predecessors, successors, parents, subsidiaries, affiliates, and divisions are

    collectively referred to liereiri as "ConocoPhillips."

                    j.      ConocoPhillips has and continues to tortiously disti-ibute, market, advertise,

    and promote its products in Hawai'i, with knowledge that those products have caused and will

    continue to cause climate crisis-related injuries in Hawai`i, incluciing to the County.

    ConocoPhillips's statements in and outside of Hawai'i made in fi.n-therance of its campaign of

    deception and denial, ancl its chronic failure to warn consumers of global warming-related hazards

    when it marketed, advertised, and sold its products both in and outside of Hawai`i, were intended

    to conceal and mislead the public, including the County and its residents, about the serious adverse

    consequences from continued use of ConocoPhillips's products. That conduct was intended to

    reach and influence the County, as well as its residents and residents of the State of Hawai`i, among

    others, to continue unabated use of Defendants' fossil fuel products in and outside Hawai'i,

    resulting in tlie County's injuries.



                                                     33
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 187 of 288                                 PageID
                                  #: 344




                    k.      Over the last twenty-five years, ConocoPliillips has spent substantially on

    radio, television, and/or outdoor advertisements in the Hawai' i market related to its fossil fuel

    products. During that period, ConocoPhillips also advertised 'ui print publications circulated widely

    to H. a,,vai`i consumers, including but not limited to the New York Tinzes, 1Vall StreetJouriaal, Time,

    Sports Illustr•uted, People, Fortarrie, and The Aticcntic. These advertisements contained no warning

    conuiiensurate witli the risks of ConocoPhillips's products. Moreover, these advertisements also

    contaiiied false or misleading statements, misrepresentations, and/or material omissions

-   obfuscating the connection between ConocoPhillips's fossil fuel products and climate change,

    and/or misrepr•esentuig ConocoPhillips's products or ConocoPhillips itself as enviromnentally

    friendly.

                            A substantial portion of ConocoPhillips's fossil fuel products are or have

    been transported, traded, distributed, promoted, marketed, manufactured, sold, and/or consumed

    in HaNvai`i, from which ConocoPhillips derives and has derived substantial revenue. For instance,

    ConocoPhillips transports and delivers crude oil to ptrchasers, refiners, and/or distributors in

    I-lawai'i, including through its subsidiaries. ConocoPhillips 11as owned and/or operated a bulk

    fossil fuel terrninal near Honolulu, at which it received imported fossil fuels for distribution and

    sale throughout H.awai`i. ConocoPhillips conducts and controls, and/or has conducted and

    controlled, either directly or through franchise agreements, retail fossil fuel sales at its branded gas

    station locations throughout Hawai`i, at which it is en~~a~~in, or at times relevant to this complaint

    has engaged in the promotion, marlceting, and advertisement'of its fossil fuel products under its

    various brand nanies, including ConocoPhillips, Plullips 66, and/or 76. ConocoPhillips maintains

    an interactive website available in Hawai'i by which it directs prospective customers to retail

    locations offering its fossil fuel products for sale, including but not limited to 76-branded gasoline



                                                      34
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 188 of 288                              PageID
                                  #: 345




    and sei-vice stations. ConocoPhillips also offers Hawai'i consuniers multiple proprietary credit

    cards, including the "Drive Savvy Rewards Credit Card" and the "76 Fleet Card," which allow

    Hawai`i consumers and business customers to pay for gasoline and otliei- products at Phillips 66-,

    Conoco-, and 76-branded service stat:ions, and which incentivize use of ConocoPhillips's products

    by offering various rewards, including discounts on gasoline purchases. ConocoPhillips further

    maintains smartphone applications, including the "My 76 App" and the "My Phillips 66 App,"

    whicll offer Hawai`i consumers a cashless payment metliod for gasoline and other products at its

    branded service stations. Hawai`i consumers utilize the payment method by providing their credit

    card infonnation through the application. Hawai`i consurners can also receive rewai-ds including

    discounts on gasoline purchases by registering their personal identifying infoimation into the My

    76 App and My Phillips 66 App and using the application to identify and activate gas pumps at

    service stations during a purchase.

           C.      12elevant Non-Parties: Fossil Fuel Industry Associations

           27.     As set forth in greater detail below, each Defendant had actual lcnowledge that its

    fossil fuel products were liazardous. Defendants obtained knowledge of the hazards of their

    products independently and through their menibership and involvement in trade associations.

           28.     Acting on behalf of and under the supervision ancl/or control of Defendants,

    numerous industiy associations and industiy-created front groups, including those listed below,

    conducted early clitnate research, distributed their findings to Defendants, and engaged in a long-

    term course of conduct to misrepresent, omit, and conceal the dangers of Defendants' fossil fuel

    products with the aini of protecting or enliancing Defendants' sales to consumers, including

    consumers in the County. Defendants actively supei-vised, facilitated, consented to, and/oi- directly




                                                     35
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 189 of 288                              PageID
                                  #: 346




    participated in the nu'sleading messaging of these front groups, from whicll they profited

    significantly, including in the form of increased sales in the County—as was the intent.

           29.        The Anrerican Petroleuni Institute ("API") is a national trade association formed

    in 1919 and based in the District of Columbia and registered to conduct activity in Hawai`i. API's

    pui-pose is to advance its individual member's collective business interests, which includes

    increasing consumers' consumption of oil and gas to Defendants' .financial benefit. Among other

    functions, API coordinates among members of the petroleum uidustiy and gathers infonnation of

    interest to the inclustry and disseminates that information to its members.

                 a.          Through membership, Executive Committee roles, and/or budgetary

    funding of API, Defendants have collectively steered the policies and trade practices of API.

    Defendants have also coordinated with API to craft and disseminate misleading messaging

    regarding climate change to advance their shared goal of increasing consumer demand for

    Defendants' fossil fuels. The following Defendants and/or their predecessors -in- interest are and/or

    have been core API members at times relevant to this litigation: Exxon, BP, Shell, Marathon,

    Chevron, BHP, ConocoPhillips, and Sunoco. Executives fi•om some Defendants served on the API

    Executive Committee and/or as API Chairman, which is akin to serving as a coi-porate officer. Foi-

    example, Exxon's CEO served on API's Executive Committee almost contuiuously for over 20

    years (1991, 1996-97, 2001, and 2005-2016). BP's CEO served as API's Chaii-man in 1988, 1989,

    and 1998. Chevron's CEO served as API Chairman in 1994. 1995, 2003, and 2012. Shell's

    President served on API's Executive Cominittee from 2005-06. In 2020, API elected Phillips 66

    Chairman and CEO Greg Garland to serve a two-year tenn as the Presiclent of its Board of

    Directors. Exxon President and CEO Dairen Woods was Board President fi-om 2018 to 2020, and

    ConocoPhillips Cliainnan and CEO Ryan Lance was Board President fi•om 2016 to 2018.



                                                     36
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 190 of 288                             PageID
                                  #: 347




    Exec.utive members of ConocoPhillips, and Marathon also served as menibers of API's Board of

    Directors at various times.

                 b.        Relevant information was shared among API and Defendants and theu-

    predecessors-in-interest tlu•ough (1) API distributing inforination it held to its members and (2)

    participation of otticers and other personnel fi•om Defendants and their predecessors-in-interest on

    API boards, committees, and task forces. Acting on behalf of and under the supervision and control

    of Defendants, API has participated in and led several coalitions, front groups, and organizations

    that have promoted disinformation about fossil fiiel products to consunzers, including the Global

    Climate Coalition, Partnership for a Better Energy Future, Coalition for American Jobs, Alliance

    for Energy and Economic Growth, and Alliance for Climate Strategies. These front groups were

    formed to provide climate disinfoi-ination and advocacy from a nusleadingly objective source,

    when, in fact, they were financed and controlled by Defendants. Defendants have benefited from

    the spread of this disinfoi•mation, because, among other things, it has ensurecl a tluiving consumer

    marlcet for oil and gas, resulting in substantial profits for Defendants.

                 C.        Aecording to its website, API's stated mission includes "influenc[ing]

    public policy in suppoi-t of a strong, viable U.S. oil and natural gas industry," which includes.

    increasing consumers' consumption of oil and gas to Defendants' finaticial benefit. Through their

    Executive Committee roles, API board membership, and/or budgetaiy funding of API, Defendants

    collectively wielded control over the policies and trade practices of API. In addition, Defendants

    directly supervised and participated in API's misleading messaging regarding climate change.

    Defendants used their control ovei• and involvement in API to further their goal of influencing

    consumer demand for their fossil fiiel products through a long-term advertising and

    communications campaign centered on climate change denialism.



                                                      37
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 191 of 288                                         PageID
                                  #: 348




               30.      The Western States Petroleum Association ("WSPA") is a trade association

    representing oil producers in Arizona, California, Nevada, Oregon, and Washington.S The

    following Defendants and/or their predecessors-in-interest are and/or have been WSPA members

    at times relevant to this litigation: Exxon, BP, Chevron, Shell, and ConocoPhillips.9

               31.      The American Fuel and Petrochemical 1\'Ianufacturers ("AFPM") is a national

    association of petroleum and petrochemical companies. AF.PM has promoted disinformation about

    fossil fuel products to consumers tlu-ough its membership u1 Partnership for a Better Energy Future.

    The following Defendants and/oi- their predecessors-in-interest are and/or have been AFPM

    members at times relevant to this litigation, and staff from these Defendants serve or have served

    on AFPM's board of directors: Exxon, BP, Marathon, Shell, Chevron, and ConocoPhillips.10

    AFPM has promoted disinfonnation about fossil fuel products to consumers, including those in

    the County, tlirough its membersliip in Partnership for a Better Energy Future. Defendants have

    benefited trom the spread of this disinformation, because aniong other things, it has ensured a

    thriving consumer market for oil and gas, resulting in substantial profits for Defendants.

               32.     U.S. Oil & Gas Association ("USOGA") is a national trade association

    representing oil and gas producers, formerly known as the Mid-Continent Oil & Gas Association.

    The following Defendants and/or their predecessors-in-interest are and/or have been USOGA

    members at times relevant to this litigation: Exxon, BP, Chevron, Shell, BHP, Marathon

    and ConocoPhillips. 11




    4   About, WESTERN S"fATES PETROLEUM ASs'N , https://www.wspa.org/about (last visited Oct. 7, 2020).
    ~ Icl.
    10   Menrbership Directory, AM. FUE[_ & PETROCiFIMICAL MFRs., https:i/www.afpm.org/membership-directory (last
    visited Oct. 24, 2019).
    '' See, e.g., 1Vlcniber Corupatries, LOUISI~\N A MID-CONTINENT OIL & GAs ASS'N,
    https:/r`www.lmoga.convmembership/member-companies (last visited Oct. 7. 2020).

                                                            38
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 192 of 288                          PageID
                                  #: 349




           33.     Westerii ®il & Gas Association was a California nonprofit trade association

    representing the oil and gas industries consisting of over 75 member companies. Its meinbers

    included companies and individuals responsible for niore than 65 percent of petroleum production

    and 90 percent of petroleum refining and marl:eting in the Western United States. The following

    Defendants ancUor theu• predecessors-in-interest are and/or have been WOGA members at times

    relevant to this litigation: Exxon, Chevron, ConocoPhillips, and Shell.

           34.     'The Iiiformation Council for the EnNironment ("ICE") was forrned by coal

    companies and their allies, including the Western Fuels Association and the National Coal

    Association. Associated companies included Pittsburg and Midway Coal Mining (Chevron).

           35.     T'he Global Climate Coalition ("GCC") was an industry group fonned to oppose

    greenliouse gas emission reduction initiatives. GCC was founded in 1989, shortly after the first

    meeting of the lntergovernmental Panel on C.limate Change ("IPCC"), the United Nations body

    for assessing the science related to climate change. GCC disbandeci in or around 2001. Found'u1g

    members included API.Over the course of its existence, GCC corporate members included Amoco

    (BP), API, Chevron, Exxon, Ford, Shell Oil, Texaco (Chevron) and Phillips Petroleum

    (ConocoPhillips). Over its existence other members and funders included ARCO (BP), and the

    Western Fuels Association.

    III. AGENCY

           36.     At all times herein mentioned, each of the Defendants was the agent, sei-vant,

    partner, aider and abettor, co-conspu•ator, and/or joint venturer of each of the remaining

    Defendants herein and was at all times operatuig and acting within the pui-pose and scope of said

    agency, service, employment, partnership, conspiracy, and joint venture and rendered substantial




                                                    39
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 193 of 288                                  PageID
                                  #: 350




    assistance and encouragement to the other Defendants, knowuig that their conduct was wrongful

    and/or constituted a breach of duty.

            37.     All Defendants, by and through non-party fossil fuel trade associations and industiy

    groups, conspired to conceal and misrepresent the known dangers of fossil fuels, to knowingly

    withhold infoi-mation regarding the effects of usuig fossil fiiel products, to discredit climate change

    science and create the appearance such science is uncel-tain, and to engage in massive campaigns

    to promote heavy use of their fossil fiiel products, which they knew would result in injuries to the

    County. Through their own actions and the actions of their agents, and tllrough their membersliip

    and pal-ticipation in fossil fuel industry trade associations, each Defendant was and is a member of

    that conspiracy. Defendants committed substantial acts to fu►•ther the conspu•acy in Hawai' i by

    making misrepresentations and onlissions to Hawai'i consumers and failing to warn them about

    the disastrous effects of fossil fuel use. A substantial effect of the conspiracy has also and will also

    occur in Hawai'i, as the County has suffered and will suffer injuries fi•om Defendants' wTongful

    conduct i.nclud'uig, but not limited to, sea level rise, flooding, erosion, loss of wetlands and beaches,

    d.rought, wildtire, extreme precipitation events, and other social and economic consequences of

    these environmental changes. Defendants knew or should have known, based on information

    passed to them from their internal research divisions and affiliates, trade associations and industry

    groups, that their actions in Hawai`i and elsewhere would result in these injuries in and to Hawai'i

    and the County. Finally, the climate effects described herein are direct and foreseeable resulta of

    Defendants' conduct in fiu-therance of the conspiracy.

    iV.     JURISIDIC'f'I®N AND VENUE

            38.     This CoLirt has subject matter jurisdiction over this civil actioll under 1-lawai'i

    Revised Statutes section 603-21.5.



                                                       m
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 194 of 288                               PageID
                                  #: 351




            39.     This Court has personal jar-isdiction over each Defendant either because they are

    domiciled in Hawai`i; were served with process in Hawai`i; are organized utider the laws of

    Haxvai`i; and/or maintain their principal place of business in Hawai`i; or because they transact

    business in Hawai`i; perform worlc in Hawai`i; contract to supply goods, manufacture products, or

    provide services in Hawai`i; advertise and promote their products in Fiawai'i; caused tortious

    injitry in Hawai'i; engage in persistent courses of conduct in Hawai`i; derive substantial revenue

    from manufactured goods, products, or services used or consuined in Hawai`i; and/or have

    interests in, use, or possess real propert_v in Hawai`i.

            40.     Venue in this Court is proper under Hawai'i .Revise.d Statutes section 603-36(5.)

    because the County's claims for relief arose in the Cotmty of Maui.

    V.      FAC'I'ITAI, BACf;Gf2flIJND

           A.       Cliniate Disruption—Cause and Effects

            41.     Human-caused warming of the Earth is unequivocal. As a result, the atmosphere

    and oceans are warming, the sea level is rising, snow and ice cover is diminishing, oceans are

    acidifying, and hydrologic systems have been altered, among otlier environmental changes.

            42.     The mechanism by which lzuman activity causes global wannulg and climate

    disruption is well established: ocean and atmospheric wanning is overwhelmingly caused by

    anthropogenic greenhouse gas emissions.

            43.     Greenhouse gases are largely byproducts of humans conzbusting fossil .fuels to

    produce energy and using fossil fuels to create petrochemical products.

            44.     Prior to World War II, most anthropogenic CO2 enZissions were caused by land-use

   practices, such as forestry and agriculture, which altered the ability of the land and global biosphere

   to absoi-b CO2 from tlie atmosphere; the impacts of such activities on Earth's climate were



                                                      41
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 195 of 288                                                                            PageID
                                  #: 352




    relatively minor. Since that time, however, both the annual rate and total volume of anthropogenic

    CO2 emissions liave increased enoi-mously following the advent of major uses of oil, gas, and coal.

                      45.           The graph below illustrates that fossil fuel emissions are the dominant source of

    increases in atmospheric CO2 since the mid-twentieth century.

         id}                                     Gloaal anthropogenic CO2 emissions                                            Cumulative COa
                            Quantitave intormation o€ CN 4 ard N2 0 emisiitzn time 3eries from 1850 to 1970 is liniitel            emissions
                  4"
                  3          7q   Fossif fuels, cement and flar(ng                                                    ~.    2000            i
                                   Fn :.5try aitd other iand use
                  2                                                                                                         1500 -
              N                                                                                                            N
          a
          V Z
                                                                                                                                      T

                  1                                                                                                        ~500 ~

                                                                                                                               0        ~
                       1850                             1900                      195t1                       2000                   1750 17_50
                                                                     Year
                                                                                                                                     1970 2011


                                                      Figure i: Global Anthropogenic CO2 iJmissionst'-

                      46            The recent acceleration of fossil fuel emissions has led to a cotTespondingly sharp

   spike ul atmosphei-ic concentration of CO2. Since 1960, the concentration of CO2 in the atmosphere

   has gone froni under 320 parts per tnillion ("ppm") to approximately 4l 5 ppm.13 The rate of growth

   of atmospheric CO2 is atso accelerating. From 1960 to 1970, atmospheric CO2 increasecf by an

   average of approximately 1 ppm per year; in the last five years, it has increased by more than 2.5

   ppm per year. 14

                      47.          The graph below indicates the tight nexus between the sharp increase in emissions

    from the combustion of fossil fuels and the steep rise of atmospheric concentt•ations of CO2.



    12   See IPCC 2014 SYNTEiEsis REPoitr, supra note 3, at 3.
   1' Global Monitoring Laboratory, I P•G'!idti 111 .A/7YIobI7hC'17c CQl'170i9 Dlox!(fG', NOAA (last visited Oct. 8, 2020),
   littps : /www.esrl.noaa.gov/gmd/ccgg,'•trends.
    14 jLl.


                                                                                  42
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 196 of 288                                                              PageID
                                  #: 353




    CO2 in the atrnasphere and annuat emissians (1750-2019)
           420                                                                                                                im

        NO.                                                                                                                   35
     ~
     a
     ~ 380                                                                                                                    30 0
     L                                                                                                                           m
                                                                                                                                 3
     ~ 360                                                                                                                    25      LA
     ~                                                                                                                                a
     ~
     Cl.                                                                                                                              ~
                                                                                                                                      ~
      . 340                                                                                                                   ZO ~
    0
     u
     v 320                                                                                                                    15 w'
    G)
    ~                                                                                                                                 ~
                                                                                                                                      -+,
    CL                                                                                                                                ~
     o 300                                                                                                                    10 ~
     E
     W                                                                                                                               .~
     0s
        ~M                                                                                                                      ~


           260                                                                                                                  0
             1750      1780        1810      1340       1870          1900   1930       1960           1990           2020
                                                               year
                                                                                                               Kri.f++3 Z.h111t1fe.sC1Y
                                                                                       Ost,I; h:Or.,:•, ErF-7, Gi-r V+if.:rld ir. Ln'It:j
                                                                                                                                  "



                    Figure 2: Atmospheric C®z Concentration and Annual Eniissionsl'

             48.      Because of the increased bui-ning of fossil fuels, concentrations of greenliouse gases

   in the atmosphere are now at a level unprecedented in at least 3 million years. I6

             49.      As greenhouse gases accumulate in the atmosphere, the Earth radiates less energy

   back to space. This accumulation and associated disruptioti of the Earth's energy balance have

   myi-iad environmental and physical consequences, including, but not limited to, the following:

                      a.       Wanning of the Earth's average surface temperature both locally and

   globally, and increased fi•equency and intensity of heatwaves; to date, global average air



   '' Rebecca Lindsey, Clirnnte Chan;e.• Atrnosplieric Carbon Dio.i•icle, NOAA (Aug. 14. 2020)7
   https:/%"xvww.cl imate.gov/news-features/understand ine-elimate/climate-change-atmosplieric-carbon-dioxide.
   ~ 6 More CO2 tlran e.ver• before irt 3 rnillion vems, slroivs unprecedented comhuter sirnulatiorr, SCIENCE DAIL1' (Apr.
   3, 2019), https:/hwww.sciencedaily.com/releases/2019,'04/190403155436.htm; see also IPCC 2014 SvNTxESIS
   REPOR'r, supr•a note 3, at 4.

                                                               43
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 197 of 288                               PageID
                                  #: 354




    temperatures have risen approxiniately 1 degree C(1.8 degrees F) above preindustrial

    temperatures; temperatures in particular locations have risen more;

                    b.       Sea level rise, due to the thermal expansion of warniing ocean waters and

    i-unoff from melting glaciers and ice sheets;

                   C.        Flooding and inundation of land and infi-asti-ucture, increased erosion,

    higher wave i-un-up and tides, increased fi-equency and severity of stonn surges, saltwater

    intrusion, and other impacts of higher sea levels;

                   d.        Changes to the global climate, and generally toward longer periods of

    drought interspersed with fewei- and more severe periods of precipitation, and associated impacts

    on the quantity and quality of water resources available to both huinan and ecological systems;

                   e.        Increased fi-equency, intensity, and destnictive force of wildfires, due to

    shifts in the hydrologic cycle that result in increased fiiel availability and changing wind patterns;

                   £         Ocean acidification, due to the increased uptake of atmospheric carbon

    dioxide by the oceans;

                   g.        Increased frequency and intensity of extrenle Weather events due to the

    increase in the atmosphere's ability to hold moisture and increased evaporation;

                   h.      Changes to terrestrial and mai-ine ecosystems, and consequent inipacts on

    the range of flo.ra and fauna; and

                   i.      Adverse impacts on human health associated with extreme weather,

    extrenie heat, decreased air quality, and vector-bome illnesses.

           50.     As discussed 'ui Part V.H, ll1fYL1, these consequences of Defendants' conduct and its

    exacerbation of the climate crisis are already impacting the County and w411 continue to increase

    in severity in the County.



                                                     44
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 198 of 288                                                            PageID
                                  #: 355




              51.       Without Defendants' exace.rbation of global warming caused by their conduct as

    alleged herein, the current and fiiture physical and environtnental changes caused by global

    warming would have been far less than those observed to date. Similarly, effects that will occur in

    the future would also be far less."

              B.        Attribution

              52.       Defendants' effot-ts between 1965 and the present to deceive about the

    consequences of the nonnal use of their fossil fiiel products; conceal the hazards of those products

    fi•om consumers; promote theii- fossil fuel products despite knowing the dangers associated with

    those products; doggedly campaign against regulation of those products based on falsehoods,

    omissions, and deceptions; and failure to pursue less hazardous alternative pi-oducts available to

    them; unduly inflated -the market for fossil fuel products. Conseqiiently, substantially more

    antluopogenic greenhouse gases have been enutted into the environment than would have been

    absent that conduct.

              53.       By quantifying greenhouse aas pollution attributable to Defendatits' products and

    conduct, climatic and environrnental responses to those emissions are also calculable, and can be

    attributed to Defendants on an individual and aggregate basis.

              54.       Defendants' conduct caused a substantial pot•tion of global atmospheric greenhouse

    gas concentrations, and the attendant historical, projected, and committed disi-uptions to the

    environment and consequent injuries to the County—associated therewith.

              55.       Defendants, inclividually and together, have substantially and measurably

    contributed to the County's cliniate crisis-related injuries.


      Se.e. e.g., Peter U. Clark et al., Consequerlces of Ttiverrtv-First Celatl~l~- Polict ,for:llt[!Il-~IIiIIelUlial Cllnlate a17(I
    Seca-Lerel ClzarrgE:, 6 N.aTU[tE C►.thtATE CE-I ANGE 360, 365 (2016) ("Our modelling suggests that the human carbon
    footprint of about [470 billion tons] by 2000 ... has already comcnitted Earth to a[global mean sea level] rise of
    —1.7m (ran,e of 1.2 to 2.2 m).'°).

                                                                    45
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 199 of 288                                                      PageID
                                  #: 356




               C.       Defendants d'Vent to Great Lengths to iJnderstand, and Either Knew or Should
                        Have Known About, the I3angers Associated with Their Fossil Fuel Products.

               56.      The fossil fuel industry has lcnown about the potential warnung effects of

    greenhouse gas emissions since as early as the 1950s. In 1954, geochemist Harrison Brown and

    his colleagues at the California lnstitute of Technology wrote to API, informing the trade

    association that prelinunaiy tneasurements of natural archives of carbon in tree rings indicated that

    fossil fuels had caused atmospheric carbon dioxide levels to increase by about 5% since 1840.18

    API funded the scientists for various research projects, and measurements of carbon dioxide

    continued for at least one year and possibly longer, although the results were never published or

    othei-wise made available to the public. t9

               57.      hi 1957, H.R. Brannon of Humble Oil (predecessor-in-interest to ExxonMobil)

    measured an increase in atmospheric carbon dioxide siinilar to that ineasured by Harrison Brown.

    Brannon communicated this uiformation to API. Brannon knew of Brown's measurements,

    compared them with his, and found they agreed. Brannon published his results in the scientific

    literature, which was available to Defendants and/or theu• predecessors-in-interest.'-0

               58.      hi 1959, API organized a centennial celebration of the American oil industry at

    Columbia University.'~ High-level representatives of Defendants were in attendance. One of the

    keynote speakers was the nuclear physicist Edward Teller. Teller warned tlie industry tllat "a

    temperature rise corresponding to a 10 per cent increase in carbon dioxide will be sufficient to

    melt the icecap and submerge ...[a]Il the coastal cities." Teller added tliat since "a considerable


         See Benjamin Franta, Earlti- Oil Irnlustr7- KnowledJe of CO2 atid Global FYarming, 8 NATUrzE CLI,,-IATE CH.aNGE
    1024, 1024-25 (2018).
    19 Id.
    20 H.R. Brannon, Jr. et al., Radiocai•borr Ei•idence oir the. Dilntion of A trrrosplrei•ic catd Oceanic Carbotr hv Carboyi
    fronz Fossil Fuels, 38 ANIF.RICAN GEOPf-IYSICaL UNION TRANSACl'IONs 643. 643-50 (1957).
    -t   See ALLAN NEViNS & ROCiER"I' G. DUNLOP, ENERGY AND M.AN: A SYti1POSIUNI ( Appleton-Century-Crofts,            New•
    York 1960); see also Franta, supra note 18, at 1024-25.

                                                                .R
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 200 of 288                                                   PageID
                                  #: 357




    percentage of the human race lives in coastal regions, I think that this chemical contamination is

    more serious than most people tend to believe."

             59.       Following his speech, Teller was asked to "sumniarize briefly the danger froni

    increased carbon dioxide content in the atniosphere in this century." He responded that "there is a

    possibility the icecaps will stai-t meltinQ and the level of the oceans will begin to rise."

             60.       By 1965, concetn over the "potential for fossil luel products to cause disastrous

    global warniing reaehed the highest levels of the United States' scientific community. In that year,

    President Lyndon B. Johtison's Science Advisory Committee's Environmental Pollutioti Panel

    repoi-ted that a 25% increase in carbon dioxide concentrations could occur by the year 2000, that

    such an increase could cause significant global warmuig, that melting of the Antarctic ice cap and

    i-apid sea level rise could result, and that fossil fuels were the clearest source of the pollution.'-'
                                                                                                          `

             61.       Three days after President Jolulson's Science Advisoty Comtnittee report was

   published, the president of API, Frank Ikard, addressed leaders of the petroleum industry in

   Chicago at the trade association's annual meeting. Ikard relayed the findings of the report to

   industry leaders, saying,

             The substance of the repoi-t is that there is still time to save the world's peoples
             fi•om the catastrophic consequence of pollution, but time is rumiing out.23

   Ikard also relayed that "by the year 2000 the heat balance will be so modified as possibly to cause

   marlced changes in climate beyond local or even national effoi-ts" and cluotcd the repoi-t's titiding

   that '`the pollution from internal combustion engines is so serious, atid is growing so fast, that an

   alternative nonpolluting means of powering automobiles, buses, and trucks is likely to become a

   national necessity."


   2' PRESIDGNT'S SCIGNC'L- ADVISORI" CO(\-iIMITTC6, Restorixg tlre Oualitti~ qf 'Ortr Envit^onrrterrt: Reha•t of'the.
   Eravironrrtental Pollutiorr Prenel9, 119-24 (Nov. 1965), https:i/hdLhandle.net/2027/'ucl.b4315678.
   '-' Sec. Frarita. suhra note 18. at 1024-25.


                                                                47
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 201 of 288                                           PageID
                                  #: 358




             62.     Thus, by 1965, Defendants and their predecessors-in-interest were aware that the

    scientific conununity had found that fossil fuel products, if used profligately, would cause global

    warming by the end of the century, and that such global warming woulcl have wide-ranging and

    costly consequences.

             63.     In 1968, API received a report fi-om the Stanford Research Institute, which it had

    hired to assess the state of research on environmental pollutants, including carbon dioxide.'-4 The

    assessment endorsed the findings of President Johnson's Scierttitic Advisory Council from tliree

    years prior, stating, "Significant temperature changes are almost certain to occur by the year 2000,

    and ... there seems to be no doubt that the potetitial damage to ow environment could be severe."

    The scientists wanled of "meltiiig of the Antarctic ice c.ap" and informed APl that [p]ast and

    present studies of CO2 are detailed and seenl to explain adequately the present state of CO2 in the

    atmosphere." What was missing, the scientists said, was worl: on "air pollution technology and

    ... systems in which C.02 emissions would be brougllt under control."2'

             64.     In 1969, the Stanford Research Institute delivered a supplemental report on air

    pollution to API, projecting with alarming particularity that atmospheric COz concentrations

    would reach 370 ppm by 200026—almost exactly what it turned out to be (369 ppm).27 The report

    explicitly connected the rise in CO2 levels to the combustion of fossil fiiels, finding it "unlikely

    that the observed rise in atmospheric COz has been due to changes in the biosphere."




     Elmer Robinson & R.C. Robbins, Soaarces, .4burrclance, and Fate qf'Gaseous.4trrrospheric Pollr.rtants, STANFORD
    21
    RESE:aRCH INST. (Feb. 1968), https:,'/www.smokeandfumes.org/documents,`documentl6.
    '' Id.
    26Elmer Robinson & R.C. Robbins, Sout•ces, Abunclairce, ancl Fate of Gaseous Atmospheric Pollutants Suhplc.n2ent,
    ST:W FORD RESEARCI-1 INS'f. (June 1969).
    I'NASA GODDARD INST. FOR SPACE STUDIES, Globcll lYleatt CO? iV11xtrrg Ratlos (ppnl): Obsen'atlotls,
    https:/.'data.giss.nasa.gov/modelforce,'ghgasesiFiglA.ext.txt (tast visited Oct. 8, 2020).
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 202 of 288                                           PageID
                                  #: 359




            65.      By virtue of their memberships and pai-ticipation in API at that time, Defendants

    i-eceived or sliould have received the Stanford Research Institute reports and were on notice of

    theii- conclusions.

            66.      In 1972, API members, includ'u1g Defendants, received a status report on all

    envu-onmental research projects funded by API. The report sununarized the 1968 SRI report

    describing the impact of fossil fuel products, including Defendants', on the environment, includirtg

    global wanning and attendant consequences. Defendants and/or their predecessors-in-uiterest that

    received this report include, but were not limited to: American Standard of Indiana (BP), Asiatic

    (Shell), Ashland (Marathon), Atlantic Richfield (BP), Bi-itish Petroleum (BP), Chevron Standard

    of California (Chevron), Esso Research (ExxonMobil), Ethyl (fonnerly affiliated witllEsso, which

   was subsumed by ExxonMobil), Getty (ExxonMobil), Gulf (Chevron, among others), Humble

    Standard of New Jersey (ExxoruvIobil/Chevron/BP), Marathon, Mobil (ExxonMobil), Pan

    American (BP), Shell, Standard of Oliio (BP), Texaco (Chevron), Union (Chevron), Skelly

   (Exxoi-LlVlobil), Colonial Pipeline (ownership has included BP, ExxonMobil, and Chevron entities,

    among others), Continental (ConocoPhillips), Dupont (foriner owner of Conoco), Phillips

   (ConocoPhillips), and Caltex (Chevron).'-s

            67.      In 1977, James Black of Exxon's Products Research Division presented to the

   Exxon Coiporation Management Conunittee on the greenhouse effect. The next year, in 1978,

   Black presented to another uiternal Exxon 4-group,
                                             1
                                                      PERCC. In a memo to the Vice President of

   Exxon Research and Engineering, Black sununarized his presentations.29 He reported that "cun•ent



   -y Atit. PETROLEUn-t INS'r., Environ,nental Resemrch, A Status Report, Committee for Air & Water Conservation (Jan.
   '
   1972), http://files.eric.ed.bov/fulltext/ED066339.pdf.
   "' Letter from J.F. Black, Exxon Researcli and Engineering Co., to F.G. Turpin, Exxon Research and Engineering
   Co.. The GreeTzlrouse EJf'ect, CuiHATEFILES (June 6, 1978), http:,''/'www.climatefiles.com/exxonmobil/1978-exxon-
   tnem o-on-greenhouse-effect-for-eYxon-corporation-management-com m i ttee.

                                                            49
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 203 of 288                                          PageID
                                  #: 360




    scientific opinion overwhelmingly favors attributing atmospheric carbon dioxide increase to fossil

    fuel coiisumption," and that doubling atniospheric carbon dioxide, accordinc, to the best climate

    model available, would "produce a mean temperature increase of about 2°C to 3°C over most of

    the earth," with two- to three-times as much warming at the poles. The tigure below, reproduced

    from Blacic's memo, illustrates Exxon's understanding of the timescale and ma(rnitude of global

    warming its products would cause.


                                       HOW PREDICTED dT
                              COMPARES WiTH RECENT TEMPERATURES




                                                                                                       N
                                                       EslimaledPotar RegionsTemperature,.K°
                                                                                                  ~
                                                                                              0
                                                                                              0
                                                                                          0
                                                                                          s
                                                                                       0
                                                                                      a           ,#
                                                                                                       5
                                           Estimoled t}lobal Mean

                              Approximflte Ftnnge oi     Observed Mean          a
                              Uadistcrrbed Otimate       Nortt~ernttemispttere ,a
                              in Post Few Centuries       Temperolure
                               l..' ,✓


                      4~ 1850              1900             1950             2000                 2050
                      v                                    YEAR




              Figure 3: Future global warming predicted internally by Exxon in 197730

   The inipacts of such global warniing, Black reported, wotild include "more rainfall," whicli would

   "benefit some areas and would liarm others." "Some countries would benefit, but otliers could

   have their agricultural output reduced or destroyed." "Even those nations which are favored,


   30 Id. The company predicted global warming of 3°C by 2050, with 10°C of wanning in polar regions. The
   difference between the daslied and solid curves prior to 1977 represents global wanning that Exxon believed may
   already have been occurring.

                                                          50
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 204 of 288                                            PageID
                                  #: 361




    liowever, would be damaged for a wlule since their agricultural and industrial patterns have been

    establislied on the basis of the present climate." Black reported that "It is currently estimated that

    mankind has a 5-10 yr. time window to obtain the nece.ssary information" and "establish what
                                                                                                           r
    must be done," at whicli time, "liard decisions regarding changes in energy strategies might

    become critical."

            68.      Also in 1977, Henry Shaw of the Exxon Research and Engineering Technology

    Feasibility Center attended a meeting of scientists and governniental officials in Atlanta, Georgia,

    on developing research programs to study carbon dioxide and global warming.31 Shaw"s internal

    memo to Exxon"s John W. Harrison reported that "The climatic effects of carbon dioxide release

    may be the primary limiting factor on energy production fi•om fossil fuels[.]"

            69.      In. 1979, .Exxon"s W.L. Ferrall distributed an intenial niemorandum.32 The memo

    reported that 'wThe most wridely held theory [about global warming] is that: The increase [in catbon

    dioxide] is due to fossil fuel combustion; [i]ncreasing CO2 concentration will cause a warniing of

    the earth's surface; [and t]he present trend of fossil fuel consumption will cause dramatic

    envirorunental effects before the year 2050. [...] The potential problem is great and urgent.'" The

    memo stated that if l.imits were not placed on fossil fuel produ.ction:

            Noticeable temperature changes would occur around 2010 as the [carbon dioxide]
            concentration reaches 400 ppm [parts per million]. Significant climatic changes
            occur around 2035 when the concentration approaches 500 ppm. A doubling of the
            pre-industrial concentration [i.e., 580 ppm] occurs around 2050. The doubling
            would bring about dramatic changes in the world's environment[.]




   ?' Flenry Shaw, Enrirorrnrental Effects of'Carborr Dioxide, CLlM:aTC.INv[;STIGATIONS C"rR. (Oct. 31, 1977),
   https://www. industrydocuments.ucsf.edu /docs/tpw10228.
   ' Letter from W.L. Ferrall, Exxon Research and Engineering Co., to Dr. R.L. Hirsch, Cazt`'olling Atnrosplrer-ic CO,,
   Ct,iNtA'r1:IwEsrtGA-noNs CTrt. (Oct. 16, 1979), https:/,/www.industiydocunients.ucsf.edu/docsimqwl0228.


                                                            51
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 205 of 288                                                 PageID
                                  #: 362




    Those projections proved reinarkably accui-ate: an.nual average atmospheric COz concentrations

    surpassed 400 parts per million in 2015 for the tu-st time in nlillions of years.33 Limiting the carbon

    dioxide concentration in the atmosphere to 440 ppm, or a 50% increase ovei- preindusti-ial levels,

    which the memo said was "asswned to be a relatively safe level for tlle environment," would

    require fossil fuel emissions to peak in the 1990s and non-fossil energy systems to be rapidly

    deployed. Eighty percent of fossil fuel resources, the memo calculated, would have to be left in

    the grouncl to avoid doubling atmospheric carbon dioxide concentrations. Certain fossil fuels, such

    as shale oil, could not be substantially exploited at all.

             70.      In November 1979, Exxon's Henry Shaw wrote to Exxon's Harold Weinberg

    urging "a vety aggressive defensive program in [...] atmosplieric science and climate because there

    is a good probability tliat legislation affecting our busiliess will be passed."''4 Shaw stated that an

    expanded research effoi-t was necessary to "influence possible legislation on environniental

    controls" and "respond" to envii-onmental groups, which had already opposed synthetic fuels

    programs based on carbon dioxide emissions. Sliaw suggested the formation of a"small task force"

    to evaluate a potential program in carbon dioYide and climate, acid rain, carcinogenic particulates,

    and other pollution issues caused by fossil fuels.

             71.      In 1979, API and its members. including Defendants, conveneci a Task Force to

    monitor and share cutting edge climate research among the oil industry. The group was initially

    called the CO2 and Climate Task Force, but in 1980 clianged its name to the Climate and Energy

    Task Force (liereinafter referred to as "API CO2 Task Force"). Membersliip included senior

    scientists and engineers fi-om nearly evely major U.S. and multinational oil and gas company,


    3 " Nicola Jones, Ho,i• the 6Y'orlcl Pusser/ a Cnrbotr Threshold and GVlry It Alatteis, YALc Ew'T 360 (Jan. 26, 2017)-
    http:Ue360.yale.edul`features/how-the-world-passed-a-carbon-thresliold-400ppm-and-why-it-matters.
    31 Meniorandum from H. Shatv to H.N. Weinberg, Researclr irr Atniosphe.ric Science, CL1MATE INVESTIGATfONS
    CTR. (Nov. 19, 1979), https:/.'www.industrydocuments.ucsf.eduidocs/yqw10228.

                                                              52
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 206 of 288                                                       PageID
                                  #: 363




    including Exxon, Mobil (Exxonl'Vlobil), Amoco (BP), Phillips (ConocoPhillips), Texaco

    (Chevron), Shell, Sunoco, Sohio (BP), as well as Standard Oil of California (BP) and Gulf Oil

    (Chevron), among otliers. The Task Force was charged with monitoring govermnent and academic

    research, evaluating the implications of emerging science for the petroleum and gas industries and

    identifying where reductions in greenhouse gas emissions from Defendants' fossil fuel products

    could be made.3'

             72.       In 1979, API prepared a background paper on carbon dioxide and clunate for the

    CO2 and Climate Task Force, stating that CO2 concentrations were rising steadily in the

    atmosphere, and predicting when the first clear effects of global warming might be detected.36 The

    API reported to its members that although global warniing would occur, it would likely go

    undetected until approximately the year 2000, because, the API believed, its effects were being

    teinporarily masked by a natLual cooling trend. However, tlus cooling trend, the API warned its

    members, would i-everse around 1990, adding to tlhe warming caused by carbon dioxide.

             73.       In 1980, APl's CO2 Task Force invited Df. John Laurmann, "a recognized expert

    in the lield of CO2 and climate," to preserit to its members.37 The meeting lasted for seven hours

    and included a"complete technical discussion" of global warming caused by fossil fuels, including

    "tlie scientific basis and technical evidetice of CO2 buildup, impact on society, methods of

    modeling and their consequences, uncertainties, policy implications, and conclusions that can be

    dravvii from present knowledge." Represetitatives fi•om Standard Oil of Ohio (predecessor to BP),


    'S Neela Banerjee, Exxon s Oil lrrcltrstry Pe.ers h'neiv Abottt Clirrtate Dctr:ge.rs in tTre 1970s, Too, INSIDE CLI>\-IATE
    NEWs (Dec. 22. 2015), https:/i'insideclimatenews.org/news/22122o15/exxon-mobil-oil-industry-peers-knew-about-
    cl imate-chanbe-dangers-1970s-american-petroleum-institute-api-sliell-chevron-texaco.
    31 Memorandum from R.J. Campion to J.T. Burgess. Tlie API's 13c1cko7-0utTd Puper on CO 2 Effects, CLl1-I:aTE
    INVESTIG:ITIONS CTR. (Sep. 6, 1979). https://www.industrydocuments.ucsf.edu/docs/IqwI0228.
    ' Letter from Jimmie J. Nelson, American Petroleum Institute, to AQ-9 Task Force. Tlte CO2 Pr-oblenz,, Arlclr-essing
    Research Aoetrcicr Developnrent, CL1tilATE INVESTIGATIONS C-IR. (>Vlar. 18, 1980),
    littps://www.industi-vdOCL[meiitS.L[CSf.edu/docs,'gffIO228.

                                                                 53
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 207 of 288                                      PageID
                                  #: 364




    Texaco (now Chevi-on), Exxon, and the API were present, and the minutes of the meeting were

    distributed to the entire API CO2 Task Force. Laurmann irrformed the Taslc Force of the "scientific

    consensus on the potential for large future climatic response to increased CO2 levels" and that

    there was "strong empirical evidence that [the carbon dioxide] rise [was] caused by antliropogenic

    release of CO2, Inainly fi-om fossil fiiel burning." Unless fossil fuel production and use were

    controlled, atmospheric carbon dioxide w-ould be twice preindustrial levels by 2038, with "likely

    impacts" along the following trajectoly:

             1°C RISE (2005): BARELY NOTICEABLE

            2.5°C RISE (2038): MAJOR ECONOMIC CONSEQUENCES, STRONG
            REGIONAL DEPENDENCE

            5°C RISE (2067): GLOBALLY CATASTROPHIC EFFECTS

    Laurmann wai-ned the API CO2 Task Force that global wanning of 2.5°C could "bring[] world

    economic growth to a halt[.]" Laui-mann also suggested that action should be taken innnediately,

    asking, "Time for action?" and noting that if achieving high niarket penetration for new energy

    sources would require a long time period (e.;., decades), then there wotild be "no leeway" for

    delay. The minutes of the API CO2 Task Force's meeting show that olie of the Task Force's goals

    was "to help develop ground rules for          the cleanup of fuels as they relate to CO2 creation," and

    the Taslc Force discussed the requirenients for a worldwide "energy source changeover" away from

    fossil fuels..

            74.      In 1980, Imperial Oil Limited (a Canadian ExxonMobil subsidiary) reported to

    managers and environmental staff at niultiple affiliated Esso and Exxon companies that there was

   "no doubt" that fossil fuels were aggravating the build-up of CO2 in the atmosphere.'s Imperial


                                                   PROTECTION ACiIVI'rlEs f'OR 1978-1979 (ALIg. 6, 1980),
    31 IndPERIAi, OIL. LTD., REVIEW OE ENVIRONMENIAL
    http://www.documentcloud.orgt'doeuments/2827784-1980-Imperial-Oil-Review-of-
    Environmental.html#document/p2.

                                                        54
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 208 of 288                                          PageID
                                  #: 365




    noted that "[t]echnology exists to remove CO2 from stack gases but removal of only 50% of the

    CO2 would double the cost of power generation."

            75.                    Exxon's Henry Shaw distributed a memorandum on the "CO2
                     ln December 1980,

    Greenhouse Effect."''9 Shaw stated that the future buildup of carbon dioxide was a function of

    fossil fuel use, and that internal calculations performed at Exxon indicated that atmospheric carbon

    dioxide would double around the year 2060. Accorditig to the "most widely accepted" climate

    illodels. Shaw reported, such a doubling of carbon dioxide would "most likelv" result in global

    warniing of approxunately 3°C, with a greater effect in polar regions. Calculations predicting a

    lower temperature increase, such as 0.25°C, were "not held in high regard by the scientific

    community," Shaw said. Shaw also noted that the ability of the oceans to absorb heat could delay

    (but not prevent) the temperature increase "by a few decades," and that natural, random

    temperature fluctuations woulci hide global wai-ming from CO2 usitil around the year 2000. The

    memo included the Figure below, which illustrates global wanning anticipated by Exxon, as well

    as the conipany's understanciing that signiticant global warniing would occur before exce.eding the

    range of natural variability and being detected.




    39 Memorandum from FReniy Shaw to T.K. Kett, Eryon Resecrrch and kvagineeriran Conapan>>'s Technological

    Forecnst: CO Greeralroarse Effect (Dec 18, 1980), https:r'.%www.documentcloud.orb'docwnents%2805573-1950-
    Exxon-Memo-S umm arizing-Current-Model s-And. htm 1.

                                                          55
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 209 of 288                                           PageID
                                  #: 366




                                                                                             F




                      ~                                                           1                    ~1
                      c     2
                                                                           f/
                                                                            Ex~ect~d        ~
                                                                           f rangA of   IJ
                                                                      f f iuctuatiorts ~
                                                                 ~ including
                                                             ~             C0Z effec


                                                                                 Range or                 ~
                                                            ~.~                  nad€tral
                                                                                 fluctuatinns             t
                                                    F,Ut eNn5-az ,vtthaut         (cl in
                                                                                       vatie no:se )
                                                    Gt32
                                                           eE~`ect (>)..~.___._._._ .._....._.__     ~
                                                                                                    ~



                          641             {                                                          I
                           18~£?        1900         1950             2000          2059           2iGO
                                                                    Year


             1~'igure 4: Future global warming predicted internally by Exxon in 198040

    The meino reported that such global warmina w•ould cause "increased raizrfall[] and incre.ased

    evaporation," which would have a"dramatic impact on soil moisture, and in turn, on agriculture."

    Some areas would turn to desert, and the American Midwest would become "much drier."

    "[W]eeds and pests," the memo reported, "would tend to thrive with increasing global avera'Ye

    temperature." Other "serious global problems" could also arise, such as the melting of the West

    Antarctic ice sheet, which "could cause a rise in the sea level on the order of 5 meters." The memo

    called for "society" to pay, the bill, estimating that some adaptive measures would cost no more

    than "a few percent" o F Gross National Product (i. e., 400 billion USD u12018).41 Exxon predicted

    that national policy action would not occur until around 1989, when the Departnient of Energy


    ~0 The company anticipated a doublinb of carbon dioxide by around 2060 and that the oceans would delay the
    warming effect by a few decades, leading to approximately 3° C warmin; by the end of the century.
    41 See Gross Natioreal Prodirct, FED. R6sERVE BAN[c OF SSr. LOutS (updated Oct. 8, 2020).
    https:/,'fred.stl ouisfed. or-
                                I/seri es/GNPA.

                                                               56
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 210 of 288                                             PageID
                                  #: 367




    would finish a ten-year study of carbon dioxide and global wai-tning.4` Shaw also reported that

    Exxon had studied various responses for avoiding or reducing a carbon dioxide build-up, including

    "stopping all fossil fuel combustion at the 1980 rate" and "investigat[ing] the niarket pen.etration

    of non-fossil fuel teclinologies." The memo est.imated that such non-fossil energy technologies

    "would need about 50 years to penetrate and achieve roughly lialf of the total [energy] market."

             76.      In. Febivaty 1981, Exxon's Contract Research Office prepared and distributed an

    "Scoping Study on CO2" to the leadership of Exxon Research and Engineering Company.43 The

    study reviewed E.xxon's cun•ent researeh on carbon dioxide and considered whether to expand

    Exton's research on carboti dioxide or global warming fin-ther at that time. The study

    recommended against expanding Exxon's research activities in those areas, because its current

    research programs were sufficient tor achieving the company's goals of elosely monitoring federa]

    research, building credibility and public relations value, and developing in-house expei-tise with

    regai•d to carbon dioxide and global warniing. However, the study reconuliended that Exson

    centralize its activities in monitoring, analyzing, and disseminating outside research being done on

    carbon dioxide and global warming. The study stated that Exxon's James Black was actively

    monitoring and l.eeping the company apprised of outside research developments, including those

    on climate modeling and "CO2-induced effe.cts." The study also noted that otlier companies in the

    fossil fiiel industry were "auditing Government meetings on the subject." In discussing "options

    for reducing COz build-up in the atmosphere," the sttldy noted that although capturing COz from

    flue gases was teehnologically possible, the cost was high, and "energy conservation or shifting to

    renewable energy sources[] represent the only options that might make sense."



      Shaw, supra note 39.
    43 Letter from G.H. Long, Exxon Research and Engineering Co., to P.J. Lucchesi et al., Atryrosplreric CO~ Scoping
    Stuc(),-, CLIN'IATE INVESTIG ATIONS CTR. (Feb. 5, 1981), https:,~!www.industi-ydocuments.ucsf.edu/docs,lyxfl0228.


                                                            57
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 211 of 288                                            PageID
                                  #: 368




            77.        Thus, by 1981, Exxon and other fossil fuel coinpanies were actively monitoring all

    aspects of carbon dioxide and global wai-ining research both nationally and internationally, and

    Exxon haci recognized that a shift to renewable energy sources would be necessary to avoid a large

    carbon dioxide build-up in the atmosphere and resultant global wanning.

            78.        Exxon scientist Roger Cohen warned his colleagues in a 1981 internal

    memorandum that "future developments in global data gatllei-ing and analysis, along with advances

    in climate modeling, may provide strong evidence for a delayed COz effect of a truly substantial

    magnitude," and that wider certain circunistances it would be "very likely that we will

    unambiguously recogtiize the tlireat by the year 2000."44 Cohen had expressed concern that the

    nieniorandum understated the potential effects of unabated COz emissions fi•om Defendants' fossil

   fuel products, saving, "it is distinctly possible that [Exxon Planning Division's] [...] scenario will

    later produce effects which will indeed be catastrophic (at least for a substantial fi-action of the

    earth's population)."4'

            79.        In 1981, Exxon's Henry Shaw, the company's lead climate researcher at the time,

    prepared a suimnary of Exxon's current position on the greenhouse effect for Edward David Jr.,

    pi-esident of Exxon Research and Engineering, stating in relevant part:

                   ®      "Atmospheric COz will clouble ui 100 years if fossil fuels grow at 1.4%/a'°
                   ®      "3°C global average teniperature rise and 10°C at poles if CO2 doubles"
                             o "Major shifts in rainfall/agriculture"
                             o "Polar ice mav melt"46




    44 IVtemorandum from Roger W. Cohen to W. Glass, C1.IhtATEF1[_es (Aug. 18, 1981),
    Ihttp://www.climatefiles.com%exxonmobil/1981-exxon-niemo-on-possible-emission-consequences-of-fossil-fuel-
    consumption.
   a; Id.
   41 Memoranduwn from Heniy Shaw to Dr. E.L. David, CO_ Position Statenac:rrt, INSIDC CrIti9AFI: NEws (May 151
   1981), https://insideclimatenews.org/documents/erxon-position-co2-1981.
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 212 of 288                                           PageID
                                  #: 369




                80.   In 1982, another report prepared for API by scientists at the Lamont-Dohei-ty

    Geological Observatory at COlumbia University recognized that atmospheric CO2 concentration

    had risen significantly from about 290 parts per million at the beginning of the industrial revolution

    to about 340 parts per million in 1981.47 The report acknowledged that despite differences in

    climate modelers' predictions, there was scientific consensus that a doubling of atmospheric CO2

    from the pre-industrial revolution value would result in a global tnean temperature rise of 4°C.48

    it went fut-tller, warning that "[s]itch a warming can liave serious conseduences for nian's comfort

    and sui-vival since patterns of aridity and rainfall can change, the height of the sea level can increase

    considerably and the world food Supply can be affected."49 Eaxoti's own modeling research

    acknowledged anci confii-med this scientific consensus, and the company's results were later

    published in at least three peer-reviewed scientific papers.50

                81.   Also in 1982. Exton's Environmental Affairs 1Vlanager distributed a primer on

    climate change to a"wide circtilation [of] Exxon management [...] intended to familiarize EYYon

    personnel with the subject."51 The prinier was "restricted to EYxon personnel and not to be

    c{istributed externally." The primer compiled science on climate change, confirmed fossil fuel

    combustion as a primaiy anthropogenic contributor to global warming, and estimated a CO2




    4 A,\d. PETROLEiJM1I INST., CLI1MLA"i'E MODELS AND CO, WARNIING: A SELEC.TIVE REvIEGV AND SUMMARY 4(Lamont-
    Doherty Geological Observatory, Columbia University, Mar. 1982),
    littps:/r'assets.documentcloud.org/documents/2805626,''1982-API-CI imate-Models-and-0O2-Warm ing-a.pdf.
    41 Icl. at 5.
    49 ICi.

    50 See Memorandum from Roger W. Cohen, Exxon Research and Engineering Co., to A.M. Natkin, ExYon Corp.
    Office of Science and Technology, CI_1iN-tATEFILEs (Sept. 2. 1982), http://www.climatefiles.comiexxonmobil/1982-
    exxon-memo-summarizing-climate-modeling-and-co2-greenhouse-effect-researcli (discussing research articles).
      Memorandum from M.B. Glaser, Ex~con Research and Engineering Co., to R.W. Cohen et al., CO, "Cireei~house"
    E%j'ect (Nov. 12, 1982), littps:/,`insideclimatenews.orb/sites/default/files/documents/1982%20Erxon~/o20
    Primer%20on%20CO2°/,20Greenhouse%20Efect.pdf.

                                                           59
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 213 of 288                                                                       PageID
                                  #: 370




    doubling [i.e., 580 ppm] by 2070 with a"Most Probable Temperature Increase" of niore than ?°C

    ovei- the 1979 level, as shown in the Figure below.

                                                  OROWTN OF A7P.tt75PNERIC COg ANO AVcRAGE GL08AL
                                                    T't7.iPERATUr"i£ [NCRExSE AS 3 FUNCTION OF Tttd^c
                                          :zcrvsG ,        tti enmsy ridy                CP.~       O.B%lt.


                                    920      - 21ey    cGe~stw
                                                          Sr~e.y                .._.                              ~              2.t
                                                   t.o Syr.:ietl: ?c~ets~L'.Pu~                                  ~
                                             'M Antl 6u Cei~c,~x Sa rm
                                                  A. l0 2452 Cec;,s+Y S2.~{                     '
                                                                                                             j
                                    m                                            .. ...                                 .....



                               M s:o                                                                                                 a
                               ~                  ._.. .              ._.._..-                  / ~.~ j!
                               ~
                               o ~
                               C=                                              .. .
                               c                                                           f •
                                                                                                             i
                               g s,o              .. .                 _                 ~~~             •                       t.s
                               c
                               u            ,..      -•                -        .p~~
                               U
                               5 L2p


                               <     ~                                  •• -      •                                              B.8



                                    3+0


                                                                        ,             •=
                                                                                                                                 O
                                      CAn     '    2.'3      ff5       20                8{I        Q            .ai0           00
                                                                               s aF.rc                                                   ,


                 Figure 5: Exxoii's internal prediction of future carbon dioxide increase
                                     and global warming frorn 19825'

    The report also warned of "uneven global distribution of increased rainfall and increased

    evaporation," that "disturbances in the existing global water distribution balance would have

    dramatic impact on soil moisture, and in turn, on abriculture," and that tlie Anierican Midwest

    would dry out. ln addition to effects on global aQriculture, the repoi-t stated, "there are some

    potentially catastrophic effects that must be considered." Melting of the Antarctic ice sheet could

    result in global sea level rise of five meters, which would "cause flooding on much of the U.S.



       The companv predicted a doubling of atmospheric carbon dioxide concentrations above pre-industrial levels by
    around 2070 (left curve), with a temperature increase of more than 2°Cover the 1979 level (right cw•ve). The same
    document indicated that Exxon estimated that by 1979 a global Nvarming effect of approximatelv 0.25°C may
    already have occtirred.

                                                                               60
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 214 of 288                              PageID
                                  #: 371




    East Coast, including the State ofFlorida and Wasliington, D.C." Weeds and pests would "tend to

    tllrive with increasing global temperature." The prirner warned of "positive feedback m.echanisms"

    in polar regions, wliicli could accelerate global warming, such as deposits of peat "containing large

    reservoirs of organic carbon" beconiing "exposed to oxidation" and releasing their carbon into the

    atmosphere. "Similarly," the primer warned. "thawing miglit also release large quantities of carbon

    currently sequestered as methane hydrates" on the sea tloor. "All biological systems are lil:ely to

    be affected.'° and "the most severe economic effects could be on agriculture." The report

    recommended studying "soil erosion, salinization, or the collapse of irrigation systems" in order

    to understand how society might be affected and might respond to global war-~ning, as well as

    "[h]ealth effects" and "stress associated with climate related famine or migration[.]" The report

    estimated that undei-taking "[s]ome adaptive measures" (not all of them) would cost "a few percent

    of the gross national product estitnated in the middle of the next century" (i.e., 400 billion USD in

    2018).53 To avoid such iinpacts, the repoi-t discussed an analysis from the Massachusetts histitute

    of Teclinology and Oak Ridge National Laboratory, which studied energy alternatives and

    requirements for introducuig thein into widespread use, and which recommended that "vigorous

    development of non-fossil energy sources be initiated as soon as possible."S4 The primer also noted

    that other greenhouse gases related to fossil fuel production, such as metliane, could contribute

    significantly to global waitning, and that concerns over carbon dioxide could be reduced if fossil

    fuel use were decreased due to "high price, scarcity, [or] unavailability." "Mitigation of the

    'greenhouse effect' would require major reductions in fossil fuel combustion," the primer stated.

    The primer was widely distributed to Exxon leadership.




    5i   See Gross• :L'plrurral Produet, supra note 41.
    54
         1VI.B. Glaser, srrpra note 51.

                                                          61
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 215 of 288                                PageID
                                  #: 372




            82.      In September 1982, the Director of E.xxon's Theoretical and Mathematic.al Sciences

   Laboratory, Roger Collen, wrote Alvui Naticin of Exxoti's Oftice of Science and Technology to

   summarize Exxon's internal researcli on climate modeling.55 Cohen reported:

            [O]ver the past several years a clear scientific consensus has emerged regarding the
            expected climatic effects of inereased atmospheric CO2. The consensus is that a
            doubling of attiiosphei-ic CO2 fi-om its pre-industrial revolution value would result
            in an average global temperature rise of (3.0 ± 1.5)°C. [ ... ] The temperature rise is
            predicted to be distributed nonuniformly over the earth, with above-average
            temperatLn•e elevations in the polar regions and relatively small increases near the
            equator. There is unanimous agreement in the scientific cominunity that a
            temperattn•e increase of this magnitude would bring about significant changes in
            the earth's climate, including rainfall distribution arid alterations of the biosphere.
            The time required for doubling of atmospheric CO2 depends on future world
            consuniption of fossil fuels.

    Co11en described Exson's owti climate modeling experiments, reporting that they produced "a

    global averaged temperature increase that falls well within the range of the scientitic consensus,"

   were "consiste.nt witli the published predictions of moj•e complea climate models," and were "also

    in agreement with estimates of the global temperature distribution during a certaiii prehistoric

    period when the eat-tli was much warmer than today." "1n sumniary," Cohen wrote, "the results of

    our reseai-ch are in accord with the scientific consensus on the effect of increased atmospheric CO2

    on climate." Cohen noteci that the results would be presented to the scientific commutiity by

    Exaon's collaborator Martin .Hoffei-t at a Department of Energy meeting; as well as by Exxon's

    Brian Flanneiy at the Exxon-supported Ewing Symposium, later that year.

            83.      In October 1982, at the fourth biennial Maurice Ewing Symposium at the Lamont-

    Doherty Geophysical Observatory which was attended by menibers of API and the Exxon

    Research and Engineering Company, the Observatory's president E. E. David delivered a speecli




    's Cohen. supra note 50.

                                                      62
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 216 of 288                                                   PageID
                                  #: 373




    titled: ` Inventing the Future: Energy and the CO~ `Greenhouse Effect.""6 His remai-ks included

    the following statement: "Few people doubt that the world has entered an energy ti-ansition away

    from dependence upon fossil fuels and toward sonie mix of renewable resources that wi11 not pose

    problems of CO2 accumulation." 1-le went on, discussing the human oppoi-tunity to address

    antlu•opogenic climate change before the point of no return:

             It is ironic that the biggest uncertainties about the CO2 buildup are not ui predicting
             what the climate will do, but in predicting what people will do .... [It] appears we
             still have time to generate the wealth and knowledge we will need to invent the
             transition to a stable energy system.

             84.      Throughout the early 1980s, at Exxon's direction, Exxon climate scientist .Henry

    Shaw forecasted emissions of CO2 from fossil fuel use. Those estimates were incorporated into

    Exxon's 21't centi.uy energy projections and were distributed among Exxon's various divisions.

    Shaw's conclusions included an expectation that atmospheric CO2 concentrations would double

    by 2090 per the Exxon model, with an attendant 2.3-5.6° F average global temperature increase.

    Shaw compared his model results to those of the EPA, the National Academy of Sciences, and the

    Massachusetts Institute of Technology, indicating that the Exxon model predicted a longer delay

    tlian any of the other models, although its temperature increase prediction was in the mid-range of

    the four projections.'7

            85.       Dui-ing the 1980s, many Defendants foi-med their own research units focused on

    climate modeling. The API, including the API CO2 Task Force, provided a forum for Defendants




    51 Dr. E.E. David, Jr., President, Exxon Researell and Eneineering Co., Remarks at the Fourtli Annual Ewing
    Symposium, Tenafly, NJ. CtItitATEF[LEs (Oct. 26, 1952), http://www.climatefiles.com,lexxonmobil/inventing-
    fiittire-ene rgy-co 2-green hou se-effec t.
   ' Neela Banerjee, :llore Ex-con Docunre.iits Show How 11litclr It Kriein Abotrt Cllmnte 35 Years Ago, INSIDE C[.rn-l:1't'E
   NEws (Dec. 1, 2015), https:/,Iinsideclimatenews.org/news/01122015/documents-exxons-early-co2-position-senior-
   executives-engage-and-warniinb forecast.

                                                              63
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 217 of 288                                            PageID
                                  #: 374




    to share their research efforts and corroborate their findings related to anthropogenic greenhouse

    gas emissions.'S

             86.       During this time, Defendants' statements expressed an understanding of their

    obligation to consider and mitigate the extei-nalities of unabated promotion, marketing, and sale of

    their fossil fuel products. For example, in 1988, Richard Tucker, the president of Mobil Oil,

    presented at the Ainerican Institute of Chemical Engineers National Meeting, the premier

    educational foium for chemical engineers, where he stated:

             [H]umanity, which has created the industrial system that has transfoi-med
             civilization, is also responsible for the envirotunent, which sometimes is at risk
             because of unintended consequences of industrialization. ...[M]aintaining the
             health of this life-support systeni is emerging as one of the highest priorities. ...
             [W]e must all be envirorunentalists.


             The enviromnental covenant requires action on many fronts ... the 1ow-atmosphere
             ozone probleni, the upper-atmosphere ozone problem anci the greenhouse effect, to
             nanie a few. ... Our strategy must be to i-educe pollution before it is ever
             generatecl—to prevent problems at the source.


             Prevention means engineering a new generation of fuels, lubricants and chemical
             products. ... Prevention means designing catalysts and processes that nlinimize or
             eliminate the production of unwanted byproducts. ... Prevention on a global scale
             may even require a dramatic reduction in our dependence on fossil fuels—and a
             shift towards solar, hydrogen, and safe nuclear power. It may be possible that just
             possible—that the energy industty will transform itself so completely that observers
             will.declare it a new industry. ... Bi-ute force, low-tech responses and money alone
             won't meet the challenges we face in the energy industiy.'9

             87.       Also in 1988, the Shell Greenhouse Effect Working Group issued a confidential

    intenial report, "The Greetillouse Effect," wllich acknowledged global warming's anthropogertic




    '' Baneijee, strrr-a note 35
    59 Richard F. Tucker, High Tech Fr•otrtiers irr the Energy Iruhrstr7-: Tlhe Challenge Aheacl, Address at the AIChL
    National Meeting, Washington. D.C. (Nov. 30, 1988),
    https:hbabel.hathitrust.org/cgi/pt?id=pur1.32754074119482&view=1 up&seq=531 &q 1=humanity%20industrial%20
    system°i020civilization.

                                                            64
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 218 of 288                                          PageID
                                  #: 375




    nature: "Man-made carbon dioxide, released into and accumulated in the atmosphere, is believed

    to wann the earth tlirough the so-called greenliouse effect." The authors also noted the btrning of

    fossil fuels as a pi-imary driver of CO2 buildup and warned that wanning could "create signiticant

    changes in sea level, ocean ctuTents, precipitation patterns, regional temperature and weatlier."

    They further pointed to the potential for "[d]irect operational consequences" of sea level rise on

   "offshore installatiorls, coastal facilities atid operations (e.g. platfo>-tns, harbors,

    refineries, depots)."60

            88.       Similar to early warnings by Exxon scientists. the Sliell report notes that "by the

    time the global warmuig becomes detectable it could be too late to take etfective countenneasures

   to reduce the effects or even to stabilise the situation." The autllors mention the need to consider

   policy changes on multiple occasions, noting that "[t]he potential implications for the world are

   ... so large that policy options need to be considered much earlier" and that researcli should be

   '`directed more to the analysis of policy and energy options than to studies of what we will be

   facing exactly."

            89.       In 1989, Esso Resources Canacia (ExxonMobil) con"unissioned a report on the

   impacts of climate change on existing and proposed natural gas facilities in the Macicenzie River

   Valley and Delta, including extraction facilities on the Beaufort Sea and a pipeline crossing

   Carlada's Northwest Territory.61 It reported that "large zones of the Mackenzie Valley could be

   affected draniatically by climatic change" and that "[t]he greatest concern in Not-Lnan Wells [oil

   town ui Noi-th West Ten-itories, Canada] should be the changes in pei-mafi•ost that are likely to



   6o SHELL INTERNATION 1LE PETROLEUht, GREENHOUSE ECf-EC'"I' WORKING GROuP, THC-. GREENxOUSE ErFECT
                                                                                                     (May
   1988), lutps:/,-www.documentcloud.org!documents,r4411090-Document3.htm1#document,'p9%a411239.
     See Steplien Lonergan & Kathy Young, Arr Asscssrrrent of th.e Effects of Clirrtate GYarnrirro orr Energy
   Developrrtents irr. the lYlacke.nzie Rnver I alley arrd Delta, Canadian Arctic, 7 ENERGY ExPLORATfON &
   ExPLO1TA"r1ON 359-81 (1989).


                                                             65
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 219 of 288                                     PageID
                                  #: 376




    occtu• uiider conditions of climate warming."'` The report concluded that, in light of climate

    models showing a"general tendency towards warmer and wetter climate,'° operation of tllose

    facilities would be compromised by increased precipitation, increase in air temperature, changes

    in pennafrost conditions, and significantly, sea level rise and erosion damage." The authors

    recommended factoring those eventualities into future development planning and also warned that

   "[a] rise in sea level could cause iticreased flooding and erosion datnatye on Ricliards Island."

                90.         Ken Croasdale, a senior ice researcher for ExYon's subsidiary Imperial Oil, stated

    to an audience of engineer-s in 1991 that greenhouse gases are rising "due to the buniing of fossil

    fuels. Nobody disputes this fact.""

                91.         Also in 1991, Sliell produced a tilm called "Climate of Coticern." The film advises

    that while "no two [climate cliange projection] scenarios fully agree, ...[they] have eacli prompted

    the same serious wai-ning. A walning endorsed by a uniquely broad consensus of scientists in theu~

    report to the UN at the end of 1990." The warning was an increasing frequency of abnonnal

   weather, and of sea level rise of about one meter over the coming centtny. Shell specifically

   described the impacts of anthropogenic sea level rise on tropical islands, "barely afloat even now,

   ...[f]irst made uninhabitable and then obliterated beneath the waves. Wetland habitats destroyed

   by intruding salt. Coastal lowlands suffering pollution of precious groundwater." It warned of

   "greenhouse refilgees," people who abandoned homelands i►iundated by the sea, or were displaced

   because of catastrophic changes to the envirorunent. The video concludes with a stark admonition:




   1= Icl.   at 369, 376.
   6' Icl. at 360. 377-78.
   64 RONALD C. KRAMGR. CAR[30N CRIMINALS, CLIh1ATL CRfIv4Es 66 (lst ed. 2020).




                                                            66
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 220 of 288                                                   PageID
                                  #: 377




    "Global waiming is not yet certain, btit many tltink that the wait for final proof would be

    irresponsible. Action now is seen as the only safe insurance."65

             92.       Also in 1991, BP released a sliort film called "The Earth — What Makes Weather?"

    I.n it, a narrator states: "Our ... dependence on carbon-based fuels is now a cause for concein.

    When coal, oil or gas are burned, they release carbon dioxide and other reactive gases." The

    narrator then goes on to explain:

             As the earth gives off heat, carbon dioxide, together with water vapor, absorbs and
             radiates it back, acting like a blatiket. ... If world population growth is matched by
             energy consumption, even more carbon dioxide will be released, making this
             greenhouse effect even stronger. An overall increase in temperatiu•e of even a few
             degrees could disi-upt our climate with devastating consequences. If the oceans got
             warmer and the ice sheets began to melt, sea levels would rise, encroaching on
             coastal lowlands. Frotn warmer seas, more water would evaporate, nialcing stoi-ins
             and the havoc they cause more fi•equent. ... Catastrophic floods could become
             commonplace, and low-lying counti-ies like Bangladesh would be defenseless
             against theni. Too much water or too little. Away fi•om the coasts we could see a
             return to the conditions which devastated Anierica's .Midwest in the 19 30s. Global
             wai-muig could repeat on a more disastrous scale the dustbowl phenomenon which
             virtually destroyed farming on the Great Plains. ... The tlireat of such climatic
             change is now one of our most urgent concerns.66

    The film was not widely distributed.

             93.      The fossil fuel industry was at the forefront of carbon dioxide research for much of

    the latter half of the 20`h century. It developed cutting edge and innovative technology and worked

   with many of the field's top researcliers to produce exceptionally sophisticated studies and models.

    For instance, u1 the mid-nineties Shell began using scenarios to plan how the conipany could




    ' Jelmer Mommers, Sliellltilacle. a Filrrr About Clirrecrte Clzange in 1991 (Then Neglectecl to Heed Its Oivn Wcn•rlirrg),
    b

    DE CORRGSPONDENT (Feb. 28, 2017), https://thecon•espondent.com/6285/sliell-made-a-t5lm-about-cliniate-change-
    in-1991-then-negl ected-to-heed-its-own-~aarning.
   66 Vatan Huzeir, BP Kneiv the Truth. dbotrt Cliniate Chctrrge 30 Years Ago. FOl-LOGv TI-IE MONEY (May 26, 2020),
   https:/hvww.ftm.nlrartikelen/bp-video-climate-cliange-1990-engels; see also BP Video Library, Tl:is Earth. — Wlzat
   Makes Weather? (1991), https://www.bpvideolibraiy.com/record,1463.


                                                               67
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 221 of 288                                           PageID
                                  #: 378




    respond to various global forces in the fiiture. In one scenario publislied          'u1 a   1998 internal report,

    Shell paints an eerily prescient scene:

             In 2010, a series of violent stoi-ins causes extensive damage to the eastern coast of
             the U.S. Although it is not clear whether the stoi-ms are caused by climate change,
             people ai-e not willing to take further chances. The insurance industiy refiises to
             accept liability, setting off a fierce debate over who is liable: the insurance industry
             or the govermnent. After all, two successive IPCC reports since 1993 have
             reinforced the human connection to climate change ... Followulg the storms, a
             coalition of environmental NGOs brings a class-action suit against the US
             goverrunent and fossil-fuel companies on the grounds of neglecting what scientists
             (including theu- own) have been saying for years: that sometlung must be done. A
             social reaction to the use of fossil fuels orows, and individuals become `vigilante
             environmentalists' -in the same way, a generation earlier, they had become fiercely
             anti-tobacco. Direct-action campaigns against companies escalate. Young
             consumers, especially, demand action.67

             94.       Fossil fuel conipanies did not just consider climate change impacts in scenarios. Iii

    the mid-1990s, ExxonMobil, Shell, and Imperial Oil (ExxonMobil) jointly undertook the Sable

    Offshore Energy Project in Nova Scotia. The project's own Environmental Impact Statement

    declared: "The impact of a global warming sea-level rise may be particularly significant in Nova

    Scotia. The long-terni tide gauge records at a number of locations along the N.S. coast liave shown

    sea level has been rising over the past centtuy. ... For the design of coastal and offshore structu.res,

    an estimated rise in water level, due to global warming, of 0.5 m[1.64 feet] may be assumed for

    the proposed project life (25 years)."M

             95.       Climate change research conducted by Defendants and their industiy associations

    fi-equently acknowledged uncertaulties in their climate modelinb those uncertainties, however,

    were merely with respect to the magnitude and tinung of climate impacts resulting fi-om fossil fuel

    consumption, not that signiticant changes would eventually occur. The Defendants' researchers


    6 ROY' 1L DUTCH/SHELL  GROUP, GROUP SCENARtos 1998-2020 115.122 (1998)-
    littp://www.documente[OLid.org/documents/4430277-27- I -Corripiled.htrril.
    6$ EXxONMOBIL, SABLB PROJEC:T DE\•'ELOPML-'NT PLAN,   vol. 3. 4-77, http://soep.com/about-the-
    pro j ect/development-pl an-appl icati on.
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 222 of 288                             PageID
                                  #: 379




    and the researchers at their industiy associations harbored little doubt that climate change was

    occurring and that fossil fiiel products were, and are, the primaiy cause.

           96.     Despite the overwhelming infoi-ination about the tlu•eats to people and the planet

    posed by continued unabated use of their fossil fiiel products, Defendants failed to act as they

    reasonably should have to mitigate or avoid those dire adverse impacts. Defendants instead

    adopted the position, as described below, that they had a license to continue the unfettered pursuit

    of profits from those products. This position was an abdication of Defendants' responsibility to

    consumers and the public, including the County, to act on their unique kiiowledge of the reasonably

    foreseeable hazards of unabated production and consumption of their fossil fuel products.

           D.      Defendants I)id Not Disclose Known >FIarrns Associated with the Extractioii,
                   Proniotion, and Consumption of Their Fossil Fuel Products, and Instead
                   Affirmatively Acted to Obscure Those Iiartns and Engaged in a Campaign to
                   Deceptively Protect and Expaiid the i7se of ')<'heir Fossil Fuel Products.

           97.     By 1988, Defendants had amassed a compelling body of knowledge about the role

    of anthropogenic greenliouse gases, and specifically those emitted fi•om the normal use of

    Defendants' fossil fuel products, in causing global wanning atid its cascading ilnpacts, including

    disruptions to the hydrologic cycle, extreme precipitation and drought, heatwaves, and associated

    consequences for human communities and the environment. On notice that their products were

    causing global cliinate change and dire effects on the planet, Defendants faced the decision

    whether or not to take steps to limit the damages their fossil fuel products were causing and would

    continue to cause Eai-th's inhabitants, including the people of the County.

           98.     Defendants at any tune before or thereafter could and reasonably should have talcen

    any number of steps to mitigate the damages caused by their fossil fuel products, and their own

    cotnnients reveal -an awareness of what some of those steps should have been. Defendants should

    have warned consuniers, the public, and regulators of the dangers known to Defendants of the


                                                     69
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 223 of 288                                                PageID
                                  #: 380




    unabated consumption of their fossil fuel products, and they could and should have taken

    reasonable steps to limit the potential greenhouse gas emissions arising out of their fossil

    fuel products.

             99.      Several lcey events during the period 1988-1992 appear to have proinpted

    Defendants to change their tactics fi•om general research and internal discussion on cl.imate change

    to a public campaign aimed at deceiving the public about and evading regulation of theu• fossil

    fuel products and/or emissions therefrom. They include:

                      a.        In 1988, National Aeronautics and Space Administration (NASA) scientists

    confinned that liuman activities were actually contributing to global warming.~`~ On June 23ra of

    that year, NASA sc ientist Janies Hansen's presentation of this information to Congress engendered

    significant news coverage and publicity for the announcement, including coverage on the front

    page of the Nelv York Tirnes. Iu that Congressional hearing Hansen asserted "witli 99%

    conlidence" that global warming was alread~~ occurring.70

                      b.        On July 28, 1988, Senator Robert Stafford and four bipartisan co-sponsors

    introduced S. 2666, "The Global Environmental Protection Act," to regulate CO2 and other

    greenhouse gases. Four more bipai-tisan bills to significantly reduce CO2 pollution were introduced

    over the following ten weeks, and in August, U.S. Presidential candidate George H.W. Bush

    pledged that his presidency would combat the greenhouse effect with "the White House effect."~~

    Political will in the United States to reduce antluopogenic greenhouse gas einissions and mitigate

    the hartns associated with Defendants' fossil fuel products was gaining momentuni.


      See Peter C. Frumhoff et al., T17-e Climate Responsibilities of bnlustrial Carborr Produaeis, 132 CLI%II:ITIC
    CIIANGti, 157,161 (2015).
     ° Amy Lieberman & Susanne Rust, Big Oil Braeecl %or Glohal Wcn•rning 977ile It Fouolrt Regcelatioris, L.A. Tthirs
    (Dec. 31, 2015), https:L,`graphics.latimes.com,oil-operations.
   '1 Tlre Yl'laite Hocrse ancl the Greerrhouse, N.Y. TIMES (May 9, 1989),
    http:/!xvww.nvtimes.coni/'1.989%05f09 /opinionithe-wliite-house-and-the-greenhouse.html.

                                                              70


                                                                              I
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 224 of 288                               PageID
                                  #: 381




                       C.        In December 1988,'the UnitedNations foi-ined the Intergovenuiiental Panel

    on Cliniate Change (IPCC), a scientific panel dedicated to providing the world's governments wit11

    an objective, scientific analysis of climate change and its envirotunental, political, and economic

    nnpacts.

                       d.        In 1990, the IPCC published its First Assessment Report on anthropogenic

    climate change,12 in wliich it concluded that (1) "tliere is a natural greenhouse effect which already

    keeps the Earth warmer than it would othe.rwise be," and (2) that

             emissions resulting from human activities are substantially increasing the
             atmospheric concentrations of the greenliouse gases carbon dioxide, methane,
             chlorofluorocarbons (CFCs) and nitrous oxide. These increases will et-diance the
             greenhouse effect, resulting on avei-age in an additional waiming of the Earth's
             surface. The main greenhouse gas, water vapour, will increase in response to global
             watming and fui-ther enllance it.73

    The IPCC reconfirmed those conclusions in a 1992 supplement to the First Assessment report. 74

                       C.       The United Nations began preparing for the 1992 Earth Sununit in Rio de

    Janeiro, Brazil, a nlajor, newsworthy gathering of 172 world governments, of which 116 sent their

    heads of state. The Summit resulted in the United Nations Framework Convention on Climate

    Change (UNFCCC), an international envu•onmental treaty providing protocols for fi.iture

    tiegotiations aimed at "stabiliz[ing] greenhouse gas concentrati6ns in the atmosphere at a level that

    tivould prevent dangerous anthropogenic interference with the climate system."7'

             100. Those world events marked a shift in public discussion of climate change and its

    consequences, and the initiation of international efforts to curb antliropogenic greenhouse



      See IPCC, Reports, https://www.ipcc.ch'repoi-ts.
      IPCC, Climate Change: The IPCC Scientitic Assessment xi (1990),
    https://arch ive. ipcc.ch/i pccreports/far/wg_II'i pcc_far_wg_I_sp m. pdf.
    'a IPCC, 1992 IPCC Supplement to the First Assessment Report (1992).
       United Nations Fratnework Convention on Climate Change, art. 2(1992),
    https:/'.`/unfecc.int/resource//docs,,'Coilvkp/conveiig.pdf.

                                                                71
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 225 of 288                                PageID
                                  #: 382




    emissions—developments that had stark implications for, and would have diminished the

    profitability of, Defendants' fossil ftiel products.

            101.    But rather than collaborating with the inteinational conununity by acting to

    forestall, or at least decrease, their fossil fuel products' contributions to global warming, and its

    impacts, inch.iding sea level rise, disruptions to the hydrologic cycle, and associated consequences

    to the County and other conununities, Defendants embarlced on a decades-long campaign of

    deception designed to maximize continued dependence on their products and undermine national

    and international efforts to rein in greenhouse gas emissions.

           102.     Defendants' campaign to conceal, discredit, and/or misrepresent information that

    tended to support restricting consumption of (and thereby decreasing demand for) Defendants'

    fossil fuel products, tool: several foi-ms. The campaign enabled Defendants to accelerate their

    business practice of exploiting fossil fuel reserves, and concurrently externalize the social and

    envu-onmental costs of their fossil fuel products. Those activities stood. in direct contradiction to

    Defendatits' own prior recognition that the science of antliropogenic climate change was clear and

    that action was needed to avoid or mitigate dire consequences to the planet and communities like

    the County.

            103.   Defendaiits took affirniative steps to conceal, from the County and the general

    public, the foreseeable impacts of the use of their fossil fiiel products o❑ the . Carth's cliniate and

    associated hanns to people and communities. As described below, Defendants embarked on a

    concerted public-relations campaign to cast doubt on the science coniiecting global cliinate change

    to fossil fuel products and greenhouse gas emissions, in order to influence public perception of the

    existence of antlu•opogenic global wai-ming and sea level rise, disruptions to weather cycles,

    extreme precipitation and drought, and other associated consequences. The effort included



                                                      72
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 226 of 288                                                          PageID
                                  #: 383




   promoting their hazardous products tlirough advertisiiig campaigns that failed to warn of the

    existential risks associated with the use of tllose products, and the initiation and funding of climate

   change denialist orQanizations, designed to influence consumers to continue using Defendants'

    fossil ftiel products irrespective of those products' daniage to communities and the environment.

              104.      For example, in 1988, Joseph Carlson, an Exxon public affairs manager, described

   the "EYYon Position," which included, amonc, others, two impoi-tant messaging tenets:

   (1) "[e]mphasize the uncertalnty in scientific conclusions regarding the potential enhanced

    Greenhouse Effect"; and (?) "[r]esist the overstatement and sensationalization [sic] of potential

    greenhouse effect which could lead to noneconomic development of nonfossil fuel resources."76

             105.       Reflecting on his time as an Exxon consultant in the 1980s, Professor Martin

    Hoffert, a fonner New Yorlc University physicist who researched climate change, expressed regret

   over Exxon's "climate science denial program campaign" in his sworn testimotiv before Congress:

             [O]ur research [at Exxon] was consistent with findings of the United Nations
             Intergovei-runental Panel on Climate Change on human impacts of fossil fuel
             burning, which is that they are increasingly having a perceptible influence on
             Earth's cliniate. ... If anything, advei-se climate change from elevated CO2 is
             proceeding faster than the average of the prior IPCC mild projections and fully
             consistent with wliat we knew back in the early 1980's at Exxon. ... l was greatly
             distressed by the cl'unate science cienial program campaign that Exxon's front office
             launched around the time I stopped working as a consultant—but not collaborator—
             for Exxon. The acivertisements that Exxon ran in major newspapers raising doubt
             about climate change were contradicted by the scientific work we had done and
             continue to clo. Exxon was publicly pronioting views that its own scientists knew
             were wrong, and we knew that because we were the major group working on this.77




      Meniorandum from Joseph M. Carlson, The Gr-e:erihuuse Effe.ct (Aug. 3, 1988),
   littps://assets.docunientcloud.org,'documents/"3024 1 80/1 998-Exxon-Memo-on-the-Greenhouse-.Effect.pdf.
   " GXL7lt1U9177c the O11Ifx1:./str y's EJforts to Sarppress the T ruth Ahout ClirTrnte Chnnge, Hecuririg Before the Sr.rfico~irr~.
    Ori Cfi•il Rt;hts c!!id CdVll L117e1-tles Of t11e. CO11Y111. 071 OVC'.rS1g17t ai1C1 R(,fbrrn, 116th Cong. 7-8 (Oct. 23, 2019)
   (statement of Maitin Hoffert, Former Exxon Consultant, Professor Emeritus, Physics, N.Y. Univ.),
   https:~/oversight.house.gov:/legislation/hearings/examining-the-oi I-industry-s-efforts-to-suppress-the-ti-uth-about-
   cl imate-change.

                                                                  73
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 227 of 288                                                PageID
                                  #: 384




            106.      A 1994 Shell repoi-1 entitled "The Enlianced Greenhouse Effect: A Review of the

    Scientific Aspects" by Royal Dtitch Shell environmental advisor Peter Langcake stands in stark

    contrast to the company's 1988 repot-t on the same topic. Whereas before, the authors

    recommended considering policy solutions early on, Langcalce warned of the potentially drainatic

   "economic effects of ili-advised policy measures." While the repot-t recognized the .1PCC

    conclusions as the mainstream view, Langcake still emphasized scientific uncertainty, noting, for

    example, that "[t]he postulated link between any observed temperattue rise and human activities

    has to be seen in relation to natural variability, «-hich is still largely unpredictable." The Shell

    Group position is stated clearly in the report: "Scientific uncertainty and the evolution of energy

    systems indicate that policies to curb greenhouse gas emissions beyond `no regrets' measures

    could be premature, divert resources from more pressing needs and further distoi-t Inarkets."7s

            107.     hi 1991, for example, the Infonuation Council for the Environment ("ICE"), wliose

    nienibers included affiliates, predecessors and/or subsidiai-ies of Defendants, launched a national

    climate change science denial campaign with full-page newspaper ads, radio conunercials, a public

   relations tour schedule, "mailers," and researcli tools to nieasure campaign success. Included

   among the campaign strategies was "[r]eposition[ing] global warming as theory (not fact)." Its

   target audience included older less-educated males who are "predisposed to favor the ICE agenda,

   and likely to be even more suppotlive of that agenda following eYposure to new info."7y ICE also

   targeted younger, lower-income women with its deceptive messages, noting that:




   'R P. LANGCAKE, SFIELL INTERNATIONALE PETROLEU\-I, TI-iE ENH.ANCED GREENHOUSE EFFECT: A REVIEw OP TI-IE
   SCIENTIrIc Asl'ECTs (Dec. 1994), https://www.documentcloud.orgi'documents/4411099-
   Document l l .html#document/p15/a411511.
    9 UNION OF CONCERNED SCIENI'ls"rs. Deceptiorf Dossier 4-5: C'oitl 's lf forrncrtion Council on the Environtrrejat"
   Slrarrt (1991), http:/l'\'Vww.ucsusa.org.!sites/default/files/attaclv'2015/'07/Climate-Deception-Dossier-5_ICE.pdf (last
   visited Oct. S. 2020); se.e. ulso Katliy Mulvey et al., The Clirnnte. Deception Dossiers (Union of Concerned Scientists,
   July 2015), littps:/hvww.ucsusa.org/sites,'default/tiles/attac(i/2015/07;Tlie-Climate-Deception-Dossiers.pdf.

                                                             74
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 228 of 288                                                                PageID
                                  #: 385




               These women are more receptive than other audience segments to factual
               infoi•mation concerning evidence for global wai-ming. They are likely to be "green"
               consumers, to believe the earth is warming, and to think the problem is serious.
               However, they are also likely to soften their support for federal legislation after
               hearing new infonnation on global wariiiing.80

               108.     A goal of 10E's advertising campaign was to change public opinion and avoid

    regulation. A memo fi•om Richard Lawson, president of the National Coal Association, asked

    members to contribute to the I.CE campaign with the justification that "policymakers are prepat•ed

    to act [on global warming]. Public opinion polls reveal that 60% of the American people ali-eady

    believe global warming is a serious envu•onmental problem. Our industry caniiot sit on the

    sidelines in this debate."sl

               109.     The following images are exacnples of ICE-funded print advei-tisements

    challenging the validity of climate science and intended to obscure the scientific consensus on

    antlu-opogenic climate change and induce political 'uiertia to address it.s'
                                                                               -

                                                             Who told
                                                         yau the eaxth was
                                                                  warmg.,.
                                                             Cliicken Ut1.e?~-



                                                             /~
                                                             [ ~~ ww.+'w4n~.~~                                r✓a~.       ~~ ^.ne-r

                                                                                                                             •s w       .
                                                                                 ig                  ✓f YEsrn~[s~ ~~



                                                                                                     1Yaree+.4t.ass,+
                                                                                                                 w•"- ~-~'''t's<

                      Figure 6: information Council for the Environment Advertisements


    so Icl.

    S' Naomi Oreskes, llly Facts rire Be.tter• Tlrrart 1"our Fctc:ts: Spreading Goocl Neivs About Globcr.l 41 aYlYul7g (2010), in
    PETEI2 HOWLETT ET AL., How WELL Do FACTS TRAVEL?: THE DISSENtIN:1TlON OF RELI;\E3LE KNOIVLEDGE 136--66,
    (Cambrid.-e University Press, 2011).
    H2   UNION OF CONCERNED SCIENTISTS, sccprca     note 79. at 47-49.

                                                                  75
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 229 of 288                                          PageID
                                  #: 386




             110. In 1996, Exxon released a publication called "Global Warmirtg: Who's Right?

    Facts about a debate that's turned up more questions thati answers." Exxon CEO Lee Raymond

    wrote the piiblication's preface in which he inaccurately stated that "[t]aking drastic action

    immediately is wlnecessaiy since many scientists agree there's ample time to better understand the

    climate system." Rayniond also misleadingly implied that climate change was an "unproven

    theory" and claimed that "a multirtational effort, under the auspices of the United Nations, is

    underway to cut the use of fossil fuels, based on the unproven theory that they affect the earth's

    climate." Raymond concluded his preface by attacking aclvocates for limiting the use of his

    compatiy's fossil fiiel products as "drawing on bad science, faulty logic, or unrealistic

    asswiiptions." Ile failed to mention Exxon's contrary findings sitcli as those in the 1982 Cohen

    Memo.83

             11 l. The publication itself described the greenhouse effect as "unquestionably real and

    definitely a good tliing," while ignoring the severe consequences that would result fi-om the

    influence of the increased COz concentration on the Earth's climate. Instead, it characterized the

    greenhouse effect as simply "what makes the earth's atmosphere livable." Directly contradicting

    Exxon's own knowledge and peer-reviewed science, the publication ascribed the rise in

    temperature since the late 10 century to "natural fluctuations that occur over long periods of time"

    rather than to the anthropogenic emissions that Exxon itself and other scientists had continned

    were responsible. The publication also falsely challenged the computer models that projected the

    fiiture impacts of unabated fossil fuel product consumption, including those developed by Exxon's

    own employees, as liaving been "proved to be inaccurate." The publication contradicted the

    numerous reports prepared bv and circulated among Exxon's own staff, and by the API, stating


    8' ExxON CoRP., Globad 1Varurrra-: bf ho's Right'l (1996), https;//~vww.docnmentcloud.org,'documents/2805542-
    Exxon-Global-Warming-Whos-Right.litm I.

                                                           iEg
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 230 of 288                                           PageID
                                  #: 387




    that "the indications are that a warmer world would be far more be►iign tllan many imagine ...

    moderate warming would reduce mortality rates in the U.S., so a slightly wai-iiier climate would

    be more healtliful." The publication did not mention EYxon's earlier conclusion that signiticant

    sea level rise would cause catastrophic flooding.

            112.     API published an extensive report in the same year warning against concern over

    CO2 buildup and any need to curb consumption or regulate the fossil ftiel industry. The

    introduction stated that "there is no persuasive basis for forcing Americans to draniatically change

    tlieir ,lifestyles to use less oil." The authors discouraged the furtlier development of certain

    alternative energy sources, writing that "government agencies have advocated the increased use of

    ethanol and the electric car, without the facts to support the assei-tion that either is superior to

    existin; fuels and technologies" and that "[p]olicies that mandate replacing oil with specific

    alternative fuel technologies freeze progress at the ctti-rent level of technology, and reduce the

    chance that innovation will develop better solutions." The paper also denied the human connection

    to climate change, by falsely statitig that no "scientific evidence exists that human activities are

    significantly affecting sea levels, raiiifall, surface temperatures or the intensity and' fi•equency of

    stornis." The repoi-t's message was false but clear: "[F]acts don't suppotI the arguments for

    restrailling oil use."84

            113.     hi a speech presented at the World Petroleum Congress in Beijing in 1997 at wl-uch

    many of the Defendants were present, Exxon CEO Lee Raymond reiterated those views. This time,

    he presented a false dichotomy between stable energy markets and abatement of the marketing,

    promotion, and sale of fossil fuel products Defendants knew to be hazardous. He stated:

            [T]here are some people who argue that we should drastically curtail our use of
            fossil fuels for envu•onmental reasons. ...[M]y belief [is] that such proposals are

    84S ALLY BRAIN GENTILLE ET AL., Ai%iERICAN PETROLEUNI INST., REINVENTING ENERGY: NIAKING TIIE RIGFIT
    C1{oICES (1996), http:,I/www.cliniatetiles.comJtrade-group/american-petroleum-institute/1996-reinventing-energy.


                                                           77
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 231 of 288                                     PageID
                                  #: 388




           neither prudent nor practical. With no readily available economic alternatives on
           the horizon, fossil fuels will continue to supply most of the world's and this region's
           energy for the foreseeable future.


           Govei-runents also need to provide a stable investment cliinate. ... They should
           avoid the temptation to intei-vene in energy markets in ways that give advantage to
           one competitor over another—or one fuel over anotlier.


           We also have to keep in mind that most of the greenhouse effect comes fi-om natural
           sources. ... Leaping to radically cut this tiny sliver of the gi-eenhouse pie on the
           premise that it will affect climate defies conunon sense and lacks foundation in our
           current unclerstanding of the climate system.


           [L]et's agree there's a lot we really don't know about liow climate vvill change in
           the 21 st centtuy and beyond. ... It is highly unlikely that the temperature in the
           middle of the next century will be significantly affected whether policies are
           enacted now or 20 years from now. ...[I]t's bad public policy to impose very costly
           regulations and restrictions when their need has yet to be proven.s'

           114. Imperial Oil (ExxonMobil) CEO Robert Peterson falsely denied the establisheci

    connection between Defendants' fossil fi.tel products and antlu•opogenic climate change in the

    Summer 1998 Imperia.l Oil Review, "A Cleaner Canada":

           [T]his issue [referring to climate change] has absolutely nothing to do with
           pollution and -air quality. Carbon dioxide is not a pollutant but an essential
           ulgreclient of life on this planet. ...[T]he question of whether or not the ti-apping
           of "greenhouse" gases will result in the planet's ~~etting vvarmer ... has no
           connection whatsoever with our day-to-day weather.


           Thei-e is absolutely no agreement among climatologists on whether or not the planet
           is getting wanner, or, if it is, on whether the warming is the result of man-made
           factors or natural variations in the climate. ... I feel veiy safe in saying that the
           view that burning fossil fuels will result in global climate change remains an
           unproved hypothesis.s6



   1' Lee R. Raymond, Chairman and Chief EYecutive Officer, Exxon Corp., Address at the World Petroleum Congress
   (Oct. 13, 1997), https://assets.documentcloud.org/documents!2840902/1997-Lee-Raymond-Speech-at-China-World-
   Petroleum.pdf.
   86 Robert Peterson, A Clearzer Canacla. INiPEttIAL OtL REvIE:«' (Summer 1998),
   https:l.?www.desmogblog.com/sites/beta.desmogblog.com/files/A°i~20Cleaner~ o20Canada%20Imperial%200il.pdf.

                                                         :
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 232 of 288                                                PageID
                                  #: 389




            115. Mobil (ExxonMobil) paid for a series of "advertorials," advet-tisements located in

   the editorial section of the Netii, Yor•k Tinies and meant to look like editorials rather than paid ads.

   Those ads discussed various aspects of the public discussion of climate change and sought to

   undermine the justifications for tackling greenhouse gas emissions as unsettled science. The 1997

   advertorial belows7 argued that economic analysis of emissions restrictions was faulty and

   inconclusive and therefore a justification for delaying action on climate change.




   87Mobil. {t hen !acts non't Sqtrare with the Pieory. Tlarow, Otct tlae Facts, N.Y. TrntEs A-33 1(Aug. 14, 1997),
   https:G'www.documentcloud.org/documents/705550-mob-nyt-1997-aug-l4-whenfactsdontsq uare.litml.

                                                             79
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 233 of 288                                                                                           PageID
                                  #: 390




      rm rzep,              RQ *qz= -m m ti-w.ci-f aT1fa•        wn was 6ttftlP.0 Crutn Rcs atl7vr`s wroa tcinv r.Tw poovar to C*'% avmcxtfaq;
                         f:710~.a tta4lf Cv:"~.Y L'f4 "=cXAt [ar K7 pm8Jl...'L ottkYRf$ Si'Y7 tliM 1Q tbUl ' 63nYpJ. Y^fRtli! OitltOt'(. OUS Ct>CKSZ♦A am
                         etrot «eA nave Leea :mmsurrl. C3 ►04e jr liOCU-Gt:1nk rcej;r Ttna CaFf ia.                                                     D


    ~

    ~ ve`fa~Gmn.
    1a7~ t~ ~iv
                                                          1n/hen facts
                                                 cfan't square with the theory,
    rY.~r7 `eeerr i
    L04 tl jtsf) !
                                                      throw aut th+e facts
    ■ eisr~sqini~ I]i
                              `            ;'sgf a~ re'b 14 t~!tt~ L'4s~rJrtmn-                  tbWarx+ M t;w U.S. ttad to cor.ana to nlgncr
    ~cr at~ ew                            ,ptrtik~fs`tl L~S'ti't~t2@ G►f t+rq ri! aa 6~vR        wmgy 06CVa ta-.der ttxa 9er►,tsUvn roctr.r,3+n.+
    rr♦~A ex,4?cc: !
    •.~nGlr-.:: tK                       'slttdisa v.!,:r.h Y1:c.x tt+ot v1%:rrrwt:s'Im          ptara ttssl fu►,rwat rm!iorin hm:! ptltrorwM.a In2f
                              kRri!;y to        2tccW wwrcy-v awtd i:~1~ s fi¢                   yenr. F3u..
                                                                                                           •h 'nedcauto, tho rop0+1 CtrlcWcl».1.
                              ft#'-4+O 1r1 6^sAW QrV•!p                                          wptA(1 rIK}i$t Hi 'yig(4f"Nt tof};/t.;IbrVo *l OIitZ)vl
    43D <311 S'.~tF• +               rtr rrova*ss. &0 a~r*vaQ+attry+- qsaym'~p at&               arrf en~ginysz►r~f -'irt p~ mdt..
                                                                                                                                ~s'11cs--o7umlrliRn.
                              c.mCm a,(~sC z4 tr*       --'ft" m r:srkyrr :O t`rCrAtaa           ccx+'~!. S3ne~*aC3}. Ote~ur ano fit+IP. p~itn~~tt'
                              ~ CY `~.. vrt=wf7r. rgdoaion D'afm a ,KA ;lit'prr                  rS!'a-;rtg ssxl ztpEd
     trrn. r.om ~i            9}o Wd:-" a' t>yr ~'
                                                ~►rt. uts 01monp6 mOMU'R2 9rt Kvoln                    1eL rrartmnt. tne►                             tt-4
    ur Prandus, ,             Atic--m 'n+ev 029 )Vdf- tl 61" (7C6f>xiS4U IS 01dal+iC's           U-wnW-4i iryelwilry. tim"tte quttrnatr.*a tPwt uO Uo 30
    nt<m! +m bpP              v+r                 o► ttmt yx;*4, srrn r+nont<•,na tta            arrcmrn c1U9 tnwnrlwl rr+ru+t::,4--tonig tawitv
     Ltirrattrta4t=           txxyycl. 7?+ctvq ftt-A`,^. arV S►'trGr24C= lYR9rSlq.oa U9®
    'Yia.Wa vhql                                                                                 +ViriNcS ttkKiv4 0-'fylvjrp '.t?            Lt14LitrieR
    re tor army               GRr.pOm.:,,yt -mvt3m.•9fco t:Y tzRat Goutuctts tres,6              .F3:Z tISYtLB°! Cbu1.7 i/Y1QW+1 t0 'tCrnD i!00.000 v1
    ~1L l:::czCca.            '-5r wo4.00 00 4T=r.+Ut,r0 et-A oattly ten th» U.S.                t,nAt rr4O4'%trp .W.ih tyltcRi"r tt)O,C:O sil t"
    *-ra m.ay Cm.             ccorm:lmt                                                          KOC'..+9r- Ps.0 dpb079 ttv plbmtra+71v) toYJ qt W.C-_
    s uc.0 ars~-
    7 cL•li:7d tN6                   Ydt rM*>rxir` r7'`O rFNWrt9 .4V•'r1 i!S (1YR1 aG~J•         A~4O' CR¢ rt1471J}P('i
                                                                                                                    .+-infXa Gt1(7iwcrtv, VtO rfm Ornt4•
    ars te:n vwtb             ?csil-   —,J3'd    wr7ro CTmzY ewwt9fo0. 1tia 00"W%-               n+vn radiseton coul! 1so tts4ignifvr.ant clnoo dc-
    rt >1odtuEaxay             EixmbC7n 6tm'GF.d 0410-OGw~ ftt;1f5Yy.7: epVf t4r"6               walq{Wrp Gpsr•:L+eo wol npt bp t7t?urx! Cry ttW
      asUtLbALtao              ea4                        UuemtL Tho-*ltl'ustra-
                                                                      -                          attW=n ;,prgata 3t aO.iL~&:l warrt'.ing ttanty.
    iercM Im%Ar-              :1CAti     tl+Jt<.t•~ #MRW Z7K7 U'w11 9c10rsCR"iK                         ~xryft~t ing 1Vgt3nnM's ftcdlnM, t"
    pRpmeeYii t
                               +u~a~ts C>riY ~r.ds a '~tl~ tntsv.a+' rst t!+b                    Gnc!^~y t7lpltr!rna t nptEk] that tym stuCy ra:qatt
                              k*PuTt of crx+txt•s" rnutmcns Ttvw aftft. vtv                      e.nar.ttM ar.orpy P+cA= l/r+k1•10Q(,i), dCvt't to'11aC7
                              Dmmzy, w-az 'tcdiYl' A1 tauc:. :ils rrxxleass tan vmty             thq ¢ainp thpt 'srpad4 CtmrM trQr» pdrr1VStt4r1ll
    e                         Or*~Vjh . •WAGO a. =bf &W Vr4X)g2O:-
                                       taannty_ roa'                      IY`r,rta hi{it:6o
                                a -- .7+a[T1►SCd t'ti1 ~y 't ~ti E<~r/fY*`G t-
                              .sA                                            u
                                                                             ~'SS t?ot'J19
                                                                                                 &mrdsrtYng ppOInfl llrntt Ap+tRO to tN9tUr. Ih Itea
                                                                                                 F,+endLd:Y A.+ r>=*rtad>rC QavCOCaftfwit.s to anaryxy
                                                                                                 e^1c3*ICv W%ct srJai-r.artvn toc1'ndo(j►&fi
    qg avra-, wtd             G-- aa.b••sr_. 'rti_ tr,o e,y~+aurarcn s e.      'ta au+rca*             lAYa4t 4 t.-A>t!e(1 itl "1@t1{fCRt MiA+Ri tA11«1 qtiYPp
    Ja•r-r ts..'Ykmq          sas7 tac7+ nr. wnf•.-tia            r.n t>rrow vr+ r.+txSofL.      r•.nw turaxtO*;Pua ors arto wt+ar: wo aon oa,vnat
    ;trnar. k„+mfi            .m-J 8                       +Yata9aa rhntkiIIrs " t! •y,o..       nw+r ersr+atH.x 'c+ r<~en In. H► fp• ettNmo+ar►n ttrKfrtg,
    ;v; rzn at.anr            G1 ^411 Ti.'T•:}K iM.y"1.}OrS FsriJ C!TNt I t71'r C(t tYpLQlit<    i,YYyy '4CYYtORf4fal tY.1V0 v4Ci(XtjQfd MWO tt'-} rt7E0
                              y0= ►?'>•J U~rY?ub b:.CrL'N'9` . Q7AAtltt.171rF• C:V'              tr" clx'Aej Mny in tstluG" ON*rt4Ytsonr►. but tow
    :rnatrlq. dta             Ctev-4~gm ttrr.y t•e, a,pt.: a.r.grM=7 .                           tTalfy grAWWO MltQy .tflQ pr$CLWeaM1y ol tRlCirlf.tlpfq•
                                    tY0'r8 51;:C f aa=ZFtQ c 9/ B!im+voFottCa pvar               a~q ;tnKs mti:iryy yuCS+ r acsv+tf7o.
    tri os .BMrrDa             rtLvaaoon Tr.e,n`rti.^.o?raticxYtStrM.TrC•&iv, l ttur il.t!r.•r          'Mo apr-ava ttuf yr.tiss ttf0 tj.fi- vrah:g to
    z aasny rt.*Cs             ty CAZryrtQ!"W r,.{bd_7y tA foaGmT Ctrit. Cri=la4tu               aa aam m trwsno ts~++irq,Y rtat2flEM ow-++ameoy.
    n*n       .s+              16..15 raa-Q kcrn nw. Yrd ft r+egar.edCea ooCat7t                 that q$m51 6SKoMwr.y njji! 40 `IIwu!)l4. CCSt.
    t tdc _.r
           y y-                as oefttal fttV 5&-!i•,7.'7-t4SCt prpsk.,'pqs af tjiqt7Ai         otFacY'ra.. zui=rr.l~, rr:!- wrwL$J alld vltN+t4ii,:y
    Atw" tsu K                 vr,sf~ V~1i n6vo D6's-• ;pnWfAtrKy YTf C~U,nGla                   $!ti.
                                                                                                    "i7Dd `A !•.CUCo.' C`vL Jftld wo Ooo t7tio tMtII!".at OI
    4.!ubtK wcmt+I             NVOCQ~5^0%Wrll Gi'N+idti !~,:~.y t'sDtm~ CutESCftttrl dLi         r. tW asfRiweK:Kazlon a rv-iay: v#,o ar4 exCevn4d (PWIt
    t tkxudit tpr•
    fHc tms <w~                »WOKWY ~                                                          oianr 4v4 >6t*,r+u t2~cawu rn tho noeancm at
    7t vYta•ts tqf                  Tt•v sOqtptq +t::itff. Cn+*d.x:'.tx.t oy li**,y.)na!a        1ig0►'OU6R~'a41x1M
                                                                                                              .      ,- "W,ySlt. TOQ          <i ilt fiTIi1U9
   117@a. iSliOCi9!            9VPi3A,tn,ai (,abgtt}'.Ory uncw 8 a-Irv:ict M4th                  tq ltlnspty F, nc±ro          thar ►FR+t't 3t,tlrafrs w, 1h
   Yf eOt CYk'n •              fAa Er+Qi{t(y OpPnrumor+1.                     rrr•et arOtiA       tarQGarrrcmtvms T1-ap^iac
   ama Wvnnw i.
   '~w~o nut iaw
   1

   isua tvmobo
    .a s rielOrs
   . . pt, af'.ea                                                                     Mobtt-r,.     ...ov
   Ys twifMit b                                                                          q rtakr w ~r+co_
    eln7 eam at
    p~ ~tAtiLr~ lYLL~
    ~




                                                             Figtire 7: 1997 Mobil Advertorial
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 234 of 288                                                 PageID
                                  #: 391




             116.     In 2000, an ExxonMobil newspaper advertisement misleadingly implied that the

    same clunate models it relied on internally were unreliable: "Today's global models siniply don't

    work at a regional level." lt went on to assei•t that the National Assessment Synthesis Report (on

    climate change) `'is written as a political docunient, not an objective summaty of the underlying

    science." The advertisement failed to disclose what ExxonMobil's own internal docutnents had

    already confirmed: that burning fossil fiiels would result in catastrophic climate change.s$

             117.     In 1998, API, on behalf of its members, developed a Global Climate Science

    Communications Plan that stated that unless "climate change becomes a non-issue ... there may

    be no moment when we can declare victory for our efforts." Rather, APl proclainied that "[v]ictoty

    will be achieved wlien ... average citizens `understand' (recognize) uncertainties in climate

    science; [and when] recognition of uncertainties beconies part of the `conventional wisdom."'89

    The multi-million-dollar, multi-year proposed budget included public outreach and the
                                                                        1-1




    dissemination of educational niaterials to schools to "begin to erect a barrier against further efforts

    to impose Kyoto-like measures in the future"90—a blatant attecnpt to disi-upt international efforts,

    pursuant to the LNFCCC, to negotiate a treaty that curbed greenliouse gas emissions.

             118.     Soon after, API distributed a memo to its nienibers illuminating API's and

    Defendants' concern over the potential regulation ofDefendants' fossil fuel products: "Cliniate is

   at the center of the industry's business interests. Policies limiting carbon emissions reduce




   $$ Exxonivlobil, Political cart bcfore a scientific lrorse, WAsH. PosT (2000),
   littps:i/www.documentcloud.orgidocuments/2477866-exxon-ad.htm 1.
    s`' Email fl•om Joe Walker to Global Climate Science Team, Draft Globnl Clirrutte Scic.rrce Cornnrunicrltiolls PlcLll
    (.Apr. 3, 1998), https://assets.docwnentcloud.org/documentsi784572/a pi-elobal-climate-science-communications-
    plan.pdf.
   `'0 Id.

                                                              81
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 235 of 288                                                       PageID
                                  #: 392




    petroleuni product use. That is wliv it is API's higliest priority issue and defined as `strategic."' 91

    Fui-ther, the API memo stresses many of the strategies that Defendants individually and

    collectively utilized to combat the perception of their fossil fuel products as hazardous.

    They included:

                       a.       InEluencing the tenor ofthe climate cliange "debate" as a means to establish

    that greenhouse gas reduction policies lilce the Kyoto Protocol were not necessaiy to responsibly

    address climate change;

                       b.       Maintaining strong working relationsliips between goveinment regulators

    and conununications-oi-iented organizations like the Global Climate Coalition, the Heartland

    lnstitute, and other ffroups carrying Defendants' message minimizing the hazards of the unabated

    use of theu• fossil fuel products and opposing regulation thereof;

                       C.       Building the case for (and falsely dichotomizing) Defendants' positive

    contributions to a"long-term approach" (ostensibly for regulation of their products) as a reason

    for society to reject sliort term fossil fuel emissions regulations, and engaging in climate change

    science uncertainty research; and

                       d.       Presenting Defendants' positions on climate change in domestic and

    international forums, including by preparing rebuttals to IPCC reports.

             119. Additionally, Defendants mounted a deceptive public campaign against regulation

    of their business practices in order to continue wrongfully promoting and marketing their fossil

    fuel products, despite their own knowledge and the growing national and international scientific

    consensus about the hazards of doing so.



   `'r Allegcrtions ofPolitical hzterfcre.rrce with Goti•errunerrt Clirnate Change Scien.ce, Heaa•irag Before the Corrurr. orr
   Oversight arrcl Governrnerrt Reforrn, l loth Cong. 324 (Mar. 19, 2007), https:!/ia601904.us.arcliive.org/25/items%
    gov.gpo.fdsys.CHRG-110hhrg37415/CHRG-110hhrg37415.pdf.

                                                                 82
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 236 of 288                                                 PageID
                                  #: 393




               120.   The Global Climate Coalition (GCC), on behalf of Defendants and other fossil fuel

    companies, fiinded deceptive advertising campaigns and distributed misleading material to

    generate public uncertainty around the climate debate, with the specific pui-pose of preventing U.S.

    adoption of the Kyoto Protocol, despite the leadvig role that the U.S. had played in the Protocol

    negotiations.9'
                  - Despite an internal primer stating that various "contrarian theories" (i.e., climate

    change skepticism) do not "offer cotnrincing arguments against the conventional model of

    greenliouse gas emi ssion- induced cliniate chanae," GCC excluded this section from the public

    version of the backgrotmdery3 and instead funded and promoted some of those same contrai-ian

    theories. Between 1989 and 1998, the GCC spent $13 million on advertisements as part of a

    campaign to cast doubt on climate science.94

               121.   For example, in a 1994 report, the GCC stated that "observations have not yet

    confirmed evidence of global wartning that can be attributed to human activities;" that "[t]he claim

    that serious impacts from climate change have occurred or will occur in the futtu•e simply has not

    been proven," and "[c]onsequently, there is no basis for the design of effective policy action that

    would eliminate the potential for climate change."9' hi 1995, the GCC published a boolaet called

    "Climate Change: Your Passport to the Facts," which stated, "While manv warnings have reached

    the popular press about the consequences of a potential man-made warming of the Earth's




    9'   Id.
   " Memorandum froni Gregory J. Dana, Assoc. of Int'1 Auto.Mfrs., to AIAM Technical Committee, Global Climate
   Coalitiorz (GCC) - Prirner on Clinuite Change Scierrce - Final Drcft (Jan. 18, 1996)7
   http://www.webcitation.org/6FyqHawb9.
    ~4 Wendy E. Franz, Kennedy School of Govenunent, Harvard University, Sciertce, Slreptics and iVorz-State Actors i.n
    the Gt•eeithouse, ENRP Discussion Paper E-98-18, at 13 (Sept. 1998),
    https:/;www.belfercenter.org/sites/default/'files/legacy!files/Science%20Skepticsl/ o20and%2oNon-
    State%20Aetors%20in%20the° o20Greenhouse°%20-%20E-98-18.pdf.
    `'' GCC, IssilL'S c1nCl OptloTls: POtellticll GlohQl CIlniclte CI7ClitgL', CLIb9ATE FILt3S (1994),
    http:./.!www.climatefiles.com,!denial-groups,global-climate-coalition-collection/1994-potential-global-cl imate-
    ehange-issueS.

                                                              :
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 237 of 288                                                       PageID
                                  #: 394




    atmosphere during the next 100 years., there remains no scientific evidence that such a dangerous

    warniing will actually occur."`~~'

              122.     A key strategy in Defendants' etforts to discredit scientiftc cortsensus on climate

    change and the IPCC was to banki•oll scientists who, although accredited, held f.ringe opinions that

    were even more questionable given the sources of their research funding. Those scientists obtained

    part or all of their research budget from Defendants directly or through Defendant-funded

    organizations lilce API,9' but they fi•equently failed to disclose their fossil fuel industry

    undeiwriters.9s

              123.     Creating a false sense of disagreement in the scientific community (despite the

    consensus that its own scientists, experts, and managers had previously acknowleciged) has had an

    evident impact on public opinion. A 2007 Yale University-Gallup poll found that while 71 percent

    of Americans personally believed global warniing was happening, only 48 percent believed that

    there was a consensus among the scientific comniunity, and 40 percent believed there was a lot of

    disagreement among scientists over whether global waiming was occun-ing.99

             124.      2007 was the same year the 1PCC published its Foui-th Assessment Report, in which

    it concluded that "there is very high confirlence that the net effect of human activities since 1750




    96 GCC, Clirrrate Charrge: Yoter Passport to the Facts, CLINtATE FILES (1995), http:/'/www.climatefiles.com/denial-
    groupsf'global-climate-coalition-col lection/1995-c1 imate-change-facts-passport.
    9'
     E.,;., Willie Soon & Sallie Baliunas, Pra,ry Clirrratic arrcl Eravironnaerrtal Cliarrgcs of tlre Past 1000 Yecrrs, 23
    CLINIATE RESEARC:f-1 88, 105 (Jan. 31, 2003), http://www.int-res.com/articles/cr2003;'23,'c023p089.pdf.
    " E.g., Smithsorticm Statetrrent: Dr^. ff ei-Hock: (Y11111e) Soon, Siv1lTHSONIAN (Feb. 26. 2015),
    https:,'/web.ai-chive.org/web/2018110522303O./ https:'l'www.si.edLi/newsdesk.,"releasesisi-ni tli son i an-statement-dr-Nvei-
    hock-willie-soon.
     Arrtericarr Opiniars on Global YT'carmirra: A Yale/Gallup/Clear-visionr Poll, Yale Program on Climate Clianee
    99
    Communication (July 31, 2007), http://climatecommunication.yale.edu/publications/american-opinions-on-global-
    wannine.
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 238 of 288                                                          PageID
                                  #: 395




    IZas been one of warming.'"100 The IPCC defined "very high confidence" as at least a 9 out of

    10 chance. 10 i

               125.     Defendants borrowed pages out of the playbook of prior denialist campaigns. A

    "Global Climate Science Team" ("GCST") was created that mirrored a front group created by the

    tobacco industry, known as The Advancement of Sound Science Coalition, whose purpose was to

    sow wicei-tainty about the fact that cigarette smoke is carcinogenic. The GCST's membersliip

    included Steve Milloy (a Icey player on the tobacco industry's front group), Exxon's senior

    environmental lobbyist; an API public relations representative; and representatives from Chevron

    and Soutliern Company that drafted API's 1998 Communications Plan. There were tio scientists

    on the "Global Climate Science Tearn." GCST developed a strategy to spend millions of dollars

    manufacturing climate change uncei-tainty. Between 2000 and 2004, Exxon donated $50,000 to

    Milloy's Advancement of Sound Science Center; and an additional $60,000 to the Free Enterpiise

    Education Institute and $50,000 to the Free Entei-prise Action Institute, both of which were

    registered to Millov's home address.10'

               126.     Defendants, through theu• trade association memberships, worked directly, and

    often in a deliberately obscured manner, to evade regulation of the emissions resulting from use of

    their fossil fuel products.

               127.     Defendants have fi.inded dozens of thinlc taiilcs, front groups, and darlc money

    foundations pushing climate change denial. These include the Competitive Enterprise Institute, the



    iuu IpCC, Clirnate Charrge 2007: The Phvsical Scienc:e Basis. Coxtr•ibutiorr of'YYorlcirig Gt•ocip I to th.e Fourth
    Asses.c»:errt Report of the IJzteigover•irniental Parrel on. Clin2ate Clzcarrgc (2007), https:/,/www.ipcc.ch/pdf~'assessment-
    report/ar4/wg 1 /ar4-wg 1-spm.pdf.
    ioi
          Id
    10= Seth Shulman et al.. Srnoke, :llirr-or:c & lfot:4ir Ilow l.•;k.xotublobil Uses l3ig 7obncco's Tcrctics to.Llrtj7r.f~xizu-e
    Uncei-tceinty on. Clrrnate Scierrce, UNION OP CONCERNED SC.IENTISTS (Jan. 19, 2007),
    http:././www.ucsusa.org/sites.-default/'tiles/ legacy/assets/documents/global warming/exxon_report.pdf.

                                                                   :
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 239 of 288                                      PageID
                                  #: 396




    Heartland Institute, Frontiers for Freedom, Committee for a Consti-uctive TomotTow, and Hei-itage

    Foundation. From 1998 to 2014 ExxotilUlobil spent almost $31 million funding numerous

    organizations misrepresenting the scientific consensus that Defendants' fossil fiiel products were

    causing climate change, sea level rise, and injuries to the County, among other communities.10'

    Several Defendants have been linlcecl to otlier groups that undei-mine the scientific basis linkulg

    Defendants' fossil fuel products to clitnate change and sea level rise, including the Frontiers of

    Freedom Institute and the George C. Marshall Institute.

             128.     Exxon acknowledged its own previous success in sowing uncei-tainty and slowing

    mitigation throubh fiulding of climate denial groups. In its 2007 Corporate Citizenship Report,

    Exxori declared: "In 2008, we will discontinue contributions to several public policy research

    groups whose position on climate change could divei-t attention from the important discussion on

    how the world will secure the energy required for economic growtli in an environmentally

    responsible nianner."..4 Despite this pronouncement, Exxon renlained financially associated with

    several such groups after the report's publication.

             129.     Defendants could have contributed to the global effoi-t to mitigate the impacts of

    greetihouse gas emissions by, for example delineating practical technical strategies, policy goals,

    and regulatory structures that would have allowed them to continue their business ventures while

    reducing greenhouse gas emissions and supporting a transition to a lower carbon future. hlstead,

    Defendants undertook a momentous effot-t to evade international and national regulation of

    greenhouse gas emissions to enable them to continue unabated fossil fiiel production.




    10' Es.eon,lllobil Clinrcrte Derrial Furrding 1998-2014, ExxONSGCRETS (last visited October 9. 2020),
    littp:/'/exxoilsecrets.org/litiiil//iildex.php.
    104 EXxON11dOBIL, 2007 Coihorate Citizenship Repor•t (Dec. 31, 2007),
    http://www.documentcloud.orb/documents/2799777-ExxonN[obil-2007-Corporate-Citizenship-Report.hthn I.

                                                             :rs
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 240 of 288                             PageID
                                  #: 397




            130.   As a result of Defendants' tortious, false, and misleading conduct, consumers of

    Defendants' fossil fuel products and policy-makers, in Hawai`i as elsewhere, have been

    deliberately and unnecessarily deceived about: the role of fossil fuel products u1 causing global

    warming, sea level rise, disi-uptions to the hydrologic cycle, and increased extreme precipitation,

    heatwaves, drought and other consequences of the climate crisis; the acceleration of global

    warming since the niid-20" century and the continuation thereof; and the fact that the contulued

    increase in fossil fuel product consumption creates severe enviromnental threats and signiticant

    economic costs for communities, including the County. Reasonable consumers and policy makers

    liave also been deceived about the depth and breadth of the state of the scientific evidence on

    antlu•opogenic climate change, and in particular, about the strength of the scientific consensus

    demonstrating the role.of fossil fuels in causing both climate change and a wide range ofpotentially

    destructive impacts, including sea level rise, disruptions to the hydrologic cycle, extreme

    precipitation, heatwaves, drought, and associated consequences.

           E.      In Contrast to Their I'ublic Statements, I)efendants' Internal Actions
                   Demonstrate Their Awareness of aiid Intent to Profit from the Unabated Use
                   of Fossil Fuel Products.

           131.    In contrast to their public-facing efforts challenging the validity of the scientific

    consensus about anthropogenic climate change, Defendants' acts and omissions evidence their

    internal acknowledgement of the reality of climate change and its likely consequences. Those

    actions include, but are not limited to, making multi-billion-dollar infrastructure iirvestments for

    theu- own operations that acl:novvledge the reality of coming anthropogenic climate-related change.

    Those investments included (among others), raising offshore oil platfoi-ins to protect against sea

    level rise; reinforcing offshore oil platfonns to withstand increased wave strength and storm




                                                    MN
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 241 of 288                                                      PageID
                                  #: 398




    severity; and developing and patenting designs for equipment intended to extract cnide oil and/or

    nattu•al gas in areas previously unreachable because of the presence of polar ice sheets.105

                132.     For example, in 1973 Exxon obtained a patent for a cargo ship capable of breaking

    through sea ice106 and for an oil tanlcer107 designed specifically for use in previously unreachable

    areas of the Arctic.

                133.     In 1974, Chevron obtained a patent for a mobile arctic drilling platfoi-m designed

    to withstand significant interference frotn lateral ice masses, 108 allowing for drilling in areas with

    increased ice floe movement due to elevated temperattu•e.

                134.     That same year, Texaco (Chevron) worked toward obtaining a patent for a method

    and apparatus for reducing ice forces on a marine structure prone to being frozen in ice tlu•ough

    natural weather conditions,109 allowing for drilling in previously unreachable Arctic areas that

    would become seasonally accessible.

                135.     Shell obtained a patent siniilar to Texaeo's (Chevron) in 1984.1 io

                136.     In 1989, Norske Shell, Royal Dutch Shell's Norwegian subsidiary, altered designs

    for a natural gas platform planned for construction in the North Sea to account for anticipated sea




    10'   Lieberman & Rust, s•upr•ct note 70.
    106 ExxonMobil Research Engineering Co., Patent US3727571.4: Icebreaking cargo ressel (granted Apr. 17, 1973),
    littps://www.google.com/ patents/US3727571.
    10' ExxonMobil Research Engineering Co.. Patent US37=15960A: Tctnker• vessel (granted July 17, 1973),
    https://ww%v.goog le.com%patents/US3745960.
    108Chevron Research & Technology Co., Patc:nt US383138~d: ~lrctic offs~hore platfor•ni (granted Aug. 27, 1974),
    https://www.google.com/patents/US3831385.
    "' Teraco Inc., Paterrt US3793840.4: Alobile, arctic clrillirrg arrd procfuctiorl plcatfa7n (granted Feb. 26. 197=4),
    littps://www.google.com/patenls/US 3793840.
       Shell Oil Co., Patent US=1417320A: Arctic offshoreplatfornl (granted Jan. 24, 1984),
    https://www.boogle.com/patents/US4427320.
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 242 of 288                                      PageID
                                  #: 399




   level rise. Those design changes were ultimately carried out by Shell's contractors, adding

   substantial costs to the proj ect."1

                        a.       The Troll field, off the Norwegian coast in the Noi-th Sea, was proven to

   contaul large natural oil and gas deposits in 1979, shoi-tly after Norske She11 was approved by

   Norwegian oil and gas regulators to operate a portion of the field.

                        b.       In 1986, the NoruJegian parliament granted Norske Shell autliority to

   complete the first development phase of the Troll field gas deposits, and Norske Shel1 began

   desianing the "Troll A" gas platforni, witli the intent to begin operation of the platforni in

   appi-oximately 1995. Based on the very large size of the gas deposits in the Troll field, the Troll A

   platform was projected to operate for approximately 70 years.

                        C.       The platfoi-m was originally designed to stand approximately 100 feet above

   sea level—the amount necessary to stay above waves ul a once-in-a-century strength storm.

                        d.       In 1989, Shell engineers revised their plans to increase the above-water

   height of the platform by 3-6 feet, specifcally to account for higher anticipated average sea levels

   and increased storm intensity due to global warming over the platform's 70-year operational life. 112

                        e.       Shell projected that the additional 3-6 feet of above-water consti-uction

   would increase the cost of the Troll A platform by as much as $40 nullion.

               F.       Defendants' Actions Have Exacerbated the Costs of Adapting to and
                        NIitigating the Adverse Impacts of the Climate Crisis.

               137. As greenhouse gas pollution accumulates in the atmosphere, some of which does

   not dissipate for potentially thousands of years (namely CO2), climate clianges and consequent

   adverse enviromnental changes compound, and their frequencies and tnagnitudes increase. As


    ... Greenitouse Effect: Sliell A»ticipcttes « Secr Charage, N.Y. TINtEs (Dec. 20, 1989),
    littp:/./www.nvtimes.com/ 1989/'12i20/business/greenhouse-effect-shell-anticipates-a-sea-change.html.
    112
          Id : Liebennan & Rust, supra note 70.

                                                               89
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 243 of 288                               PageID
                                  #: 400




    those adverse enviromnental changes compound and their frequencies and magnitudes increase,

    so too do the physical, enviromnental, economic, and social injuries resulting therefi•om.

           138.    Delayed efforts to curb anthropogenic greenhouse gas emissions have therefore

    increased envirorunental harms and increased the magnitude and cost to address harms, including

    to the County, that have already occurred or are locked in by previous emissions.

           139.    Therefore, Defendants' campaign to obscure the science ofclimate change so as to

    protect and expand the use of fossil fuels greatly increased and continues to increase the harms

    and rate of harms suffered by the County and its residents. The costs of inaction on antln•opogenic

    climate change and its adverse environmental effects were not lost on Defendants. In a 1997 speech

    by John Browne, Gi-oup Executive for BP America, at Stanford University, Browne described

    Defendants' and the entire fossil fuel industry's responsibility and opportunities to reduce use of

    fossil fuel products, reduce global CO2 emissions, and mitigate the hai-ins associated with the use

    and consumption of such proclucts:

           A new age demands a fi-esh perspective of the nature of society and responsibility.
           We need to go beyond analysis and to take action. It is a moment for change and
           for a rethii-iicing of coi-porate responsibility. ...
           [T]here is now an effective consensus among the world's leading scientists and
           serious and well 'uifonned people outside the scientific conmzunity that there is a
           discernible human iiifluence on the clunate, and a liuk between the concentration
           of carbon dioxide and the increase in temperature.
           The prediction of the IPCC is that over the next century temperatures might rise by
           a further 1 to 3.5 degrees centigrade [ 1.8°-6.3° F], and that sea levels nught rise by
           between 15 and 95 centimetres [5.9 and 37.4 inches]. Some of that impact is
           probably unavoidable, because it results fi-om cui-rent emissions. ...
           [I]t would be unwise and potentially dangerous to ignore the mounting concern.
           The time to consider the policy dimensions of climate change is not when the li.nk
           between greenhouse gases and climate change is conclusively proven ... but wllen
           the possibility cannot be discounted and is taken seriously by the society of which
           we are part. . . .




                                                     90
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 244 of 288                                                         PageID
                                  #: 401




              We [the fossil fuel industry] have a responsibility to act, and I hope that tlu•ough
              our actions we can contribute to the much wider process which is desirable and
              necessaiy.

              BP accepts that responsibility and we're tlierefore taking some specific steps.
              To control our own emissions.
              To fund continuing scientific research.
              To take initiatives for joint implementation.
              To develop alternative fiiels for the long tenii.
              And to contribute to the public policy debate in search of the wider global answers
              to the problem. 113

              140. Despite Defendants' Icnowledge of the foreseeable, measurable, and significant

    hai-ms associated with the unabated consumption and use of their fossil fuel products, in Hawai`i

    and elsewhere, and despite Defendants' knowled~e, of technolo,ies and practices that could have

    helped to reduce the foreseeable dangers associated with their fossil fiiel products, Defendants

    continued to wrongfully market and promote heavy fossil fiiel use and mounted a campaign to

    obscure the connection between their fossil fuel products and the climate ci-isis, dramatically

    increasing the cost of abatement. At all relevant tulles, Defendants were deeply faniiliar with

    opportunities to reduce the use of their fossil fuel products, reduce global greenhouse gas emissions

    associated therewitli, and mitigate the harms associated with the use and consumption of such

    products. Examples of that recognition include, but are not limited to the following:

                       a.        In 1961, Phillips Petroleum Company filed a patent application for a method

   to purify gas, among other things, as "natural gas containing gasoline hydrocarbons can contain

   undesirable amounts of sulfur and other compounds such as carbon dioxide wliich are undesirable

    in the finished gasoline product." 114



    I 1 ' Joful Browne, BP Clintate C/ratzge Speecii to Stctn.for•d, CLINIATF. FILES (fY1ay 19, 1997),
    http:/!www.cl im atefi I es. eom/bp!bp-cli mate-change-speecli-to-stan ford.
   1 14 Phillips Petroleum Co.. Patent US3228874.4: iYlcthocl_f'or reeover•ina ct pztrifiect coiriponerrt fr•otn ct gcis (filed Aug.
   22, 1961). https;"patents.google.coni/patent/US3228874.

                                                                 91
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 245 of 288                                                PageID
                                  #: 402




                      b.       In 1963, Esso (Exxon Mobil) obtained multiple patents on technologies for

    fuel cells, including on the design of a fiiel cell and necessary electrodes, 115 and on a process for

    increasing the oxidation of a fuel, specitically methanol, to produce electricity in a fuel cell. ~ I'

                      C.       In 1970, Esso (Exxon Mobil) obtained a patent for a"low-polluting engine

    and drive system" that used an interburner and air c.ompressor to reduce pollutant emissions,

    including CO2 emissions, from gasoline combustion engines (tlie systeni also increased the

    efficiency of the fossil fuel products used in such engines, thereby lowering the amount of fossil

    fuel product necessaiy to operate engines equipped with this technology). ' "

                      d.       In 1980, linperial Oil wrote in its "Review of Environmental Protection

    Activities for 1978-79: "There is no doubt that increases in fossil tuel usaffe and decreases in forest

    cover are aggravating the potential problem of increased C0~ in the atmosphere. Technology exists

    to remove CO2 from stack gases but reinoval of only 50% of the CO2 would double the cost of

    powe.r generation." IIs

                      e.       A 1987 company brie6ng produced by Shell on "Synthetic Fuels and

    Renewable Energy" noted that while "immediate prospects" were "limited," "nevertheless it is by

    pursuing commercial opportunities now and in the near futu.re that the vahlable experience needed

    for further development will be gained." The brief also noted that "the task of replacing oil

    resources is like.ly to beconze increasingly difficult and expensive and there will be a growing need

    to develop lean, convenient alternatives. hlitially these will supplement and eventually replace



    11' ExxonMobil Research Engineering Co., Pcrter2t US3116169A: Fuel cell ancl. farel cell electrocles• (granted Dec. 31,
    1963), https://www.google.com/patents/VS3116169.
    116 ExYonMobil Research Engineering Co., Patetit US3113049d: Directproduction of'electi•ical enerD•fr•onz liqtiicl
    fiiels (granted Dec. 3, 1963), https:/hvww.goog1e.com/patent,,'US3113049.
    11' ExxonMobil Research Engineering Co., Patetrt US33139 29d: Low-polluting ercgine atttl drii•e. s•stettr (granted
    May 26. 1970), littps:ilwww.google.com/patents/US3513929.
    '" IMPERIAL OIL LTD., REVIL'-w OF ENVIRONN1GNTAL PROTECTION ACTIVITIES FOR 1978-1979 , supra note 38, at 2.


                                                             92
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 246 of 288                                         PageID
                                  #: 403




    valuable oil products. Many potential energy options are as yet unl<nown or at very early stages of

    research and development. New energy sources take decades to make a major 1-1global contribution.

    Sustained conunitment is therefore needed during the remainder of this century to ensure that new

    technologies and those currently at a relatively early stage of development are available to meet

    energy needs in the next centuty."119

                      f        A 1989 article in a publication from Exxon Corporate Research for

    company use only stated: "CO2 emissions contribute about half the forcing [sic] leading to a

    potential enhancement of the Greenllouse Effect. Since energy generation from fossil fuels

    dominates modern CO2 emissions, strategies to limit CO2 growth focus near term on energy

    efficiency and long term on developing alterrlative energy sources. Practiced at a level to

    significantly reduce the growth of greenhouse gases, these actions would have substantial impact

    on society and our industiy—near-tei-m from reduced demand for cui-rent products, long term from

    transition to entirely new energy systems." 120

                      g.       In 1996, more tllan thirty years after API's president warned that "time is

    running out" for the world to address tlie "catastrophic consequences of pollution," API published

   the book "Reinventing Energy: Making the Right Choices" to refilte this very conclusion.

    Contradicting the scientific consensus known by its niembers for decades, the book 'claims:

   "Currently, no conclusive—or even strongly suggestive—scientific evidence exists that human




    ... Syr2thetic FueLs c[nd Renelvable Ener ~,, SFIELL SERvICE BRIEFING, no. 2, 1987,
    https:ilassets.docinnentcloud.org/documents/4411089/Doeument2.pdf.
    1 =0 Brian Flannery, G-eenhouse Science, CONNEC'I'IONS: CORP0121T'E RESE,aRCI-1, EXXON RESEARCH & ENGINEERING
    Co. (Fall 1989), littp://www.climatetiles.com/exxonmobil/1989-exxon-mobil-aiticle-teclinologys-place-marketing-
    m i x.

                                                             93
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 247 of 288                                       PageID
                                  #: 404




    activities are significantly affecting sea levels, rainfall, surface teniperatures, or the intensity and

    frequency of storms."I'-I

                         h.   The boolc downplayed nearly every aspect of established climate science.

    API baldly claimed that scientists do not undei•stand how carbon flows in and out of the atmosphere

    and whether fossil fiiels are even responsible for increasing concentrations of atmospheric COz. It

    then explained that even if some warming does occur, such warming "would present few if any

    problems" because, for example, farmers could be "smart enough to cliange their crop plans" and

    low-lying areas would "likely adapt" to sea level rise. l'
                                                             -`'

                              As the County's vulnerability demonstrates, however, such adaptations,

    made necessary by, Defendants' conduct, are enormously expensive. Defendants' strategy merely

    transfeiTeci the significant costs and externalities of their actions onto the County, and in the

    process, they reaped billions of dollars in profit.

                         j.   In the publication. API also contende.d that "the state of the environment

    does not justify the call for the radical lifestyle changes Americans would have to make to

    substantially reduce the use of oil and other fossil fuels" and that the "bene .fits of alternatives aren't

    worth the cost of forcing their use.°' "Some jobs definitely will be created in making, distributing

    and selling alternatives. But they will come at the expense of lost jobs in the traditional automobile

   and petroleum industries," the authors continued. "Alternatives will likely be more expensive than

    conventional fiiel/vehicle tecluiology. Consumers, obviously, will bear these increased expenses,

   which means they will have less to spend on other products and cost jobs." I'3




    t't An,IERICAN PE"IROLEUtii INSTITUTE, REINVENTING ENERGI": M:IKING "fl-IE RIGf-IT CFIOICEs 79 (1996).
    http://www.cl imatefiles.com/trade-group/american-petroleum-institute/1996-reinventing-energy.
   ~=' Icl. at 86-87.
   ''' Icl. at 591, 68, 69.
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 248 of 288                                                           PageID
                                  #: 405




                        k.        API published this boolc in service of one goal—ensuring its members could

    continue to produce and sell fossil fuels in massive quantities that .it knew would devastate the

    planet. The book's final sectioti reveals this purpose. API concluded: "[S]evere reduction in

    greenhouse gas enussions by the United States or even all developed countries would impose large

    costs on countries but yield little in the way of benefits—even under drastic climate change
                ~
    scenarios." -

               141. Defendants could have made major inroads to mitigate the County's injluies

    through teeluiology by developing and einploying technologies to capture and sequester

    greenhouse gases emissions associated witli conventional use of their fossil fuel products.

    Defendants had knowledge datuig at least back to the 1960s, and indeed, intei-nally researched and.

    perfected many such technologies. For instance:

                        a.        Phillips Petroleum Company (ConocoPhillips) obtained a patent in 1966 for

    a"Method for recovering a purified component from a gas" outlinin.g a process to remove carbon

    from nattu•al gas and gasoline streams;1 '5 and

                        b.        In 1973, Shell was granted a patent for a process to remove acidic gases,

    including CO2, from gaseous mixtLu•es.

               142. Despite this knowledge.. Defendants' later Eorays into the altertlative energy sector

    were largely pretenses. For instance, in 2001, Chevron developed and shared a sophisticated

    infonnation management system to gatlier greenhouse gas emissions data fi•om its explorations

    and production to help regulate and set reduction goals. I'
                                                              -6 Beyond this technological breakthrough,


    124 Icl. at 89.
    12' Phillips Petroleum Co., Patetrt tIS3128874.4: Nletlzotl. for recoi~erirrg ta pur~zfiecl corrzpon.errt fronr tr gas (granted
    Jan. 11, 1966), https://patents.google.com/patent/US322S874.
   126 Chei•rota liztrocluces New Svstern to tVanttge Errerg
                                                           -v [Ise (press release), Ci-IFVItON CORP. (Sept. 25, 2001),
   https:/hveb. archi ve.org!web'20170510120220ihttps://www.chevron.com/stories/chevron-introduces-new-system-to-
   manage-energy-use (accessed October 9, 2020).

                                                                   95
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 249 of 288                                                  PageID
                                  #: 406




    Chevron touted "profitable renewable energy" as part of its business plan for several years and

    launched a 2010 advertising campaign promoting the company's move towards renewable energy.

    Despite all this, Chevron rolled back its renewable and alternative energy projects in 2014. 1 '
                                                                                                   -7

             143. Similarly, ConocoPhillips's 2012 Sustainable Developnient report declared

    developing renewable energy a prioi7ty in keeping with their position on sustainable development

    and climate change.'28 Their 10-K filing fi•om the same year told a different story: "As an

    independent E&P coinpany, we are solely focused on our core business of exploring for,

    developing and produeing crude oil and natural gas globally."''-`'

             144.. Lilcew.ise, while Shell orchestrated an entire public relations campaign around

    energy transitions towards net zero emissions, a fine-print disclaimer in its 2016 net-zero pathways

    repoi-t reads: "We have no itnmediate plaiis to move to a net-zero emissions poi-tfolio over our

    investment horizon of 10-20 years."''0

             145. BP, appearing to abide by the representations Lord Browne made in his speech

    described in paragraph 137, siepr•a, engaged in a rebranding campaign to convey an air of

    envirotunental stewardship and renewable energy to its consumers. This included renouncing its

    membership ln the GCC in 2007, changing its name from "British Petroleum" to "BP" while

    adopting the slogan "Beyond Petroleum," and adopting a conspicuously green corporate logo.

    However, BP's self-touted "alternative energy" investments during this turnaround inchided

    investments in natural gas, a fossil fuel, and in 2007 the company reinvested in Canadian tar sands,



    12` Benjamin Elgin, Chevrrorr Dinis tlze Lights ori Creen Poiver, BLOOMBERG (May 29, 2014),
    https:liwww.b loomberg.com/news/articles,`2014-05-29 /chevron-dims-the- I i ghts-on-renew•ab le-energy-proj ects.
    ''s CONOCOPIIILLIPS, Serstainczhle Developmerrt (2013), http://www.conocophillips.com/sustainable-
    development/Documents/2013.11.7%`201200~4,200ur%20Approach°io20Section°io20Final.pdf.
    12 ' ConocoPhillips, Form 10-K, U.S. SEC. R ExCH. CoN-I%iI`N (Dec. 31, 2012),
    https:/hvww.sec.gov:/Archivesr'edgar/data/ 1163165/0001193125130654261"d452384d l Ok.htm.
    130 SHl_LL INT'l_ BV, Enet•gv Transitions Toivcrds Net Zc.ro Erraissiorrs (NZE) (2016).

                                                              96
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 250 of 288                                                   PageID
                                  #: 407




    a particularly high-carbon source of oil. 1' I The company ultimately abandoned its wind and solar

    assets in 2011 and 2013, respectively, and even the "Beyond Petroleum" nioniker in 2013. 132

             146. After posting a$10 billion quarterly profit, E.vYon in 2005 stated that "We're an oil

    and gas company. In times past, when vve tried to get into other businesses, we didn't do it well.

    We'd rather re-invest in what we Icnow."133

             1.47. Even if Defendants did not adopt technological or energy source alternatives that

    would have reduced use .of fossil fuel products, reduced global greenliouse gas pollution, and/or

    mitigated the hainls associated witli the use and consumption of such products, Defendants could

    have taken other practical, cost-effective steps to reduce the use of their fossil fuel products, reduce

    global greenhouse gas pollution associated therewith, and mitigate the harms associated with the

    use and consuinption of such products. Those alternatives could have included, among

    other measures:

                      a.        Acicnowledging and sharing the validity of scientific evidence on

    anthropogenic climate change and the damages it will cause people; communities, including the

    Cousity and the environment. Acceptance of that evidence along with associated warnings and

    actions would have altered the debate from n'jaetlaer to combat climate change and sea level rise to

    how to combat it; and avoided much of the public confusion that has ensued over more than 30

    years, since at least 1988;

                      b.        Forthrightly comnuinicating with Defendants' shareliolders, banks,

    insurers, the public, regulators, and the County about the global warming liazards of Defendants'


    131 Fred Pearce, GreErnvcrsh: 13P and the Atvth qrcr 147orld '13evond 1'etroleatroi', THE GUAitDI,aN, (Nov. 20, 2008),
    littps://www.theguardi an.co m/envi ronment/2008,/nov/20/fossi lfuels-energy.
    1" Javier E. David, 'f3eyand Petroleunt' No dlore? 131' Goes Bacic to Basics, CNBC (Apr. 20, 2013),
    http:i'/www.cnbc.com/id/ 100647034.
    1" James R. Healy, ,41ter•nate Ener w Not irr Carcls at Exxon.6lobil, USA TODw (Oct. 28, 2005),
    https://usatoday30.usatoday.com/money/industries/energy%2005-10-27-oil-invest-usat_x.htm.

                                                               97
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 251 of 288                               PageID
                                  #: 408




    fossil fuel products that were Icnown to Defendants, which would have enabled those groups to

    make material, informed decisions about whether and how to address climate change and sea level

    i-ise vis-a-vis Defendants' products;

                    C.      Refraining from affii-mative efforts, whether directly, through coalitions, or

    through fi~ont groups, to distort public debate, and to cause niany consumers and business and

    political leaders to think the relevant science was far less certain that it actually was;

                    d.      Sharing their intenlal scientific research witli the public, and with otlier

    scientists and business leaders, so as to increase public understanding of the scientific

    underpinnings of climate change and its relation to Defendants' fossil fuel products;

                    e.      Supporting and encouraging policies to avoid dangerous clitnate change,

    and demonstrating corporate leadersliip in addressing the challenges of transitioning to a low-

    carbon economy;

                    f.      Prioritizing alternative sources of energy through sustained investment

    and research on renewable energy sources to replace de.petidence on Defendants' inherently

    hazardous fossil fuel products; and

                    g.      Adopting their shareholders' concerns abixrt Defendants' need to protect

    their businesses from the inevitable consequences of profituig from their fossil fuel products. Over

    the period of 1990 ?015, Defendants' shareliolders proposed hundreds of resolutions to change

    Defendants' policies and business practices regarding climate change. Those included increasing

    renewable energy investment, cutting emissions, and perfoi-nung carbon risl: assessments,

    among others.

            148. Despite their kiiowledge of the foreseeable hanns associated with the consuinption

    of Defendants' fossil fuel products, and despite the existence and fossil fuel industiy knowledge
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 252 of 288                                PageID
                                  #: 409




    of opportunities that would have reduced the foreseeable danbers associated with those products,           ✓

    Defendants wrongfully and falsely pronioted, campaib ed against regulation of, and concealed the

    hazards of use of their fossil fuel products.

            G.     I)efendants Continue to Mislead About the Impact of Their Fossil Fuel
                   Products on Climate Change Through Greenwashing Campaigns and Other
                   Misleading Advertisements in Hawai`i and Elsewhere.

            149.   Defendants" coordinated campaibn of disinfoi-ination and deception continues

    toclay, even as the scientific consensus about the cause and consequences of climate change has

    stren~Tthened. Defendants have falsely claimed through advertising canipaigns in Ilawai`i andlor

    intended to reach Hawai`i, that their businesses are substantially invested in lower carbon

    technologies and renewable energy sources. In truth, each Defendant has invested minimally in

    renewable energy while continuing to expand its fossil fuel production. They have also claimed

    that certain of their fossil fuel products are "green'° or "clean," and that using these products will

    sufficiently reduce or reverse the dangers of climate change. Notie of Defendants' fossil fuel

    products are "green" or "clean'° because they all continue to pollute and ultimately warm the planet.

           150.    Instead of widely disseminatuig this uiformation, reducing thei.r pollution, and

    transitioning to non-polluting products, Defendants placed profits over people. In connection with

   selling gasoline and other fossil fuel products to consumers i.n the County throughout Hawai`i

   Defendants have failed to infonn those consumers about the effects of their fossil fuel products in

   causing and accelei•ating the cliinate crisis.

           151.    Defendants" advertising and promotional materials fail to disclose the extreme

   safety risk associated with the use of Defendants" dangerous fossil fuel products, which are causing

   "catastrophic" climate change, as understood by Defendants" and the industiy's own scientists




                                                     99
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 253 of 288                                                    PageID
                                  #: 410




    decades ago and with the effects of global warirting now being felt in the County. They continue

    to omit that iinportant infoi-mation to this day.

             152.      iVloreover, Defendants have not just failed to disclose the catastropliic danger their

    products cause. After having engaged in a long campaign to deceive the public about the science

    behind climate change, Defendants are now engaging in "greenwashing" by eniploying false

    and misleading advertising campaigns promoting tliemselves as sustainable energy companies

    committed to finding solutions to climate change, including by uivesting in alternative energy.

             153.     These misleading ``greenwashing" campaigns are intended to capitalize on

    consumers' concerns for climate change and lead a reasonable consumer to believe that Defendants

    are actually substantially diversified energy companies making meaningful investments in low

    carbon energy compatible with avoiding catastrophic climate change.

             154.      C.ontrary to this messaging, however, Defendants' spendin~ on low c.arbon energy

    is substantially and materially .less than Defendants indicate to consumers. According to a recent

    analysis, between 2010 and 2018, BP spent 2.3% of total capital spending on low carbon energy

    sources, Shell spent 1.2%, and Chevron and Exxon just 0.2% each. 134 Meanwhile, Defendants

    continue to expand fossil ftiel production and typically do not even include non-fossil energy

    systems in their lcey performance indicators or reported annual production statistics. l''

             155.      Ultimately, Defendants cuiTently claim to support reducing greenhouse

    gas emissions, but their conduct belies these statements. Defendants liave continued to ramp up

    fossil fuel production globally, to invest in new fossil fuel development—including in tar



    13I Anjli Raval & Leslie Hook. Oil and Gas Advertisinl; Spr-ee Signa/s Irrdustry's Dilemrria, FIN. TIMes (Mar. 6,
    2019). https://wwNk,.ft.com/content/5ab7edb2-3366-1 le9-bd3a-8b2a211d90d5.
    1" See, e.g., Reserves and production table, A year• ofstrona deln•ery aizrl grotivtli: BP,-1~7ni~al Repot•t arid Fornr 20-F
    2017, BP P.L.C. 24 (2018),1lttps:,'/wNkNv.bp.com/content/dam/bpr'business-sites/en/global'corporate.!pdfs/investors/bp-
    annual-report-and-form-20f-2017.pdf.

                                                               100
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 254 of 288                                                     PageID
                                  #: 411




    sands cnide and shale gas ti•acking, some of the nlost carbon-intensive extraction projects—and to

    plan for unabated oil and gas exploitation indelinitely into the future.

               156.    Exxon is projected to increase oil production by more than 35% between 2018 and

    2030—a shai-per rise tlzan over the previous 12 years. 136

               157.    Shell is forecasi to increase output by 38% by 2030, by increasing its ci-Lide oil

    production by more than half and its gas production by over a quarter.

               158.    Recently, BP projected its production of oil and gas is expected to increase just

    over 20% by 2030.13'

               159.   Chevron set an oil production record in 2018 of 2.93 million bart•els per day, and

    the company predicts ffru•ther significant growth in oil production this year.13s Like the other

    Defetldants, it sees the next 20 years—the crucial window in which the world must reduce

    greenhouse gas enlissions to avet-t the inost catastrophic effects of the climate ciisis—as a time of

    inereased investment and production in its fossil fuel operations. For example, a 2019 investor

    report touts the company's "significant reserve additions in 2018" in the multiple regions in North

    Aiiierica and around the world, as well as significant capital projects involving construction of

    refineries worldwide. 139




   131 Jonathan Watts, Jillian Ambrose & Adam Vaughan, Oil Fir7ns to Pour•E.rtra 71n Bnrr•c.ls Per Dc{v Into ALarkets,
   Data Shous, TxF GUAttUtAtv (Oct. 10, 2019), https://w\k,~v.tlieguardian.conv'environment/2019ioct/10/oil-firms-
   barn-els-markets.
    ,3? Icl.
   13' Kevin Crowley & Eric Roston, Clzei.•r•ort .41ig11s Stratcw ivith Paris Deril Bttt FT'on't Cap Output, BLooMBr-_'RG
   (Feb. 7, 2019), littps://iaww.bloomberg.coin,!news/articles/2019-02-07/chevron-pledges-alignment-with-paris-
   accord-but-won-t-cap-output (accessed February 21, 2020).
    131 Clrevrorr 2019 Irrrestor Pr•esentcrtiorc, CHr-.vRON CoRP. (Feb. 2019), littps:/./chevroncorp.gcs-web.com/static-
   files/c3815b42-4deb-4604-8c51.-bde9026f6e45.


                                                              101
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 255 of 288                                PageID
                                  #: 412




           H.      Defendants Caused the County's Injuries.

           160.    Defendants' individual and collec.tive conduct, including, but not limited to, their

    failures to warn of the threats their fossil fuel products posed to the world's climate; their wrongful

    promotion of theu• fossil fuel products and concealment of known hazards associated with the use

    of those products; theu public deception campaigns designed to obscure the connection between

    their products and global warming and its environmental, physical, social, and economic

    consequences; and their failure to pursue less hazardous alternatives available to them; is a

    substantial factor in causing global wanning and consequent sea level rise and attendant flooding,

    erosion, and beach loss in the County; increased frequency and intensity of extreme weather events

    in the County, i.ncluding hurricanes and tropical storms, "rain bomb'• exti-eme precipitation events,

    drought, heatwaves, wildfires, and others; ocean wanning and acidification that will injure or kill

    coral reefs in the County's waters; habitat loss of endemic species in the County, and range

    expansion of invasive and disease cai-ryulg-pest species; diminished availability of freshwater

    resources; and the cascading social, economic, and other consequences of those environmental

    changes. These adverse impacts will continue to increase in frequency and sevei-ity in the County.

           161.    As actua( and proximate results of Defendants' conduct, which caused the

    aforementioned environmental changes, the County has suffered and will continue to suffer severe

    hanns and losses, including, but not limited to: injuiy or destruction of County-owned or operated

    facilities and property deemed critical for operations, utility services, and risk management, as

   well as other assets that are essential to conununity health, safety, and well-being; ulcreased

   planning and preparation costs for community adaptation and resiliency to global warming's

    effects; decreased tax revenue dtie to impacts on the County's tourism- and ocean-based economy;

   and increased costs associated with public health unpacts.



                                                     102
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 256 of 288                                                        PageID
                                  #: 413




             162.      The County already has incurred, and will foreseeably continue to incur, injuries

    and damages due to Defendants' conduct, theu- contribution to the climate crisis,, and the

    environmental, physical, social, and economic consequences of the climate crisis's impact on the

    environment. As a result of Defendants' vvrongfiil conduct described in this Complaint, the County

    has, is, and will experience significant adverse impacts attributable to De.fendants' conduct,

    including, but not limited to:

                                                     Rising Ternperatums

             163.      The average air temperature in the County is warming, and the rate at which it is

    doing so is accelerating. 2019 was the wai-mest year on record for nearly eveiy city in Hawai`i,

    including Kahului on the island of Maui, which broke or tied 61 daily record temperatures in 2019

    alone."0 Kahului broke or tied daily temperattu-e records eveiy month in 2019 except February

    and March. «'

             164.      Warniing air temperatures have led to heat waves, expanded pathogen and invasive

    species ranges, thermal stress for native flora and fauna, increased electi-icity demand, increased

    occuiTence and intensity of wildtire, threats to human health such as from heat strolce and

    dehydration, and decreased water supply due to increased evaporation and demand.

                                                         .Sea Level Rise

            165.      The County is ah-eady experiencuig sea level rise and associated impacts, and will

    experience significant additional and accelerating sea level rise over the coming decades tlu-ough

    at least the end of the centuty. The County is particularly vulnerable to the unpacts of sea level



    "I NOAA   National Centers for Environinental Information. ST ATE OE THE CLI%MATE: NATfONAL CLINIATG REPORT
   rort 2019, (Jan. 2020) https:/hvww.ncdc.noaa.gov/sotc/national/20191 3/supplemental/page-1.
   141
       IVl:at m•irr.ter? In 1019. Hce-m•crii broke of• tiecl 273 heat recor-ds. In 2010, exhect trzor•e of the same, HAw:afi NGWS
   Now (Jan. 2, 2020) https://www.hawaiinewsnow.com/2020/O1/02,'liawaii-broke-or-tied-hundreds-heat-records-
   wann-winter-is-expected.


                                                                103
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 257 of 288                                PageID
                                  #: 414




    rise because of its substantial developed coastline and substantial low-lying areas, particularly

    along the south coast of the island of Maui, Kaliului on the island of 1Vlaui, and the city of

    Kaunalcakai on the island of Moloka`i.

            166.    The figure below delineates the island of Maui's sea level rise exposure area, a

    State of Hawai'i-recognized sea level rise vulnerability zone that the County is using to fonnulate

    sea level rise adaptation strategies.




                                                           ..         . . . . . ...... .......-
                            Figure 8: Maui's Sea Level Rise Exposure Area

                                     Loss of Land and Infrastructure

           167.    Moi•e than $3.2 billion in assets, including over 3,100 aci•es of land, 760 structui•es

   such as hotels that are critical to Maui's tourism-based economy, and 11.2 niiles of major roads,

   are located within the Sea .Level Rise Exposure area and are at risk of inundation and destruction

   due to sea level rise estimated to occur by the year 2100.



                                                    104
PageID




                                                                                               "d
                                                                                               c       4-+   m      ^    ~
                                                                                         ~     O        O
                                                                              W    4.)
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 258 of 288




                                                                                         ~     R       cy
                                                                                                        a    p     >     >
                                                                                         ~     0       ~     ~     o     ~
                                                                              a    ~                         ~
                                                                                   p                                     2
                                                                                                             03    M     G'
                                                                              C%   ~O
                                                                                         'C7    ~       N
                                                                                                       ~     x̀°
                                                                                               ca
                                                                              ~    ~                   °     P'
                                                                                   on
                                                                                                       ~
                                                                                                       cC    ~
                                                                                         ~             ~     ~      u    ~
                                                                              O    ~     p     ~       U     ~.     ~    cd
                                                                                                             ~      O
                                                                                         +•             cd   p      U    E
                                                                               ~          cC
                                                                                   C,'
                                                                                   O                    ~          _
                                  #: 415




                                                                                               O        c    U                        ~n
                                                                              .~
                                                                              cz
                                                                                         O
                                                                                                                                      0
                                                                              _O   u           ~  co
                                                                              s    O
                                                                                   +~    U     .~ t:         °
                                                                                                             U      ~O   y
                                                                              °    ~     b     a~       o    0
                                                                                                             p      3    —
                                                                                                                    co   3
                                                                                                             U           cs
                                                                                                             &..    ca   y
                                                                                          cn
                                                                              ~    U      co   U       ~     to     U    ~
                                                                                                       a     ~      U    cz
                                                                                   °                                x
                                                                                                                    ~    °
                                                                                                             ~     -~4
                                                                              `~                       ~ 0                      ~rq
                                                                              °~ ~       ~      o      •~    o      ~    .~
                                                                              ~           ~
                                                                                   ca                                    '~',
                                                                              U                                     1„
                                                                              ~    ~                               ol    ~
                                                                              co
                                                                         00                                              ca
                                                                         ~    0
                                                                              00   m
                                                                         ~                                               03
                                                                                                                         O
                                                                              m    N     cG     -~-~   "~                ~
                                                                              0    m     x     ° ~                  °    H
                                                      Uly
   LIOrC[m `iCL'mLPrH ruLlr,rdL'OAOH s6 LlOris `speoa lulsroo Xueua 3o suoi:pod - i,rxoloW pue mrW
                            ~C
   uO Lloea an!j — o l sriJ iunoD ail; `asr.r lanal eas 3o llnsa r e se uor pr zZap le.rtuoruls pue uoisoaa
   ol alqildaasns sAemy2ril lelsroo a;uas OZ doi aLp 3O -uoiso.ia pur guipoog ol alquiaulnn Cly2itj
  si pue saiotjs guiAl-mol Buolu palenuaauoa sr aanjanaaser3ui lratiraa s,,CiunoD aq,I, 'iLi
                                                                                               -a.m;on.rlse.gut
   lropiao aleaolaa ao `plinqaa `Ajnro3 oi isoo aqi apnloui lou saop Llon.lnn `sarl lop3o suoilliq aili ui aq
   lllm ssol puel pur a.nuaruns ol anp XlunoD aq; ui sassol oiuzouoaa aqx arij; paieuailsa st 11 •asi.r lanal
   ras 3o lanal lrila Lprnn paoeldsip aq llTA,% s;uapsa.r AiunoD 000`Z ueip aaoru `leioi ul 'OL I
                            raad a.insodxa aslg lanaZ raS sjr.uvZ :pi aanDl,3
                                                                            -,UinTjar aTuxouooa Jo siuioJ llr
   pue `s.101is► n `s;uapisaa loedu.ri pue lane.rI pue &nddir{s puelsi.ralui ldrn.ramui pinom srLl,I, •;3LupooO
  3o juaip pui, Aauanba.ig pasuaaou► aouauadxa pinonn Aug alaur.yv pue Xeg a,odolnl.{ ss Llons
                                             #: 416
PageID     Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 259 of 288
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 260 of 288                                 PageID
                                  #: 417




    connects West Maui and Central Maui, will become chronically flooded. by 2100 and lawmakers

    are already developing plans to relocate the highway. Two portions of highway on Moloka` i, one

    in Kalua'aha and the other in Puko'o are also at 1-ugh risk of flooding and erosion as a result of

    rising sea levels. This wi11 result in wide-spread regional issues such as loss of commerce, loss of

    access to emergency services and increased traffic on other roads and highways, some of which

    serve as the only access in and out of many conununities; and sei-vice disniptions due to damage

    or loss of electric and telecotninunication transmission lines that commonly follow roads subject

    to flooding and subsurface saltwater inh•usion.

           172.    Critical transportation hubs and other critical infrastructure, such as the County's

    five commercial harbors and five airports, will become increasingly exposed to chronic flooding

    from sea level rise, resulting in disruption of interisland and transoceanic shipping atid travel that

    will impact the County and its residents, visitors, and all foims of economic activity. Since the

    County is ahnost entirely dependent upon imported food, fuel, and matei-ial, the vulnerability of

    ports and airports to extreme events, sea level rise, and increasing wave heights is of serious

    concern. Native Hawaiian cultural and historical resources are located near the Countv's shorelines

    and are al.ready threatened by coastal erosion associated with sea level rise at areas that have sei-ved

    as burial grounds, hon:e sites, fishponds, and other places of cultural significance. Even if all

    carbon eni.issions were to cease innliediately, the County would continue to experience sea level

    rise and its associated impacts due to the "locked in" greenhouse gases already emitted and the lag

    time between emissions and sea level rise.

                                                   !G6'il4 f ires

            173.    Wildfires are becoming more frequent, intense, and destructive in the County. As

    climate changes, stronger El Niiio events become more fi•equent. El Niiios alter Hawaii's weather



                                                      107
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 261 of 288                                PageID
                                  #: 418




    patterns, bringing wetter sunimers wliich in ttrn provide prime conditions for fast-growing grasses

    and 'ulvasive species, followed by prolonged periods of drougllt and llotter average temperatures,

    which desiccate vegetation thereby increasing the fuel available for fires.

            174.   The County's fire "season" now i-uns year-round, rather than only a few months of

    the year. In 2019, called the "year of fire" on Maui, 26,000 acres burned in the County—more than

    six times the total area burned in 2018.

                                               Ecosystem Harm

           175.     The County's natural resources are in decline because of global warming. Many

    species endemic to the County and the Hawaiian Islands are already showing shifting habitats

    because of environmental changes attributable to global wanning. Hawai`i is often referred to as

    the "Endangere.d Species Capital of the World." Wliile comprising less than one percent of the

    United States' land .mass, nearly a third of the species listed as endangered or threatened in the

    United States are in Hawai`i — about 500 species. That is nearly double the next highest state,

    California, which has about 300 endangered species.

            176.   For exanlple, the population of the kiwikiu (or kikekoa), also known as the Maui

    pat7•otbill, has dropped to less than 300. The kiwilciu can only be found in 1.9 square miles of inesic

    and wet forests at 3,940-7,050 feet on the windward slopes of Maui's largest mountain, Haleakala.

    The bird's range is slirinlcing as a result of climate change and mosquitos carrying avian malaria

    are moving higher up the mountain due to rising temperatures.

           177.    In addition, the 'ahinahina, or silversword, which grow on the slopes of Ilaleakala

    are also rapidly disappeai-ing. The number of `ahinahina have declined by approximately sixty

    percent since the 1990s. This decline is a direct result of the hotter and clrier conditions on the

    mountain due to climate change.



                                                      1:
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 262 of 288                                              PageID
                                  #: 419




             178.     The `i`iwi, or scarlet Hawaiian honeycreeper, which can be found in east Maui, is

    also in danger of inunediate or near-tenn extinction. The 'i'iwi is a beautiful red bird with a long,

    curved salmon-colored bill. Like the kiwikiu, the habitat of the `i'iwi is sluinking as a result of

    climate cliange. While it was once found in native forests on all Hawaiian islands, it is now

    restricted to elevations above 1,250 meters where it is too cool for mosquitoes to deliver diseases

    such as avian malaria and avian pox. As temperatures increase, the 'i'iwi will be pushed farther

    upslope and will run out of room altogether.

            179.     Over 200 plant taxa in Hawai`i are considered to have 50 or fewer individuals

    remaining in the wild. Many of these endangered species are only found in the County. The Center

    for Biological Diversity estimated it would cost about $2.3 billion a year to implement recovery

    plans for every federally listed species.14`

            180.     Increasect atmospheric carbon has also resulted in more CO2 uptake in the ocean,

    which in turn drives ocean acidification. Ocean acidification prevents marine organisms, many at

    or near the bottom of the food chain, from forming shells, which threatens their stn•vival. Increasing

   sea surface teniperatures are shifting marine species' ranges and causing coral bleaching and death.

    In 2019 the Hawai`i State Department of Land and Natural Resources conducted a rapid

   assessment of eoral healtli at Molokini and along Maui's soutli shore from Makena to Ma`alaea.

   The study found about 50 percent of a coral species that makes up much of Molokini's reef already

   was bleached or "paling heavily."14'




   1-12
       Noali Greenwald, Brett Hartl, Loyal Mehrhoff• & Janiie Pang, Shor•tcharraed !-unding rveedlecl to Scrve Amer(Ca's
   1tifoSt EMLla11g'CTC'dSj)eeleS Cei7tel' fOP BlolOgdeC71 DlvE:YSIt)%, CEN rGR FOR BIOLOGIc'.aL DtvGRSITY 1, 6(2016),
   lhttps:; hvww.bioloQicaldiversity.org/programs/biodiversity/pdfs/Shortclianged.pdf.
   11' See Department of Land & Natural Resources, As Ocrenrz fYaters He.at lip Eviclence qf*Coral Bleaching is
   Appecaring (Sept. 11, 2019), littps://dlnr.hawaii.gov/blog/2019/09/11/nr19-162.


                                                           109
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 263 of 288                                 PageID
                                  #: 420




            181.    hi addition to the loss of the intrinsic value of those unique natural resources, those

    changes contribute to adve.rse effects on the County's tourism and fishing industries, which in tum

    impact economic activity within and revenue to the County.

                                                Public Healtlz

           182.     Public health impacts of Defendants' conduct llave injured and vvill continue to

    cause injury to the County. Extreme heat-induced public health impacts ui the County will result

    in increased risk of heat-related ilhlesses (mild heat stress to fatal heat stroke) and the exacerbation

    of.pre-existing conditions in the medically fragile, chronically ill, and v2ilnerable.

           183.    Changes in air temperattu•e, rain, and carbon dioxide concentrations in air can lead

    to more ozone, pollen, mold spores, fine particles, and chemicals that can ii-ritate and damage the

    lungs and aii-ways. Increased extreme temperatures, heat waves, and wildfires have contributed

    and will contribute to and exacerbate, allergies, respiratory disease, and other health issues in

    children and adults. Vulnerable populations sucli as the disabled, the elderly, children, people who

    live alone, people of color, and less-resourced cotnmunities are more likely to suffer health effects

    from higher air temperatures, tlooding, and air pollution. As pest species ranges expand, vector-

    bome illnesses will increase in the County's population. The County has borne and will continue

    to bear costs associated with nlitigatuig and responding to these public health tlu•eats.

                   Incpacts to Native Hawaiian Cominunities and Cultui-al ResouYces

           184.    Compounding those physical and envirorunental impacts are cascading social and

    economic inipacts that cause injuries to the County that have and will continue to arise out of

   localized climate change-related conditions. In particular, low-income communities, communities

   of color, and Native Hawaiian communities are and will continue to be the hardest hit by the

   physical and environmental consequences of Defendants' actions, and will require the most



                                                     110
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 264 of 288                                                              PageID
                                  #: 421




    resources, including from the County, to respond and adapt to the climate crisis. Inconie inequality

    is growing in the County.144 In areas of the County where populations are majority Native

    Hawaiian, such as on the island of 1Vloloka'i, l4' incomes are well below the statewide average and

    unemployment levels are often twice that of those statewide. l46 1Violoka`i ranks among the

    County's nlost socially vulnerable conlmunities, as measured by the capacity to prepare for and

    respond to hazardous events.147 Native Hawaiian communities, people of color, and low-uicome

    residents in the County therefore experience exacerbated climate crisis impacts of Defendants'

    conduct, including, but not luni.ted to, in the following ways:

               185. hlcreased sea levels and storms caused by climate change have disparate impacts

    among the County's communities. In general, lower-income residents are hit harder by weather

    events because many ai-e unable to prepare for extreme weather in advance and will need to use a

    bigger proportion of their resources to rebuild in the aftermath. Native Hawaiian and other

    cotnmunities living on Moloka`i are especially vulnerable to sea level rise, as increased flooding,

    erosion, and desti-uction of coastal roads, homes, businesses, and beaches is predicted over the

    coming decades.14S Much of the island's critical infrastructure is located on low-lyina shores and

    is thus particularly at risk fi•om sea level i•ise.t`'9 Furthei-inore, 3.2 feet of sea level rise would flood




    «' LILI`UOKAL.ANf TRUST, (:otntttuttitY Proftle: ;lloloka'i (7uly 11, 2018).
    https://onipaa.org/media~WlsiZiIsIjiwMTgvMDkvMDYvMjFfMjlfMzNfNDYyXONvbW 11 bm10eV9Qcm9maWx1
    XO 1 vbG9rYWlfUmVZaXNIZC5wZGYiXVO/Community%20Profile%20Molokai %20Revised.pdf?sha=e2db5540.
     G Wade Graham, YVlzti• il~Iolokai Ir Tlre Least Developeil Hax~aiiatz Islcztid, HONOLULU C[V lL BEAT (Sept. 4, 2019),
    14
    https:/rwwv~~.civilbeat.org/2019/09%why-molokai-is-the-least-developed-hawaiian-island.
    14' See ('DC Ratt/cs Alolokct `i :ltrtottg tl:e ,•4tost l'ttltzet•able Cottrnaunities it7 Afcttti County, MAUt Now- (Mar. 31,
    2020), littps:/!mauinow.com/2020/03/31/cdc-ranks-molokai-among-the-most-vulnerable-commuuiities-in-maui-
    coLmtv.
    148 flctivcti't Sea Level RLse 1%itltierctbilitY cuid Adaptatiot7 ReE)ort, HAw A[ ' l CLIN1ATE CI-IANGE MITIGATION &
    AoAl'TA'i'IoN CoN-t1%-1'N 115-16, 122, 126, 129, 13 t, 134-35 (2017), https:/.!climateadaptation.liawaii.gov/wp-
    content/uploads/2017/12/SLR-Report Dec2017.pdf.
    141 Icl. at 126.
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 265 of 288                                     PageID
                                  #: 422




    coastalpoi-tions ofthe Hawaiian Home Lands, areas intended to provide economic self sufficiency

    for Native Hawaiians, thereby displacing Native Hawaiian families in coinniunities such as

    Ke`ailae and Wailua in East Maui and Kalama`ula on 1Vloloka' i. 150 hi addition, communities in the

    Hawaiian Home Lands of Kalama'ula, Kamiloloa, Makakupa`ia, and Ho`olehua-Pala'au on

    Moloka`i, as well as Waieliu, Leiali`i, and Kahikinui on iVlaui, are at h.igh risk of displacement

    from sea level rise, tsunamis, and waves. 151

                 186.        Coastal and beach erosion also jeopardize Native Hawaiian cultural and historical

    sites; including burial grounds, home sites, and fishponds, as well as fishing and cultural

    practices. ts' On 1Vloloka6 i alone there are 26 cultural sites within the Sea Level Rise Exposure

    Area. This includes cultural sights on La' au Point that may be flooded as a result of sea 1eve1 rise.

                 187.        Those who face housing insecurity ot• lack access to reliable traiisportation lacic

    resources to protect themselves from extreme temperatures, stonns, and flooding, and are therefore

    likely to disproportionately rely on County resources to obtain protection during climate

    emergencies. Residents who live further from central Maui, where healthcare resources are

    concentrated, are particularly vulnerable to weather-related emergencies.

                 188.       The climate crisis exacerbates poor air quality since increased temperatures worsen

    smog, ancl extreme weather and flooding can trigger higher levels of allergenic air pollutants like

    mold and pollen. This will have an outsized impact on the County's low-income residents,

    Indigenous communities, and conzmunities of color, since these communities generally experience

    higher exposure to poor air quality and suffer higher instances of many negative health outcomes

    associated with it, like respiratory and cardiovascular-related illnesses. For instance, Native



    1i0   Id. at 105. 129.
          Icl. at 129.
    15' Icl. at 105, 129.

                                                            112
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 266 of 288                                            PageID
                                  #: 423




    Hawaiians suffer dispropoi-tionality from cardiovascular disease. 1 53 These disproportionate

    impacts will worsen as the climate crisis accelerates.

            189.     Climate change is expected to exacerbate food and energy insecurity, wluch will

    affect those who are already struggling first and most intensely.154

            190.     The County's tourism industiy, which is the County's leading econoniic sector,15'

    is also at risk fi-om climate change, jeopardizing the livelihoods of County residents wlio work in

    tourism service jobs. Low-wage workers, including those fi•om Native Hawaiian communities and

    communities of color, experience disproportionately greater impacts when the tourism sector

    declines.

                                                    Plani7ing Costs

             191.    County officials, planners, and nattu•al resoui-ce managers are incoiporating climate

    adaptation into land management. But new plaiining and unplementation actions come at

    significant cost to the County.

             192.    In December 2017, the Hawai'i Climate Change Mitigation and Adaptation

    Commission released a 304-page report detailing the expected effects and costs of climate change

    in the State of Hawai' i. On ivlarch 2, 2018, the Maui County mayor signed a proclamation officially

    accepting that report. That proclamation acl:nowledges that climate change is real and directs

    "County departments to use the Report in their plans, programs and capital improvement decisions,



        Report: Native Hcnnaiians f ace .t 'Public Ilealth Crisis', HONOLUL.0 CivIL BG:aT (Jan. 17, 2017),
    littps:/,'www.civilbeat.orei'2017%01 /report-native-hawai ians-face-a-public-health-crisis.
    i54 See. Cliirzate. Impact.r ort Agnculture and Food Supply, U.S. ENVTL. PROT. AGFNCY (last visited July 31, 2020),
    littps:L!archive.epa.gov'epa/cl imate-i mpacts,'climate-impacts-agriculture-and-food-
    supply.html#:—:text=Climate%2ochange%20can%20disrupt°/o20food,result%20in°•~.20reduced°io20agricultural°•o20p
    roductivity; Cliniate Impcacts orr Energy, U.S. ENVTL. PROT. AGENCY (last visited 7uly 31, 2020),
    https://19january2017snapshot.epa.gov/cl imate-impacts!climate-impacts-
    ener~y_.litml#:--:teYt=lncreases%20i n°%20temperature%20will%201 ikely,oil %2C%,20and%20wood°-'O 20for%20heat
    ing. ~
    iss i'isitor Irrdustry. MaU[ COUNTY (last visited Oct. 8, 2020), https:/7Www.mauicounty.gov/1133/Visitor-Industry.

                                                           113
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 267 of 288                               PageID
                                  #: 424




    to mitigate impacts to infi•astructure and critical facilities triggered by sea level i-ise." The Maui

    County mayor also called on the County Planning Department to propose rule changes to the Maui,

    Moloka`i and Lana`i Planning Commissions to include sea level rise in their shoreline setback

    calculations.

           193.     The County is undertaking extensive planning efforts across County agencies, as

    well as fundin- independent effoi-ts, to assess the County's vulnerability to a broad range of climate

    change-related impacts and to develop adaptation and resilience strategies. Earlier this year the

    Maui Coi.ulty Council established a Climate Action and Resilience Conunittee in order to

    accelerate adaptation and resilience strategies in preparations for intensifying climate-change

    impacts. In addition, the Maui County Platuiing Department has led a planning process to develop

    a set of guidelines and protocols to build back after a damaging coastal event to help make

    communities more resilient to sea level rise.

                                        Dant(ages Already Incairrerl

           194.     The Couilty has already incuiTed damages as a direct and proximate result of

   Defendants' conduct, including, but not limited to:

           195.     The County has spent over $5.5 million designing and constructing an 1,100-foot

    rock mound revetrnent to protect the Wailuku-Kahului Wastewater Reclamation Facility in

    Kahului from increasing shoreluie -erosion, rising sea levels, and increased risk of damage froin

   tsunamis.

           196.     The County has incui-red significant costs responding to increasingly severe

   wildfires, including two fires in July 2019 that bunied 9,200 acres and fo.r which the Mayor

   declared a state of emergency, anct a 4,100-acre blaze that required forced evacuations and road

   closures in October 2019. The County provides firefighting personnel for such tires, which are



                                                    114
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 268 of 288                             PageID
                                  #: 425




    becoming increasingly frequent and intense as the Earth wanns. Additionally, the County has

    provided emergency shelter for displaced residents at significant expense.

             197. Erosion, stoi-m surges, flooding, wave ilrn-up, and increased wave energy have

    damaged the County's shoreline and adjacent infrasti-ucture, including, but not limited to roads

    and utility lines. For instance, in November 2018, the Coi.uity temporarily repaired a 30-foot

    section of Lower Honoapi`ilani Road, which had been daiiiaged by excessive rtinoff from upstream

    in the watershed, and sea-level-rise induced erosion in Ka`opala Bay, which tlu-eatened water and

    sewage lines under the Road. The coastline there had already been degraded by sea-level rise and

    increasingly severe wave activity. The County has incun•ed costs to study shoreline erosion

    mitigation measures at that site, including consti-uction of a seawall or inanaged retreat. Over 11

    miles of County roads are at risk of flooding with the 3.2 feet of sea-level rise expected by 2100.
               - - ~ -                   AL
                                                                                          .-




       ~'.




         Figure 11: Temporary Repair of a Section of Lower Road at Ka`opala, July 2020




                                                    115
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 269 of 288                                                                                                                                                                  PageID
                                  #: 426



                           •' ►=_ 'K                  -                                                                                      '       *hsr $~-kr
                                                             ~.~                                                                     ~~,
                '"'~~                                                                                                                      ~f • r~T ~~^,~`~' 1C f~ ~~..°' ✓~~
                                  ~                                                                                                                                     '~~
                                   ....                                                                                                                                            r
                                                                                                                             x              i•           i      ~:, a y.y~..'y ~ /At
                                                                                                                                                                                   )f
                r'                              +y:~ ~ ..~ •           F                        .               !       ,#                    ' ~.   r v t,{   "s ` ~
                           .~'

                                                                                 ,(r~ ~                         rYr'e~~~1            ~A.r ~"`'~: y.' ~,             h ' +~                 „&
                                                                                                                                                                                                               -            ~,~•
                                                  .                             ~a                  ~E ri_ ~ "'`                           ~ . r ~f .Y                                 - 1 •A' ~i ~-~*_ t~

            ~~..
                                                1~y                                                                                                                                                     ~S~
            y                                                  {~ . _                          _ .
                                                                                                     ^~ -. '•,-~.
                             ~•     '~` ~~ .~.t~~['                — ~.5~~~" "'tlF~ ~`ew~e ..~.`~ ~ ...,~ -~ -4"'s ...                                                                  .'7f1           '~.             -
                                                                                                                                                             •             ~_

                     '~     ~-         • ~" , ~
                                              ~ ~'►.~w,~,y,~y,,.                      ~ -            _                  -        ~               - ~-•                     .            •_               -         ~~               I

                '                          ~-             _ .                              . ~~["r~'f~!7y~ ._~.
                                                                                                              o~  ' .....~~ _->`~ :_ ` , _.' _     'r~'• ~
            ~...!'~~ ~,.•~,. •i •.. . -•                                                   -. .      -           'E^^~~-     ;` ;.~.•~~.,
                                                                                                                           . =w.'`           "~'~~ '      ..1
            ~
            T^' ~ ~~ ~y►`aY3~ <~F:.:e,~..,,9~                                                         .._      .             .•..,,.~~• ~--..r?~  -~+'._.
                                             -                                                              ,

            e-~~,r                        ,~ •fi~ ~.~
                                    ~~E ,,~                                       .                        ;        -                ~~.y~ ^                 `                                  '                                  _I
            M~'.r             -y" . .-
                   a~~"~-.rr,~..        ~~.~'                                                                                                                              .                                   -
                            ~y ',~.• .                                                                                                     .~.      ~
                     `:~~s~ti~~_,,,~+, ~~,;                                      :_
                                                                                                                                                     ~ ,"`~` '~'~              ~        -•                         .
                                                                       :~                 .V                                                                                                              _
                                           7"~
                                  'LF..,              Y"--         ~        ~         ...~".                ,        S•ey~.                                                        ~            .        •`1
            i>..aa                                             - ~ ~ -;~-.,~--"---
                                                                           '~                            ~+`•Rsw.-x. ~_              -                       !~.+ .                                 _              •-


                                                                           ~~, - - y_ `                                                                               _.
                                                                                                                    ~~,                     .r                                              _
            ~~ ~•~"'~..                                                                                                                                                                                   --'=
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    7


                                                      Figure 12: Damage to Lower >EIonoapi'ilani lZoad, 2018

                          198. The County's property and resources 156 have been and will continue to be inundated

    aiid/or flooded by sea water and extreme precipitation, among other climate-change related

    inti-usions, causing injuiy and damages thereto and to improvements thereon, and preventing free

    passage on, use of, and nonnal enjoyment of that real property, or pernianently destroying them.

    For ulstance, sea level rise is both inundating and accelerating beach loss at County's netwock of

    beach parks, effectively eliminating portions of those vital coinmunity resources which are also

    critical drivers of the County's ocean- and tourism-based economy.




    15'   The County disclaims injuries arising on federal propeirty in the County.

                                                                                                                        116
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 270 of 288                             PageID
                                  #: 427




         Figure 13: King Tide Flooding at Ukumehama Beach Park, West Maui, July 2019

           199. The County has plaiuled and is planning, at signiticant expense, adaptation and

    mitigation strategies to address climate change related impacts in order to preemptively mitigate

    and/or prevent injuries to itself and its citizens. Those efforts include, but are not limited to,

    preparation of a Multi-Hazard Mitigation Plan, which will assess sea level rise, increasingly

    freauent and intense wildfires, and otlier effects of Defendants' conduct on critical County

    infrastructure, and propose measures to mitigate adverse impacts on that infi•astructure; evaluation

    of coastal roads within the County, prioiitization of roads and shoreline areas requu-ing mitigation

    measures, and evaluation of the appi•opriate mitigation measures to protect against sea level rise,

    increased flooding and ninoff, and other climate change impacts on that critical infrasti-ucture;

    dedication of County staff time and resources to planning for, pei7nitting, and implementing sea

    level rise-response actions at both public and private property, including to protect thousands of

    residents from the inuninent impacts of sea level rise-driven coastal erosion; and preparation of a

                                                   117
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 271 of 288                                                                                                               PageID
                                  #: 428




    countywide wastewater pump station inundation study, by which the Coutity's Wastewater

    Reclamation D.ivision is analyzi.ng and preparing for seal level rise, increased sevei-ity of stonn

    surges, and other climate change iinpacts on the County wastewater system, as well as propose

    improvement and adaption options to mitigate the identified impacts. Additionally, the County has

    incui•red and will incur significant eYpense in educating and engaging the public on climate change

    issues, and to promote and implement policies to mitigate and adapt to climate change impacts,

    including promoting energy and water efficiency and renewable energy. For instance, the County

   .has foi•med a County Council Committee on Climate Action and Resilience; and a Community

    Worlcing Group on Climate Emergency and a Just Transition to Restore a Safe Climate, consisting

    of County staff and connnunity members. Implementation of those plarining and outreach

    processes has and will come at a substantial cost to the County.

                    ~
                    ~                                                      y
                                                                                                                N77~
                                                                                                     .t :        ,yt~•
        ~,                          .. ..             .      .                                       •.,. 1r~/ y~,:

        f                                         _                                  .              C,00l~ Yi, . rrc!:
                                                                                                                           _   __                 _
                                                                                                                                                                         •'      ~:

                                                                                                   ~,:
                                                                                                                 4,~aa -~~~ _
                                                                                                    „~a~'~;                 :~• _ ~~                     ~-       :,a.        as~t,;~
                                                                                                                         :1r V                                                ~~~
                                                                                                                                                                   ~,           —;
                                                                    ——                   ,S`•~ ~i.,.. ~ ~ ~ ~ .,. _,.~:, ` ~

                                                                               —       ...~
                                ,                                              .~:-~,,..~►t     ..r,-,
                                                                          ~ ~" -~•             • ;°~. '`~..•. . .
                                                                        ~                   •~

                                            ; -xs .       !`.~            •s       _. Fa*    .,~            .    '`%:...            ..-                       .
                                                                                                    ;



                                                                                            --~--''•'. '~, ~~                           ~` ~
        ~               ~ ~                                      ,~` ~,.
                                                                 , ,,
                                                                                                                                                                                      ,
                                            ~                                 ..~ - .
                                                                         . ~;,~'                                                    _         .   . . ~ ~..,,.v, ,_:
                    .. . '~-•                                                                                                                                   ~l;r~
                                                                                                    -


             --~.                             .                                                                                           —



              Figure 14: County-Authorized Erosion Protection for Iniminently Threatened
                              High-Density Condominiums, January 2020



                                                                                              118
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 272 of 288                                                                                           PageID
                                  #: 429




               200.    The County, at significant expense, has initiated adaptation measures at many of its

    public resources to mitigate, and to the eYtent possible, prevent further injury to its propet-ty and

    facilities. For instance, the County has begun a sand dune restoration project at the Kamaole I

    Beach Park to mitigate the iinpact of sea level rise-related erosion.

               201.    The County Depai-tinent of Parks and Recreation is in the process of closing and

    removing an 80-year-old pavilion and Baldvvin Beach Park in Pa`ia wllich was destroyed due to

    i-ising sea levels and erosion. Baldwin Beach Park is one of the largest beach parks in the County's

    system of parks and recreational facilities and is one of three major parks along Maui's north shore

    that attract lugh levels of use. The County is consti-ucting a new pavilion behind the shoreline

    setback to protect it fi•om severe fluctuations in beach sand and flood risk caused by sea level rise

    caused by climate change.
     ~-                                           ~            -




                            - .
    ~

                                                  .. .             .: -~......:.                                                                                         .
                                                                                  ':'=;:'•. •-`;.              •~- .. ~::;
           _                                                      `,:- •... ~               .n;."•.;~<:t>-•~~_7,0:.1.;•_.--
                                                                                   - .~:~►:±..-                                                     _.;...~.;
                                                                                                                      .. .:,~__= "::.:. : •:;.. . _. _
                                        .                        ~.:~.~,`~:__` -.:~a.. - ~•>:'::•'
                                                           V" _` ~ ~ ,.~ „~t.r-, ~,.
                                                                                                         '.`as;:;~.:~;?~:::?::.';_; ;.,,_;` _•..''::;~:
                                                                                              "4~ ~~,,: °. '. = -; :' •
                                                                                                           +~ ,       t :r.:: ..•"  "ti •,,'' - `'t':. ~•: r:~ =3'%~::... ~
                                                                                                                                 - ~~
                                           ~4`           :•:-"•'
                                                              ,.~'..~~
    ---- - -- - - --              _    .           .~        _ .,_. ,a._- . _-.~:i~
                                                                                 ...~~.~u. . ~ . _.s .~~.~-~..~ -. •.'~:;.--.:....,e:o- • ~::.
                         Figure 15: Damage to Saldwin Park Pavilion, August 2020




                                                             119
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 273 of 288                               PageID
                                  #: 430




             202.     But for Defendants' conduct, the County would have suffered no or far less serious

    injuries and harnis than it has endured, and foreseeably will endure, due to the climate crisis and

    its physical, environmental, social, and economic consequences.

             203.     Defendants' conduct as described herein is therefore an actual, substantial, and

    proximate cause of the County's climate crisis-related injuries.

    VI.      CAUSES OF ACTION

                                        FII2ST CAUSE OF ACTION

                                              (Public Nuisance)

                                           (Against All Defendants)

             204.     The County realleges each and every allegation contained above, as though set foi-th

    herein in full.

             205.     Defendants, indiviclually and in concert with eacli other, by their affinnative acts

    and omissions, have unlawfully annoved and/or done damage to the County; worked htu-t,

    inconvenience, and danage upon the County; annoyed and disturbed the County's free use and

    enjoyment of its property and rendered its ord'ulary use uncomfortable; and 'uljured the County in

    its enjoyment of its legal rights. The annoyance, hann, damage, and injuiy to the County's rights

    and property has occurred and will continue to occur on and in public places within the County

    such that niembers of the public are likely to come within the range of its influence, and has injured

    public infi•astructure and appurtenances witlun the County, whicli therefore affect the public at

    large.

             206.     The nuisance ci-eated and/or substantially contributed to by Defendants is

    substantial and unreasonable. It has caused, continues to cause, and will continue to cause far into

    the future, significant harm to the County and to the community as alleged herein, and that harm




                                                      120
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 274 of 288                               PageID
                                  #: 431




    outweighs any offsetting benefit. County residents' health and safety are matters of great public

    interest and of legitimate concem to the County, and to the entire State of Hawai' i.

            207. Defendants specifically created, contributed to, and/or assisted, and/or were a

    substantial contributing factor in the creation of the public nuisance by, irater alia.:

                    a.      Affii-matively and knowingly promoting the sale and use of fossil fuel

    proclucts in Hawai`i and elsewhere which Defendants knew to be hazardous and Icnew would cause

    or exacerbate global wai-ming and related consequences, including, but not limited to, sea level

    rise, drought, wildfire, extreme precipitation events, extreme heat eveiits, and ocean aciclification;

                    b.      Affiimatively and knowingly concealing the hazards that Defendants knew

    would result from the normal use of their fossil fuel products by misrepresenting and casting doubt

    on the integrity of scientific infoi-ination related to climate change;

                    C.      Disseminating and funding the dissemination in and outside of Hawai`i of

    infonnation intended to mislead customers, consumers, and regulators regarding the kiiown and

    foreseeable risk of climate change and its consequences, which follow froin the noi-inal, intended

    use of Defendants' fossil fuel products;

                    d.      Affirmatively and knowingly campaigning in and outside of Hawai`i

    against the regulation of their fossil fuel products, despite knowing the liazards associated with the

    noimal use of those products, in order to continue profiting fi-om use of those products by

    extenlalizing those known costs onto people, the enviroiunent, and communities, including the

    County; and failing to warn the public, including, but not limited to, the County and its residents,

    about the hazards associated with the use of fossil fuel products.

            208. Because of their superior knowledge of fossil fuel products, Defendants were in the

    best position to prevent the nuisance, but failed to do so, including by failing to warn customers,



                                                      121
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 275 of 288                              PageID
                                  #: 432




    retailers, and the County of the risks posed by their fossil fuel products, and failing to take any

   other precautionary measures to prevent or nutigate those known harms.

           209.    The public nuisance caused, contributed to, maintained, and/or participated 'ul by

   Defendants has caused and/or inuninently threatens to cause special injury to the County. The

   public nuisance has also caused and/or inunuiently thi•eatens to cause substantial injury to real and

   personal property directly owned and/or operated by the County for the culttu•al, historic,

   economic, and public health benefit of the County's residents, and for their health, safety, and

   general welfare.

           210.    The seriousness of rising sea levels, more frequent and extreme drought, more

    frequent and extreme precipitation events, increased frequency and severity of heat waves and

   extreme temperatures, increased frequency and sevei-ity of wildfire, restricted availability of fresh

   drinking water, and the associated consequences of those and other climate crisis-related physical

   and envirorunental changes affecting the County, is extremely grave and outweiglis the social

   utility of Defendants' conduct because, inter alicr,

                   a.     the resulting interference with the public's rights is expected to become so

   regular and severe that it will cause matei-ial deprivation of and/or interference with the use and

   enjoyment of the County's public and private propei-ty;

                   b.     the ultiinate nature of the harni is the destruction of real and personal

   property, loss of public cultural, lustoric, natural, and economic resources, and damage to the

   public health, safety, and general welfare, rather than mere annoyance;

                   C.     the interference borne is the loss of property, infrastructhire, and public

   resoLu-ces owned and/or operated by the County, which will actually be bonie by the County's

   residents, businesses, and visitors as loss of use of public and private property and infrastnicttue;



                                                    122
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 276 of 288                                    PageID
                                  #: 433




    loss of cultural, historic, and economic resources; damage to the public health, safety, and general

   welfare; diversion of tax dollars away from other public services to the mitigation of and/or

    adaptation to climate cliange impacts; and other adverse inipacts;

                    d.      the County's propei-ty, which serves myriad uses including residential,

    infrastructui-al, conimercial, historic, culttu-al, and ecological, is not suitable for regular inundation,

    flooding, and/or other physical or environmental consequences of the climate crisis;

                    e.      Defendants, and each of tliem, knew of the external costs of placing their

    fossil fuel proclucts into the stream of comnierce, and rather than striving to mitigate those

    extemalities, Defendants instead acted affirmatively to obscure them from public consciousness;

    and

                    f.      it was practical for Defendants, and each of them, considering their

    extensive knowleclge of the hazards of placing fossil fiiel products into the stream of commerce

    and extensive scientific engineering eYpertise, to develop better technologies and to pursue and

    adopt lcnown, practical, and available teclulologies, energy sources, and business practices that

    would have mitigated greenliouse gas pollution and easeci the transition to a lower carbon

    economy.

            211. Defendants' conduct in and outside of Hawai`i was a substantial contributing factor

    in the unreasonable violation of public rights enjoyed by the County and its residents as set fortli

    above, because Defenciants knew or should have known that their conduct would create a

    continuing problem with long-lasting significant negative effects on the rights of the public, and

    absent Defendants' conduct the violations of public rights described herein would not have

    occurred, or would have been less severe.




                                                       123
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 277 of 288                               PageID
                                  #: 434




            212.      Defendants' wrongftil conduct as set fortli herein was committed with actual

   nialice. Defendants had actual knowledge that their products were defective and dangerous and

   were and are causing and contributing to the nuisance complained of, and acted with conscious

   disregard for the pt-obable dangerous consequences of their conduct's and products' foreseeable

    impact upon the rights of others, including the County and its resideiits. Therefore, the County

    requests an award of punitive damages in an amount reasonable, appropriate, and sufficient to

    puiush those Defendant"s for the good of society and deter Defendants froni ever committing the

    same or similar acts.

            213.      Wherefore, the County prays for relief as set forth below.

                                      SECOND CAUSE OF ACTi0iv1

                                              (Private Nuisance)

                                          (Against All Defendants)

            214.      The County realleges each and every allegation contained above, as though set forth

    herein in full.

            215.      The County owns, occupies, and manages extensive real property within the

    County's borders that has been and will continue to be injured by rising sea levels, higher sea level,

    more fi-equent and extreme drought, mot-e frequent and eYtreme precipitation events, increased

    frequency and severity of lieat waves and extreme temperatLn•es, increased frequency and sevei-ity

    of wildfire, and the associated consequences of those pliysical and environmental changes.

            216.      Defendants, indiviclually and in concert with each other, by their affinnative acts

    and omissions both in and outside Hawai`i, have unlawfully annoyed and/or done damage to the

    County; worlced hurt, uiconvenience, and damage upon the County; annoyed and disturbed the

    County's free use and etijoyment of its property and rendered its ordinary use unco►nfortable; and

    injured tlie County in its enjoyment of its legal rights.

                                                      124
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 278 of 288                                   PageID
                                  #: 435




           217.    The County has not consented to Defendants' conduct in creating the unreasonably

   injurious conditions on its real property or to the associated hanlis of that conduct.

           218.    The seriousness of rising sea levels, more fi•equent and extreme drought, more

   frequent and extreme precipitation events, increased fi•equency and severity of heat waves and

   extreme temperatriires, increased frequency and sevei-ity of wildfire, restricted availability of fresh

   drunlcing water, other adverse environmental inipacts of Defendants' conduct, and the associated

   consequences of those physical and enviromnental changes, is extremely grave and outweighs the

   social utility of Defendants' conduct because, inter ctlia,

                   a.       the resulting interference is expected to become so regular and severe that

   it will cause material deprivation of and/or interference with the use and enjoyment of public and

   private property in the County;

                   b.       the ultimate nattu•e of the hann is the destruction of real and personal

   property, loss of public cultural, historic, natural, and economic resources, and damage to the

    public healtli, safety, and general welfare, rather than mere annoyance;

                    C.      the interference borne is the loss of property, infrastructtu•e, and public

    resouu-ces within the County, which will actually be borne by the County's residents as loss of use

    of public and private property and infrastructure; loss of cultural, historic, and econoinic resources;

    damage to the public health, safety, and general welfare; reduction of fresh druiking water supply;

    diversion of taY dollars away from other public services to the mitigation of ancUor adaptation to

    climate change unpacts; and other adverse impacts;

                    d.      the County's property, wliich serves niyriad uses lllcludlllg residential,

    infi-astructural, conunercial, historic, cultural, and ecological, is not suitable for regular inundation,

    f7ooding, and/or other physical or environmental consequences of anthropogenic global warming;



                                                      125
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 279 of 288                                 PageID
                                  #: 436




                   e.      Defendants, and eacli of them, knew of the external costs of placing their

   fossil fuel products into the stream of coininerce, and ratlier than striving to mitigate those

   extemalities.. Defendants instead actecl affirmatively to obscure them fi-om public consciousness;

   and

                   f.      it was practical for Defendants, and each of them, considering their

   extensive knowledge of the hazards of placing fossil fuel products into the stream of commerce

   and extensive scientific engineering erpertise, to develop better technologies and to pursue and

   adopt known, practical, and available technologies, energy sources, and business practices that

   would have n~iitigated greenhouse gas pollution and eased the transition to a lower carbon

   economy.

           M.      Defendants' conduct in and outside of Hawai`i was a direct and pi-oximate cause of

   the County's injLu- ies, and a substantial factor in bringing about the hai-ins suffered by the County

    as described in tlus Complauit.

           220.     Defendants' acts and omissions as alleged herein are indivisible causes of the

    County's inj uries and damaues as alleged herein, because, iiiter alia, it is not possible to deterinine

    the source of any particular uldividual molecule of CO2 ui the atmosphere attributable to

    antlu•opogenic sources because such greenhouse gas molecules do not bear markers that pennit

    tracing them to their source, and because greenhouse gasses quickly diffuse and comingle in

    the atmosphere.

           221.     Wherefore, the County prays for relief as set forth below.




                                                      126
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 280 of 288                                PageID
                                  #: 437




                                        THIRD CAUSE OF ACTION

                                      (Strict Liability Failure to Warn)

                                           (Against All Defendants)

            222.      Ttie County realleges each and every allegation contained above, as though set foi-th

    herein in full.

            223.      Defendants, and each of them, at all times had a duty to issue adequate warnings to

    the County, the public, consumers, and public officials of the reasonably foreseeable or knowable

    severe risks posed by their fossil fuel products.

            224.      Defendants, and each of thein, are and were at all relevant times sellers engaged in

    the business of niarketing, promoting, and selling fossil fitel products in and outside of H.awai'i,

    and theu• products were expected to and 'ui fact did reach the end user without any substantial or

    relevant change in their condition.

            225.      Defendants knew or should have known, based on infonnation passed to thetn from

    their internal research divisions and affiliates, from the non-party trade associations and entities,

    and/or from the international scientific cotriinunity, of the climate effects inlierently caused by the

    nonnal use and operation of their fossil fuel products, includ'uig, but not limited to, the likelihood

    and likely sevei-ity of global warming, global and local sea level i-ise, more frequent and extreme

    drought, more fi-equent and extreme precipitation events, increased fi-equency and severity of heat

   waves and extreme temperatures, increased fi-equency and severity of wildfire, anci the associated

    conseqtiences of those physical and enviroiuiiental changes, includuig the County's harms and

    injuries described herein.

            226.      Defendants knew or should have known, based on infonnation passed to them froni

   their internal research divisions aiid affiliates, from the non-party trade associations and entities,

   and/or fi•om the international scientific community, that the climatic effects described herein

                                                        127
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 281 of 288                                 PageID
                                  #: 438




   rendered their fossil fuel products dangerous, or likely to be dangerous, when used as intended or

   in a reasonably foreseeable manner.

           227.    Througliout the times at issue, Defendants breached their duty of care by failing to

   adequately wam any consumers or any other party of the climate effects that inevitably flow fi•om

   the intended use and foreseeable misuse of their fossil fuel products.

           228.    Throughout the times at issue, Defendants individually and in concert widely

   disseininated marketing materials, refiited the scientific knowledge generally accepted at the time,

   advanced and protnoted pseudo-scientific theories of their own, and developed public relations

   materials that prevented reasonable consumers fi•om recognizing or discovering the latent risk that

   Defendants' fossil fuel products would cause grave climate changes, undermining and rendei-ing

    ineffective any warnings that Defendants may have also disseminated.

           229.    Given the grave dangers pi-esentect by the climate effects that inevitably flow from

   the normal and foreseeable use of fossil fuel products, a reasonable extractor, manufacturer,

    formulator, seller, marketer, promoter, or other pai-ticipant responsible for introclucing fossil fuel

    products into the stream of commerce, would have warned of those known, inevitable

    climate effects.

           230.    Defendants' conduct in and outside of I-Iawai'i was a direct and proximate cause of

   the County's injuries and a substantial factor in bringing about the harms suffered by the County

    as alleged herein.

           231.    As a direct and proximate result of Defendants' and eacli of their acts and

    omissions, the County has sustained and will sustain substantial expenses and damages set forth

    in this Complaint, including damage to publicly owned infrastructure and real property, and

    injuries to public resources that interfere with the rights of the County, and of its residents.



                                                     128
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 282 of 288                                PageID
                                  #: 439




            232.      Deferidants' acts arid omissions as alleged herein are indivisible causes of the

    County's injuries and damage as alleged herein, because, inter- alia, it is not possible to deterinine

    the source of any particular individual molecule of CO2 in the atmosphere attributable to

    anthropogenic sources because such greenhouse gas molecules do not bear marlcers that pei-niit

    tracing them to their sotrce, and because greenhouse gasses quickly diffuse and comingle in

    the atmosphere.

            233.      Defendants' vvrongful conduct as set fortli herein was committed with actual

    malice. Defendants had actual knowledge that their products were defective and dangerous and

    that they had not provided reasonable and adequate warnings against those known dangers, and

    acted with conscious disregard for the probable dangerous consequences of their conduct's and

   products' foreseeable impact upon the rights of others, including the County. Therefore, the

    Coiinty requests an award ofpunitive damages in an amount reasonable, appropriate, and sufticient

    to punish those Defendants for the good of society and deter Defendants from ever committing the

    same or similar acts.

            234.      Wherefore, the County prays for relief as set forth below.

                                      FOURTI=I CAUSE OF ACTION

                                         (vegligent Failure to Warai)

                                          (Against All ®efendants)

            235.      The County realleges each and every allegation contained above, as though set foi-th

    herein in full.

            236.      Defendants, anci each of them, at all times had a duty to issue adequate warnings to

    the County, the public, consumers, and public officials of the reasonably foreseeable or knowable

   severe risks posed by their fossil fuel products.




                                                      129
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 283 of 288                                 PageID
                                  #: 440




            237.    Defendants knew or should have known, based on infonnation passed to them from

    their internal research divisions and affiliates, trade associations and 'uidustry groups, and/or from

    the intenlational scientific cotnmunity, of the climate effects inherently caused by the noi-mal use

    and operation of tlieii- fossil fuel products, including, but not limited to, the likeliliood and likely

    severity of global warming, global and local sea level rise, more frequent and extreme drought,

    more frequent and extreme precipitation events, increased fi-equency and sevei-ity of heat waves

    and extreme temperatures, increased fi-equency and severity of wildfire, other adverse

    environmental changes, and the associated consequences of those physical and enviromnental

    changes, including the County's 1larms and iniuries described herein.

            238.    Defendants knew or should have known, based on infoi-ination passed to them from

    their internal research divisions and affiliates, trade associations and 'uidustry groups, and/or from

    the intei-national scientific conimunity, that the climate effects described herein rendered their

    fossil fuel prociucts dangerous, or likely to be dangerous, when used as intended or in a reasonably

    foreseeable manner.

            239.    Throughout the times at issue, Defendants breached their duty of care by failing to

    adequatelr warn any consumers, includ'ulg, but not limited to, the County, its residetits, and any

    other party, of the climate effects that inevitably flow from the intended or foreseeable use of their

    fossil fuel products.

            240.    Througliout the times at issue, Defendants individually and in concert widely

    disseminated niai- keting materials in and outside of Hawai`i, refuted the scientific knowleclge

    generally accepted at the time, advanced pseudo-scientific theoi-ies of their own, and developed

    public relations materials that prevented reasonable consumers, including, but not limited to, the

    County and its residents, fi-om recognizing the risk that fossil fuel products would cause grave



                                                      130
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 284 of 288                               PageID
                                  #: 441




    climate changes, undermining and rendering uieffective any wainings that Defendants may have

    also disseminated.

           241.    Given the grave dangers presented by the climate effects that inevitably flow from

    the noi-mal or foreseeable use of fossil fiiel products, a reasonable manufacturer, seller, or other

    participant responsible for introducing fossil fiiel products into the stream of commerce, would

    have warned of those known, inevitable climate effects.

           242.    Defendants' conduct in and outside of Flawai'i was a direct and pi-oximate cause of

    the County's injuries and a substantial factor in bringing about the harms suffered by the County

    as alleged herein.

           243.    As a direct and proximate result of Defendants' and eacli of their acts and

    omissions, the County has sustained and will sustain substantial expenses and damages as set foi-th

    in this Complaint, including damage to publicly owned infrastructui-e and real propei-ty, and

    injuries to public resources that interfere with the rights of the County and its residents.

           244.    Defendants' acts and omissions as alleged herein are indivisible causes of the

    County's injuries and damage as alleged herein, be.cause, 111ter aIul, it is not possible to determine

    the source of any pai-ticular uidividual molecule of CO2 in the atmosphere attributable to

    anthropogenic sources because such greenhouse gas molecules do not bear marlcers that pei-mit

    tracing them to their source, and because greenhouse gasses quickly diffuse and conungle in

    the atmosphere.

           245.    Defendants' wrongful conduct as set foi-tli herein was committed witli actual

    malice. Defendants had actual knowledge that their products were defective and dangerous and

    that they had not provided reasonable and adequate warnings against those known dangers. and

    acted witli conscious disre~ard for the probable dangerous consequences of their conduct's and



                                                     131
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 285 of 288                               PageID
                                  #: 442




   products' foreseeable impact upon the rigllts of others, including the County's. Therefore, the

   County requests an awai-cl ofpunitive damages in an amount reasonable, appropriate, and sufficient

   to punish these Defendants for the good of society and deter Defendants fi-om ever committing.the

   same or similar acts.

            246.      Wherefore, the County prays for relief as set foi-th below.

                                        FIFTH CAi1SE OF ACTION

                                                  (Trespass)

                                           (Against All Defeiidants)

            247.      The County realleges each and every allegation contained above, as though set forth

    herein in full.

            248.      The County owns, leases, occupies, and/or controls real property throughout

    the County.

            249.      Defendants, and each of them, have intentionally, recklessly, or negligently caused

    tlood waters, extreme precipitation, saltwater, and other materials, to enter the CouIlty's real

    property, by distributing, analyzing, recon-imending, merchandising, advertisulg, promoting,

    marketing, and/or selling fossil fiiel products, knowing those products in their noi-inal or

    foreseeable operation and use would cause global and local sea levels to rise and more frequent

    and extreme precipitation events to occur, among other adverse enviromnental changes, and the

    associated consequences of those physical and environmental changes.

            250.      The County did not give permission for Defendants, or any of them, to cause

    floodwaters, extrenie precipitation, saltwater, and other materials to enter its property as a result

    of Defendants' fossil fuel products.

            251.      The County has been and will continue to be actually injured and continues to suffer

    daniages as a result of Defendants, and each of them, having caused flood waters, extrenie

                                                       132
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 286 of 288                                     PageID
                                  #: 443




    precipitation, saltwater, and otlier materials, to enter its real propei-ty, by irrter calia submerging real

    propei-ty owned by the County, causing flooding and an increased water table which has invaded

    and threatens to invade real property owned by the County and i-endered it unusable, causing storm

    surges and heightened waves which have invaded and threatened to invade real property owned

    by the County, and in so doing rendering the County's property unusable.

            252.    Defendants' and each Defendant's iritroduction of their fossil fuel products into the

    stream of corninerce in and outside of Hawai`i, coupled with theu- tortious conduct described

    liereui, was a substantial factor in bringing about the harms and injuries to the County's public and

    private real propei-ty as alleged herein.

            253.    Defendants' acts and omissions, as alleged herein, are indivisible causes of the

    County's injuries and damage as alleged herein. beeause, irztei- alicr, it is not possible to detennine

    the source of any particular individual molecule of CO2 in the atmosphere attributable to

    antlu-opogenic soui-ces because such greenhouse gas molecules do not bear niarlcers that pei-nut

    tracing them to their source, and because greenhouse gasses quickly diffuse and comingle in

    the atmosphere.

            254.    Defendatits' wrongfiil conduct as set forth herein was committed with actual

    malice. Defendants had actual knowledge that their products were defective and dangerous, and

    acted witll conscious disregard for the probable dangerous consequences of their conduct's and

    products' foreseeable i►npact upon the rights of others, including the County and its residents.

    Therefore, the County requests an award of punitive damages in an amount reasonable,

    appropriate, and sufficient to punish these Defendants for the good of society and deter Defendants

    from ever committing the saiiie or sin~ilar acts.

            255.    Wherefore, the County prays for relicf as set forth below.



                                                        133
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 287 of 288                          PageID
                                  #: 444




   VII. PRAYER FOR RELIEF

          WHEREFORE, Plaintiff,, the COUNTY OF MAi1I, demands judgment be entered in its

   favor against Defendants, jointly and severally, as follows:

          1.      Compensatory damages in an ainount according to proof;

          2.      Equitable relief, including abatenient of the nuisances complained of herein in and

   near the County;

          3.      Reasonable attorneys' fees as permitted by law;

          4.      Punitive damages;

          5.      Disgorgement of profits;

          6.      Costs of suit; and

          7.      For such and otlier relief as the court may deem proper.

   DATED:         Wailuku, Maui, Hawaii, October 12, 2020.

                                         MOANA M. LUTEY
                                         Corporation Counsel

                                         By:     /s/ MOANA M. LUTEY
                                               RICHELLE M. THOMSON
                                               KEOLA R. WHITTAKER
                                               Deputies Corporation Counsel

                                               VICTOR M. SHER (pr•o hac rice forthcoining)
                                               MATTHEW K. EDLING (pro hac vice foi-thcoming)
                                               CORRIE J. YACKULIC (1.?ro hac vice forthcoming)
                                               TIMOTHY R. SLOANE (pr-o hccc vice forthconling)

                                               Attorneys for Plaintiff
                                               COUNTY OF MAUI




                                                   134
Case 1:20-cv-00470-DKW-KJM Document 1-2 Filed 10/30/20 Page 288 of 288                            PageID
                                  #: 445




                                    DEi1~IAND F'®R JURY TRIAL

          The County hereby demands a jury trial on all causes of action for which a juiy is available

   under the law.

   DATED:           Wailuku, Maui, Hawaii, October 12, 2020.

                                         MOANA M. LUTEY
                                         Coi-poration Counsel

                                         By:     /s/ MOANA M. LUTEY
                                               RICHELLE M. THOMSON
                                               KEOLA R. WHITTAKER
                                               Deputies Coi-poration Counsel

                                               VICTOR M. SHER (pro lrac 1•ice forthcominc)
                                               MATTHEW K. EDLING (pro hac vice forthcoming)
                                               CORRIE J. YACKULIC (pr•o hcrc >>ic.e forthcoming)
                                               ThvIOTHY R. SLOANE (pyo hac vice forthcominb)

                                               Attorneys for Plaintiff
                                               COUNTY OF MAUI




                                                   135
